Exhibit 10.1

EXECUTION COPY

REPLACEMENT REVOLVING FACILITY AMENDMENT

REPLACEMENT REVOLVING FACILITY AMENDMENT, dated as of September 20, 2017 (this
“Amendment”), to the CREDIT AGREEMENT, dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Parent Borrower
and the subsidiary borrowers;

WHEREAS, the Parent Borrower has (i) decided to repay in full all of the
outstanding Term Loans, (ii) requested that all of the outstanding Revolving
Commitments (the “Existing Revolving Commitments”; the loans outstanding
thereunder immediately prior to the Effective Date (as defined below), the
“Existing Revolving Loans”, and the Lenders holding such Existing Revolving
Commitments or Existing Revolving Loans, collectively, the “Existing Revolving
Lenders”) be replaced with a new revolving facility (the “Amended Facility”) in
accordance with Section 10.02(d)(ii) of the Credit Agreement by obtaining new
revolving commitments (the “New Revolving Commitments”; and the loans
thereunder, the “New Revolving Loans”) and (iii) requested that the Credit
Agreement be amended in the form attached hereto as Exhibit A (the “Amended
Credit Agreement”);

WHEREAS, Section 10.02(d)(ii) of the Credit Agreement permits the Parent
Borrower to amend the Credit Agreement, with the written consent of the
Administrative Agent, the Parent Borrower and the Lenders providing the Amended
Facility, to replace the Existing Revolving Commitments and refinance the
Existing Revolving Loans with the Amended Facility and the proceeds thereof;

WHEREAS, upon the occurrence of the Effective Date, the New Revolving
Commitments and New Revolving Loans will replace and refinance, as applicable,
the Existing Revolving Commitments and the Existing Revolving Loans;

WHEREAS, upon the occurrence of the Effective Date, the Credit Agreement will be
deemed amended in the form of the Amended Credit Agreement;

WHEREAS, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC are acting as joint lead arrangers
and joint bookrunners in connection with the transactions contemplated by this
Amendment and the Amended Credit Agreement (in such capacities, the “Lead
Arrangers”);

WHEREAS, each Existing Revolving Lender that executes and delivers a signature
page to this amendment (a “Lender Addendum”) and in connection therewith agrees
(x) to continue all of its Existing Revolving Commitments as New Revolving
Commitments (such continued commitments, the “Continued Revolving Commitments”;
and such Lenders, the “Continuing Revolving Lenders”) and (y) to the terms of
the Amended Credit Agreement will thereby (i) agree to the terms of this
Amendment and



--------------------------------------------------------------------------------

the Amended Credit Agreement, (ii) agree to continue all of its Existing
Revolving Commitments in a principal amount equal to the aggregate amount of
such Existing Revolving Commitments so continued (or such lesser amount as
notified to such Lender by the Lead Arrangers prior to the Effective Date) and
(iii) agree to make New Revolving Loans from time to time;

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Revolving Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith (x) to make New Revolving
Commitments (such New Revolving Commitments, the “Additional Revolving
Commitments”, and the loans thereunder, the “Additional Revolving Loans”, and
the Lenders of such Additional Revolving Commitments and Additional Revolving
Loans, the “Additional Revolving Lenders”; and the Additional Revolving Lenders
together with the Continuing Revolving Lenders, the “New Revolving Lenders”) to
the terms of the Amended Credit Agreement will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement, (ii) commit to make Additional
Revolving Commitments to the Borrower on the Effective Date as New Revolving
Commitments in an amount as is determined by the Lead Arrangers and notified to
such Additional Revolving Lender prior to the Effective Date and (iii) agree to
make Additional Revolving Loans from time to time;

WHEREAS, upon the occurrence of the Effective Date, subject to the provisions of
Section 2.06(d) of the Amended Credit Agreement, the proceeds of the New
Revolving Loans will be used by the Parent Borrower to repay in full the
outstanding principal amount of the Existing Revolving Loans;

WHEREAS, the New Revolving Lenders are severally willing to (i) continue their
Existing Revolving Commitments as New Revolving Commitments and/or make New
Revolving Commitments, as the case may be, and make New Revolving Loans from
time to time and (ii) agree to the terms of this Amendment and the Amended
Credit Agreement; and

WHEREAS, the Parent Borrower, the Administrative Agent and the New Lenders are
willing to agree to this Amendment and the Amended Credit Agreement on the terms
set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. New Revolving Commitments.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Lender agrees to continue all (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Effective Date) of its Existing
Revolving Commitments as New Revolving Commitments on the date requested by the
Parent Borrower to be the Effective Date in a principal amount equal to such
Continuing Revolving Lender’s New Revolving Commitment (as defined below), (ii)
each Additional Revolving Lender agrees to provide New Revolving Commitments on
and after such date to the Parent Borrower and the Foreign Subsidiary Borrowers
in a principal amount equal to such Additional Revolving Lender’s New Revolving
Commitment and (iii) each New Revolving Lender agrees to the terms of this
Amendment and the Amended Credit Agreement.

(b) For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and a New Revolving Lender as of the Effective Date by executing and
delivering to the



--------------------------------------------------------------------------------

Administrative Agent, on or prior to the Effective Date, a Lender Addendum in
its capacity as a New Revolving Lender. The Parent Borrower shall give notice to
the Administrative Agent of the proposed Effective Date not later than one
Business Day prior thereto, and the Administrative Agent shall notify each New
Revolving Lender thereof. For the avoidance of doubt, (x) the Existing Revolving
Commitments of a Continuing Revolving Lender must be continued in whole and may
not be continued in part unless approved by the Lead Arrangers and (y) each
Additional Revolving Lender must be reasonably acceptable to the Administrative
Agent, the Foreign Currency Agent, the Fronting Lender, each Issuing Bank and
each Swingline Lender (it being understood and agreed that each such Person’s
execution of a signature page hereto shall be deemed to constitute approval of
each Additional Revolving Lender that is a party hereto).

(c) The New Revolving Commitments of each New Revolving Lender will be available
to the Parent Borrower and the Foreign Subsidiary Borrowers (including, with
respect to New Revolving Lenders that are Foreign Currency Lenders, for Foreign
Currency Loans in accordance with the Amended Credit Agreement) on the Effective
Date. The “New Revolving Commitment” of (i) any Continuing Revolving Lender will
be the amount of its Existing Revolving Commitment as set forth in the Register
as of the Effective Date (or such lesser amount as notified to such Lender by
the Lead Arrangers prior to the Effective Date), which shall be continued as an
equal amount of New Revolving Commitments and (ii) of any Additional Revolving
Lender will be such amount (not exceeding any commitment offered by such
Additional Revolving Lender) allocated to it by the Lead Arrangers and notified
to it on or prior to the Effective Date. The Commitments of the New Revolving
Lenders are several, and (subject to Section 2.22 of the Amended Credit
Agreement) no such Lender will be responsible for any other such Lender’s
failure to make or acquire its New Revolving Loans.

(d) The obligation of each New Revolving Lender to make, provide or acquire by
continuation New Revolving Commitments on the Effective Date is subject to the
satisfaction of the conditions set forth in Section 3 of this Amendment.

(e) On and after the Effective Date, each reference in the Amended Credit
Agreement to (i) “Revolving Commitments” shall be deemed a reference to the New
Revolving Commitments contemplated hereby and (ii) “Revolving Loans” shall be
deemed a reference to the New Revolving Loans contemplated hereby, except in
each case as the context may otherwise require. Notwithstanding the foregoing,
except as set forth in Section 2(h) of this Amendment, the provisions of the
Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, increased costs and break funding payments shall continue in full
force and effect with respect to, and for the benefit of, each Existing
Revolving Lender in respect of such Lender’s Existing Revolving Commitments and
Existing Revolving Loans.

(f) On the Effective Date, all Existing Revolving Loans shall be deemed repaid
and (to the extent set forth in the Borrowing Request requesting Revolving Loans
to be made on the Effective Date) reborrowed as New Revolving Loans in
accordance with Section 2.06(d) of the Amended Credit Agreement.

(g) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Lead Arrangers, any Lender with Existing Revolving
Commitments that all or any portion of which are not continued as Continued
Revolving Commitments as contemplated hereby (“Non-Continued Revolving
Commitments”) shall, automatically upon receipt of the amount necessary to
purchase, at par, the portion of such Lender’s Existing Revolving Commitments
constituting Non-Continued Revolving Commitments and any related outstanding
revolving loans in connection therewith and pay all accrued interest and fees
thereon, be deemed to have assigned such Non-Continued Revolving Commitments and
related outstanding revolving loans pursuant to a form of Assignment and
Assumption and, accordingly, no other action by the Lenders, the Administrative
Agent or the Loan Parties shall be required in connection therewith.



--------------------------------------------------------------------------------

(h) Each Lender party hereto and the Parent Borrower agree that with respect to
any payment or deemed payment of Existing Revolving Loans on the Effective Date,
any amounts payable pursuant to Section 2.16 of the Credit Agreement as a result
of such payment or deemed payment are hereby waived by each Continuing Revolving
Lender.

SECTION 3. Effective Date. This Amendment (subject to Section 4), and the
obligation of each New Revolving Lender to provide New Revolving Commitments and
make New Revolving Loans, shall become effective as of the date (the “Effective
Date”) on which the conditions set forth in Section 4.04 of the Amended Credit
Agreement have been satisfied.

SECTION 4. Representations and Warranties.

(a) Holdings and the Parent Borrower hereby represent that (i) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Amendment Effective Date and (ii) at
the time of and immediately after giving effect to the Amendment Effective Date,
no Default has occurred and is continuing.

(b) Each Loan Party represents and warrants to each of the Lenders and the
Administrative Agent that (i) the Transactions (as defined in the Amended Credit
Agreement) to be entered into by each Loan Party are within such Loan Party’s
powers and have been duly authorized by all necessary action and (ii) this
Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 5. Amendment to Credit Agreement. Effective as of the Effective Date:
(a) the Credit Agreement is hereby amended and restated in its entirety in the
form of the Amended Credit Agreement set forth as Exhibit A hereto and (b) the
schedules to the Credit Agreement are amended and restated in their entirety in
the form appended to the Amended Credit Agreement. All exhibits to the Credit
Agreement, in the forms thereof immediately prior to the Effective Date, will
continue to be exhibits to the Amended Credit Agreement mutatis mutandis.

SECTION 6. Effect of Amendment.

6.1. Except as expressly set forth herein and in the Amended Credit Agreement,
neither this Amendment nor the Amended Credit Agreement shall by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, or alter, modify, amend or in any way
affect any of the terms, conditions, obligations, guarantees, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. The Parent
Borrower and each other Loan Party (i) acknowledges, renews and extends its
continued liability under the Credit Agreement and any other Loan Document,
(ii) acknowledges and agrees that its guarantee of the Obligations (as such term
is defined giving effect to this Amendment) continues in full force and effect,
unimpaired, uninterrupted and undischarged, regardless of the effectiveness of
this Amendment and (iii) acknowledges and agrees that all of the Liens and
security interests created and arising under any Loan Document remain in full
force and effect and continue to secure its Obligations



--------------------------------------------------------------------------------

(as such term is defined giving effect to this Amendment), unimpaired,
uninterrupted and undischarged, regardless of the effectiveness of this
Amendment, except as provided in the Amended Credit Agreement (including,
without limitation, Section 10.15 thereof). Nothing herein shall be deemed to
entitle the Parent Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. Except as expressly set forth
herein or in the Amended Credit Agreement (including, without limitation,
Section 10.15 thereof), nothing in this Amendment shall be deemed to be a
novation of any obligations under the Credit Agreement or any other Loan
Document.

6.2. On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).

6.3. Except as expressly provided herein or in the Amended Credit Agreement, the
Amended Facility shall be subject to the terms and provisions of the Amended
Credit Agreement and the other Loan Documents.

SECTION 7. General.

7.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.2. Costs and Expenses. The Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

7.3. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

7.4. Amendments. This Amendment may be amended, modified or supplemented only by
a writing signed by the Required Lenders (as defined in the Amended Credit
Agreement) and the Parent Borrower; provided that any amendment or modification
that would require the consent of all Lenders or all affected Lenders if made
under the Amended Credit Agreement shall require the consent of all Lenders (as
defined in the Amended Credit Agreement) or all affected Lenders (as defined in
the Amended Credit Agreement), as applicable.

7.5. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

TRIMAS CORPORATION

By:   /s/ Robert J. Zalupski   Name: Robert J. Zalupski   Title: Vice President

TRIMAS COMPANY LLC

By:   /s/ Robert J. Zalupski   Name: Robert J. Zalupski   Title: Vice President

AEROSPACE FINANCE HOLDINGS LLC ALLFAST FASTENING SYSTEMS, LLC ARMINAK &
ASSOCIATES, LLC ARROW ENGINE COMPANY COMPAC CORPORATION INNOVATIVE MOLDING
LAMONS GASKET COMPANY MAC FASTENERS, INC. MARTINIC ENGINEERING, INC. MONOGRAM
AEROSPACE FASTENERS, INC. NI INDUSTRIES, INC. NORRIS CYLINDER COMPANY NORRIS
TOOLING LLC RIEKE-ARMINAK CORP. RIEKE CORPORATION RIEKE LEASING CO.,
INCORPORATED TRIMAS INTERNATIONAL HOLDINGS LLC

By:   /s/ Robert J. Zalupski   Name: Robert J. Zalupski   Title: Vice President

RIEKE-LAMONS NEDERLAND HOLDINGS B.V.

By:   /s/ Willem Zanting   Name: Willem Zanting   Title: Director A

Signature Page to Amendment



--------------------------------------------------------------------------------

RIEKE-LAMONS NEDERLAND HOLDINGS B.V.

By:   /s/ Joshua A. Sherbin   Name: Joshua A. Sherbin   Title: Director B

TRIMAS CORPORATION LIMITED

By:   /s/ Joshua A. Sherbin   Name: Joshua A. Sherbin   Title: Director

TRIMAS UK AEROSPACE HOLDINGS LIMITED

By:   /s/ Joshua A. Sherbin   Name: Joshua A. Sherbin   Title: Secretary

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender, as a Fronting
Lender, as an Issuing Bank and as a Swingline Lender By:   /s/ Richard Barritt  
Name: Richard Barritt   Title: Vice President J.P. MORGAN EUROPE LIMITED, as
Foreign Currency Agent By:   /s/ Mark Ryan   Name: Mark Ryan   Title: Vice
President



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   JPMorgan Chase Bank, N.A.

 

Executing as a Continuing Revolving Lender:   By:  

/s/ Richard Barritt

    Name: Richard Barritt     Title: Vice President

 

For any institution requiring a second signature line:   By:         Name:    
Title: [    ] CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING
LOANS]

 



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   Bank of America, N.A.

 

Executing as a Continuing Revolving Lender:   By:  

/s/ Michael E. Miller

    Name: Michael E. Miller     Title: Vice President

 

For any institution requiring a second signature line:   By:         Name:    
Title: [X] CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   Wells Fargo Bank, National Association

 

Executing as a Continuing Revolving Lender:   By:  

/s/ Tom Trail

    Name: Tom Trail     Title: Managing Director

 

For any institution requiring a second signature line:   By:         Name:    
Title: [X] CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   Bank of Montreal

 

Executing as a Continuing Revolving Lender:   By:  

/s/ Joshua Hovermale

    Name: Joshua Hovermale     Title: Director

 

For any institution requiring a second signature line:   By:         Name:    
Title: [X] CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   Bank of Montreal, London Branch

 

Executing as a Continuing Revolving Lender:   By:  

/s/ Tony Ebdon

    Name: Tony Ebdon     Title: Managing Director

 

For any institution requiring a second signature line:   By:  

/s/ Scott Matthews

    Name: Scott Matthews     Title: CEO [X] CHECK HERE IF LENDER ELECTS A
CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   Citizens Bank, N.A.

 

Executing as a Continuing Revolving Lender:   By:   /s/ Stephen Maenhout    
Name: Stephen Maenhout     Title: Senior Vice President

 

For any institution requiring a second signature line:   By:         Name:    
Title: [X] CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   DEUTSCHE BANK AG NEW YORK BRANCH

 

Executing as a Continuing Revolving Lender:   By:   /s/ Dusan Lazarov     Name:
Dusan Lazarov     Title: Director

 

For any institution requiring a second signature line:   By:   /s/ Marcus
Tarkington     Name: Marcus Tarkington     Title: Director [X] CHECK HERE IF
LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:  

DEUTSCHE BANK AG NEW YORK  BRANCH

 

Executing as an Additional Revolving Lender:   By:   /s/ Dusan Lazarov     Name:
Dusan Lazarov     Title: Director

 

For any institution requiring a second signature line:   By:   /s/ Marcus
Tarkington     Name: Marcus Tarkington     Title: Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   KEYBANK NATIONAL ASSOCIATION

 

Executing as a Continuing Revolving Lender:   By:  

/s/ Suzannah Valdivia

    Name: Suzannah Valdivia     Title: Senior Vice President

 

For any institution requiring a second signature line:   By:         Name:    
Title: [X] CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   KEYBANK NATIONAL ASSOCIATION

 

Executing as an Additional Revolving Lender:   By:  

/s/ Suzannah Valdivia

    Name: Suzannah Valdivia     Title: Senior Vice President

 

For any institution requiring a second signature line:   By:         Name:    
Title:



--------------------------------------------------------------------------------

CONTINUING REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Effective Date in the
amount of its New Revolving Commitment, (C) on the Effective Date to make New
Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   HSBC Bank USA, N.A.

 

Executing as a Continuing Revolving Lender:   By:  

/s/ Frank Eassa

    Name: Frank Eassa     Title: Senior Vice President

 

For any institution requiring a second signature line:   By:         Name:    
Title: [X] CHECK HERE IF LENDER ELECTS A CASHLESS ROLL OF ITS REVOLVING LOANS]



--------------------------------------------------------------------------------

ADDITIONAL REVOLVING

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment, dated as of September 20, 2017 (the
“Amendment”) to the Credit Agreement dated as of October 16, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, by that certain Replacement Facility Amendment
dated as of June 30, 2015, that certain Foreign Subsidiary Borrowing Agreement
and Amendment, dated as of January 10, 2017 and that certain Amendment, dated as
of March 8, 2017, the “Credit Agreement”), among TRIMAS CORPORATION
(“Holdings”), TRIMAS COMPANY LLC, (the “Parent Borrower”), the subsidiary
borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Effective Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Effective Date to make
New Revolving Loans in the amount required to give effect to the provisions of
Section 2.06(d) of the Amended Credit Agreement and (D) that on the Effective
Date, it is subject to, and bound by, the terms and conditions of the Amended
Credit Agreement and other Loan Documents as a Lender thereunder and its New
Revolving Commitments and New Revolving Loans will be “Revolving Commitments” or
“Revolving Loans”, as applicable, under the Amended Credit Agreement.

 

Name of Institution:   HSBC Bank USA, N.A.

 

Executing as an Additional Revolving Lender:

  By:   /s/ Frank Eassa     Name: Frank Eassa     Title: Senior Vice President

 

For any institution requiring a second signature line:   By:         Name:    
Title:



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

[see attached]



--------------------------------------------------------------------------------

   CONFORMED FOR FOREIGN SUBSIDIARY BORROWING AGREEMENT AND AMENDMENT,    DATED
AS OF JANUARY 10, 2017, and AMENDMENT, DATED AS OF MARCH 8, 2017   

EXECUTION COPY

1    2    CREDIT AGREEMENT 3    4    dated as of October 16, 2013, 5    6   
among 7    8    TRIMAS CORPORATION, 9    10    TRIMAS COMPANY LLC, 11    12   
The Foreign Subsidiary Term Borrowers Party Hereto, 13    The Foreign Subsidiary
Borrowers Party Hereto, 14    The Lenders Party Hereto, 15    16    JPMORGAN
CHASE BANK, N.A., 17    as Administrative Agent and Collateral Agent, 18    19
   J.P. MORGAN EUROPE LIMITED, 20    as Foreign Currency Agent, 21    22    and
23    24    BANK OF AMERICA, N.A., 25    and 26    WELLS FARGO BANK, NATIONAL
ASSOCIATION, 27    as Co-Syndication Agents, 28    29    BANK OF MONTREAL, 30   
RBS CITIZENS BANK, N.A., 31    DEUTSCHE BANK SECURITIES INC. 32    and 33   
MUFG UNION BANK, N.A., 34    KEYBANK NATIONAL ASSOCIATION, 35    as
Co-Documentation Agents 36    37    As Amended as of June 30September 20,
20152017 38   

 

39    J.P. MORGAN SECURITIES LLC, 40    JPMORGAN CHASE BANK, N.A., 41    MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 42    WELLS FARGO SECURITIES, LLC,
43    as Joint Lead Arrangers and Joint Bookrunners 44   

 



--------------------------------------------------------------------------------

45

      TABLE OF CONTENTS   

46

           Page  

47

      ARTICLE I   

48

        

49

      DEFINITIONS   

50

   SECTION 1.01    Defined Terms      1  

51

   SECTION 1.02    Classification of Loans and Borrowings      3848  

52

   SECTION 1.03    Terms Generally      3848  

53

   SECTION 1.04    Accounting Terms; GAAP      3948  

54

   SECTION 1.05    Limited Conditionality Acquisition      49  

55

   SECTION 1.06    Ratio Calculations; Negative Covenant Classifications.     
50  

56

      ARTICLE II   

57

        

58

      THE CREDITS   

59

   SECTION 2.01    Commitments      3950  

60

   SECTION 2.02    Loans and Borrowings      4051  

61

   SECTION 2.03    Requests for Borrowings      4152  

62

   SECTION 2.04    Swingline Loans      4253  

63

   SECTION 2.05    Letters of Credit      4355  

64

   SECTION 2.06    Funding of Borrowings      5061  

65

   SECTION 2.07    Interest Elections      5163  

66

   SECTION 2.08    Termination and Reduction of Commitments      5364  

67

   SECTION 2.09    Repayment of Loans; Evidence of Debt      5365  

68

   SECTION 2.10    Amortization of Term Loans [Reserved]      54  

69

           66  

70

   SECTION 2.11    Prepayment of Loans      5567  

71

   SECTION 2.12    Fees      5769  

72

   SECTION 2.13    Interest      5970  

73

   SECTION 2.14    Alternate Rate of Interest      5971  

74

   SECTION 2.15    Increased Costs      6072  

75

   SECTION 2.16    Break Funding Payments      6274  

76

   SECTION 2.17    Taxes      6275  

77

   SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
     6581  

78

   SECTION 2.19    Mitigation Obligations; Replacement of Lenders      6783  

79

   SECTION 2.20    Designation of Foreign Subsidiary Borrowers      6884  

80

   SECTION 2.21    Incremental Facilities      6985  

81

   SECTION 2.22    Defaulting Lenders      7287  

82

   SECTION 2.23    Extensions      7490  

83

   SECTION 2.24    Foreign Currency Participations; Conversion of Foreign
Currency Loans      7692  

84

   SECTION 2.25    Currency Fluctuations      7894  

85

   SECTION 2.26    Illegality      7995  

 

-i-



--------------------------------------------------------------------------------

               Page  

86

      ARTICLE III   

87

        

88

      REPRESENTATIONS AND WARRANTIES   

89

  

SECTION 3.01

  

Organization; Powers

     7995  

90

  

SECTION 3.02

  

Authorization; Enforceability

     7995  

91

  

SECTION 3.03

  

Governmental Approvals; No Conflicts

     8096  

92

  

SECTION 3.04

  

Financial Condition; No Material Adverse Change

     8096  

93

  

SECTION 3.05

  

Properties

     8096  

94

  

SECTION 3.06

  

Litigation and Environmental Matters

     8197  

95

  

SECTION 3.07

  

Compliance with Laws and Agreements

     8197  

96

  

SECTION 3.08

  

Investment Company Status

     8198  

97

  

SECTION 3.09

  

Taxes

     8198  

98

  

SECTION 3.10

  

ERISA

     8298  

99

  

SECTION 3.11

  

Disclosure

     8298  

100

  

SECTION 3.12

  

Subsidiaries

     8298  

101

  

SECTION 3.13

  

Insurance

     8298  

102

  

SECTION 3.14

  

Labor Matters

     8298  

103

  

SECTION 3.15

  

Solvency

     8299  

104

  

SECTION 3.16

  

Senior Indebtedness

     8399  

105

  

SECTION 3.17

  

Security Documents

     8399  

106

  

SECTION 3.18

  

Federal Reserve Regulations

     84100  

107

  

SECTION 3.19

  

Anti-Corruption Laws and Sanctions

     84100  

108

  

SECTION 3.20

  

EEA Financial Institutions

     100  

109

  

SECTION 3.21

  

Persons of Significant Control

     101  

110

      ARTICLE IV   

111

        

112

      CONDITIONS   

113

  

SECTION 4.01

  

Closing Date

     84101  

114

  

SECTION 4.02

  

Each Credit Event

     86103  

115

  

SECTION 4.03

  

Credit Events Relating to Foreign Subsidiary Borrowers

     86103  

116

  

SECTION 4.04

  

Conditions to the Restatement Date

     87103  

117

      ARTICLE V   

118

        

119

      AFFIRMATIVE COVENANTS   

120

  

SECTION 5.01

  

Financial Statements and Other Information

     89105  

121

  

SECTION 5.02

  

Notices of Material Events

     90107  

122

  

SECTION 5.03

  

Information Regarding Collateral

     91107  

123

  

SECTION 5.04

  

Existence; Conduct of Business

     91108  

124

  

SECTION 5.05

  

Payment of Obligations

     92108  

125

  

SECTION 5.06

  

Maintenance of Properties

     92109  

126

  

SECTION 5.07

  

Insurance

     92109  

127

  

SECTION 5.08

  

Casualty and Condemnation

     92109  

128

  

SECTION 5.09

  

Books and Records; Inspection and Audit Rights

     93109  

129

  

SECTION 5.10

  

Compliance with Laws

     93110  

130

  

SECTION 5.11

  

Use of Proceeds and Letters of Credit

     93110  

 

-ii-



--------------------------------------------------------------------------------

               Page   131   

SECTION 5.12

  

Additional Subsidiaries

     93110   132   

SECTION 5.13

  

Further Assurances

     93110   133   

SECTION 5.14

   Post-Restatement Date Matters      94   134       ARTICLE VI    135         
136       NEGATIVE COVENANTS    137   

SECTION 6.01

  

Indebtedness; Certain Equity Securities

     94111   138   

SECTION 6.02

  

Liens

     97115   139   

SECTION 6.03

  

Fundamental Changes

     99117   140   

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

     99118   141   

SECTION 6.05

  

Asset Sales

     101120   142   

SECTION 6.06

  

Sale and Leaseback Transactions

     102122   143   

SECTION 6.07

  

Hedging Agreements

     102122   144   

SECTION 6.08

  

Restricted Payments; Certain Payments of Indebtedness

     102122   145   

SECTION 6.09

  

Transactions with Affiliates

     105126   146   

SECTION 6.10

  

Restrictive Agreements

     105127   147   

SECTION 6.11

  

Amendment of Material Documents

     105128   148   

SECTION 6.12

  

Interest Expense Coverage Ratio

     106128   149   

SECTION 6.13

  

Total Net Leverage Ratio; Senior Secured Net Leverage Ratio

     106128   150   

SECTION 6.14

  

Use of Proceeds

     106128   151       ARTICLE VII    152          153       EVENTS OF DEFAULT
   154       ARTICLE VIII    155          156       THE AGENTS    157      
ARTICLE IX    158          159       COLLECTION ALLOCATION MECHANISM[RESERVED]
   160   

SECTION 9.01

   Implementation of CAM      111   161   

SECTION 9.02

   Letters of Credit      112   162       ARTICLE X    163          164      
MISCELLANEOUS    165   

SECTION 10.01

  

Notices

     113136   166   

SECTION 10.02

  

Waivers; Amendments

     114137   167   

SECTION 10.03

  

Expenses; Indemnity; Damage Waiver

     117140   168   

SECTION 10.04

  

Successors and Assigns

     119142   169   

SECTION 10.05

  

Survival

     122145   170   

SECTION 10.06

  

Counterparts; Integration; Effectiveness

     122145   171   

SECTION 10.07

  

Severability

     122146   172   

SECTION 10.08

  

Right of Setoff

     123146   173   

SECTION 10.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     123146  

 

-iii-



--------------------------------------------------------------------------------

               Page  

174

  

SECTION 10.10

  

WAIVER OF JURY TRIAL

     124147  

175

  

SECTION 10.11

  

Headings

     124147  

176

  

SECTION 10.12

  

Confidentiality

     124147  

177

  

SECTION 10.13

  

Interest Rate Limitation

     125148  

178

  

SECTION 10.14

  

Judgment Currency

     125148  

179

  

SECTION 10.15

   Obligations Joint and SeveralRelease of Mortgages      125  

180

           149  

181

  

SECTION 10.16

  

PATRIOT Act

     127150  

182

  

SECTION 10.17

  

No Fiduciary Duty

     127150  

183

  

SECTION 10.18

  

Parallel Debt

     127151  

184

  

SECTION 10.19

  

No Novation

     130153  

185

  

SECTION 10.20

   Release of Cequent GroupAcknowledgement and Consent to Bail-In of EEA     
130  

186

          Financial Institutions      154  

187

  

SECTION 10.21

  

MIRE Events

     154  

188

        

189

        

 

-iv-



--------------------------------------------------------------------------------

190   

SCHEDULES:

      191    Schedule 1.01(a)      –      Existing Letters of Credit 192   
Schedule 1.01(b)      –      Administrative Schedule 193    Schedule 1.01(c)   
  –      Foreign Currency Lenders 194    Schedule 2.01      –      Commitments
195    Schedule 3.05      –      Real Property 196    Schedule 3.06      –     
Disclosed Matters 197    Schedule 3.12      –      Subsidiaries 198    Schedule
3.13      –      Insurance 199    Schedule 6.01      –      Existing
Indebtedness 200    Schedule 6.02      –      Existing Liens 201    Schedule
6.04      –      Existing Investments 202    Schedule 6.05      –      Asset
Sales 203    Schedule 6.09      –      Existing Affiliate Transactions 204   

Schedule 6.10

     –     

Existing Restrictions

205   

EXHIBITS:

      206    Exhibit A      –      Form of Assignment and Assumption 207   
Exhibit B      –      Form of Borrowing Request 208    Exhibit C      –     
Form of Foreign Subsidiary Borrowing Agreement 209    Exhibit D      –      Form
of Guarantee Agreement 210    Exhibit E      –      Form of Indemnity,
Subrogation and Contribution Agreement 211    Exhibit F      –      Form of
Mortgage 212    Exhibit G      –      Form of Pledge Agreement 213    Exhibit H
     –      Form of Security Agreement 214    Exhibit I      –      Form of U.S.
Tax Certificate

 

-v-



--------------------------------------------------------------------------------

215

  

CREDIT AGREEMENT (this “Agreement”) dated as of October 16, 2013, as amended

216

  

as of June 30September 20, 20152017, among TRIMAS COMPANY LLC, TRIMAS
CORPORATION,

217

  

the SUBSIDIARY TERM BORROWERS party hereto, the FOREIGN SUBSIDIARY BORROWERS

218

  

party hereto, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent

219

  

and Collateral Agent, and J.P. MORGAN EUROPE LIMITED, as Foreign Currency Agent.

220

   RECITALS:

221

  

In consideration of the premises and the agreements, provisions and covenants
herein

222

  

contained, the parties hereto hereby agree as follows:

223

   ARTICLE I

224

  

225

   Definitions

226

  

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have

227

  

the meanings specified below:

228

  

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan,

229

  

or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the

230

  

Alternate Base Rate.

231

  

“Acquisition Lease Financing” means any sale or transfer by the Parent Borrower
or any

232

  

Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an

233

  

aggregate amount not to exceed $75,000,000 at any time after the Restatement
Date, which property is

234

  

rented or leased by the Parent Borrower or such Subsidiary from the purchaser or
transferee of such

235

  

property, so long as the proceeds from such transaction consist solely of cash.

236

  

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any

237

  

Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied

238

  

by (b) the Statutory Reserve Rate; provided that if the Adjusted LIBO Rate is
less than zero, it shall be

239

  

deemed to be zero for purposes of this Agreement.

240

  

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the

241

  

Lenders hereunder.

242

  

“Administrative Schedule” means Schedule 1.01(b) to this Agreement, which
contains

243

  

administrative information in respect of (i) each Foreign Currency and each
Foreign Currency Loan and

244

  

(ii) each L/C Foreign Currency and each Letter of Credit denominated in an L/C
Foreign Currency.

245

  

“Administrative Questionnaire” means an Administrative Questionnaire in a form

246

  

supplied by the Administrative Agent.

247

  

“Affiliate” means, with respect to a specified Person, another Person that
directly, or

248

  

indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control

249

  

with the Person specified.

250

  

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the

251

  

Foreign Currency Agent and, the Syndication Agents and the Documentation Agents.

252

  

“Agreement” has the meaning assigned to such term in the preamble hereto.



--------------------------------------------------------------------------------

253

  

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a)

254

  

the Prime Rate in effect on such day, (b) the Federal Funds EffectiveNYFRB Rate
in effect on such day

255

  

plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day

256

  

is not a Business Day, the immediately preceding Business Day) for a deposit in
dollars with a maturity of

257

   one month plus 1%. For purposes of clause (c) aboveplus 1%, provided that for
the purpose of this

258

  

definition, the Adjusted LIBO Rate onfor any day shall be the LIBO Rate, two
Business Days prior to

259

   such day for deposits in dollars with a maturity of one monthbased on the
LIBOR Screen Rate (or if the

260

  

LIBOR Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at

261

  

approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a

262

  

change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted
LIBO Rate shall be

263

  

effective from and including the effective date of such change in the Prime
Rate, the Federal Funds

264

   EffectiveNYFRB Rate or the Adjusted LIBO Rate, as the case may
be.respectively. If the Alternate Base

265

  

Rate is being used as an alternate rate of interest pursuant to Section 2.14
hereof, then the Alternate Base

266

  

Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause

267

  

(c) above. For the avoidance of doubt, if the Alternate Base Rate shall be less
than zero, such rate shall be

268

  

deemed to be zero for purposes of this Agreement.

269

  

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction

270

  

applicable to the BorrowerHoldings or its Subsidiaries from time to time
concerning or relating to bribery

271

  

or corruption.

272

  

“Applicable Borrower” has the meaning assigned to such term in Section 2.17(a).

273

  

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the

274

  

percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If

275

  

the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined

276

  

based upon the Revolving Commitments most recently in effect, giving effect to
any assignments.

277

  

“Applicable Rate” means, for any day, (a) with respect to any ABR Tranche A Term

278

   Loan or Eurocurrency Tranche A Term Loan, the applicable rate per annum set
forth below under the

279

   caption “ABR Spread” or “Eurocurrency Spread,” as the case may be, based upon
the Leverage Ratio as

280

  

of the most recent determination date, (b) with respect to any Incremental Term
Loan of any Series, the

281

   rate per annum specified in the Incremental Facility Agreement establishing
the Incremental Term

282

   Commitments of such Series, (c) with respect to the Commitment Fees, the
applicable rate per annum set

283

  

forth under the caption “Commitment Fee Rate” based upon the Leverage Ratio as
of the most recent

284

  

determination date, (db) with respect to any Swingline Loan, the applicable rate
per annum set forth

285

  

below under the caption “ABR Spread” based upon the Leverage Ratio as of the
most recent

286

  

determination date and (ec) with respect to any ABR Revolving Loan or
Eurocurrency Revolving Loan,

287

  

the applicable rate per annum set forth below under the caption “ABR Spread” or
“Eurocurrency Spread,”

288

  

as the case may be, based upon the Leverage Ratio as of the most recent
determination date; provided that

289

  

for purposes of clauses (a), (c), (db) and (ec), until the date of delivery of
the consolidated financial

290

  

statements pursuant to Section 5.01(b) as of and for the first fiscal quarter
ended June 30, 2015after the

291

  

Restatement Date, the Applicable Rate shall be based on the rates per annum set
forth in Category 3:

 

Leverage Ratio    ABR
Spread     Eurocurrency
Spread     Commitment
Fee Rate  

Category 1: Greater than or equal to 3.25 to 1.00

     1.000 %      2.000 %      0.350 % 

 

-2-



--------------------------------------------------------------------------------

Leverage Ratio    ABR
Spread     Eurocurrency
Spread     Commitment
Fee Rate  

Category 2: Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00

     0.750 %      1.750 %      0.300 % 

Category 3: Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00

     0.625 %      1.625 %      0.2750.25 % 

Category 4: Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00

     0.500 %      1.500 %      0.2500.225 % 

Category 5: Less than 1.50 to 1.00

     0.375 %      1.375 %      0.2250.200 % 

 

292    293   

For purposes of the foregoing clauses (a), (b) and (c), (d) and (e), (i) the
Leverage Ratio

294   

shall be determined as of the end of each fiscal quarter of the Parent
Borrower’s fiscal year based upon

295   

Holdings’ consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each

296   

change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the

297   

period commencing on and including the date of delivery to the Administrative
Agent of such

298   

consolidated financial statements indicating such change and ending on the date
immediately preceding

299   

the effective date of the next such change; provided that the Leverage Ratio
shall be deemed to be in

300   

Category 1 (A) at any time that an Event of Default has occurred and is
continuing or (B) if Holdings or

301   

the Parent Borrower fails to deliver the consolidated financial statements
required to be delivered by it

302   

pursuant to Section 5.01(a) or (b), during the period from the expiration of the
time for delivery thereof

303   

until such consolidated financial statements are delivered.

304   

“Applicable UK Payment” has the meaning assigned to such term in
Section 2.17(k).

305   

“Applicable U.S. Borrower” has the meaning assigned to such term in
Section 2.17(f).

306   

“Approved Fund” means any Person (other than a natural person) that is engaged
in

307   

making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary

308   

course and that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender or (c) an entity or

309   

an Affiliate of an entity that administers or manages a Lender.

310   

“Assignment and Assumption” means an assignment and assumption entered into by a

311   

Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and

312   

accepted by the Administrative Agent, in the form of Exhibit A or any other form
approved by the

313   

Administrative Agent.

314   

“Assumed Preferred Stock” means any preferred stock or preferred Equity
Interests of

315   

any Person that becomes a Subsidiary after the Restatement Date; provided that
(a) such preferred stock

316   

or preferred Equity Interests exist at the time such Person becomes a Subsidiary
and are not created in

317   

contemplation of or in connection with such Person becoming a Subsidiary and
(b) the aggregate

318   

liquidation value of all such outstanding preferred stock and preferred Equity
Interests shall not exceed

319   

$40,000,000 at any time outstanding, less the aggregate principal amount of
Indebtedness incurred and

320   

outstanding pursuant to Section 6.01(a)(x).

 

-3-



--------------------------------------------------------------------------------

321

  

“Australian Dollars” means the lawful currency of Australia.

322

  

“Available Amount” means, as of any date of determination, an amount equal to:

323

  

(a) the sum of (without duplication):

324

  

(i) if positive, equal to 50% of the cumulative Retained Excess Cash Flow

325

  

Amount; andConsolidated Net Income of the Parent Borrower for the period (taken
as

326

  

one accounting period) commencing from July 1, 2017 to the end of the fiscal
quarter

327

  

most recently ended in respect of which consolidated financial statements have
been

328

  

delivered pursuant to Section 5.01(a) or (b);

329

  

(ii) the Net Proceeds Not Otherwise Applied received by the Parent

330

  

BorrowerHoldings after the Restatement Date from (A) cash contributions (other
than

331

  

from the Parent Borrower or a Subsidiary) to the Parent BorrowerHoldings or
(B) the

332

  

issuance and sale of its Equity Interests (other than a sale to the Parent
Borrower or a

333

  

Subsidiary and other than an issuance or sale of Disqualified Equity Interests);

334

  

(iii) the principal amount of any Indebtedness of the Parent Borrower or any

335

  

Subsidiary issued after the Restatement Date which has been converted into or
exchanged

336

  

for Equity Interests (other than Disqualified Equity Interests) in Holdings or
any direct or

337

  

indirect parent of Holdings; and

338

  

(iv) in the event that all or a portion of the Available Amount has been

339

  

applied to make an investment pursuant to Section 6.04(s), an amount (not to
exceed the

340

  

original amount of such Investment) equal to the aggregate amount received by
the

341

  

Parent Borrower or any Subsidiary in cash and Permitted Investments, or the fair
market

342

  

value of any property received by the Parent Borrower or any Subsidiary, from:
(i) the

343

  

sale (other than to the Parent Borrower or any Subsidiary) of any such
investment less

344

  

any amounts that would be deducted pursuant to clause (b) of the definition of
Net

345

  

Proceeds, (ii) any dividend or other distribution received in respect of any
such

346

  

investment and (iii) interest, returns of principal, repayments and similar
payments

347

  

received in respect of any such investment;

348

  

minus

349

  

(b) the amount of any investments made after the Restatement Date in reliance on

350

  

Section 6.04(s) prior to such date, any Restricted Payments made after the
Restatement Date in

351

  

reliance on Section 6.08(a)(v) (solely in respect of dividends on Qualified
Holdings Preferred

352

  

Stock issued pursuant to clause (c) of the definition thereof) or
Section 6.08(a)(vii) and any

353

  

prepayments of Indebtedness made after the Restatement Date in reliance on
Section 6.08(b)(vii)

354

  

prior to such date;.

355

  

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the

356

  

applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

357

  

“Bail-In Legislation” means, with respect to any EEA Member Country implementing

358

  

Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European

359

  

Union, the implementing law for such EEA Member Country from time to time which
is described in the

360

  

EU Bail-In Legislation Schedule.

 

-4-



--------------------------------------------------------------------------------

361

  

minus

362

  

(c) the portion of Excess Cash Flow not otherwise required to be used to prepay

363

  

Term Loans pursuant to Section 2.11(d)) that is used after the Restatement Date
pursuant to

364

  

Section 6.08(a)(v) or Section 6.08(a)(vii).

365

  

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the

366

  

subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee,

367

  

administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the

368

  

reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the

369

  

Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or

370

  

acquiescence in, any such proceeding or appointment; provided that a Bankruptcy
Event shall not result

371

  

solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by

372

  

a Governmental Authority; provided, however, that such ownership interest does
not result in or provide

373

  

such Person with immunity from the jurisdiction of courts within the United
States of America or from

374

  

the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such

375

  

Governmental Authority) to reject, repudiate, disavow or disaffirm any
agreements made by such Person.

376

  

“Below Threshold Mortgage” means any Mortgage outstanding immediately prior to
the

377

  

Restatement Date in respect of which the fair market value, as of the
Restatement Date, of the Mortgaged

378

  

Property subject thereto is individually less than $10,000,000.

379

  

“Board” means the Board of Governors of the Federal Reserve System of the United

380

  

States of America.

381

  

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued

382

  

on the same date and (i) in the case of Eurocurrency Loans denominated in
dollars, as to which a single

383

  

Interest Period is in effect and (ii) in the case of Foreign Currency Loans,
Loans in a single currency and

384

  

as to which a single Interest Period is in effect or (b) a Swingline Loan.

385

  

“Borrowing Request” means a request by the Parent Borrower, a Subsidiary Term

386

  

Borrower or a Foreign Subsidiary Borrower, as the case may be, for a Borrowing
in accordance with

387

  

Section 2.03 or 2.04, as applicable, which shall be, in the case of any such
written request, in the form of

388

  

Exhibit B or any other form approved by the Administrative Agent.

389

  

“Business Day” means any day that is not a Saturday, Sunday or other day on
which

390

  

commercial banks in New York City are authorized or required by law to remain
closed; provided that (i)

391

  

when used in connection with any Eurocurrency Loan denominated in dollars, the
term “Business Day”

392

  

shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London

393

  

interbank market and (ii) when used in connection with any Foreign Currency
Loan, the term “Business

394

  

Day” shall also exclude (x) any day which is not a day for trading by and
between banks in deposits for

395

  

the applicable currency in the interbank eurocurrency market, (y) with respect
to Foreign Currency Loans

396

  

denominated in Euros, any day which is not also a TARGET Day (as determined by
the Administrative

397

  

Agent) and (z) with respect to Foreign Currency Loans in a Foreign Currency
other than Euros, any day

398

  

which is not also a day on which banks are open for dealings in such currency in
the Principal Financial

399

  

Center for the applicable currency.

400

  

“Calculation Date” means the last Business Day of each calendar quarter (or any
other

401

  

day selected by the Administrative Agent); provided that (a) the second Business
Day preceding (or such

402

  

other Business Day as the Administrative Agent shall deem applicable with
respect to any Foreign

403

  

Currency in accordance with rate-setting convention for such currency) (i) the
date of each Borrowing of

 

-5-



--------------------------------------------------------------------------------

404

  

Foreign Currency Loans or (ii) any date on which a Foreign Currency Loan is
continued shall also be a

405

  

“Calculation Date,” (b) the date of each Borrowing of any other Loan made
hereunder shall also be a

406

  

“Calculation Date” and (c) the date of issuance, amendment, renewal or extension
of a Letter of Credit, or

407

  

any other date determined by the applicable Issuing Bank, shall also be a
Calculation Date.

408

  

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the

409

  

Credit Facilities and collections thereunder established under Article IX.

410

  

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in

411

  

Section 9.01.

412

  

“CAM Exchange Date” shall mean the date on which (a) any event referred to in

413

  

paragraph (h) or (i) of Article VII shall occur in respect of Holdings, the
Parent Borrower, any Subsidiary

414

  

Term Borrower or any Foreign Subsidiary Borrower or (b) an acceleration of the
maturity of the Loans

415

  

pursuant to Article VII shall occur.

416

  

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of

417

  

which (a) the numerator shall be the aggregate dollar amount of the sum, without
duplication, of (i) the

418

  

Specified Obligations (including the Dollar Equivalent of any Specified
Obligations owing in any

419

  

currency (other than dollars)) owed to such Lender, (ii) such Lender’s
participation in undrawn amounts

420

  

of Letters of Credit immediately prior to the CAM Exchange Date and (iii) such
Lender’s Foreign

421

  

Currency Participating Interest and (b) the denominator shall be the aggregate
dollar amount of the sum,

422

  

without duplication, of (i) the Specified Obligations (including the Dollar
Equivalent of any Specified

423

  

Obligations owing in any currency (other than dollars)) owed to all the Lenders
and (ii) the aggregate

424

  

undrawn amount of outstanding Letters of Credit (including the Dollar Equivalent
of the undrawn amount

425

  

of any Letters of Credit denominated in an LC Foreign Currency) immediately
prior to such CAM

426

  

Exchange Date; provided that, for purposes of clause (a) above, the Specified
Obligations owed to the

427

  

Fronting Lender will be deemed not to include any Fronted Foreign Currency
Loans.

428

  

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to

429

  

property, plant and equipment and other capital expenditures of Holdings, the
Parent Borrower and its

430

  

consolidated Subsidiaries (including the Receivables Subsidiary) that are (or
would be) set forth in a

431

  

consolidated statement of cash flows of Holdings for such period prepared in
accordance with GAAP

432

  

other than (x) such additions and expenditures classified as Permitted
Acquisitions and (y) such additions

433

  

and expenditures made with Net Proceeds from any casualty or other insured
damage or condemnation or

434

  

similar awards and (b) CapitalFinancing Lease Obligations incurred by Holdings,
the Parent Borrower

435

  

and its consolidated Subsidiaries (including the Receivables Subsidiary) during
such period.

 

-6-



--------------------------------------------------------------------------------

436

  

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay

437

  

rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal

438

  

property, or a combination thereof, which obligations are required to be
classified and accounted for as

439

  

capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be

440

  

the capitalized amount thereof determined in accordance with GAAP; provided that
any change in GAAP

441

  

after the Restatement Date that would require lease obligations that would have
been characterized and

442

  

accounted for as operating leases in accordance with GAAP as in effect on the
Restatement Date to be

443

  

characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

444

  

“Cequent” means Horizon Global Corporation, a Delaware corporation.

445

  

“Cequent Group” means Cequent and its subsidiaries.

446

  

“Cequent Related Costs” means reasonably identifiable and factually supportable
non-

447

  

recurring costs and expenses relating to the formation of Cequent’s corporate
office prior to the

448

  

Restatement Date.

449

  

“Cequent Spin-off” means a “spin-off” transaction with respect to Cequent such
that all

450

  

of the Equity Interests in Cequent are “spun-off” from the Parent Borrower
ratably to the holders of the

451

  

Equity Interests in Holdings and Cequent ceases to be a Subsidiary of the Parent
Borrower and becomes a

452

  

public company.

453

  

“Cequent Spin-off Agreement” means the Separation and Distribution Agreement,
dated

454

  

as of June 30, 2015, by and between Cequent and Holdings.

455

  

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of

456

  

the Code.

457

  

“CFC Holdco” means any Domestic Subsidiary substantially all the assets of which

458

  

consist of Equity Interests of one or more CFCs.

459

  

“Change in Control” means (a) the acquisition by any Person other than Holdings
of any

460

  

direct Equity Interest in the Parent Borrower, (b) the acquisition of beneficial
ownership, directly or

461

  

indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the

462

  

rules of the Commission thereunder), of Equity Interests representing more than
35% of either the

463

  

aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Holdings,

464

  

(d) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors or (e)

465

  

the occurrence of any change in control (or similar event, however denominated)
with respect to Holdings

466

  

or the Parent Borrower under (i) any indenture or other agreement in respect of
Material Indebtedness to

467

  

which Holdings, the Parent Borrower or any Subsidiary is a party, (ii) any
instrument governing any

468

  

preferred stock of Holdings, the Parent Borrower or any Subsidiary having a
liquidation value or

469

  

redemption value in excess of $10,000,000 or (iii) the Permitted Receivables
Financing.

470

  

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange
Act, a

471

  

Person or group shall not be deemed to beneficially own voting stock subject to
a stock or asset purchase

472

  

agreement, merger agreement, option agreement, warrant agreement or similar
agreement (or voting or

473

  

option or similar agreement related thereto) until the consummation of the
acquisition of the voting stock

474

  

in connection with the transactions contemplated by such agreement.

475

  

“Change in Law” means (a) the adoption of any law, rule or regulation after the

476

  

Restatement Date, (b) any change in any law, rule or regulation or in the
interpretation or application

 

-7-



--------------------------------------------------------------------------------

477   

thereof by any Governmental Authority after the Restatement Date or
(c) compliance by any Lender or

478   

the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such

479   

Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether

480   

or not having the force of law) of any Governmental Authority made or issued
after the Restatement Date;

481   

provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and

482   

Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in

483   

connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for

484   

International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar

485   

authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in

486   

each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or

487   

issued.

488   

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such

489   

Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Incremental Term Loans of

490   

any Series, Revolving Loans or Swingline Loansof a particular tranche of
Revolving Commitments, (b)

491   

any Commitment, refers to whether such Commitment is a Commitment in respect of
a particular tranche

492   

A Term Commitment, an Incremental Commitment of any Series or aof Revolving

493   

CommitmentCommitments and (c) any Lender, refers to whether such Lender has a
Loan or Commitment

494   

ofunder a particular tranche of Revolving Commitments. Each tranche of Extended
Revolving

495   

Commitments shall constitute a separate Class.

496   

“Closing Date” means the date on which the conditions specified in Section 4.01
were

497   

satisfied, which date was October 16, 2013.

498   

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

499   

“Collateral” means any and all “Collateral,” as defined in any applicable
Security

500   

Document.

501   

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders

502   

under the Security Documents.

503   

“Collateral and Guarantee Requirement” means the requirement that:

504   

(a) the Collateral Agent shall have received from each party thereto (other than
the

505   

Collateral Agent) either (i) a counterpart of (A) the Guarantee Agreement,
(B) the Indemnity,

506   

Subrogation and Contribution Agreement, (C) the Pledge Agreement and (D) the
Security

507   

Agreement in each case duly executed and delivered on behalf of such Loan Party,
or (ii) in the

508   

case of any Person that becomes a Subsidiary Loan Party after the Closing Date,
a supplement to

509   

each of the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, the

510   

Pledge Agreement and the Security Agreement, in each case in the form specified
therein, duly

511   

executed and delivered on behalf of such Subsidiary Loan Party;

512   

(b) all outstanding Equity Interests of the Parent Borrower and each Subsidiary

513   

(including the Receivables Subsidiary) owned by or on behalf of any Loan Party
shall have been

514   

pledged pursuant to the Pledge Agreement (except that the Loan Parties shall not
be required to

515   

pledge more than 65% of the outstanding voting Equity Interests of any Foreign
Subsidiary, any

516   

CFC or any CFC Holdco), it being understood that this exception shall not limit
the application of

517   

the Foreign Security Collateral and Guarantee Requirement) and the Collateral
Agent shall have

518   

received certificates or other instruments representing all such Equity
Interests, together with

519   

stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

-8-



--------------------------------------------------------------------------------

520

  

(c) all Indebtedness of Holdings, the Parent Borrower and each Subsidiary in an

521

  

aggregate principal amount that exceeds $500,000 that is owing to any Loan Party
shall be

522

  

evidenced by a promissory note and shall have been pledged pursuant to the
Pledge Agreement

523

  

and the Collateral Agent shall have received all such promissory notes, together
with instruments

524

  

of transfer with respect thereto endorsed in blank;

525

  

(d) all documents and instruments, including Uniform Commercial Code financing

526

  

statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered

527

  

or recorded to create the Liens intended to be created by the Security Agreement
and the Pledge

528

  

Agreement and perfect such Liens to the extent required by, and with the
priority required by, the

529

  

Security Agreement and the Pledge Agreement, shall have been filed, registered
or recorded or

530

  

delivered to the Collateral Agent for filing, registration or recording;

531

  

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with

532

  

respect to any Mortgaged Property duly executed and delivered by the record
owner of such

533

  

Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized

534

  

title insurance company in an amount and form reasonably acceptable to the
Administrative

535

  

Agent insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property

536

  

described therein, free of any other Liens except as expressly permitted by
Section 6.02, together

537

  

with such endorsements, coinsurance and reinsurance as the Administrative Agent
or the

538

  

Required Lenders may reasonably request, but only to the extent such
endorsements are (A)

539

  

available in the relevant jurisdiction (provided in no event shall the
Collateral Agent request a

540

  

creditors’ rights endorsement) and (B) available at commercially reasonable
rates, (iii) if anya

541

  

completed Life of Loan flood hazard determination and, if any improved Mortgaged
Property is

542

  

located in an area determined by the Federal Emergency Management Agency to have
special

543

  

flood hazards, a notice about special flood hazard area status duly executed by
the Parent Brower

544

  

and the applicable Loan Party and evidence of such flood insurance as may be
required under

545

  

applicable law, including Regulation H of the Boardthe Flood Laws, and (iv) such
abstracts, legal

546

  

opinions and other documents as the Administrative Agent or the Required Lenders
may

547

  

reasonably request with respect to any such Mortgage or Mortgaged Property;
provided, however,

548

  

in no event shall surveys be required to be obtained with respect to any
Mortgaged Property; and

549

  

(f) each Loan Party (other than the Foreign Subsidiary Borrowers) shall have

550

  

obtained all consents and approvals required to be obtained by it in connection
with the execution

551

  

and delivery of all Security Documents to which it is a party, the performance
of its obligations

552

  

thereunder and the granting by it of the Liens thereunder.

553

  

“Commission” means the Securities and Exchange Commission or any Governmental

554

  

Authority succeeding to any or all of the functions of said Commission.

555

  

“Commitment” means a Tranche A Term Commitment, an Incremental Term

556

  

Commitment of any Series, a Revolving Commitment or any combination thereof (as
the context

557

  

requires).

558

  

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

559

  

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.),

560

  

as amended from time to time, and any successor statute.

561

  

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum,

562

  

without duplication, of (i) the interest expense (including imputed interest
expense in respect of

 

-9-



--------------------------------------------------------------------------------

563

   CapitalFinancing Lease Obligations) of Holdings, the Parent Borrower and the
Subsidiaries (including the

564

  

Receivables Subsidiary) for such period, determined on a consolidated basis in
accordance with GAAP,

565

  

plus (ii) any interest accrued during such period in respect of Indebtedness of
Holdings, the Parent

566

  

Borrower or any Subsidiary (including the Receivables Subsidiary) that is
required to be capitalized rather

567

  

than included in consolidated interest expense for such period in accordance
with GAAP, plus (iii) any

568

  

cash payments made during such period in respect of obligations referred to in
clause (b)(iii) below that

569

  

were amortized or accrued in a previous period, plus (iv) interest-equivalent
costs associated with any

570

  

Permitted Receivables Financing or Specified Vendor Receivables Financing,
whether accounted for as

571

  

interest expense or loss on the sale of receivables, minus (b) the sum of,
without duplication, (i) interest

572

  

income of Holdings, the Parent Borrower and the Subsidiaries (including the
Receivables Subsidiary) for

573

  

such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) to the extent included

574

  

in such consolidated interest expense for such period, noncash amounts
attributable to amortization of

575

  

financing costs paid in a previous period, plus (iii) to the extent included in
such consolidated interest

576

  

expense for such period, noncash amounts attributable to amortization of debt
discounts or accrued

577

  

interest payable in kind for such period, plus (iv) to the extent included in
such consolidated interest

578

  

expense for such period, all financing fees incurred in connection with the
Transactions., plus (v) annual

579

  

agency fees paid to the administrative agents and collateral agents under any
permitted credit facility of

580

  

Holdings, the Parent Borrower or any Subsidiary, plus (vi) costs associated with
obtaining Hedging

581

  

Agreements, plus (vii) any expense resulting from the discounting of any
Indebtedness in connection with

582

  

the application of recapitalization accounting or, if applicable, purchase
accounting in connection with

583

  

any acquisition, plus (viii) penalties and interest relating to taxes, plus
(ix) any expensing of bridge,

584

  

commitment and other financing fees and any other fees related to any
acquisitions after the Restatement

585

  

Date, plus (x) interest expense resulting from push-down accounting, plus
(xi) any lease, rental or other

586

  

expense in connection with a Non-Financing Lease Obligation.

587

  

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such

588

  

period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net

589

  

Income (other than with respect to clause (ix) below), the sum of
(i) consolidated interest expense for

590

  

such period, (ii) consolidated income tax expense for such period (including all
single business tax

591

  

expenses imposed by state law), (iii) all amounts attributable to depreciation
and amortization for such

592

  

period, (iv) any extraordinary noncash charges for such period,
(v) interest-equivalent costs associated

593

  

with any Permitted Receivables Financing or Specified Vendor Receivables
Financing for such period,

594

  

whether accounted for as interest expense or loss on the sale of receivables,
and all Preferred Dividends,

595

  

(vi) all extraordinary losses during such period that are either noncash or
relate to the retirement of

596

   Indebtedness, (vii) noncash expenses during such period resulting from the
grant of Equity Interests to

597

   management and employees of Holdings, the Parent Borrower or any of the
Subsidiaries, (viiiv) the

598

  

aggregate amount of deferred financing expenses for such period, (ixvi) all
other noncash expenses or

599

  

losses of Holdings, the Parent Borrower or any of the Subsidiaries for such
period (excluding any such

600

  

charge that constitutes an accrual of or a reserve for cash charges for any
future period), (x) any

601

   nonrecurring fees, expenses or charges realized by Holdings, the Parent
Borrower or any of the

602

   Subsidiaries for such period related to any offering of Equity Interests or
incurrence of Indebtedness,

603

   whether or not consummated, (xi) (A) fees, costs and expenses in connection
with the Transactions and

604

   the Cequent Spin-off and (B) any Cequent Related Costs; provided that the
amount added back pursuant

605

   to this clause (xi) cannot exceed $25,000,000 in the aggregate over the term
of this Agreement; provided,

606

   further, that any such fees, costs, expenses or Cequent Related Costs that
are actually paid for by the

607

   Cequent Group after giving effect to the Cequent Spin-off (and not by a Loan
Party) shall not be

608

   permitted to be added back pursuant to this clause (xi), (xii) any
nonrecurring costs and expenses arising

609

   from the integration of any business acquired pursuant to any Permitted
Acquisition consummated after

610

   the Restatement Date not to exceed $15,000,000 in any fiscal year and
$40,000,000 in the aggregate,

611

   (xiii) any nonrecurring expenses or similar costs relating to cost savings
projects, including restructuring

 

-10-



--------------------------------------------------------------------------------

612

   and severance expenses, not to exceed $40,000,000 in the aggregate from and
after the Restatement Date;

613

   provided that no more than $15,000,000 may be counted in any fiscal year
commencing on or after

614

   January 1, 2015, (xiv) net losses from discontinued operations, not to exceed
in any fiscal year

615

   $10,000,000, (xvvii) losses associated with the prepayment of leases (whether
operating leases or capital

616

  

leases) outstanding on January 1, 20152017 from discontinued operations, and
(xvi) losses or charges

617

   associated with asset sales otherwise permitted hereunder not to exceed in
the aggregate $10,000,000,

618

  

(viii) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any

619

  

other management or employee benefit plan or agreement or any stock subscription
or shareholder

620

  

agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the

621

  

common capital of Holdings or any Loan Party (other than from Holdings or a
Subsidiary) or Net

622

  

Proceeds of an issuance of Equity Interests of Holdings (other than Disqualified
Equity Interests and other

623

  

than any issuance to the Parent Borrower or a Subsidiary), in each case, Not
Otherwise Applied and (ix)

624

  

the amount of “run rate” cost savings, operating expense reductions and cost
synergies related to mergers

625

  

and other business combinations, acquisitions, divestitures, restructurings,
cost savings initiatives and

626

  

other similar transactions or initiatives consummated after the Restatement Date
that are reasonably

627

  

identifiable and factually supportable and projected by the Parent Borrower to
result within 12 months

628

  

after such merger or other business combination, acquisition, divestiture,
restructuring, cost savings

629

  

initiative or other transaction or initiative is consummated, net of the amount
of actual benefits realized

630

  

during such period from such actions, provided that the aggregate amount of any
such cost savings,

631

  

operating expense reductions and cost synergies added pursuant to this clause
(ix) for any period of four

632

  

consecutive fiscal quarters of Holdings shall not exceed 20% of Consolidated
EBITDA for such period

633

  

(calculated prior to giving effect to any add-backs pursuant to this clause
(ix)) minus (b) without

634

  

duplication and to the extent included in determining such Consolidated Net
Income, (i) any extraordinary

635

   gains for such period and (ii) any gains realized from the retirement of
Indebtedness after the Restatement

636

  

Date, all determined on a consolidated basis in accordance with GAAP and
(ii) consolidated income tax

637

  

benefits for such period (excluding, for purposes of this clause (ii), any such
benefits received in a fiscal

638

  

quarter ended prior to the Restatement Date). If the Parent Borrower or any
Subsidiary has made any

639

  

Permitted Acquisition or Significant Investment or any sale, transfer, lease or
other disposition of assets

640

  

outside of the ordinary course of business permitted by Section 6.05 during the
relevant period for

641

  

determining the Leverage Ratio, the Total Net Leverage Ratio or the Senior
Secured Net Leverage Ratio

642

  

and the Interest Expense Coverage Ratio, Consolidated EBITDA for the relevant
period shall be

643

  

calculated only for purposes of determining the Leverage Ratio, the Total Net
Leverage Ratio, the Senior

644

  

Secured Net Leverage Ratio and the Interest Expense Coverage Ratio after giving
pro forma effect

645

  

thereto, as if such Permitted Acquisition or Significant Investment or sale,
transfer, lease or other

646

  

disposition of assets (and, in each case, any related incurrence, repayment or
assumption of Indebtedness,

647

  

with any new Indebtedness being deemed to be amortized over the relevant period
in accordance with its

648

  

terms, and assuming that any Revolving Loans borrowed in connection with such
acquisition are repaid

649

  

with excess cash balances when available) had occurred on the first day of the
relevant period for

650

  

determining Consolidated EBITDA; provided that with respect to any Significant
Investment, (x) any pro

651

  

forma adjustment made to Consolidated EBITDA shall be in proportion to the
percentage ownership of

652

  

the Parent Borrower or such Subsidiary, as applicable, in the Subject Person
(e.g. if the Parent Borrower

653

  

acquires 70% of the Equity Interests of the Subject Person, a pro forma
adjustment to Consolidated

654

  

EBITDA shall be made with respect to no more than 70% of the EBITDA of the
Subject Person) and (y)

655

  

pro forma effect shall only be given to such Significant Investment if the
Indebtedness of the Subject

656

  

Person is included in Total Indebtedness for purposes of calculating the
Leverage Ratio, the Total Net

657

  

Leverage Ratio and the Senior Secured Net Leverage Ratio and the Subject Person
is included as a

658

  

Subsidiary in the calculation of Consolidated Cash Interest Expense for purposes
of calculating the

659

  

Interest Expense Coverage Ratio, in each case in proportion to the percentage
ownership of the Parent

660

  

Borrower or such Subsidiary, as applicable, in such Subject Person. Any such pro
forma calculations

661

  

may include operating and other expense reductions and other adjustments for
such period resulting from

 

-11-



--------------------------------------------------------------------------------

662

  

any Permitted Acquisition, or sale, transfer, lease or other disposition of
assets that is being given pro

663

  

forma effect to the extent that such operating and other expense reductions and
other adjustments (a)

664

  

would be permitted pursuant to Article XI of Regulation S-X under the Securities
Act of 1933

665

  

(“Regulation S-X”) or, (b) are reasonably consistent with the purpose of
Regulation S-X as determined in

666

  

good faith by the Parent Borrower in consultation with the Administrative Agent.
or (c) are otherwise

667

  

appropriate, in the reasonable good faith determination of the Parent Borrower
as set forth in an officer’s

668

  

certificate, to reflect operating and other expense reductions reasonably
expected to result from the

669

  

applicable event within 12 months of the date the applicable event is
consummated and, in each case,

670

  

calculated in accordance with and subject to the provisions of clause (a)(ix) of
this definition.

671

  

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings,

672

  

the Parent Borrower and the Subsidiaries (including the Receivables Subsidiary)
for such period,

673

  

determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded:

674

  

(a) the income of any Person (other than the Parent Borrower or a Significant

675

  

Investment) in which any other Person (other than the Parent Borrower or any
Subsidiary or any director

676

  

holding qualifying shares in compliance with applicable law) owns an Equity
Interest, except to the extent

677

  

of the amount of dividends or other distributions actually paid to the Parent
Borrower or any of the

678

  

Subsidiaries during such period,;

679

  

(b) the income or loss of any Person accrued prior to the date it becomes a

680

  

Subsidiary or is merged into or consolidated with the Parent Borrower or any
Subsidiary or the date that

681

  

such Person’s assets are acquired by the Parent Borrower or any Subsidiary and;

682

  

(c) the cumulative effect of a change in accounting principles during such
period to

683

  

the extent included in Consolidated Net Income.;

684

  

(d) any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all

685

  

fees and expenses relating thereto);

686

  

(e) (i) any severance expenses, relocation expenses, restructuring expenses,

687

  

curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension

688

  

charges, any expenses related to any reconstruction, decommissioning,
recommissioning or

689

  

reconfiguration of fixed assets for alternate uses and fees, expenses or charges
relating to facilities closing

690

  

costs, acquisition integration costs, facilities opening costs, project start-up
costs, business optimization

691

  

costs, signing, retention or completion bonuses, expenses or charges related to
any issuance of Equity

692

  

Interests, investment, acquisition, disposition, recapitalization or issuance,
repayment, refinancing,

693

  

amendment or modification of Indebtedness (in each case, whether or not
successful), (ii) any net after-

694

  

tax income or loss from disposed, abandoned, transferred, closed or discontinued
operations or fixed

695

  

assets and any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed or

696

  

discontinued operations or fixed assets, (iii) any net after-tax gains or losses
(less all fees and expenses or

697

  

charges relating thereto) attributable to business dispositions or asset
dispositions other than in the

698

  

ordinary course of business (as determined in good faith by the Parent Borrower)
and (iv) costs or

699

  

expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options

700

  

or other rights existing on the Restatement Date of officers, directors and
employees, in each case of such

701

  

Person or any Subsidiary; provided that the aggregate amount of any charges,
expenses, losses or costs

702

  

excluded pursuant to this clause (e) for any period of four consecutive fiscal
quarters of Holdings (or,

703

  

with respect to any calculation of clause (a)(i) of the Available Amount,
(w) for the first fiscal quarter

704

  

ended after the Closing Date, for such fiscal quarter, (x) for the second fiscal
quarter ended after the

705

  

Closing Date, for the period of two fiscal quarters then ended, (y) for the
third fiscal quarter ended after

 

-12-



--------------------------------------------------------------------------------

706

  

the Closing Date, for the period of three fiscal quarters then ended and (z) for
the fourth fiscal quarter

707

  

ended after the Closing Date and thereafter, for the period of four consecutive
fiscal quarters of Holdings

708

  

most recently ended) shall not exceed 20% of Consolidated EBITDA for such period
(calculated prior to

709

  

giving effect to exclusions pursuant to this clause (e));

710

  

(f) any fees, expenses, or charges related to the Transactions (including any

711

  

transaction expenses incurred before, on or after the Restatement Date);

712

  

(g) effects of purchase accounting adjustments (including the effects of such

713

  

adjustments pushed down to such Person and such Subsidiaries and including,
without limitation, the

714

  

effects of adjustments to (A) Financing Lease Obligations or (B) any other
deferrals of income) in

715

  

amounts required or permitted by GAAP, resulting from the application of
purchase accounting or the

716

  

amortization or write-off of any amounts thereof, net of taxes;

717

  

(h) any net after-tax gains or losses (less all fees and expenses or charges
relating

718

  

thereto) attributable to the early extinguishment of Indebtedness, Hedging
Agreements or other derivative

719

  

instruments;

720

  

(i) any impairment charges or asset write-offs, in each case pursuant to GAAP,
and

721

  

the amortization of intangibles and other fair value adjustments arising
pursuant to GAAP;

722

  

(j) any non-cash expense realized or resulting from stock option plans, employee

723

  

benefit plans or post-employment benefit plans, or grants or sales of stock,
stock appreciation or similar

724

  

rights, stock options, restricted stock, preferred stock or other rights;

725

  

(k) any non-cash compensation charges;

726

  

(l) accruals and reserves that are established or adjusted within 12 months
after the

727

  

Restatement Date and that are so required to be established or adjusted in
accordance with GAAP or as a

728

  

result of adoption or modification of accounting policies;

729

  

(m) non-cash gains, losses, income and expenses resulting from fair value
accounting

730

  

required by the applicable standard under GAAP and related interpretations;

731

  

(n) any currency translation gains and losses related to currency remeasurements
of

732

  

Indebtedness, and any net loss or gain resulting from hedging transactions for
currency exchange risk;

733

  

(o) to the extent covered by insurance and actually reimbursed, or, so long as
such

734

  

Person has made a determination that there exists reasonable evidence that such
amount will in fact be

735

  

reimbursed by the insurer and only to the extent that such amount is (i) not
denied by the applicable

736

  

carrier in writing within 180 days and (ii) in fact reimbursed within 365 days
of the date of such evidence

737

  

(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days),

738

  

expenses with respect to liability or casualty events or business interruption;
and

739

  

(p) non-cash charges for deferred tax asset valuation allowances;

740

  

provided further that there shall be included amounts actually received from
insurance in respect of lost

741

  

revenues or earnings in respect of liability or casualty events or business
interruption, and reimbursements

742

  

of any expenses and charges pursuant to indemnification or other reimbursement
provisions in connection

743

  

with any investment permitted under this Agreement or any sale, conveyance,
transfer or other disposition

744

  

of assets permitted under this Agreement.

 

-13-



--------------------------------------------------------------------------------

745

  

“Consolidated Total Assets” means, at any date of determination with respect to
any

746

  

Person, the total assets of such Person, determined on a consolidated basis in
accordance with GAAP, as

747

  

shown on the most recent balance sheet of such Person.

748

  

“Continuing Directors” means the directors of Holdings on the Restatement Date,
and

749

  

each other director, if, in each case, such other director’s nomination for
election to the board of directors

750

  

of Holdings is recommendedapproved by at least 66-2/3%a majority of the then
Continuing Directors.

751

  

“Control” means the possession, directly or indirectly, of the power to direct
or cause the

752

  

direction of the management or policies of a Person, whether through the ability
to exercise voting power,

753

  

by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

754

  

“Covenant Holiday Acquisition” means a Permitted Acquisition for which (i) the
cash

755

  

consideration in respect of such acquisition is $50,000,000 or more and (ii) the
Parent Borrower delivers

756

  

to the Administrative Agent an officers’ certificate designating such Permitted
Acquisition as a

757

  

“Covenant Holiday Acquisition”; provided that in no event shall there be more
than two Covenant

758

  

Holiday Acquisitions.

759

  

“Covenant Holiday Period” means the period of four consecutive fiscal quarters

760

  

commencing on the first day of the fiscal quarter in which the consummation of a
Covenant Holiday

761

  

Acquisition occurs; provided that, if applicable, the two Covenant Holiday
Periods shall be separated by a

762

  

period of at least two full fiscal quarters during which no Covenant Holiday
Period is in effect.

763

  

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

764

  

“CTA” means the UK Corporation Tax Act 2009.

765

  

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination,

766

  

an amount equal to the aggregate cumulative sum of the Retained Percentage of
Excess Cash Flow for the

767

   Excess Cash Flow Periods ended on or prior to such date.

768

  

“Debt Repayment Period” has the meaning assigned to such term in
Section 6.08(b)(viii).

769

  

“Default” means any event or condition which constitutes an Event of Default or
which

770

  

upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

771

  

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two

772

  

Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund

773

  

any portion of its participations in Letters of Credit, Swingline Loans or
Fronted Foreign Currency Loans

774

  

or (iii) to pay to the Administrative Agent, Foreign Currency Agent, the Issuing
Bank, the Swingline

775

  

Lenders, the Fronting Lender any other Lender or any Loan Party any other amount
required to be paid by

776

  

it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in

777

  

writing that such failure is the result of such Lender’s good faith
determination that a condition precedent

778

  

to funding (specifically identified in such writing, including, if applicable,
by reference to a specific

779

  

Default) has not been satisfied, (b) has notified the Administrative Agent, the
Foreign Currency Agent,

780

  

the Issuing Bank, the Swingline Lenders, the Fronting Lender, any other Lender,
Holdings, the Parent

781

  

Borrower or any Loan Party in writing, or has made a public statement, to the
effect that it does not intend

782

  

or expect to comply with any of its funding obligations under this Agreement
(unless such writing or

783

  

public statement indicates that such position is based on such Lender’s
good-faith determination that a

784

  

condition precedent (specifically identified in such writing, including, if
applicable, by reference to a

785

  

specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it

 

-14-



--------------------------------------------------------------------------------

786

  

commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative

787

  

Agent, the Foreign Currency Agent or any Loan Party made in good faith to
provide a certification in

788

  

writing from an authorized officer of such Lender that it will comply with its
obligations (and is

789

  

financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding

790

  

Letters of Credit, Swingline Loans and Fronted Foreign Currency Loans; provided
that such Lender shall

791

  

cease to be a Defaulting Lender pursuant to this clause (c) upon such Person’s
receipt of such certification

792

  

in form and substance satisfactory to it and the Administrative Agent, or
(d) has become the subject of a

793

  

Bankruptcy Event or a Bail-In Action.

794

  

“Designated Asset Sale” means a sale, transfer or other disposition (including
pursuant to

795

   a sale and leaseback transaction) of any property or asset of Holdings, the
Parent Borrower or any

796

   Subsidiary that is designated (within three Business Days of consummation of
such sale, transfer or other

797

   disposition) by the Parent Borrower, by written notice to the Administrative
Agent, as the “Designated

798

   Asset Sale”; provided that (a) at the time of designation of the Designated
Asset Sale and after giving pro

799

   forma effect to such asset sale, transfer or other disposition, (i) no
Default or Event of Default shall have

800

  

occurred and be continuing and (ii) the Borrower shall be in compliance with the
Leverage Ratio set forth

801

   in Section 6.13, and (b) there shall not be more than one Designated Asset
Sale.

802

  

“Designated Non-Cash Consideration” means the fair market value (as determined
in

803

  

good faith by the Parent Borrower) of non-cash consideration received by the
Parent Borrower or a

804

  

Subsidiary in connection with any sale, transfer, lease or other disposition of
assets permitted by this

805

  

Agreement that is so designated as Designated Non-Cash Consideration pursuant to
an officer’s

806

  

certificate of the Parent Borrower, setting forth such valuation, less the
amount of cash or Permitted

807

  

Investments received in connection with a subsequent sale of such Designated
Non-cash Consideration

808

  

within 180 days of receipt thereof.

809

  

“Direction” has the meaning assigned to such term in Section 2.17(k)(ii)(A).

810

  

“Disclosed Matters” means the actions, suits and proceedings and the
environmental

811

  

matters disclosed in Schedule 3.06.

812

  

“Dollar Equivalent” means, with respect to an amount denominated in any currency
other

813

   than dollars, the equivalent in dollars of such amount determined at the
Exchange Rate on the most recent

814

   Calculation Date and, with respect to any amount denominated in dollars, such
amount.

815

  

“Disqualified Equity Interest”: with respect to any Person, any Equity Interest
of such

816

  

Person that by its terms (or by the terms of any security into which it is
convertible or for which it is

817

  

exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any

818

  

event or condition:

819

  

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
of such

820

  

Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such

821

  

Equity Interest) whether pursuant to a sinking fund obligation or otherwise;

822

  

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder

823

  

thereof, for Indebtedness or Equity Interests (other than solely for Equity
Interests of such Person that do

824

  

not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interest);

825

  

or

826

  

(c) is redeemable (other than solely for Equity Interests of such Person that do
not

827

  

constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interest) or is

 

-15-



--------------------------------------------------------------------------------

828

  

required to be repurchased by Holdings, the Parent Borrower or any Subsidiary,
in whole or in part, at the

829

   option of the holder thereof;

830

  

in each case, on or prior to the date that is 91 days after the latest Maturity
Date in effect

831

   at the time of issuance of such Equity Interest; provided, however, that
(i) Equity Interests of any Person

832

   that would not constitute Disqualified Equity Interests but for terms thereof
giving holders thereof the

833

   right to require such Person to redeem or purchase such Equity Interests upon
the occurrence of an “asset

834

  

sale” or a “change of control” (or similar event, however denominated) shall not
constitute Disqualified

835

  

Equity Interests if any such requirement becomes operative only after repayment
in full of all the Loans

836

  

and all other Obligations that are accrued and payable and (ii) Equity Interests
of any Person that are

837

  

issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees

838

  

shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased

839

  

by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations

840

   or as a result of such employee’s termination, death or disability.

841

  

“Documentation Agents” means the Co-Documentation Agents identified on the cover

842

  

page of this Agreement.

843

  

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if

844

   such amount is expressed in a Foreign Currency, the equivalent of such amount
in dollars determined by

845

   using the rate of exchange for the purchase of the dollars with the Foreign
Currency in the London foreign

846

   exchange market at or about 11:00 a.m. London time (or New York time, as
applicable) on a particular

847

   day as displayed by ICE Data Services as the “ask price”, or as displayed on
such other information

848

   service which publishes that rate of exchange from time to time in place of
ICE Data Services (or if such

849

   service ceases to be available, the equivalent of such amount in dollars as
determined by the

850

   Administrative Agent using any method of determination it deems appropriate
in its sole discretion) and

851

   (b) if such amount is denominated in any other currency (other than dollars
or a Foreign Currency), the

852

   equivalent of such amount in dollars as determined by the Administrative
Agent using any method of

853

   determination it deems appropriate in its sole discretion.

854

  

“dollars” or “$” refers to lawful money of the United States of America.

855

  

“Domestic Loan Party” means any Loan Party, other than a Loan Party that is a
Foreign

856

  

Subsidiary.

857

  

“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.

858

  

“ECF Percentage” means 50%; provided, that, with respect to any fiscal year of
the

859

   Parent Borrower commencing with the fiscal year ending December 31, 2016, the
ECF Percentage shall

860

   be reduced to 0% if the Leverage Ratio as of the last day of such fiscal year
is no greater than 3.00 to

861

   1.00.

862

  

“EEA Financial Institution” means (a) any institution established in any EEA
Member

863

   Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in

864

   an EEA Member Country which is a parent of an institution described in clause
(a) of this definition, or

865

   (c) any institution established in an EEA Member Country which is a
subsidiary of an institution

866

   described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

867

  

“EEA Member Country” means any of the member states of the European Union,

868

   Iceland, Liechtenstein, and Norway.

 

-16-



--------------------------------------------------------------------------------

869

  

“EEA Resolution Authority” means any public administrative authority or any
Person

870

   entrusted with public administrative authority of any EEA Member Country
(including any delegee)

871

   having responsibility for the resolution of any EEA Financial Institution.

872

  

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders,

873

  

decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any

874

  

Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural

875

  

resources, the management, Release or threatened Release of any Hazardous
Material or to health and

876

  

safety matters.

877

  

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims,

878

  

actions, suits, judgments, or orders, contingent or otherwise (including any
liability for damages, costs of

879

  

environmental remediation, costs of administrative oversight, fines, natural
resource damages, penalties

880

  

or indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with

881

  

any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of

882

  

any Hazardous Materials, (c) any actual or alleged exposure to any Hazardous
Materials, (d) the Release

883

  

or threatened Release of any Hazardous Materials or (e) any contract, agreement
or other consensual

884

  

arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

885

  

“Equity Interests” means shares of capital stock, partnership interests,
membership

886

  

interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in

887

  

a Person or any warrants, options or other rights to acquire such interests.

888

  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended

889

  

from time to time.

890

  

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that,

891

  

together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code

892

  

or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single

893

  

employer under Section 414(b), (c), (m) or (o) of the Code.

894

  

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA

895

  

or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day

896

  

notice period is waived); (b) a failure by any Plan to satisfy the minimum
funding standards (as defined

897

  

in Section 412 of the Code or Section 302 of ERISA) applicable to such Plan in
each instance, whether or

898

  

not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an

899

  

application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination

900

  

that any Plan is, or is expected to be, in “at risk” status (as defined in
Section 430(i)(4) of the Code or

901

  

Section 303(i)(4) of ERISA; (e) the incurrence by the Parent Borrower or any of
its ERISA Affiliates of

902

  

any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by the

903

  

Parent Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to

904

  

an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (g) the

905

  

incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability with respect to the

906

  

withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (h) the
receipt by the Parent

907

  

Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent

908

  

Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a

909

  

determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV

910

  

of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or

911

  

Section 305 of ERISA).

 

-17-



--------------------------------------------------------------------------------

912

  

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published

913

  

by the Loan Market Association (or any successor Person), as in effect from time
to time.

914

  

“EURIBOR Screen Rate” has the meaning assigned to such term in the definition of

915

  

“LIBO Rate”.

916

  

“Euro” means the single currency of participating member states of the European
Union.

917

  

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether

918

  

such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by

919

  

reference to the Adjusted LIBO Rate.

920

  

“Event of Default” has the meaning assigned to such term in Article VII.

921

  

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules

922

  

and regulations of the Commission promulgated thereunder.

923

  

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

924

  

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or

925

  

losses attributable to Prepayment Events; plus

926

  

(b) the excess, if any, of the Net Proceeds received during such fiscal year by

927

  

Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables

928

  

Subsidiary) in respect of any Prepayment Events over (x) amounts permitted to be
reinvested

929

  

pursuant to Section 2.11(c) and (y) the aggregate principal amount of Term Loans
prepaid

930

  

pursuant to Section 2.11(c) in respect of such Net Proceeds; plus

931

  

(c) depreciation, amortization and other noncash charges or losses deducted in

932

  

determining such consolidated net income (or loss) for such fiscal year; plus

933

  

(d) the sum of (i) the amount, if any, by which Net Working Capital (adjusted to

934

  

exclude changes arising from Permitted Acquisitions and Significant Investments)
decreased

935

  

during such fiscal year plus (ii) the net amount, if any, by which the
consolidated deferred

936

  

revenues and other consolidated accrued long-term liability accounts of
Holdings, the Parent

937

  

Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) (adjusted to

938

  

exclude changes arising from Permitted Acquisitions) increased during such
fiscal year plus (iii)

939

  

the net amount, if any, by which the consolidated accrued long-term asset
accounts of Holdings,

940

  

the Parent Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary)

941

  

(adjusted to exclude changes arising from Permitted Acquisitions) decreased
during such fiscal

942

  

year; minus

943

  

(e) the sum of (i) any noncash gains included in determining such consolidated
net

944

  

income (or loss) for such fiscal year plus (ii) the amount, if any, by which Net
Working Capital

945

  

(adjusted to exclude changes arising from Permitted Acquisitions) increased
during such fiscal

946

  

year plus (iii) the net amount, if any, by which the consolidated deferred
revenues and other

947

  

consolidated accrued long-term liability accounts of Holdings, the Parent
Borrower and its

948

  

consolidated Subsidiaries (including the Receivables Subsidiary) (adjusted to
exclude changes

949

  

arising from Permitted Acquisitions) decreased during such fiscal year plus (iv)
the net amount, if

950

  

any, by which the consolidated accrued long-term asset accounts of Holdings, the
Parent

951

  

Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) (adjusted to

 

-18-



--------------------------------------------------------------------------------

952

  

exclude changes arising from Permitted Acquisitions) increased during such
fiscal year; minus

953

  

(f) the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures

954

  

to be made within 90 days following the end of such fiscal year pursuant to
binding agreements

955

  

entered into by Holdings, the Parent Borrower or any of its consolidated
Subsidiaries (including

956

  

the Receivables Subsidiary) prior to the end of such fiscal year; provided that
to the extent any

957

  

such Capital Expenditure is not made (or if the amount of any such Capital
Expenditures less than

958

  

the amount deducted with respect hereto) within 90 days after such fiscal year,
the amount (or

959

  

such portion of the amount) thereof shall be added back to Excess Cash Flow for
the subsequent

960

  

period (except to the extent attributable to the incurrence of Capital Lease
Obligations or

961

  

otherwise financed by incurring Long-Term Indebtedness) plus (ii) cash
consideration paid

962

  

during such fiscal year to make acquisitions or other capital investments
(except to the extent

963

  

financed by incurring Long-Term Indebtedness or through the use of the Available
Amount);

964

  

minus

965

  

(g) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by

966

  

Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables

967

  

Subsidiary) during such fiscal year, excluding (i) Indebtedness in respect of
Revolving Loans

968

  

(except to the extent the Revolving Commitments are permanently reduced in the
amount of and

969

  

at the time of any such payment) and Letters of Credit, (ii) Term Loans prepaid
pursuant to

970

  

Section 2.11(c) or (d) and (iii) repayments or prepayments of Long-Term
Indebtedness financed

971

  

by incurring other Long-Term Indebtedness or through the use of the Available
Amount; minus

972

  

(h) the noncash impact of currency translations and other adjustments to the
equity

973

  

account, including adjustments to the carrying value of marketable securities
and to pension

974

  

liabilities, in each case to the extent such items would otherwise constitute
Excess Cash Flow.

975

  

“Excess Cash Flow Period” means each fiscal year of the Parent Borrower,
commencing

976

   with the fiscal year ending December 31, 2016.

977

  

“Exchange Rate” means, with respect to any currency (other than dollars) on any
date,

978

  

the rate at which such currency may be exchanged into dollars, as set forth on
such date on the relevant

979

  

Reuters currency page at or about 11:00 A.M., London time, on such date. In the
event that such rate

980

  

does not appear on any Reuters currency page, the “Exchange Rate” with respect
to such currency shall

981

  

be determined by reference to such other publicly available service for
displaying exchange rates as may

982

  

be agreed upon by the Administrative Agent and the Applicable Borrower or, in
the absence of such

983

  

agreement, such “Exchange Rate” shall instead be the Administrative Agent’s spot
rate of exchange in the

984

  

interbank market where its foreign currency exchange operations in respect of
such currency are then

985

  

being conducted, at or about 10:00 A.M., Local Time, on such date for the
purchase of dollars with such

986

  

currency, for delivery two Business Days later (or such other Business Day as
the Administrative Agent

987

  

shall deem applicable with respect to any currency); provided, that if at the
time of any such

988

  

determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any

989

  

reasonable method as it deems applicable to determine such rate, and such
determination shall be

990

  

conclusive absent manifest error.

991

  

“Excluded Swap Obligation” means with respect to any Loan Party, any Swap
Obligation

992

  

if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Loan Party of, or

993

  

the grant by such Loan Party of a security interest to secure, as applicable,
such Swap Obligation (or any

994

  

guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or

995

  

order of the Commodity Futures Trading Commission (or the application or
official interpretation of any

 

-19-



--------------------------------------------------------------------------------

996

  

thereof) by virtue of such Loan Party’s failure to constitute an “eligible
contract participant,” as defined in

997

  

the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of

998

  

such security interest by, as applicable) such Loan Party becomes or would
become effective with respect

999

  

to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one

1000

  

Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps

1001

  

for which such guarantee or security interest is or becomes illegal.

1002

  

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the

1003

  

Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of any

1004

  

Applicable Borrower hereunder or under any other Loan Document, (a) income or
franchise taxes

1005

  

imposed on (or measured by) its net or overall gross income (or net worth or
similar Taxes imposed in

1006

  

lieu thereof) by the United States of America, or by any other jurisdiction as a
result of such recipient

1007

  

being organized in or having its principal office in or applicable lending
office in such jurisdiction, or as a

1008

  

result of any other present or former connection (other than a connection
arising solely from this

1009

  

Agreement or any other Loan Document ) between such recipient and such
jurisdiction, (b) any branch

1010

  

profits Taxes imposed by the United States of America or any similar Tax imposed
by any other

1011

  

jurisdiction described in clause (a) above and (c) in the case of a Non-U.S.
Lender (other than an assignee

1012

  

pursuant to a request by the Parent Borrower under Section 2.19(b)), any United
States withholding Taxes

1013

  

resulting from any law in effect (x) at the time such Non-U.S. Lender becomes a
party to this Agreement

1014

  

or, with respect to any additional position in any Loan acquired after such
Non-U.S. Lender becomes a

1015

  

party hereto, at the time such additional position is acquired by such Non-U.S.
Lender or (y) at the time

1016

  

such Non-U.S. Lender designates a new lending office, except to the extent that
such Non-U.S. Lender

1017

  

(or its assignor, if any) was entitled, immediately prior to designation of a
new lending office (or

1018

  

assignment), to receive additional amounts from an Applicable Borrower with
respect to such United

1019

  

States withholding Tax pursuant to Section 2.17(a), (d) any United States
withholding Tax imposed

1020

  

pursuant to FATCA, and (e) any withholding Tax that is attributable to a
recipient’s failure to comply

1021

  

with Section 2.17(f) and (f) any Taxes resulting from a reallocation of
obligations by operation of the

1022

   CAM.

1023

  

“Existing Credit Agreement” means the Credit Agreement dated as of October 16,
2013

1024

  

(and as amended by the Incremental Facility Agreement and Amendment dated as of
October 17,

1025

   2014prior to the Restatement Date), among TriMas Company LLC, TriMas
Corporation, the other loan

1026

  

parties party thereto, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and

1027

  

collateral agent, and the other agents party thereto.

1028

  

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit

1029

  

Agreement and outstanding as of the Restatement Date, which are listed on
Schedule 1.01(a).

1030

  

“Existing Revolving Commitments” means “Revolving Commitments” outstanding

1031

  

under the Existing Credit Agreement immediately prior to the Restatement Date.

1032

  

“Existing Revolving Lender” means a “Revolving Lender” under the Existing Credit

1033

  

Agreement immediately prior to the Restatement Date.

1034

  

“Existing Revolving Loans” means “Revolving Loans” outstanding under the
Existing

1035

  

Credit Agreement immediately prior to the Restatement Date.

1036

  

“Existing Term Loans” means “Term Loans” outstanding under the Existing Credit

1037

  

Agreement immediately prior to the Restatement Date.

 

-20-



--------------------------------------------------------------------------------

1038

  

“Extended Revolving Commitment” has the meaning assigned to such term in Section

1039

  

2.23(a).

1040

  

“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).

1041

  

“Extension” has the meaning assigned to such term in Section 2.23(a).

1042

  

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

1043

  

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the Restatement
Date

1044

  

or any amended or successor provision that is substantively comparable and not
materially more onerous

1045

  

to comply with, and, in each case, any regulations or official interpretations
thereof, and (ii) any

1046

  

agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date this Agreement or any

1047

  

amended or successor provision as described in clause (i) above. and (iii) any
intergovernmental

1048

  

agreement, treaty or convention among Governmental Authorities (and any related
legislation, rules or

1049

  

official administrative practice) in each case implementing of the
aforementioned sections of the Code.

1050

  

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded

1051

   upwards, if necessary, to the next 1/100 of 1%) of the rates on overnightrate
calculated by the NYFRB

1052

  

based on such day’s federal funds transactions with members of the Federal
Reserve System arranged by

1053

   Federal funds brokers, asby depositary institutions, as determined in such
manner as the NYFRB shall set

1054

  

forth on its public website from time to time, and published on the next
succeeding Business Day by the

1055

  

Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day,

1056

  

the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for

1057

   such transactions received by the Administrative Agent from three Federal
funds brokers of recognized

1058

  

standing selected by itNYFRB as the federal funds effective rate; provided that
if the Federal Funds

1059

  

Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this

1060

  

Agreement..

1061

  

“Financial Officer” means the chief financial officer, principal accounting
officer,

1062

  

treasurer or controller of Holdings or the Parent Borrower, as applicable.

1063

  

“Foreign Currency” means Pounds Sterling, the Euro, Australian Dollars and any

1064

   additional currencies determined after the Restatement Date by mutual
agreement of the Parent Borrower

1065

   or any Foreign Subsidiary Borrower, as the case may be, the applicable
Foreign Currency Lenders and the

1066

   Administrative Agent; provided each such currency is a lawful currency that
is readily available, freely

1067

   transferable and not restricted, able to be converted into dollars and
available in the London interbank

1068

   deposit market.

1069

  

“Financing Lease Obligations” of any Person means the obligations of such Person
to pay

1070

   rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal

1071

   property, or a combination thereof, which obligations are required to be
classified and accounted for as

1072

   capital leases on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be

1073

   the capitalized amount thereof determined in accordance with GAAP; provided
that any change in GAAP

1074

   after the Restatement Date that would require lease obligations that would
have been characterized and

1075

   accounted for as operating leases in accordance with GAAP as in effect on the
Restatement Date to be

1076

   characterized and accounted for as Financing Lease Obligations shall be
disregarded for purposes hereof.

1077

   “Flood Laws” means, collectively, (i) the National Flood Insurance Reform Act
of 1994

1078

   (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster

1079

   Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood

 

-21-



--------------------------------------------------------------------------------

1080

   Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (iii) the

1081

   Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute

1082

   thereto.

1083

  

“Foreign Currency” means Pounds Sterling and the Euro.

1084

  

“Foreign Currency Agent” means J.P. Morgan Europe Limited, as foreign currency
agent

1085

  

with respect to the Foreign Currency Loans, together with any of its successors.

1086

  

“Foreign Currency Lenders” means the Fronting Lender and, with respect to any
Foreign

1087

  

Currency, each other Lender as may be designated in writing by the Parent
Borrower as a Foreign

1088

  

Currency Lender with respect to such Foreign Currency which agrees in writing to
act as such in

1089

  

accordance with the terms hereof and are reasonably acceptable to the
Administrative Agent (which

1090

  

Foreign Currency Lenders, as of the Restatement Date, are listed on Schedule
1.01(c)), or any of their

1091

  

respective affiliates, in each case in their capacities as the lenders of
Foreign Currency Loans pursuant to

1092

  

Section 2.01(a).

1093

  

“Foreign Currency Loan Participants” means, with respect to each Foreign
Currency

1094

  

Loan, the collective reference to all Revolving Lenders other than the Foreign
Currency Lenders with

1095

  

respect to such Foreign Currency Loan.

1096

  

“Foreign Currency Loans” means Revolving Loans denominated in any Foreign

1097

  

Currency.

1098

  

“Foreign Currency Participation Fee” has the meaning assigned to such term in
Section

1099

  

2.12(e).

1100

  

“Foreign Currency Participating Interest” has the meaning assigned to such term
in

1101

  

Section 2.24(a).

1102

  

“Foreign Currency Revolving Exposure” means, with respect to any Revolving
Lender at

1103

  

any time, the sum of (a) the LC Exposure of such Lender in respect of Letters of
Credit denominated in

1104

  

LC Foreign Currencies and (b) such Lender’s Applicable Percentage of the Dollar
Equivalent of the

1105

  

aggregate principal amount of Foreign Currency Loans outstanding at such time.

1106

  

“Foreign Currency Sublimit” means $75,000,000125,000,000.

1107

  

“Foreign Obligations” means any Obligations owing by any Foreign Subsidiary

1108

  

Borrower.

1109

  

“Foreign Security Collateral and Guarantee Requirement” means the requirement
that:

1110

  

(a) the Collateral Agent shall have received from the applicable Foreign
Subsidiary

1111

  

Borrower and its subsidiaries a counterpart of each Foreign Security Document
relating to the

1112

  

assets (including the Equity Interests of its subsidiaries) of such Foreign
Subsidiary Borrower,

1113

  

excluding assets as to which the Collateral Agent shall determine in its
reasonable discretion,

1114

  

after consultation with the Parent Borrower, that the costs and burdens of
obtaining a security

1115

  

interest are excessive in relation to the value of the security afforded
thereby;

1116

  

(b) all documents and instruments (including legal opinions) required by law or

1117

  

reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens

 

-22-



--------------------------------------------------------------------------------

1118

  

intended to be created over the assets specified in clause (a) above and perfect
such Liens to the

1119

  

extent required by, and with priority required by, such Foreign Security
Documents, shall have

1120

  

been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or

1121

  

recording;

1122

  

(c) such Foreign Subsidiary Borrower and its subsidiaries shall become a
guarantor

1123

  

of the obligations under the Loan Documents of other Foreign Subsidiary
Borrowers, if any,

1124

  

under a guarantee agreement reasonably acceptable to the Collateral Agent, in
either case duly

1125

  

executed and delivered on behalf of such Foreign Subsidiary Borrower and such
subsidiaries,

1126

  

except that such guarantee shall not be required if the Collateral Agent shall
determine in its

1127

  

reasonable discretion, after consultation with the Parent Borrower, that the
benefits of such a

1128

  

guarantee are limited and such limited benefits are not justified in relation to
the burdens imposed

1129

  

by such guarantee on the Parent Borrower and its Subsidiaries; and

1130

  

(d) such Foreign Subsidiary Borrower shall have obtained all consents and
approvals

1131

  

required to be obtained by it in connection with the execution and delivery of
such Foreign

1132

  

Security Documents, the performance of its obligations thereunder and the
granting by it of the

1133

  

Liens thereunder.

1134

  

“Foreign Security Documents” means any agreement or instrument entered into by
any

1135

  

Foreign Subsidiary Borrower that is reasonably requested by the Collateral Agent
providing for a Lien

1136

  

over the assets (including shares of other Subsidiaries) of such Foreign
Subsidiary Borrower.

1137

  

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a

1138

  

jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

1139

  

“Foreign Subsidiary Borrowers” means any wholly owned Foreign Subsidiary of the

1140

  

Parent Borrower organized under the laws of Australia, England and Wales, any
member nation of the

1141

  

European Union or any other nation in Europe reasonably acceptable to the
Collateral Agent that becomes

1142

  

a party to this Agreement in accordance with the requirements set forth in
Section 2.20 (it being

1143

  

understood that as of the Restatement Date, each of Rieke-Lamons Nederland
Holdings B.V. and TriMas

1144

  

Corporation Limited is a Foreign Subsidiary Borrower).

1145

  

“Foreign Subsidiary Borrowing Agreement” means an agreement substantially in the

1146

  

form of Exhibit C.

1147

  

“Fronted Foreign Currency Loans” means the Foreign Currency Loans made by the

1148

  

Fronting Lender (other than Foreign Currency Loans made by it in an amount equal
to the Fronting

1149

  

Lender’s Applicable Percentage of outstanding Foreign Currency Loans).

1150

  

“Fronting Lender” means JPMorgan Chase Bank, N.A.

1151

  

“GAAP” means generally accepted accounting principles in the United States of

1152

  

America.

1153

  

“Governmental Authority” means the government of the United States of America,
any

1154

  

other nation or any political subdivision thereof, whether state or local, and
any agency, authority,

1155

  

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative,

1156

  

judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government

1157

  

(including any supra-national body exercising such powers or functions, such as
the European Union or

1158

  

the European Central Bank).

 

-23-



--------------------------------------------------------------------------------

1159   

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or

1160   

otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness

1161   

or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or

1162   

indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or

1163   

advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to

1164   

purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to

1165   

purchase or lease property, securities or services for the purpose of assuring
the owner of such

1166   

Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or

1167   

any other financial statement condition or liquidity of the primary obligor so
as to enable the primary

1168   

obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of

1169   

credit or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term

1170   

“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

1171   

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of

1172   

Exhibit D, made by Holdings, the Parent Borrower and the Subsidiary Loan Parties
party thereto in favor

1173   

of the Collateral Agent for the benefit of the Secured Parties.

1174   

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances,

1175   

wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing

1176   

materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or

1177   

wastes of any nature regulated pursuant to any Environmental Law.

1178   

“Hedging Agreement” means any interest rate protection agreement, foreign
currency

1179   

exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or

1180   

commodity price hedging arrangement.

1181   

“Holdings” means TriMas Corporation, a Delaware corporation.

1182   

“Impacted Currency” has the meaning assigned to such term in the definition of
“LIBO

1183   

Rate”.

1184   

“Impacted Interest Period” has the meaning assigned to such term in the
definition of

1185   

“LIBO Rate”.

1186   

“Impacted Lender” has the meaning assigned to such term in Section 2.26.

1187   

“Incremental Commitment” means an Incremental Revolving Commitment or an

1188    Incremental Term Commitment. 1189   

“Incremental Equivalent Debt” has the meaning assigned to such term in Section

1190   

6.01(a)(xx).

1191   

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and

1192   

substance reasonably satisfactory to the Administrative Agent, among Holdings,
the Parent Borrower, the

1193    Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers, if any,
the Administrative Agent and 1194   

one or more Incremental Lenders, establishing Incremental Term Commitments of
any Series or

1195    Incremental Revolving Commitments and effecting such other amendments
hereto and to the other Loan 1196   

Documents as are contemplated by Section 2.21.

1197   

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term

1198    Lender.

 

-24-



--------------------------------------------------------------------------------

1199

  

“Incremental Revolving Commitment” means, with respect to any Lender, the

1200

  

commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and

1201

  

Section 2.21, to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline

1202

  

Loans hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such

1203

  

Lender’s Revolving Exposure under such Incremental Facility Agreement.

1204

  

“Incremental Revolving Lender” means a Lender with an Incremental Revolving

1205

  

Commitment.

1206

  

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if

1207

   any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make

1208

   Incremental Term Loans of any Series hereunder, expressed as an amount
representing the maximum

1209

   principal amount of the Incremental Term Loans of such Series to be made by
such Lender.

1210

  

“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).

1211

  

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or

1212

   an outstanding Incremental Term Loan.

1213

  

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of

1214

   any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in

1215

   full hereunder, as specified in the applicable Incremental Facility
Agreement.

1216

  

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such

1217

  

Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person

1218

  

evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon

1219

  

which interest charges are customarily paid, (d) all obligations of such Person
under conditional sale or

1220

  

other title retention agreements relating to property acquired by such Person,
(e) all obligations of such

1221

  

Person in respect of the deferred purchase price of property or services
(excluding current accounts

1222

  

payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for

1223

  

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by)

1224

  

any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby

1225

  

has been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all CapitalFinancing

1226

  

Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an

1227

  

account party in respect of letters of credit and letters of guaranty and,
(j) all obligations, contingent or

1228

  

otherwise, of such Person in respect of bankers’ acceptances and (k) obligations
in respect of Swaps and

1229

  

Hedging Agreements in excess of $5,000,000 in the aggregate (it being understood
that the amount of

1230

  

obligations in respect of Swaps and Hedging Agreements shall be calculated as of
any date of

1231

  

determination as the maximum aggregate amount (giving effect to any netting
agreements) that Holdings,

1232

  

the Parent Borrower or the applicable Subsidiary would be required to pay if all
Swaps and Hedging

1233

  

Agreements were terminated at such time). The Indebtedness of any Person shall
include the

1234

  

Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to

1235

  

the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other

1236

  

relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person

1237

  

is not liable therefor. Notwithstanding anything to the contrary in this
paragraph, the term “Indebtedness”

1238

  

shall not include (a) agreements providing for indemnification, purchase price
adjustments or similar

1239

  

obligations incurred or assumed in connection with the acquisition or
disposition of assets or capital stock

1240

   and; (b) trade payables and accrued expenses in each case arising in the
ordinary course of business.; (c)

1241

  

earn-out obligations until any such obligation becomes a liability on the
balance sheet; (d) deferred or

1242

  

prepaid revenues; (e) purchase price holdbacks in respect of a portion of the
purchase price of an asset to

 

-25-



--------------------------------------------------------------------------------

1243

  

satisfy warranty or other unperformed obligations of the respective seller;
(f) deferred compensation to

1244

  

employees of the Parent Borrower or any Subsidiary incurred in the ordinary
course of business; and (g)

1245

  

Non-Financing Lease Obligations.

1246

  

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other

1247

  

Taxes.

1248

  

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,

1249

  

Subrogation and Contribution Agreement, substantially in the form of Exhibit E,
among the Parent

1250

  

Borrower, the Subsidiary Loan Parties party thereto and the Collateral Agent.

1251

  

“Information Memorandum” means the Confidential Information Memorandum dated

1252

   June 1, 2015August 2017, relating to the Parent Borrower and the
Transactions.

1253

  

“Interest Election Request” means a request by the Parent Borrower, a Subsidiary
Term

1254

   Borrower or a Foreign Subsidiary Borrower, as the case may be, to convert or
continue a Revolving Loan

1255

   or Tranche A Term Borrowing in accordance with Section 2.07.

1256

  

“Interest Expense Coverage Ratio” means, as of the last day of any fiscal
quarter, the

1257

  

ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated Cash
Interest Expense and (ii)

1258

  

Preferred Dividends, in each case for the period of four consecutive fiscal
quarters then ended.

1259

  

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline

1260

  

Loan), the last day of each March, June, September and December, (b) with
respect to any Eurocurrency

1261

  

Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in

1262

  

the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each

1263

  

day prior to the last day of such Interest Period that occurs at intervals of
three months’ duration after the

1264

  

first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is

1265

  

required to be repaid.

1266

  

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period

1267

  

commencing on the date of such Borrowing and ending on the numerically
corresponding day in the

1268

  

calendar month that is one, two, three or six months thereafter (or twelve
months thereafter if, at the time

1269

  

of the relevant Borrowing, all Lenders participating therein agree to make an
interest period of such

1270

  

duration available), as the Parent Borrower, a Subsidiary Term Borrower or a
Foreign Subsidiary

1271

  

Borrower, as the case may be, may elect; provided that (a) if any Interest
Period would end on a day other

1272

  

than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless

1273

  

such next succeeding Business Day would fall in the next calendar month, in
which case such Interest

1274

  

Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the

1275

  

last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day

1276

  

in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar

1277

  

month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on

1278

  

which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or

1279

  

continuation of such Borrowing.

1280

  

“Interpolated Rate” means, at any time and with respect to any Impacted Currency
for

1281

  

any Impacted Interest Period, the rate per annum (rounded to the same number of
decimal places as the

1282

  

applicable Screen Rate) determined by the Administrative Agent (which
determination shall be

1283

  

conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a

1284

  

linear basis between: (a) the applicable Screen Rate (for the longest period for
which such Screen Rate is

1285

  

available for the Impacted Currency) that is shorter than the Impacted Interest
Period and (b) the

 

-26-



--------------------------------------------------------------------------------

1286

  

applicable Screen Rate (for the shortest period for which such Screen Rate is
available for the Impacted

1287

  

Currency) that exceeds the Impacted Interest Period, in each case, as of the
Specified Time on the

1288

  

Quotation Day. When determining the rate for a period which is less than the
shortest period for which

1289

  

the applicable Screen Rate is available, such Screen Rate for purposes of clause
(a) above shall be deemed

1290

  

to be (i) if the Impacted Currency is dollars, the overnight rate for dollars
determined by the

1291

  

Administrative Agent from such service as the Administrative Agent may select
and (ii) otherwise, the

1292

  

Overnight LIBO Rate.

1293

  

“IRS” means the United States Internal Revenue Service.

1294

  

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices

1295

  

1998 published by the Institute of International Banking Law & Practice, Inc.
(or such later version

1296

  

thereof as may be in effect at the time of such issuance).

1297

  

“Issuing Bank” means any of JPMCB, Bank of America, N.A. or Wells Fargo Bank,

1298

  

National Association, each in its capacity as an issuer of Letters of Credit
hereunder, and their respective

1299

  

successors in such capacity as provided in Section 2.05(i). Any Issuing Bank
may, in its discretion,

1300

  

arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank and in each such

1301

  

case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by

1302

  

such Affiliate. References herein and in the other Loan Documents to the Issuing
Bank shall be deemed

1303

  

to refer to the Issuing Bank in respect of the applicable Letter of Credit or to
all Issuing Banks, as the

1304

  

context requires. Notwithstanding the foregoing, each institution listed on
Schedule 1.01(a) shall be

1305

  

deemed to be an Issuing Bank with respect to the Existing Letters of Credit
issued by it.

1306

  

“ITA” means the UK Income Tax Act 2007.

1307

  

“JPMCB” means JPMorgan Chase Bank, N.A.

1308

  

“Judgment Currency” has the meaning assigned to such term in Section 10.14.

1309

  

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section

1310

  

10.14.

1311

  

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date

1312

  

applicable to any Loans outstanding or Commitments in effect hereunder.

1313

  

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of

1314

  

Credit.

1315

  

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all

1316

  

outstanding Letters of Credit (including the aggregate Dollar Equivalent of the
undrawn amount of all

1317

  

outstanding Letters of Credit denominated in LC Foreign Currencies) at such time
plus (b) the aggregate

1318

  

amount of all LC Disbursements (including the Dollar Equivalent of the amount of
LC Disbursements

1319

  

made in LC Foreign Currencies) that have not yet been reimbursed by or on behalf
of the Parent Borrower

1320

  

at such time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of

1321

  

the total LC Exposure at such time (including, for the avoidance of doubt, such
Revolving Lender’s

1322

  

Applicable Percentage of the Dollar Equivalent of the total LC Exposure
denominated in an LC Foreign

1323

  

Currency); provided that at any time that any tranche of Revolving Commitments
has terminated or been

1324

  

expired and there is LC Exposure outstanding under such tranche of Revolving
Commitments, the LC

1325

  

Exposure of any Revolving Lender under such tranche of Revolving Commitments at
any time shall be an

1326

  

amount equal to its percentage of the total LC Exposure under such tranche
represented by such Lender’s

 

-27-



--------------------------------------------------------------------------------

1327

  

Revolving Commitment most recently in effect, giving effect to any assignments;
provided, further, that

1328

  

for all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its

1329

  

terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP,

1330

  

such Letter of Credit shall be deemed to be outstanding in the amount so
remaining available to be drawn.

1331

  

“LC Foreign Currency” means Pounds Sterling, and the Euro, Australian Dollars
and any

1332

   additional currencies determined after the Restatement Date by mutual
agreement of the Parent Borrower

1333

  

or any Foreign Subsidiary Borrower, as the case may be, the Issuing Bank and the
Administrative Agent;

1334

   provided that each such currency is a lawful currency that is readily
available, freely transferable and not

1335

   restricted, able to be converted into dollars and available in the London
interbank deposit market..

1336

  

“LC Reserve Account” has the meaning assigned to such term in Section 9.02(a).

1337

  

“LC Sublimit” means $40,000,000.

1338

  

“LCT Election” has the meaning assigned to such term in Section 1.05.

1339

  

“LCT Test Date” has the meaning assigned to such term in Section 1.05.

1340

  

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender

1341

  

or (ii) any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making,

1342

  

purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary

1343

  

course of its business and is administered or managed by a Lender or an
Affiliate of such Lender and (b)

1344

  

with respect to any Lender that is a fund that invests in bank loans and similar
extensions of credit, any

1345

  

other fund that invests in bank loans and similar extensions of credit and is
managed by the same

1346

  

investment advisor as such Lender or by an Affiliate of such investment advisor.

1347

  

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall

1348

  

have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility

1349

  

Agreement, as the case may be, other than any such Person that ceases to be a
party hereto pursuant to an

1350

  

Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the

1351

  

Swingline Lenders and the Fronting Lender.

1352

  

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each

1353

  

Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder as of the

1354

  

Restatement Date for all purposes of the Loan Documents.

1355

  

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date

1356

  

to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such

1357

  

date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of

1358

  

Holdings most recently ended prior to such date for which financial statements
are available).

1359

  

“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
any

1360

  

currency other than Euro and Australian Dollars for any Interest Period, the
London interbank offered rate

1361

  

as administered by the ICE Benchmark Administration appearing on the Reuters
“LIBOR01” or

1362

  

“LIBOR02” screen (or on any successor or substitute page of such service, or any
successor or substitute

1363

  

screen provided by Reuters, or any successor to or substitute for such service,
providing rate quotations

1364

  

comparable to those currently provided on such screen, as determined by the
Administrative Agent from

1365

  

time to time for purposes of providing quotations of interest rates applicable
to deposits in the applicable

1366

  

currency in the London interbank market) as of the Specified Time on the
Quotation Day for such Interest

1367

  

Period (or, in the case of any Eurocurrency Borrowing denominated in Pounds
Sterling, on the first day of

 

-28-



--------------------------------------------------------------------------------

1368   

such Interest Period), as the rate for deposits in the applicable currency with
a maturity comparable to

1369   

such Interest Period (the “LIBOR Screen Rate”), and (b) with respect to any
Eurocurrency Borrowing

1370   

denominated in Euro for any Interest Period, the rate appearing on the Reuters
Screen EURIBOR01 Page

1371   

(it being understood that this rate is the Euro interbank offered rate (known as
the “EURIBOR Rate”)

1372   

sponsored by the Banking Federation of the European Union (known as the “FBE”)
and the Financial

1373   

Markets Association (known as the “ACI”)) as of the Specified Time on the
Quotation Day for such

1374   

Interest Period, as the rate for deposits in Euro with a maturity comparable to
such Interest Period (the

1375   

“EURIBOR Screen Rate”) and (c) with respect to any Eurocurrency Borrowing
denominated in

1376    Australian Dollars for any Interest Period, the average bid rate
appearing on the Reuters Screen BBSY 1377    page as of the Specified Time on
the Quotation Day for such Interest Period for a term equivalent to such 1378   
Interest Period (the “AUD Screen Rate”; and together with the LIBOR Screen Rate
and the Euribor 1379   

Screen Rate, the “Screen Rates” and each a “Screen Rate”). If for any reason the
applicable Screen Rate

1380   

shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to

1381   

the relevant currency (the “Impacted Currency”), then the “LIBO Rate” shall be
the Interpolated Rate at

1382   

such time. Notwithstanding anything to the contrary in this Agreement, if any
Screen Rate or Interpolated

1383   

Rate shall be less than zero, such Screen Rate or Interpolated Rate, as
applicable, shall be deemed to be

1384   

zero for purposes of this Agreement.

1385   

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO

1386    Rate”. 1387   

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge,

1388   

hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor

1389   

or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any

1390   

financing lease having substantially the same economic effect as any of the
foregoing) relating to such

1391   

asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with

1392   

respect to such securities.

1393   

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section

1394    2.21(c)means an acquisition permitted by this Agreement for which the
Parent Borrower has determined, 1395   

in good faith, that limited conditionality is reasonably necessary.

1396   

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term

1397    in Section 2.21(c)means, with respect to any Limited Conditionality
Acquisition, the definitive 1398   

acquisition documentation in respect thereof.

1399   

“Loan Documents” means this Agreement, the Replacement Revolving Facility

1400   

Amendment, any Incremental Facility Agreement, any Foreign Subsidiary Borrowing
Agreement, the

1401   

Security Documents and the promissory notes, if any, executed and delivered
pursuant to Section 2.09(e).

1402   

“Loan Parties” means Holdings, the Parent Borrower, the Subsidiary Term
Borrowers,

1403    the Foreign Subsidiary Borrowers and the other Subsidiary Loan Parties.
1404   

“Loans” means the loans made by the Lenders to the Parent Borrower, the
Subsidiary

1405    Term Borrowers and the Foreign Subsidiary Borrowers pursuant to this
Agreement. 1406   

“Local Time” means (a) with respect to Foreign Currency Loans and Letters of
Credit

1407   

denominated in Euros or Pounds Sterling, local time in London, (b) with respect
to Foreign Currency

1408   

Loans denominated in currencies other than Euros and Pounds Sterling and Letters
of Credit denominated

1409   

in LC Foreign Currencies other than Euros and Pounds Sterling, local time in the
Principal Financial

1410   

Center for the applicable currency and (c) with respect to any other Loans,
local time in New York City.

 

-29-



--------------------------------------------------------------------------------

1411

  

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,

1412

  

constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any

1413

  

Long-Term Indebtedness.

1414

  

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

1415

  

“Market Capitalization” means an amount equal to (a) the total number of issued
and

1416

  

outstanding shares of common Equity Interests of Holdings or any direct or
indirect parent of Holdings on

1417

  

the date of the declaration of a Restricted Payment permitted pursuant to
Section 6.08(a)(xii) multiplied

1418

  

by (b) the arithmetic mean of the closing prices per share of such common Equity
Interests on the

1419

  

principal securities exchange on which such common Equity Interests are traded
or quoted for the 30

1420

  

consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

1421

  

“Material Adverse Effect” means a material adverse effect on (a) the business,

1422

  

operations, properties, assets, financial condition, or material agreements of
Holdings, the Parent

1423

  

Borrower and the Subsidiaries (including the Receivables Subsidiary), taken as a
whole, (b) the ability of

1424

  

any Loan Party in any material respect to perform any of its obligations under
any Loan Document or (c)

1425

  

the rights of or benefits available to the Lenders under any Loan Document.

1426

  

“Material Agreements” means any agreements or instruments relating to Material

1427

  

Indebtedness.

1428

  

“Material Indebtedness” means (a) obligations in respect of the Permitted
Receivables

1429

  

Financing and (b) any other Indebtedness (other than the Loans and Letters of
Credit), or obligations in

1430

  

respect of one or more Hedging Agreements, of any one or more of Holdings, the
Parent Borrower and its

1431

  

Subsidiaries in an aggregate principal amount exceeding $25,000,00050,000,000.
For purposes of

1432

  

determining Material Indebtedness, the “principal amount” of the obligations of
Holdings, the Parent

1433

  

Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum

1434

  

aggregate amount (giving effect to any netting agreements) that Holdings, the
Parent Borrower or such

1435

  

Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

1436

  

“Maturity Date” means the Tranche A Maturity Date, the Incremental Term Maturity

1437

   Date with respect to Incremental Term Loans of any Series, the Revolving
Maturity Date or the scheduled

1438

  

maturity date in respect of any Extended Term Loans or Extended Revolving
Commitments, as the

1439

  

context requires.

1440

  

“Minimum Extension Condition” has the meaning assigned to such term in Section

1441

  

2.23(b).

1442

  

“Minimum Tranche Amount” has the meaning assigned to such term in Section
2.23(b).

1443

  

“Moody’s” means Moody’s Investors Service, Inc.

1444

  

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold

1445

  

mortgage or other security document granting a Lien on any Mortgaged Property to
secure the

1446

  

Obligations. Each Mortgage shall be substantially in the form of Exhibit F with
such changes as are

1447

  

necessary under applicable local law.

1448

  

“Mortgage Amendment” has the meaning assigned to such term in Section 4.04(f).

 

-30-



--------------------------------------------------------------------------------

1449

  

“Mortgaged Property” means each parcel of real property and improvements thereto
with

1450

  

respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

1451

  

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of

1452

  

ERISA.

1453

  

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect

1454

  

of such event including (i) any cash received in respect of any noncash
proceeds, but only as and when

1455

  

received, (ii) in the case of a casualty, insurance proceeds in excess of
$1,000,000 and (iii) in the case of a

1456

  

condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all

1457

  

reasonable fees and out-of-pocket expenses paid by Holdings, the Parent Borrower
and the Subsidiaries to

1458

  

third parties (other than Affiliates) in connection with such event, (ii) in the
case of a sale, transfer or

1459

  

other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a

1460

  

condemnation or similar proceeding), the amount of all payments required to be
made by Holdings, the

1461

  

Parent Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans)

1462

  

secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the

1463

  

amount of all Taxes paid (or reasonably estimated to be payable) by Holdings,
the Parent Borrower and

1464

  

the Subsidiaries, and the amount of any reserves established by Holdings, the
Parent Borrower and the

1465

  

Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the 24-

1466

  

month period immediately following such event and that are directly attributable
to such event (as

1467

  

determined reasonably and in good faith by the chief financial officer of
Holdings or the Parent Borrower)

1468

  

to the extent such liabilities are actually paid within such applicable time
periods. Notwithstanding

1469

  

anything to the contrary set forth above, (x) the proceeds of any sale, transfer
or other disposition of

1470

  

receivables (or any interest therein) pursuant to any Permitted Receivables
Financing or any Specified

1471

  

Vendor Receivables Financing shall be deemed to not constitute Net Proceeds and
(y) the proceeds of the

1472

  

Designated Asset Sale in an amount not to exceed the amount of Restricted
Payments permitted to be

1473

  

made on the date of designation of the Designated Asset Sale pursuant to Section
6.08(a)(viii) shall be

1474

  

deemed to not constitute Net Proceeds.

1475

  

“Net Working Capital” means, at any date, (a) the consolidated current assets of

1476

  

Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) as

1477

  

of such date (excluding cash and Permitted Investments) minus (b) the
consolidated current liabilities of

1478

  

Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) as

1479

  

of such date (excluding current liabilities in respect of Indebtedness). Net
Working Capital at any date

1480

  

may be a positive or negative number. Net Working Capital increases when it
becomes more positive or

1481

  

less negative and decreases when it becomes less positive or more negative.

1482

  

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

1483

  

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a

1484

  

Defaulting Lender at such time.

1485

  

“Non-Financing Lease Obligation” means a lease obligation that is not required
to be

1486

   classified and accounted for as a financing or capital lease on both the
balance sheet and the income

1487

   statement for financial reporting purposes in accordance with GAAP. For the
avoidance of doubt, a

1488

   straight-line or operating lease shall be considered a Non-Financing Lease
Obligation.

1489

  

“Non-U.S. Lender” means a Lender or Issuing Bank that is not a U.S. Person.

 

-31-



--------------------------------------------------------------------------------

1490

  

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or

1491

  

event that is proposed to be applied to a particular use or transaction, that
such amount has not previously

1492

  

been (and is not simultaneously being) applied to anything other than such
particular use or transaction.

1493

  

“NYFRB” means the Federal Reserve Bank of New York.

1494

  

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in

1495

  

effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is

1496

  

not a Business Day, for the immediately preceding Business Day); provided that
if none of such rates are

1497

  

published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds

1498

  

transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds

1499

  

broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be

1500

  

less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

1501

  

“Obligations” has the meaning assigned to such term in the Security Agreement.

1502

  

“OFAC”: means the Office of Foreign Assets Control of the U.S. Department of

1503

  

Treasury.

1504

  

“Original Credit Agreement” means the Credit Agreement dated as of October 16,
2013,

1505

  

among TriMas Company LLC, TriMas Corporation, the other loan parties party
thereto, the lenders party

1506

  

thereto, JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent, and the other agents

1507

  

party thereto, as in effect on the Closing Date.

1508

  

“Other Taxes” means any present or future stamp, court, documentary, intangible,

1509

  

recording, filing or similar excise or property Taxes that arise from any
payment made under, from the

1510

  

execution, delivery, performance, enforcement or registration of, or from the
registration, receipt or

1511

  

perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such

1512

  

Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

1513

  

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight

1514

  

federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository

1515

  

institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website

1516

  

from time to time, and published on the next succeeding Business Day by the
NYFRB as an overnight

1517

  

bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite

1518

  

rate).

1519

  

“Overnight LIBO Rate” means, with respect to any Loans or overdue amount in
respect

1520

  

thereof, the rate of interest per annum at which overnight deposits in the
applicable currency, in an

1521

  

amount approximately equal to the amount with respect to which such rate is
being determined, would be

1522

  

offered for such day by a branch or affiliate of JPMorgan Chase Bank, N.A. in
the applicable offshore

1523

  

interbank market for such currency to major banks in such interbank market.

1524

  

“Parallel Debt Foreign Obligations” has the meaning assigned to such term in
Section

1525

   10.18(b).

1526

  

“Parallel Debt U.S. Obligations” has the meaning assigned to such term in
Section

1527

   10.18(a).

1528

  

“Parent Borrower” means TriMas Company LLC, a Delaware limited liability
company.

 

-32-



--------------------------------------------------------------------------------

1529

  

“Participant” has the meaning assigned to such term in Section 10.04(e).

1530

  

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

1531

  

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

1532

  

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in

1533

  

ERISA and any successor entity performing similar functions.

1534

  

“Perfection Certificate” means a certificate in the form of Annex I to the
Security

1535

  

Agreement or any other form approved by the Collateral Agent.

1536

  

“Permitted Acquisition” means any acquisition, whether by purchase, merger,

1537

  

consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of,

1538

  

or all of the Equity Interests in, a Person or a division, line of business or
other business unit of a Person

1539

  

so long as (a) such acquisition shall not have been preceded by a tender offer
that has not been approved

1540

  

or otherwise recommended by the board of directors of such Person, (b) such
assets are to be used in, or

1541

  

such Person so acquired is engaged in, as the case may be, a business of the
type conducted by the Parent

1542

  

Borrower and its Subsidiaries on the Restatement Date or in a business
reasonably related thereto and (c)

1543

  

immediately after giving effect thereto, (i) (other than with respect to Limited
Conditionality

1544

  

Acquisitions) no Default has occurred and is continuing or would result
therefrom, (ii) all transactions

1545

  

related thereto are consummated in all material respects in accordance with
applicable laws, (iii) all of the

1546

  

Equity Interests (other than Assumed Preferred Stock) of each Subsidiary formed
for the purpose of or

1547

  

resulting from such acquisition shall be owned directly by the Parent Borrower
or a Subsidiary and all

1548

  

actions required to be taken under Sections 5.12 and 5.13 have been taken, (iv)
(other than with respect to

1549

  

Limited Conditionality Acquisitions) theeach of the Total Net Leverage Ratio and
the Senior Secured Net

1550

  

Leverage Ratio, on a pro forma basis after giving effect to such acquisition and
recomputed as of the last

1551

  

day of the most recently ended fiscal quarter of Holdings for which financial
statements are available, as

1552

  

if such acquisition (and any related incurrence orand repayment of Indebtedness)
had occurred on the first

1553

  

day of the relevant period (provided that any acquisition that occurs prior to
the first testing period under

1554

  

Section 6.13 shall be deemed to have occurred during such first testing period),
is at least 0.25 less than is

1555

  

otherwise required pursuant to Section 6.13 at the time of such event, (v) any
Indebtedness or any

1556

  

preferred stock that is incurred, acquired or assumed in connection with such
acquisition shall be in

1557

  

compliance with Section 6.01 and (vi) the Parent Borrower has delivered to the
Administrative Agent an

1558

  

officers’ certificate to the effect set forth in clauses (a), (b) and (c)(i)
through (v) above, together with all

1559

  

relevant financial information for the Person or assets to be acquired; provided
further that no Limited

1560

  

Conditionality Acquisition shall become effective unless (i) no Default or Event
of Default shall have

1561

  

occurred and be continuing as of the date of entry into the Limited
Conditionality Acquisition Agreement,

1562

  

(ii) on the date of effectiveness of the Limited Conditionality Acquisition
Agreement, the representations

1563

  

and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct on and as of

1564

  

such date and (iii) on the date of effectiveness of the Limited Conditionality
Acquisition Agreement and

1565

  

assuming such Incremental Term Loans were made on such date, theany related
incurrence and

1566

  

repayment of Indebtedness, each of the Total Net Leverage Ratio of Holdingsand
the Senior Secured Net

1567

  

Leverage Ratio, on a pro forma basis after giving effect to such acquisition, is
at least 0.25 less than is

1568

  

otherwise required pursuant to Section 6.13 on such date.

1569

  

“Permitted Encumbrances” means:

1570

  

(a) Liens imposed by law for taxes, assessments or other governmental charges
that

1571

  

are not yet due or are being contested in compliance with Section 5.05;

 

-33-



--------------------------------------------------------------------------------

1572

  

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other

1573

  

like Liens imposed by law, arising in the ordinary course of business and
securing obligations that

1574

  

are not overdue by more than 3060 days or are being contested in compliance with
Section 5.05;

1575

  

(c) pledges and deposits made in the ordinary course of business in compliance
with

1576

  

workers’ compensation, unemployment insurance and other social security laws or
regulations;

1577

  

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory

1578

  

obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in

1579

  

each case in the ordinary course of business;

1580

  

(e) judgment Liens in respect of judgments and attachments Liens that do not

1581

  

constitute an Event of Default under clause (k) of Article VII and notices of
lis pendens and

1582

  

associated rights related to litigation being contested in good faith by
appropriate proceedings and

1583

  

for which adequate reserves have been made;

1584

  

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real

1585

  

property imposed by law or arising in the ordinary course of business that do
not secure any

1586

  

monetary obligations and do not materially detract from the value of the
affected property or

1587

  

interfere with the ordinary conduct of business of Holdings, the Parent Borrower
or any

1588

  

Subsidiary;

1589

  

(g) ground leases in respect of real property on which facilities owned or
leased by

1590

  

Holdings, the Parent Borrower or any of the Subsidiaries are located, other than
any Mortgaged

1591

  

Property;

1592

  

(h) Liens (i) in favor of credit card processors securing obligations in
connection

1593

  

with credit card processing services incurred in the ordinary course of business
and (ii) in favor or

1594

  

customs and revenue authorities arising as a matter of law to secure payment of
customs duties in

1595

  

connection with the importation of goods in the ordinary course of business;

1596

  

(i) leases or subleases granted to other Persons and not interfering in any
material

1597

  

respect with the business of Holdings, the Parent Borrower and the Subsidiaries,
taken as a

1598

  

whole;

1599

  

(j) banker’s liens, rights of set-off or similar rights, in each case arising by
operation

1600

  

of law; and

1601

  

(k) Liens in favor of a landlord on leasehold improvements in leased premises;

1602

  

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

1603

  

“Permitted Investments” means:

1604

  

(a) direct obligations of, or obligations the principal of and interest on which
are

1605

  

unconditionally guaranteed by, the United States of America (or by any agency
thereof to the

1606

  

extent such obligations are backed by the full faith and credit of the United
States of America), in

1607

  

each case maturing within one year from the date of acquisition thereof;

 

-34-



--------------------------------------------------------------------------------

1608

  

(b) investments in commercial paper maturing within one year from the date of

1609

  

acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable

1610

  

from S&P or from Moody’s;

1611

  

(c) investments in certificates of deposit, banker’s acceptances and time
deposits

1612

  

maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed

1613

  

with, and money market deposit accounts issued or offered by, any domestic
office of any

1614

  

commercial bank organized under the laws of the United States of America or any
State thereof

1615

  

that has a combined capital and surplus and undivided profits of not less than
$500,000,000;

1616

  

(d) fully collateralized repurchase agreements with a term of not more than 30
days

1617

  

for securities described in clause (a) above and entered into with a financial
institution satisfying

1618

  

the criteria described in clause (c) above;

1619

  

(e) securities issued by any state of the United States of America or any
political

1620

  

subdivision of any such state or any public instrumentality thereof having
maturities of not more

1621

  

than six months from the date of acquisition thereof and, at the time of
acquisition, having the

1622

  

highest credit rating obtainable from S&P or from Moody’s;

1623

  

(f) securities issued by any foreign government or any political subdivision of
any

1624

  

foreign government or any public instrumentality thereof having maturities of
not more than six

1625

  

months from the date of acquisition thereof and, at the time of acquisition,
having the highest

1626

  

credit rating obtainable from S&P or from Moody’s;

1627

  

(g) investments of the quality as those identified on Schedule 6.04 as
“Qualified

1628

  

Foreign Investments” made in the ordinary course of business;

1629

  

(h) cash; and

1630

  

(i) investments in funds that invest solely in one or more types of securities

1631

  

described in clauses (a), (e) and (f) above.

1632

  

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by

1633

  

Holdings, the Parent Borrower or any Subsidiary in the Equity Interests of
(a) any Person that is not a

1634

  

Subsidiary or (b) any Person that is a Foreign Subsidiary, in an aggregate
amount not to exceed

1635

  

$125,000,000 (provided that such amount shall be increased to (x) $175,000,000
so long as the Leverage

1636

   Ratio is less than 3.75 to 1.00 and (y) $250,000,000 so long as the Leverage
Ratio is less than 3.00 to

1637

   1.00).

1638

  

“Permitted Receivables Documents” means the Receivables Purchase Agreement, the

1639

  

Receivables Transfer Agreement and all other documents and agreements relating
to the Permitted

1640

  

Receivables Financing.

1641

  

“Permitted Receivables Financing” means (a) the sale by the Parent Borrower and
certain

1642

  

Subsidiaries (other than Foreign Subsidiaries) of accounts receivable to the
Receivables Subsidiary

1643

  

pursuant to the Receivables Purchase Agreement and (b) the sale or pledge of
such accounts receivable

1644

  

(or participations therein) by the Receivables Subsidiary to certain purchasers
pursuant to the Receivables

1645

  

Transfer Agreement.

1646

  

“Permitted Tax Distribution” means

 

-35-



--------------------------------------------------------------------------------

1647

  

(a) with respect to any taxable period during which the Parent Borrower is
treated as

1648

  

a disregarded entity for U.S. federal income tax purposes and/or any of its
Subsidiaries is a

1649

  

member of a consolidated, unitary, combined or similar tax group in which
Holdings or Holdings’

1650

  

direct or indirect parent is the common parent, distributions by the Parent
Borrower to Holdings

1651

  

to pay the portion of such consolidated, unitary combined or similar tax
liability that is

1652

  

attributable to the taxable income of the Parent Borrower and its Subsidiaries;
provided, however,

1653

  

that the amount of such aggregate amount of payments that would be made pursuant
to this clause

1654

  

(a) in respect of any taxable period does not exceed the actual tax liability of
such consolidated,

1655

  

unitary, combined or similar tax group and

1656

  

(b) with respect to any taxable period during which Holdings is treated as a

1657

  

partnership for U.S. federal income tax purposes and the Parent Borrower is
treated as a

1658

  

disregarded entity or partnership for U.S. federal income tax purposes,
distributions by the Parent

1659

  

Borrower to Holdings to pay the portion of the tax liability of Holdings’ direct
or indirect owners

1660

  

that is attributable to the taxable income of the Parent Borrower (determined as
if the Parent

1661

  

Borrower were a taxpayer), in an aggregate amount equal to the product of
(y) the taxable income

1662

  

of the Parent Borrower allocable to Holdings for such period less the cumulative
amount of net

1663

  

taxable loss of the Parent Borrower allocated to Holdings for all prior taxable
periods beginning

1664

  

after the Restatement Date (determined as if such periods were one combined
period) to the

1665

  

extent such prior net losses are of a character (i.e., ordinary or capital) that
would have allowed

1666

  

such losses to be offset against the current period’s income and (z) the highest
combined marginal

1667

  

federal and applicable state and/or local income tax rate applicable to the
Parent Borrower for the

1668

  

taxable period in question (taking into account the deductibility of state and
local income taxes

1669

  

(subject to applicable limitations) for U.S. federal income tax purposes).

1670

  

“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to

1671

   refinance all or any portion of the outstanding Term Loans or Incremental
Term Loans; provided that, (i)

1672

  

such refinancing Indebtedness, if secured, is secured only by the Collateral on
a pari passu or junior basis

1673

  

with the Obligations under this Agreement (provided that the Permitted Term Loan
Refinancing

1674

  

Indebtedness shall not consist of bank loans that are secured on a pari passu
basis with the Obligations

1675

  

under this Agreement), (ii) no Subsidiary that is not originally obligated with
respect to repayment of the

1676

  

Indebtedness being refinanced is obligated with respect to the refinancing
Indebtedness, (iii) the weighted

1677

  

average life to maturity of the refinancing Indebtedness shall be no shorter
than the remaining weighted

1678

  

average life to maturity of the Terms Loans being refinanced, (iv) the maturity
date in respect of the

1679

  

refinancing Indebtedness shall not be earlier than the maturity date in respect
of the Indebtedness being

1680

  

refinanced, (v) the principal amount of such refinancing Indebtedness does not
exceed the principal

1681

  

amount of the Indebtedness so refinanced except by an amount (such amount, the
“Additional Permitted

1682

  

Amount”) equal to unpaid accrued interest and premium thereon at such time plus
reasonable fees and

1683

  

expenses incurred in connection with such refinancing, (vi) the Indebtedness
being so refinanced is paid

1684

  

down on a dollar-for-dollar basis by such refinancing Indebtedness (other than
by the Additional

1685

  

Permitted Amount), (vii) the terms of any such refinancing Indebtedness (1)
(excluding pricing, fees and

1686

  

rate floors and optional prepayment or redemption terms and subject to clause
(2) below) reflect, in Parent

1687

  

Borrower’s reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing,

1688

  

fees and rate floors) are no more favorable to the lenders providing such
refinancing Indebtedness than

1689

  

those applicable to the Indebtedness being refinanced (in each case, including
with respect to mandatory

1690

  

and optional prepayments); provided that the foregoing shall not apply to
covenants or other provisions

1691

  

applicable only to periods after the Latest Maturity Date in effect immediately
prior to the establishment

1692

  

of such refinancing Indebtedness; provided further that any such refinancing
Indebtedness may contain,

1693

  

without any Lender’s consent, additional covenants or events of default not
otherwise applicable to the

1694

  

Indebtedness being refinanced or covenants more restrictive than the covenants
applicable to the

 

-36-



--------------------------------------------------------------------------------

1695

   Indebtedness being refinanced, in each case prior to the Latest Maturity Date
in effect immediately prior

1696

   to the establishment of such refinancing Indebtedness, so long as all Lenders
receive the benefits of such

1697

   additional covenants, events of default or more restrictive covenants and
(viii) such refinancing

1698

   Indebtedness, if secured, shall be subject to a customary intercreditor
agreement in form and substance

1699

   reasonably satisfactory to the Administrative Agent.

1700

  

“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured

1701

   debt securities; provided that (a) such Indebtedness shall not mature prior
to the date that is 91 days after

1702

   the Latest Maturity Date in effect at the time of the issuance of such
Indebtedness and shall not have any

1703

   principal payments due prior to such date, except upon the occurrence of a
change of control or similar

1704

   event (including asset sales), in each case so long as the provisions
relating to change of control or similar

1705

   events (including asset sales) included in the governing instrument of such
Indebtedness provide that the

1706

   provisions of this Agreement must be satisfied prior to the satisfaction of
such provisions of such

1707

   Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of
Holdings other than the Loan

1708

   Parties (which Guarantees shall be unsecured and shall be permitted only to
the extent permitted by

1709

   Section 6.01(a)(vi)), (c) such Indebtedness shall not have any financial
maintenance covenants, (d) such

1710

   Indebtedness shall not have a definition of “Change of Control” or “Change in
Control” (or any other

1711

   defined term having a similar purpose) that is materially more restrictive
than the definition of Change of

1712

   Control set forth herein and (e) such Indebtedness, if subordinated in right
of payment to the Obligations,

1713

   shall be subject to subordination and intercreditor provisions that are, in
the Administrative Agent’s

1714

   reasonable judgment, customary under then-existing market convention.

1715

  

“Person” means any natural person, corporation, limited liability company,
trust, joint

1716

  

venture, association, company, partnership, Governmental Authority or other
entity.

1717

  

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)

1718

   subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and

1719

   in respect of which the Parent Borrower or any ERISA Affiliate is (or, if
such plan were terminated,

1720

   would under Section 4069 of ERISA be deemed to be) an “employer” as defined
in Section 3(5) of

1721

   ERISA.

1722

  

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit G,

1723

  

among Holdings, the Parent Borrower, the Subsidiary Loan Parties party thereto
and the Collateral Agent

1724

  

for the benefit of the Secured Parties.

1725

  

“Pounds Sterling” means the lawful currency of the United Kingdom.

1726

  

“Preferred Dividends” means any cash dividends of Holdings permitted hereunder
paid

1727

  

with respect to preferred stock of Holdings.

1728

  

“Prepayment Event” means:

1729

  

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback

1730

  

transaction) of any property or asset of Holdings, the Parent Borrower or any
Subsidiary, other

1731

  

than dispositions described in clauses (a), (b), (c), (d), (f), (g) and (j) (but
only to the extent the

1732

  

sales, transfers or other dispositions under clause (j) do not exceed
$50,000,000) of Section 6.05

1733

  

and Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a

1734

  

Prepayment Event; or

1735

  

(b) any casualty or other insured damage to, or any taking under power of
eminent

1736

  

domain or by condemnation or similar proceeding of, any property or asset of
Holdings, the

 

-37-



--------------------------------------------------------------------------------

1737

  

Parent Borrower or any Subsidiary having a book value or fair market value in
excess of

1738

  

$1,000,000, but only to the extent that the Net Proceeds therefrom have not been
applied to

1739

  

repair, restore or replace such property or asset within 365 days after such
event; or

1740

  

(c) the incurrence by Holdings, the Parent Borrower or any Subsidiary of any

1741

  

Indebtedness, other than Indebtedness permitted by Section 6.01(a).

1742

  

“Prime Rate” means the rate of interest per annum publicly announced from time
to time

1743

   by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime

1744

   Rate shall be effective from and including the date such change is publicly
announced as being effective.

1745

  

“Principal Financial Center” means, with respect to any Foreign Currency, the
principal

1746

   financial center where such currency is cleared and settled, as determined by
the Administrative Agent.

1747

  

“Qualified Holdings Preferred Stock” means any preferred capital stock or
preferred

1748

   Equity Interest of Holdings (a)(i) that does not provide for any cash
dividend payments or other cash

1749

   distributions in respect thereof prior to the Latest Maturity Date in effect
as of the date of issuance of such

1750

   Indebtedness and (ii) that by its terms (or by the terms of any security into
which it is convertible or for

1751

   which it is exchangeable or exercisable) or upon the happening of any event
does not (A)(x) mature or

1752

   become mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, (y) become

1753

   convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is

1754

   not Qualified Holdings Preferred Stock or (z) become redeemable at the option
of the holder thereof

1755

   (other than as a result of a change of control event), in whole or in part,
in each case on or prior to the date

1756

   that is 365 days after the Latest Maturity Date in effect at the time of the
issuance thereof and (B) provide

1757

   holders thereunder with any rights upon the occurrence of a “change of
control” event prior to the

1758

   repayment of the Obligations and termination of the Commitments under the
Loan Documents, (b) with

1759

   respect to which Holdings has delivered a notice to the Administrative Agent
that it has issued preferred

1760

   stock or preferred Equity Interest in lieu of incurring (x) Permitted
Acquisition Subordination Notes or (y)

1761

   Indebtedness permitted by clause (xii) under Section 6.01(a)(xii), with such
notice specifying to which of

1762

   such Indebtedness such preferred stock or preferred Equity Interest applies;
provided that (i) the aggregate

1763

   liquidation value of all such preferred stock or preferred Equity Interest
issued pursuant to this clause (b)

1764

   shall not exceed at any time the dollar limitation related to the applicable
Indebtedness hereunder, less the

1765

   aggregate principal amount of such Indebtedness then outstanding and (ii) the
terms of such preferred

1766

   stock or preferred Equity Interests (x) shall provide that upon a default
thereof, the remedies of the

1767

   holders thereof shall be limited to the right to additional representation on
the board of directors of

1768

   Holdings and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of

1769

   the applicable Indebtedness or (c) having an aggregate initial liquidation
value not to exceed $25,000,000;

1770

   provided that the terms of such preferred stock or preferred Equity Interests
shall provide that upon a

1771

   default thereof, the remedies of the holders thereof shall be limited to the
right to additional representation

1772

   on the board of directors of Holdings.

1773

  

“Qualifying Lender” means:

1774

  

(a) a Revolving Lender (other than a Lender within clause (b) of the definition
of

1775

  

Qualifying Lender) which is beneficially entitled to interest payable to that
Lender in respect of

1776

  

an advance under a Loan Document and is:

1777

  

(i) a Lender:

 

-38-



--------------------------------------------------------------------------------

1778

  

(A) that is a bank (as defined for the purpose of section 879 of the

1779

  

ITA) making an advance under a Loan Document and is within the charge to United

1780

  

Kingdom corporation tax as respects any payments of interest made in respect of
that

1781

  

advance or would be within such charge as respects such payments apart from
section

1782

  

18A of the CTA; or

1783

  

(B) in respect of an advance under a Loan Document by a person

1784

  

that was a bank (as defined for the purpose of section 879 of the ITA) at the
time that

1785

  

such advance under a Loan Document was made and within the charge to United

1786

  

Kingdom corporation tax as respects any payments of interest made in respect of
that

1787

  

advance; or

1788

  

(ii) a Lender which is:

1789

  

(A) a company resident in the United Kingdom for United

1790

  

Kingdom Tax purposes;

1791

  

(B) a partnership, each member of which is:

1792

  

(1) a company so resident in the United Kingdom; or

1793

  

(2) a company not so resident in the United Kingdom

1794

  

which carries on a trade in the United Kingdom through a permanent

1795

  

establishment and which brings into account in computing its

1796

  

chargeable profits (within the meaning of section 19 of the CTA) the

1797

  

whole of any share of interest payable in respect of that advance that

1798

  

falls to it by reason of Part 17 of the CTA; or

1799

  

(C) a company not so resident in the United Kingdom which

1800

  

carries on a trade in the United Kingdom through a permanent establishment and
which

1801

  

brings into account interest payable in respect of that advance in computing the

1802

  

chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

1803

  

(iii) a Treaty Lender; or

1804

  

(b) a Revolving Lender that is a building society (as defined for the purposes
of

1805

  

section 880 of the ITA) making an advance.

1806

  

“Quotation Day” means with respect to the determination of the Adjusted LIBO
Rate for

1807

   any Interest Period for Eurocurrency Loans, the day on which quotations would
ordinarily be given by

1808

   prime banks in the London interbank market for deposits in such currency for
delivery on the first day of

1809

   such Interest Period for such Interest Period; provided, that if quotations
would ordinarily be given on

1810

   more than one date, the Quotation Day for such Interest Period shall be the
last of such dates. On the

1811

   Restatement Date, the Quotation Day in respect of any Interest Period (i) for
dollars is customarily the

1812

   day which is two Business Days prior to the first day of such Interest
Period, (ii) for Euros is customarily

1813

   the day which is two TARGET Days prior to the first day of such Interest
Period and (iii) for Pounds

1814

   Sterling and Australian Dollars is customarily the day which is the first day
of such Interest Period.

 

-39-



--------------------------------------------------------------------------------

1815

  

“Receivables Fees” means distributions or payments made directly or by means of

1816

  

discounts with respect to any participation interests issued or sold in
connection with, and all other fees

1817

  

paid to a Person that is a Subsidiary in connection with, any Permitted
Receivables Financing or Specified

1818

  

Vendor Receivables Financing.

1819

  

“Receivables Purchase Agreement” means (a) the Amended and Restated Receivables

1820

  

Purchase Agreement dated as of December 29, 2009 among the Receivables
Subsidiary, Holdings and the

1821

  

Subsidiaries party thereto, related to the Permitted Receivables Financing, as
may be amended,

1822

  

supplemented or otherwise modified to the extent permitted by Section 6.11 and
(b) any agreement

1823

  

replacing such Receivables Purchase Agreement,; provided that (subject to the
proviso below) the

1824

  

aggregate amount of all receivables financings pursuant to the Receivables
Purchase Agreement shall not

1825

  

exceed $75,000,000 at any time outstanding; provided further that such replacing
agreement contains

1826

  

terms that are substantially similar to such Receivables Purchase Agreement and
that are otherwise no

1827

  

more adverse to the Lenders than the applicable terms of such Receivables
Purchase Agreement; provided

1828

   further that the aggregate amount of all receivables financings pursuant to
the Receivables Purchase

1829

  

Agreement shall not exceed $125,000,000 at any time outstanding.

1830

  

“Receivables Subsidiary” means TSPC, Inc., a Nevada corporation.

1831

  

“Receivables Transfer Agreement” means (a) the Receivables Transfer Agreement
dated

1832

  

as of the December 29, 2009, among the Receivables Subsidiary, Holdings and the
purchasers party

1833

  

thereto, relating to the Permitted Receivables Financing, as may be amended,
supplemented or otherwise

1834

  

modified to the extent permitted by Section 6.11 and (b) any agreement replacing
such Receivables

1835

  

Transfer Agreement, provided that such replacing agreement contains terms that
are substantially similar

1836

  

to such Receivables Transfer Agreement and that are otherwise no more adverse to
the Lenders than the

1837

  

applicable terms of such Receivables Transfer Agreement.

1838

  

“Register” has the meaning assigned to such term in Section 10.04(c).

1839

  

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and

1840

  

all official rulings and interpretations thereunder or thereof.

1841

  

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and

1842

  

all official rulings and interpretations thereunder or thereof.

1843

  

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates

1844

  

and the respective directors, officers, employees, agents, trustees and advisors
of such Person and of such

1845

  

Person’s Affiliates.

1846

  

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring,

1847

  

deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment (including

1848

  

ambient air, surface water, groundwater, land surface or subsurface strata) or
within any building,

1849

  

structure, facility or fixture.

1850

  

“Replaced Term Loans” has the meaning assigned to such term in Section 10.02(d).

1851

  

“Replaced Revolving Facility” has the meaning assigned to such term in Section

1852

   10.02(d).

1853

  

“Replacement Revolving Facility Amendment” means that certain Replacement

1854

  

Revolving Facility Amendment, dated as of June 30September 20, 20152017.

 

-40-



--------------------------------------------------------------------------------

1855

  

“Replacement Revolving Facility” has the meaning assigned to such term in
Section

1856

   10.02(d).

1857

  

“Replacement Term Loans” has the meaning assigned to such term in Section
10.02(d).

1858

  

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term

1859

   Loans and unused Commitments representing more than 50% of the sum of the
total Revolving

1860

  

Exposures, outstanding Term Loans and unused Commitments at such time.

1861

  

“Reset Date” has the meaning assigned to such term in Section 2.25(a).

1862

  

“Restatement Date” means the date on which the conditions precedent set forth in
Section

1863

  

4.04 have been satisfied, which date is June 30September 20, 20152017.

1864

  

“Restatement Date Dividend” has the meaning assigned to such term in Section

1865

   6.01(a)(xxi).

1866

  

“Restricted Indebtedness” means Indebtedness of Holdings, the Parent Borrower or
any

1867

  

Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under

1868

  

Section 6.08(b).

1869

  

“Restricted Payment” means any dividend or other distribution (whether in cash,

1870

  

securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any

1871

  

Subsidiary (including the Receivables Subsidiary), or any payment (whether in
cash, securities or other

1872

  

property), including any sinking fund or similar deposit, on account of the
purchase, redemption,

1873

  

retirement, acquisition, cancelation or termination of any Equity Interests in
Holdings, the Parent

1874

  

Borrower or any Subsidiary (including the Receivables Subsidiary) or any option,
warrant or other right

1875

  

to acquire any such Equity Interests in Holdings, the Parent Borrower or any
Subsidiary (including the

1876

  

Receivables Subsidiary).

1877

  

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100%

1878

   minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

1879

  

“Revolving Availability Period” means the period from and including the
Restatement

1880

  

Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the

1881

  

Revolving Commitments.

1882

  

“Revolving Commitment” means, with respect to each Revolving Lender, the

1883

  

commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters

1884

  

of Credit, Swingline Loans and Foreign Currency Loans hereunder, expressed as an
amount representing

1885

  

the maximum aggregate amount of such Revolving Lender’s Revolving Exposure
hereunder, as such

1886

  

commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
reduced or increased

1887

  

from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04 and (c)

1888

  

increased or assumed pursuant to an Incremental Facility Agreement. The amount
of each Revolving

1889

  

Lender’s Revolving Commitment as of the Restatement Date is set forth on
Schedule 2.01 or in the

1890

  

Assignment and Assumption or the Incremental Facility Agreement pursuant to
which such Revolving

1891

  

Lender shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the

1892

  

Lenders’ Revolving Commitments on the Restatement Date is
$500,000,000300,000,000.

1893

  

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum

1894

  

of (a) the aggregate outstanding principal amount of Revolving Loans (other than
Foreign Currency

 

-41-



--------------------------------------------------------------------------------

1895

  

Loans) held by such Lender, (b) the LC Exposure of such Lender, (c) the
Swingline Exposure of such

1896

  

Lender and (d) such Lender’s Applicable Percentage of the Dollar Equivalent of
the aggregate principal

1897

  

amount of Foreign Currency Loans outstanding at such time.

1898

  

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving

1899

  

Commitments have terminated or expired, a Lender with Revolving Exposure.

1900

  

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in

1901

  

respect of which such Lender is a subsidiary.

1902

  

“Revolving Loan” means any Loan made by a Revolving Lender pursuant to Section

1903

  

2.01(a)(iii) or 2.01(a)(iv).

1904

  

“Revolving Maturity Date” means June 30September 20, 20202022.

1905

  

“RP Period” has the meaning assigned to such term in Section 6.08(a)(viii).

1906

  

“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.

1907

  

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the

1908

  

subject or target of any Sanctions (as of the Restatement Date, the Crimea
region of Ukraine, Cuba, Iran,

1909

  

North Korea, Sudan and Syria).

1910

  

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related

1911

  

list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of

1912

  

the Treasury, the U.S. Department of State, or by the United Nations Security
Council, the European

1913

  

Union or, any European Union member state, the United Kingdom or other relevant
sanctions authority,

1914

  

(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or

1915

  

controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

1916

  

“Sanctions” means economic or financial sanctions or trade embargoes imposed,

1917

  

administered or enforced from time to time by (a) the U.S. government, including
those administered by

1918

  

the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of

1919

  

State or (b) the United Nations Security Council, the European Union, any
European Union member state

1920

   or, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

1921

  

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

1922

  

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

1923

  

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit

1924

  

H, among Holdings, the Parent Borrower, the Subsidiary Loan Parties party
thereto and the Collateral

1925

  

Agent for the benefit of the Secured Parties.

1926

  

“Security Documents” means the Security Agreement, the Pledge Agreement, the

1927

  

Mortgages, the Mortgage Amendments, the Guarantee Agreement, the Indemnity,
Subrogation and

1928

  

Contribution Agreement, each Foreign Security Document entered into pursuant to
Section 2.20 and

1929

  

Section 4.03 and each other security agreement or other instrument or document
executed and delivered

1930

  

pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

1931

  

“Senior Indebtedness” means Total Indebtedness less Subordinated Debt.

 

-42-



--------------------------------------------------------------------------------

1932

  

“Senior Secured Indebtedness” means Senior Indebtedness that is secured by a
Lien on

1933

  

any asset of Holdings, the Parent Borrower or any of its Subsidiaries.

1934

  

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of (a) (i)
Senior

1935

   Secured Indebtedness as of such date less (ii) the aggregate amount (in
excess of $10,000,000 (but not to

1936

   exceed $100,000,000) of domesticthe sum of (x) 100% of the unrestricted cash
and domestic unrestricted

1937

   Permitted Investments of the Parent Borrower and its Domestic Subsidiaries as
of such date and (y) 70%

1938

   of the unrestricted cash and unrestricted Permitted Investments of Foreign
Subsidiaries as of such date to

1939

   (b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Holdings ended on such

1940

   date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of

1941

   Holdings most recently ended prior to such date for which financial
statements are available).

1942

  

“Series” has the meaning assigned to such term in Section 2.21(b).

1943

  

“Significant Investment” means any acquisition by the Parent Borrower or a
Subsidiary

1944

  

of more than 50% (but less than 100%) of the Equity Interests in a Person (such
Person, the “Subject

1945

  

Person”), so long as such acquisition is permitted by Section 6.04.

1946

  

“Specified Obligations” means Obligations consisting of the principal and
interest on

1947

   Loans, reimbursement obligations in respect of LC Disbursements and fees.

1948

  

“Similar Business” means any business (a) the majority of whose revenues are
derived

1949

  

from business or activities conducted by the Parent Borrower and its
Subsidiaries on the Restatement

1950

  

Date, (b) that is a natural outgrowth or reasonable extension, development,
expansion of any business or

1951

  

activities conducted by the Parent Borrower and its Subsidiaries on the
Restatement Date or any business

1952

  

similar, reasonably related, incidental, complementary or ancillary to any of
the foregoing and (c) any

1953

  

business that in the Parent Borrower’s good faith business judgment constitutes
a reasonable

1954

  

diversification of businesses conducted by the Parent Borrower and its
Subsidiaries.

1955

  

“Specified Time” means in respect of Loans denominated in (a) Australian
Dollars, 11:00

1956

   a.m., Sydney time and (b) any currency other than Australian Dollars, 11:00
a.m., London time.

1957

  

“Specified Vendor Receivables Financing” means the sale by the Parent Borrower
and

1958

   certain Subsidiaries (other than Foreign Subsidiaries) of accounts receivable
to one or more financial

1959

   institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided

1960

   that the aggregate amount of all such receivables financings shall not exceed
$75,000,000 at any time

1961

   outstanding.

1962

  

“Specified Vendor Receivables Financing Documents” means all documents and

1963

   agreements relating to Specified Vendor Receivables Financing.

1964

  

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of

1965

  

which is the number one and the denominator of which is the number one minus the
aggregate of the

1966

  

maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves)

1967

  

expressed as a decimal established by the Board to which the Administrative
Agent is subject with respect

1968

  

to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”

1969

  

in Regulation D of the Board). Such reserve percentages shall include those
imposed pursuant to such

1970

  

Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject

1971

  

to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be

1972

  

available from time to time to any Lender under any applicable law, rule or
regulation. The Statutory

 

-43-



--------------------------------------------------------------------------------

1973   

Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve

1974   

percentage.

1975   

“Subject Person” has the meaning assigned to such term in the definition of
“Significant

1976   

Investment.”

1977   

“Subordinated Debt” means any subordinated Indebtedness of Holdings, the Parent

1978   

Borrower or any Subsidiary.

1979   

“subsidiary” means, with respect to any Person (the “parent”) at any date, any

1980   

corporation, limited liability company, partnership, association or other entity
the accounts of which

1981   

would be consolidated with those of the parent in the parent’s consolidated
financial statements if such

1982   

financial statements were prepared in accordance with GAAP as of such date, as
well as any other

1983   

corporation, limited liability company, partnership, association or other entity
(a) of which securities or

1984   

other ownership interests representing more than 50% of the ordinary voting
power or, in the case of a

1985   

partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or

1986   

held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the

1987   

parent or by the parent and one or more subsidiaries of the parent.

1988   

“Subsidiary” means any subsidiary of the Parent Borrower or Holdings, as the
context

1989   

requires, including the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers. Unless

1990   

expressly otherwise provided, the term “Subsidiary” shall not include the
Receivables Subsidiary.

1991   

“Subsidiary Loan Party” means (a) any Subsidiary that is not a Foreign
Subsidiary (other

1992   

than (i) the Foreign Subsidiary Borrowers, (ii) any CFC, (iii) any CFC Holdco
and (iv) any U.S. Holdco)

1993   

that executes the documents required by clause (a)(i) or (a)(ii), as applicable,
of the Collateral and

1994   

Guarantee Requirement, and (b) any Subsidiary Term Borrower and (c) any Foreign
Subsidiary Borrower

1995   

and any other Foreign Subsidiary that executes a guarantee agreement pursuant to
paragraph (c) of the

1996   

Foreign Security Collateral and Guarantee Requirement.

1997   

“Subsidiary Term Borrowers” means each direct or indirect wholly owned domestic

1998    subsidiary of the Parent Borrower listed on the signature page hereof.
1999   

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within

2000   

the meaning of section 1a(47) of the Commodity Exchange Act.

2001   

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform

2002   

under any Swap.

2003   

“Swingline Exposure” means, at any time, the aggregate principal amount of all

2004   

Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time

2005   

shall be (a) its Applicable Percentage of the total Swingline Exposure at such
time related to Swingline

2006   

Loans other than any Swingline Loans made by such Lender in its capacity as a
Swingline Lender and (b)

2007   

if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such

2008   

Lender outstanding at such time (to the extent that the other Revolving Lenders
shall not have funded

2009   

their participations in such Swingline Loans).

2010   

“Swingline Lender” means either JPMCB, in its capacity as lender of Swingline
Loans

2011   

hereunder, Comerica Bank, in its capacity as lender of Swingline Loans
hereunder, or any additional

2012   

Swingline Lender designated pursuant to Section 10.02(d), as the case may be.
References herein and in

 

-44-



--------------------------------------------------------------------------------

2013

  

the other Loan Documents to the Swingline Lender shall be deemed to refer to the
Swingline Lender in

2014

  

respect of the applicable Swingline Loan or to all Swingline Lenders, as the
context requires.

2015

  

“Swingline Loan” means a Loan made pursuant to Section 2.04.

2016

  

“Syndication Agents” means the Co-Syndication Agents identified on the cover
page of

2017

  

this Agreement.

2018

  

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or

2019

  

combination of agreements pursuant to which Holdings, the Parent Borrower or a
Subsidiary is or may

2020

  

become obligated to make (i) any payment (other than in the form of Equity
Interests in Holdings) in

2021

  

connection with a purchase by a third party from a Person other than Holdings,
the Parent Borrower or a

2022

  

Subsidiary of any Equity Interest or Restricted Indebtedness or (ii) any payment
(other than on account of

2023

  

a permitted purchase by it of any Equity Interest or any Restricted
Indebtedness) the amount of which is

2024

  

determined by reference to the price or value at any time of any Equity Interest
or Restricted

2025

  

Indebtedness; provided that phantom stock or similar plans providing for
payments only to current or

2026

  

former directors, officers, consultants, advisors or employees of Holdings, the
Parent Borrower or the

2027

  

Subsidiaries (or to their heirs or estates) shall not be deemed to be Synthetic
Purchase Agreements.

2028

  

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of

2029

  

payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

2030

  

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express

2031

  

Transfer payment system which utilizes a single shared platform and which was
launched on November

2032

  

19, 2007.

2033

  

“Tax Confirmation” means a confirmation by a Lender that the person beneficially

2034

  

entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

2035

  

(a) a company resident in the United Kingdom for United Kingdom Tax purposes; or

2036

  

(b) a partnership each member of which is:

2037

  

(i) a company so resident in the United Kingdom; or

2038

  

(ii) a company not so resident in the United Kingdom which carries on a

2039

  

trade in the United Kingdom through a permanent establishment and which brings
into

2040

  

account in computing its chargeable profits (within the meaning of section 19 of
the

2041

  

CTA) the whole of any share of interest payable in respect of that advance that
falls to it

2042

  

by reason of Part 17 of the CTA; or

2043

  

(c) a company not so resident in the United Kingdom which carries on a trade in
the

2044

  

United Kingdom through a permanent establishment and which brings into account
interest

2045

  

payable in respect of that advance in computing the chargeable profits (within
the meaning of

2046

  

section 19 of the CTA) of that company.

2047

  

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies,

2048

  

imposts, duties, deductions, charges or withholdings (including backup
withholding) imposed by any

2049

  

Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

-45-



--------------------------------------------------------------------------------

2050

  

“Term Borrowers” means the Parent Borrower and the Subsidiary Term Borrowers.

2051

  

“Term Commitment” means a Tranche A Term Commitment or an Incremental Term

2052

  

Commitment of any Series.

2053

  

“Term Lender” means a Lender with outstanding Term Loans or a Term Commitment.

2054

  

“Term Loan” means a Tranche A Term Loan or an Incremental Term Loan of any
Series.

2055

  

“Term Loan Obligations” has the meaning assigned to such term in Section
10.15(a).

2056

  

“Total Indebtedness” means, as of any date, the sum of, without duplication,
(a) the

2057

  

aggregate principal amount of Indebtedness of Holdings, the Parent Borrower and
the Subsidiaries

2058

  

outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such

2059

  

date on a consolidated basis in accordance with GAAP, plus (b) the aggregate
“Net Investment” as

2060

  

defined in Annex A to the Receivables Transfer Agreement, plus (c) the aggregate
principal amount of

2061

  

Indebtedness of Holdings, the Parent Borrower and the Subsidiaries outstanding
as of such date that is not

2062

  

required to be reflected on a balance sheet in accordance with GAAP, determined
on a consolidated basis;

2063

  

provided that, for purposes of clause (c) above, the term “Indebtedness” shall
not include (i) contingent

2064

  

obligations of Holdings, the Parent Borrower or any Subsidiary as an account
party in respect of any letter

2065

  

of credit or letter of guaranty unless, without duplication, such letter of
credit or letter of guaranty

2066

  

supports an obligation that constitutes Indebtedness and (ii) Indebtedness
described in Section 6.01(a)(xi).

2067

  

“Total Net Leverage Ratio” means, on any date, the ratio of (a) (i) Total
Indebtedness as

2068

  

of such date less (ii) the aggregate amount in excess of $10,000,000 (but not to
exceed $100,000,000) of

2069

  

the sum of (x) 100% of the unrestricted cash and unrestricted Permitted
Investments of the Parent

2070

  

Borrower and its Domestic Subsidiaries as of such date and (y) 70% of the
unrestricted cash and

2071

  

unrestricted Permitted Investments of Foreign Subsidiaries as of such date to
(b) Consolidated EBITDA

2072

  

for the period of four consecutive fiscal quarters of Holdings ended on such
date (or, if such date is not

2073

  

the last day of a fiscal quarter, ended on the last day of the fiscal quarter of
Holdings most recently ended

2074

  

prior to such date for which financial statements are available).

2075

  

“Tranche A Maturity Date” means June 30, 2020.

2076

  

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if

2077

  

any, of such Lender to make a Tranche A Term Loan hereunder on the Restatement
Date, expressed as an

2078

  

amount representing the maximum principal amount of the Tranche A Term Loan to
be made by such

2079

  

Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08

2080

  

and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to

2081

  

Section 10.04. The amount of each Lender’s Tranche A Term Commitment on the
Restatement Date is

2082

  

the amount of its “New Term Loan Commitment” as defined in the Replacement
Facility Amendment.

2083

  

The initial aggregate amount of the Lenders’ Tranche A Term Commitments on the
Restatement Date is

2084

  

$275,000,000.

2085

  

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an

2086

  

outstanding Tranche A Term Loan.

2087

  

“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

2088

  

“Transactions” means, collectively, (a) the execution and delivery of the
Replacement

2089

  

Revolving Facility Amendment and the amendment of the Existing Credit Agreement
effected thereby,

 

-46-



--------------------------------------------------------------------------------

2090

  

(b) the borrowing ofrepayment in full of the Existing Term Loans in an aggregate
principal amount of

2091

  

$275,000,000 and, (c) the establishment of revolving commitments in an aggregate
amount of

2092

  

$500,000,000300,000,000 hereunder and (cd) the payment of the fees and expenses
payable in connection

2093

  

with the foregoing.

2094

  

“Treaty” has the meaning assigned to such term in the definition of Treaty
State.

2095

  

“Treaty Lender” means a Revolving Lender which:

2096

  

(a) is treated as a resident of a Treaty State for the purposes of the Treaty;

2097

  

(b) does not carry on a business in the United Kingdom through a permanent

2098

  

establishment with which that Lender’s participation in any advance is
effectively connected; and

2099

  

(c) meets all of the conditions in the Treaty that relate to the Lender for full

2100

  

exemption from Taxes imposed by the United Kingdom on interest, subject to the
completion of

2101

  

procedural formalities.

2102

  

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”)

2103

  

with the United Kingdom which makes provision for full exemption from Tax
imposed by the United

2104

  

Kingdom on interest.

2105

  

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of

2106

  

interest on such Loan, or on the Loans comprising such Borrowing, is determined
by reference to the

2107

  

Adjusted LIBO Rate or the Alternate Base Rate.

2108

  

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for

2109

  

Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version

2110

  

thereof as may be in effect at the time of issuance).

2111

  

“UK Borrower” means a Foreign Subsidiary Borrower which is incorporated in or

2112

  

otherwise organized under the laws of England and Wales or which is resident for
Tax purposes in

2113

  

England and Wales.

2114

  

“UK Loan” means any Loan or other extension of credit (including any Letter of
Credit)

2115

  

made to a UK Borrower by a Revolving Lender.

2116

  

“UK Tax Deduction” has the meaning assigned to such term in Section 2.17(k).

2117

  

“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of

2118

  

which are held solely by Foreign Subsidiaries; provided that such existing or
newly formed Subsidiary

2119

  

shall not engage in any business or own any assets other than the ownership of
Equity Interests in Foreign

2120

  

Subsidiaries and intercompany obligations that are otherwise permitted
hereunder.

2121

  

“U.S. Obligations” means any Obligations owing by the Parent Borrower and any

2122

  

Subsidiary Term Borrower.

2123

  

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30)

2124

  

of the Code.

 

-47-



--------------------------------------------------------------------------------

2125

  

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

2126

  

“Weighted Average Yield” means, as to any Indebtedness, the yield thereof (as

2127

  

determined in the reasonable discretion of the Administrative Agent as described
below and consistent

2128

  

with generally accepted financial practices), whether in the form of interest
rate, margin, original issue

2129

  

discount, upfront fees, a LIBO Rate or Alternate Base Rate floor (with such
increased amount being

2130

  

equated to interest margins for purposes of determining any increase to the
Applicable Rate), or

2131

  

otherwise; provided that original issue discount and upfront fees shall be
equated to interest rate assuming

2132

  

a 4-year life to maturity (or, if less, the stated life to maturity at the time
of incurrence of the applicable

2133

  

Indebtedness); provided, further, that “Weighted Average Yield” shall not
include arrangement fees,

2134

  

structuring fees or underwriting or similar fees not generally paid to lenders
in connection with such

2135

  

Indebtedness.

2136

  

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete

2137

  

or partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of

2138

  

Title IV of ERISA.

2139

  

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution

2140

  

Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time

2141

  

under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion

2142

  

powers are described in the EU Bail-In Legislation Schedule.

2143

  

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this

2144

  

Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Tranche A

2145

  

Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g.,
a “Eurocurrency

2146

  

Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving

2147

  

Borrowing” or a “Tranche A Term Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by

2148

  

Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

2149

  

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally

2150

  

to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun

2151

  

shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes”

2152

  

and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall

2153

  

be construed to have the same meaning and effect as the word “shall.” Unless the
context requires

2154

  

otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall

2155

  

be construed as referring to such agreement, instrument or other document as
from time to time amended,

2156

  

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

2157

  

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such

2158

  

Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar

2159

  

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision

2160

  

hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to

2161

  

Articles and Sections of, and Exhibits and Schedules to, this Agreement; and
(e) the words “asset” and

2162

  

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and

2163

  

intangible assets and properties, including cash, securities, accounts and
contract rights.

2164

  

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided

2165

  

herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in

2166

  

effect from time to time; provided that if the Parent Borrower notifies the
Administrative Agent that the

2167

  

Parent Borrower requests an amendment to any provision hereof to eliminate the
effect of any change

2168

  

occurring after the Restatement Date in GAAP or in the application thereof on
the operation of such

 

-48-



--------------------------------------------------------------------------------

2169

  

provision (or if the Administrative Agent notifies the Parent Borrower that the
Required Lenders request

2170

  

an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given

2171

  

before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted

2172

  

on the basis of GAAP as in effect and applied immediately before such change
shall have become

2173

  

effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

2174

  

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used

2175

  

herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made,

2176

  

without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously

2177

  

referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards

2178

  

Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness

2179

  

or other liabilities of Holdings, the Parent Borrower or any Subsidiary at “fair
value,” as defined therein

2180

  

and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting

2181

  

Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting

2182

  

Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated

2183

  

manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal

2184

  

amount thereof.

2185

  

SECTION 1.05 Limited Conditionality Acquisition. For purposes of (i) determining

2186

  

compliance with any provision of this Agreement or any other Loan Document which
requires the

2187

  

calculation of the Leverage Ratio, the Total Net Leverage Ratio or the Senior
Secured Net Leverage

2188

  

Ratio, (ii) determining compliance with representations, warranties, Defaults or
Events of Default or (iii)

2189

  

testing availability under baskets set forth in this Agreement or any other Loan
Document (including

2190

  

baskets measured as a percentage of Consolidated Total Assets or otherwise), in
each case, in connection

2191

  

with a Limited Conditionality Acquisition, at the option of the Parent Borrower
(the Parent Borrower’s

2192

  

election to exercise such option in connection with any Limited Conditionality
Acquisition, an “LCT

2193

  

Election”), the date of determination of whether any such action is permitted
under this Agreement and

2194

  

the other Loan Documents shall be deemed to be the date the Limited
Conditionality Acquisition

2195

  

Agreement is entered into (or, with respect to the incurrence of Indebtedness,
at the option of the Parent

2196

  

Borrower, the date of the Limited Conditionality Acquisition for which the
proceeds will be used) (the

2197

  

“LCT Test Date”), and if, after giving effect on a pro forma basis to the
Limited Conditionality

2198

  

Acquisition and the other transactions to be entered into in connection
therewith as if they had occurred at

2199

  

the beginning of the four most recently ended consecutive fiscal quarters of the
Parent Borrower, the

2200

  

Parent Borrower could have taken such action on the relevant LCT Test Date in
compliance with such

2201

  

representation, warranty, ratio or basket, such representation, warranty, ratio
or basket shall be deemed to

2202

  

have been complied with. For the avoidance of doubt, if the Parent Borrower has
made an LCT Election

2203

  

and any of the ratios or baskets for which compliance was determined or tested
as of the LCT Test Date

2204

  

are exceeded as a result of fluctuations in any such ratio or basket (including
due to fluctuations in

2205

  

Consolidated Total Assets of the Parent Borrower) at or prior to the
consummation of the relevant

2206

  

transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such

2207

  

fluctuations. If the Parent Borrower has made an LCT Election for any Limited
Conditionality

2208

  

Acquisition, then in connection with any subsequent calculation of ratios or
baskets on or following the

2209

  

relevant LCT Test Date and prior to the earlier of (i) the date on which such
Limited Conditionality

2210

  

Acquisition is consummated or (ii) the date that the applicable Limited
Conditionality Acquisition

2211

  

Agreement is terminated or expires without consummation of such Limited
Conditionality Acquisition,

2212

  

any such ratio or basket shall be calculated (a) on a pro forma basis assuming
such Limited Conditionality

2213

  

Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and

2214

  

the use of proceeds thereof) have been consummated and (b) in the case of any
such ratio or basket

2215

  

related to Restricted Payments or prepayments of Indebtedness, calculated both
pursuant to clause (a)

2216

  

above and without giving effect to such Limited Conditionality Acquisition and
other transactions in

2217

  

connection therewith, with the calculation resulting in the most restrictive
calculation (e.g., the highest

 

-49-



--------------------------------------------------------------------------------

2218

  

Leverage Ratio) being the determinative calculation. Notwithstanding the
foregoing, the amount of any

2219

  

Incremental Commitments that may be incurred under clause (B) to the proviso of
Section 2.21(a),

2220

  

determined at the time of signing of definitive documentation with respect to,
or giving of notice with

2221

  

respect to, a Limited Conditionality Acquisition, may be recalculated, at the
option of the Parent

2222

  

Borrower, at the time of funding.

2223

  

SECTION 1.06 Ratio Calculations; Negative Covenant Classifications. (a) With

2224

  

respect to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision

2225

  

of any Loan Document that does not require compliance with a financial ratio or
test (including the

2226

  

Leverage Ratio, the Total Net Leverage Ratio and/or the Senior Secured Net
Leverage Ratio, whether or

2227

  

not specifically required to be determined on a pro forma basis) (any such
amounts (which will include

2228

  

any related “grower” component, the “Fixed Amounts”) substantially concurrently
with any amounts

2229

  

incurred or transactions entered into (or consummated) in reliance on a
provision of such Loan Document

2230

  

that requires compliance with a financial ratio or test (including the Leverage
Ratio, the Total Net

2231

  

Leverage Ratio and/or the Senior Secured Net Leverage Ratio, whether or not
specifically required to be

2232

  

determined on a pro forma basis) (any such amounts, the “Incurrence-Based
Amounts”), it is understood

2233

  

and agreed that the Fixed Amounts shall be disregarded in the calculation of the
financial ratio or test

2234

  

applicable to such Incurrence-Based Amounts. For the avoidance of doubt, all
Indebtedness and Liens

2235

  

substantially contemporaneously incurred will be included for purposes of
determining compliance with

2236

  

incurrence-based ratio tests outside of the debt and liens covenants.

2237

  

(b) If the Parent Borrower or its Subsidiaries enters into any revolving,
delayed draw

2238

  

or other committed debt facility, the Parent Borrower may elect to determine
compliance of such debt

2239

  

facility with the Indebtedness and Liens covenants of this Agreement on the date
definitive loan

2240

  

documents with respect thereto are executed by all parties thereto, assuming the
full amount of such

2241

  

facility is incurred (and any applicable Liens are granted) on such date, in
lieu of determining such

2242

  

compliance on any subsequent date (including any date on which Indebtedness is
incurred pursuant to

2243

  

such facility); provided that the full amount of such facility (and any
applicable Liens that are granted in

2244

  

respect thereof) shall be deemed to be outstanding for all purposes of
subsequent testings of the same

2245

  

baskets or exceptions (it being understood that any subsequent permanent
reduction of outstanding

2246

  

amounts (or, without duplication, committed amounts) in respect of such facility
shall correspondingly

2247

  

reduce the amount of such facility (and, if applicable, Liens) deemed
outstanding.

2248

  

(c) Notwithstanding anything in this Agreement or any other Loan Document to the

2249

  

contrary, any action or event permitted by this Agreement or the other Loan
Documents need not be

2250

  

permitted solely by reference to one provision permitting such action or event
but may be permitted in

2251

  

part by one such provision and in part by one or more other provisions of this
Agreement and the other

2252

  

Loan Documents.

2253

   ARTICLE II

2254

  

2255

   The Credits

2256

  

SECTION 2.01 Commitments.

2257

  

(a) Subject to the terms and conditions set forth herein, (i) each Tranche A
Term

2258

   Lender agrees to make a Tranche A Term Loan to the Parent Borrower on the
Restatement Date in a

2259

   principal amount not exceeding its Tranche A Term Commitment, (ii) each
Revolving Lender agrees to

2260

  

make Revolving Loans in dollars to the Parent Borrower and the Foreign
Subsidiary Borrowers, as the

2261

  

case may be, from time to time during the Revolving Availability Period in an
aggregate principal amount

 

-50-



--------------------------------------------------------------------------------

2262

  

at any one time outstanding that, when added (after giving effect to any
application of proceeds of such

2263

  

Revolving Loans to repay outstanding Swingline Loans) to such Lender’s Revolving
Exposure at such

2264

  

time, does not exceed such Lender’s Revolving Commitment, and (iiiii) each
Foreign Currency Lender

2265

  

agrees, with respect to any Foreign Currency Loan in a Foreign Currency for
which it is designated a

2266

  

Foreign Currency Lender, to make Foreign Currency Loans to the Parent Borrower
or the Foreign

2267

  

Subsidiary Borrowers, as the case may be, from time to time during the Revolving
Availability Period;

2268

  

provided that after giving effect to the requested Foreign Currency Loan (and
after giving effect to any

2269

  

application of proceeds of such Foreign Currency Loan pursuant to Section 2.04),
(x) the Foreign

2270

  

Currency Revolving Exposure of all Revolving Lenders does not exceed the Foreign
Currency Sublimit,

2271

  

(y) such Lender’s Revolving Exposure at such time does not exceed the amount of
such Lender’s

2272

  

Revolving Commitment and (z) the total Revolving Exposure at such time does not
exceed the total

2273

  

Revolving Commitments.

2274

  

(b) Within the foregoing limits and subject to the terms and conditions set
forth

2275

  

herein, the Parent Borrower and the Foreign Subsidiary Borrowers, as the case
may be, may borrow,

2276

  

prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans may not be

2277

   reborrowed.

2278

  

SECTION 2.02 Loans and Borrowings.

2279

  

(a) Each Loan (other than a Swingline Loan or a Foreign Currency Loan) shall be

2280

  

made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably

2281

  

in accordance with their respective Commitments of the applicable Class. The
failure of any Lender to

2282

  

make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder;

2283

  

provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any

2284

  

other Lender’s failure to make Loans as required.

2285

  

(b) Each Foreign Currency Loan shall be made as part of a Borrowing consisting
of

2286

  

Foreign Currency Loans denominated in the same Foreign Currency made by the
applicable Foreign

2287

  

Currency Lenders. With respect to any Borrowing of Foreign Currency Loans, the
Foreign Currency

2288

  

Loan of each applicable Foreign Currency Lender (other than the Fronting Lender)
shall be in an amount

2289

  

equal to its Applicable Percentage of such Borrowing and the Foreign Currency
Loan of the Fronting

2290

  

Lender shall be in an amount equal to the aggregate amount of such Borrowing
less the amount of the

2291

  

Foreign Currency Loans being made by other applicable Foreign Currency Lenders
and comprising part

2292

  

of such Borrowing.

2293

  

(c) Subject to Section 2.14, each Loan (other than a Swingline Loan or a Foreign

2294

  

Currency Loan) shall be comprised entirely of ABR Loans or Eurocurrency Loans as
the Parent Borrower

2295

  

may request in accordance herewith. Each Swingline Loan shall be an ABR Loan and
each Foreign

2296

  

Currency Loan shall be a Eurocurrency Loan. Each Lender at its option may make
any Loan or other

2297

  

extension of credit hereunder by causing any domestic or foreign branch or
Affiliate of such Lender to

2298

  

make such Loan or other extension of credit; provided that any exercise of such
option shall not affect the

2299

  

obligation of the Parent Borrower, a Subsidiary Term Borrower or a Foreign
Subsidiary Borrower, as the

2300

  

case may be, to repay such Loan in accordance with the terms of this Agreement.

2301

  

(d) At the commencement of each Interest Period for any Eurocurrency Borrowing

2302

  

in dollars, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and

2303

  

not less than $1,000,000; provided that a Eurocurrency Revolving Borrowing may
be in an aggregate

2304

  

amount that is equal to the amount that is required to finance the reimbursement
of an LC Disbursement

2305

  

made in respect of a Letter of Credit denominated in dollars for which a Foreign
Subsidiary Borrower is

 

-51-



--------------------------------------------------------------------------------

2306

  

the applicant or a co-applicant, as contemplated by Section 2.05(e). At the time
that each ABR Revolving

2307

  

Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of

2308

  

$500,000 and not less than $1,000,000; provided that (i) an ABR Revolving
Borrowing may be in an

2309

  

aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments and (ii)

2310

  

an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
amount that is required

2311

  

to finance the reimbursement of an LC Disbursement made in respect of a Letter
of Credit denominated in

2312

  

dollars for which the Parent Borrower is the applicant or a co-applicant, as
contemplated by Section

2313

  

2.05(e). Each Borrowing of Foreign Currency Loans in a particular Foreign
Currency shall be in a

2314

  

minimum amount as set forth on the Administrative Schedule; provided that a
Borrowing of Foreign

2315

  

Currency Loans may be in an aggregate amount that is equal to the amount that is
required to finance the

2316

  

reimbursement of an LC Disbursement made in respect of a Letter of Credit
denominated in an LC

2317

  

Foreign Currency, as contemplated by Section 2.05(e). Each Swingline Loan shall
be in an amount that is

2318

  

an integral multiple of $250,000 and not less than $250,000. Borrowings of more
than one Type and

2319

   Class may be outstanding at the same time; provided that there shall not at
any time be more than a total

2320

  

of 12 Eurocurrency Borrowings in dollars outstanding. There shall be no more
than six Borrowings of

2321

  

Foreign Currency Loans outstanding at any time.

2322

  

(e) Notwithstanding any other provision of this Agreement, none of the Parent

2323

  

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
be entitled to

2324

  

request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect

2325

  

thereto would end after the Maturity Date applicable thereto.

2326

  

SECTION 2.03 Requests for Borrowings.

2327

  

(a) To request a Tranche A Term Borrowing or Revolving Borrowing (other than a

2328

  

Borrowing of a Foreign Currency Loan), the Parent Borrower shall notify the
Administrative Agent of

2329

  

such request by telephone (i) in the case of a Eurocurrency Borrowing, not later
than 12:00 noon, New

2330

  

York City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an

2331

  

ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the

2332

  

proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the

2333

  

reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than

2334

  

10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic

2335

  

Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to

2336

  

the Administrative Agent of a written Borrowing Request signed by the Parent
Borrower. Each such

2337

  

telephonic and written Borrowing Request shall specify the following information
in compliance with

2338

  

Section 2.02:

2339

  

(i) whether the requested Borrowing is to be a Tranche A Term Borrowing, an

2340

  

Incremental Term Borrowing of a particular Series or a Revolving Borrowing;

2341

  

(i) [reserved];

2342

  

(ii) the aggregate amount of such Borrowing;

2343

  

(iii) the date of such Borrowing, which shall be a Business Day;

2344

  

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency

2345

  

Borrowing;

 

-52-



--------------------------------------------------------------------------------

2346

  

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be

2347

  

applicable thereto, which shall be a period contemplated by the definition of
the term “Interest

2348

  

Period”; and

2349

  

(vi) the location and number of the Parent Borrower’s or the applicable Foreign

2350

  

Subsidiary Borrower’s, as the case may be, account to which funds are to be
disbursed, which

2351

  

shall comply with the requirements of Section 2.06.

2352

   If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR

2353

  

Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then

2354

  

the Parent Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

2355

  

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03(a), the

2356

  

Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s

2357

  

Loan to be made as part of the requested Borrowing.

2358

  

(b) To request a Foreign Currency Loan, the Parent Borrower shall notify the

2359

  

Foreign Currency Agent of such request, not later than 12:00 noon, Local Time,
four Business Days prior

2360

  

to the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be

2361

  

hand delivered or sent by telecopy to the Foreign Currency Agent and such
Borrowing Request shall be

2362

  

signed by the Parent Borrower. Each such written Borrowing Request shall specify
the following

2363

  

information in compliance with Section 2.02:

2364

  

(i) the amount of Foreign Currency Loans to be borrowed;

2365

  

(ii) the date of such Borrowing, which shall be a Business Day;

2366

  

(iii) the Foreign Currency in which such Foreign Currency Loans will be

2367

  

denominated;

2368

  

(iv) the length of the initial Interest Period therefor; and

2369

  

(v) the location and number of the Parent Borrower’s or the applicable Foreign

2370

  

Subsidiary Borrower’s, as the case may be, account to which funds are to be
disbursed, which

2371

  

shall comply with the requirements of Section 2.06.

2372

   If no Interest Period is specified with respect to any requested Borrowing of
Foreign Currency Loans,

2373

  

then the Parent Borrower shall be deemed to have selected an Interest Period of
three months’ duration.

2374

  

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03(b), the

2375

  

Administrative Agent shall advise each applicable Foreign Currency Lender of the
details thereof and of

2376

  

the amount of such Lender’s Loan to be made as part of the requested Borrowing.
On the date of each

2377

  

Borrowing, each applicable Foreign Currency Lender will make the amount of its
share of such

2378

  

Borrowing available to the Foreign Currency Agent at the applicable office
specified on the

2379

  

Administrative Schedule, prior to the time specified on the Administrative
Schedule for the relevant

2380

  

Foreign Currency, in the relevant Foreign Currency in immediately available
funds.

2381

  

SECTION 2.04 Swingline Loans.

2382

  

(a) Subject to the terms and conditions set forth herein, from time to time
during the

2383

  

Revolving Availability Period, each Swingline Lender may, in its sole
discretion, make Swingline Loans

2384

  

in dollars to the Parent Borrower in an aggregate principal amount at any time
outstanding that will not

2385

  

result in (i) the Revolving Exposure of such Swingline Lender (in its capacity
as a Revolving Lender)

 

-53-



--------------------------------------------------------------------------------

2386

  

exceeding its Revolving Commitment then in effect, (ii) the aggregate principal
amount of outstanding

2387

  

Swingline Loans exceeding $47,500,00040,000,000 or (iii) the sum of the total
Revolving Exposures

2388

  

exceeding the total Revolving Commitments; provided that no Swingline Lender
shall be required to

2389

  

make a Swingline Loan to refinance an outstanding Swingline Loan. On the earlier
of the Revolving

2390

  

Maturity Date and the last day of each month during the Revolving Availability
Period, the Parent

2391

  

Borrower shall repay any outstanding Swingline Loans. Within the foregoing
limits and subject to the

2392

  

terms and conditions set forth herein, the Parent Borrower may borrow, prepay
and reborrow Swingline

2393

  

Loans.

2394

  

(b) To request a Swingline Loan, the Parent Borrower shall notify the
Administrative

2395

  

Agent and the applicable Swingline Lender of such request by telephone
(confirmed by telecopy), not

2396

  

later than 12:00 noon1:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each

2397

  

such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and

2398

  

the amount of the requested Swingline Loan. If the applicable Swingline Lender
agrees, in its discretion

2399

  

to make the applicable Swingline Loan, such Swingline Lender shall make such
Swingline Loan available

2400

  

to the Parent Borrower by means of a credit to the general deposit account of
the Parent Borrower with

2401

  

such Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC

2402

  

Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York

2403

  

City time, on the requested date of such Swingline Loan. The Parent Borrower
shall not request a

2404

  

Swingline Loan if at the time of and immediately after giving effect to such
request a Default has

2405

  

occurred and is continuing.

2406

  

(c) [Reserved].

2407

  

(d) Any Swingline Lender may by written notice given to the Administrative Agent

2408

  

not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to

2409

  

acquire participations on such Business Day in all or a portion of its Swingline
Loans outstanding. Such

2410

  

notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will

2411

  

participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to

2412

  

each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline

2413

  

Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of

2414

  

notice as provided above, to pay to the Administrative Agent, for the account of
the applicable Swingline

2415

  

Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender

2416

  

acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this

2417

  

paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever,

2418

  

including the occurrence and continuance of a Default or reduction or
termination of the Revolving

2419

  

Commitments, and that each such payment shall be made without any offset,
abatement, withholding or

2420

  

reduction whatsoever (provided that such payment shall not cause such Revolving
Lender’s Revolving

2421

  

Exposure to exceed such Revolving Lender’s Revolving Commitment). Each Revolving
Lender shall

2422

  

comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the

2423

  

same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06

2424

  

shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the

2425

  

Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by

2426

  

it from the Revolving Lenders. The Administrative Agent shall notify the Parent
Borrower of any

2427

  

participations in any Swingline Loan of a Swingline Lender acquired pursuant to
this paragraph, and

2428

  

thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not

2429

  

to such Swingline Lender. Any amounts received by any Swingline Lender from the
Parent Borrower (or

2430

  

other party on behalf of the Parent Borrower) in respect of a Swingline Loan
after receipt by such

2431

  

Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the

2432

  

Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted

 

-54-



--------------------------------------------------------------------------------

2433    by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to 2434    this paragraph and to such Swingline
Lender, as their interests may appear. The purchase of 2435    participations in
a Swingline Loan pursuant to this paragraph shall not constitute a Loan and
shall not 2436    relieve the Parent Borrower of its obligation to repay such
Swingline Loan or of any default in the 2437    payment thereof. 2438   

(e) If the maturity date shall have occurred in respect of any tranche of
Revolving

2439    Commitments at a time when another tranche or tranches of Revolving
Commitments is or are in effect 2440    with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline 2441    Loans
shall be repaid in full on such date (and there shall be no adjustment to the
participations in such 2442    Swingline Loans as a result of the occurrence of
such maturity date); provided, however, that if on the 2443    occurrence of
such earliest maturity date (after giving effect to any repayments of Revolving
Loans and 2444    any reallocation of Letter of Credit participations as
contemplated in Section 2.05(k)), there shall exist 2445    sufficient
unutilized Extended Revolving Commitments so that the respective outstanding
Swingline 2446    Loans could be incurred pursuant to the Extended Revolving
Commitments that will remain in effect after 2447    the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
2448    participations in such Swingline Loans and same shall be deemed to have
been incurred solely pursuant to 2449    the relevant Extended Revolving
Commitments, and such Swingline Loans shall not be so required to be 2450   
repaid in full on such earliest maturity date. 2451   

SECTION 2.05 Letters of Credit.

2452   

(a) General. Subject to the terms and conditions set forth herein, the Parent

2453    Borrower may request the issuance of Letters of Credit for its own
account or the account of a Subsidiary 2454    or any Foreign Subsidiary
Borrower may request the issuance of Letters of Credit for its own account or
2455    the account of a Subsidiary of such Foreign Subsidiary Borrower, in each
case in a form reasonably 2456    acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during 2457    the Revolving
Availability Period (provided that the Parent Borrower or a Foreign Subsidiary
Borrower, 2458    as the case may be, shall be a co-applicant with respect to
each Letter of Credit issued for the account of 2459    or in favor of a
Subsidiary that is not a Foreign Subsidiary Borrower). In the event of any
inconsistency 2460    between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of 2461    credit application or
other agreement submitted by the Parent Borrower or any Foreign Subsidiary 2462
   Borrower, as the case may be, to, or entered into by the Parent Borrower or
any Foreign Subsidiary 2463    Borrower, as the case may be, with, the Issuing
Bank relating to any Letter of Credit, the terms and 2464    conditions of this
Agreement shall control. For the avoidance of doubt, the Existing Letters of
Credit 2465    shall continue to be Letters of Credit outstanding under this
Agreement immediately after giving effect to 2466    the Restatement Date. 2467
  

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To

2468    request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding 2469    Letter of Credit), the Parent Borrower or
the applicable Foreign Subsidiary Borrower, as the case may be, 2470    shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so 2471    have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably 2472    in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the 2473    issuance of a Letter of Credit, or identifying the Letter of Credit
to be amended, renewed or extended, and 2474    specifying (i) the date of
issuance, amendment, renewal or extension (which shall be a Business Day), (ii)
2475    the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this 2476    Section) (iii) the currency in which such
Letter of Credit is to be denominated (which currency shall be 2477    dollars
or an LC Foreign Currency), (iv) the amount of such Letter of Credit, (v) the
name and address of 2478    the beneficiary thereof and (vi) such other
information as shall be necessary to prepare, amend, renew or

 

-55-



--------------------------------------------------------------------------------

2479

   extend such Letter of Credit. If requested by the Issuing Bank, the Parent
Borrower or the applicable

2480

   Foreign Subsidiary Borrower, as the case may be, also shall submit a letter
of credit application on the

2481

   Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit

2482

   shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or

2483

   extension of each Letter of Credit the Parent Borrower or the applicable
Foreign Subsidiary Borrower, as

2484

   the case may be, shall be deemed to represent and warrant that), after giving
effect to such issuance,

2485

   amendment, renewal or extension (i) the LC Exposure shall not exceed the LC
Sublimit, (ii) the total

2486

   Revolving Exposures shall not exceed the total Revolving Commitments and
(iii) if such Letter of Credit

2487

   is to be denominated in an LC Foreign Currency, the Foreign Currency
Revolving Exposure of all

2488

   Revolving Lenders does not exceed the Foreign Currency Sublimit.
Notwithstanding anything herein to

2489

   the contrary, Bank of America, N.A., in its capacity as an Issuing Bank,
shall not be required to issue any

2490

   Letter of Credit denominated in an LC Foreign Currency, and no Issuing Bank
shall be required to issue,

2491

   amend, renew or extend any Letter of Credit if, (i) after giving effect to
such issuance, amendment,

2492

   renewal or extension the LC Exposure in respect of Letters of Credit issued
by such Issuing Bank would

2493

   exceed $13,333,33315,000,000, (ii) any order, judgment or decree of any
Governmental Authority or

2494

   arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit,

2495

   (iii) any law applicable to the Issuing Bank or any request or directive
(whether or not having the force of

2496

   law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall (x) prohibit, or

2497

   request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit

2498

   in particular, (y) impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve

2499

   or capital requirement not in effect on the Restatement Date and for which
the Parent Borrower or any

2500

   applicable Foreign Subsidiary Borrower is not otherwise required to
compensate the Issuing Bank

2501

   hereunder, or (z) impose upon the Issuing Bank any loss, cost or expense
which was not applicable on the

2502

   Restatement Date, which the Issuing Bank in good faith deems material to it
and which the Parent

2503

   Borrower or any applicable Foreign Subsidiary Borrower is not otherwise
required to reimburse the

2504

   Issuing Bank hereunder, or (iv) the issuance of the Letter of Credit would
violate one or more policies of

2505

   the Issuing Bank applicable to letters of credit generally.

2506

  

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of

2507

   business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in

2508

   the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date

2509

   that is five Business Days prior to the Revolving Maturity Date (or, at any
time that there are any

2510

   Extended Revolving Commitments outstanding, the date that is five Business
Days prior to the latest

2511

   maturity date in respect of such Extended Revolving Commitments).

2512

  

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter

2513

   of Credit increasing the amount thereof) and without any further action on
the part of the Issuing Bank or

2514

   the Lenders, the Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender

2515

   hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Revolving

2516

   Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of

2517

   Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely

2518

   and unconditionally agrees to pay to the Administrative Agent, for the
account of the Issuing Bank, such

2519

   Revolving Lender’s Applicable Percentage of each LC Disbursement (including
the Dollar Equivalent of

2520

   any LC Disbursement made in an LC Foreign Currency) made by the Issuing Bank
and not reimbursed by

2521

   the Parent Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, on the date due

2522

   as provided in paragraph (e) of this Section, or of any reimbursement payment
in respect of an LC

2523

   Disbursement (including the Dollar Equivalent of any LC Disbursement made in
an LC Foreign

2524

   Currency) required to be refunded to the Parent Borrower or the applicable
Foreign Subsidiary Borrower,

2525

   as the case may be, for any reason. Each Revolving Lender acknowledges and
agrees that its obligation

2526

   to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and

 

-56-



--------------------------------------------------------------------------------

2527

   unconditional and shall not be affected by any circumstance whatsoever,
including any amendment,

2528

   renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction

2529

   or termination of its Revolving Commitment or all Revolving Commitments, and
that each such payment

2530

   shall be made without any offset, abatement, withholding or reduction
whatsoever.

2531

  

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect

2532

   of a Letter of Credit, the Parent Borrower or the applicable Foreign
Subsidiary Borrower, as the case may

2533

   be, shall reimburse such LC Disbursement by paying to the Administrative
Agent, in the same currency as

2534

   such LC Disbursement, an amount equal to such LC Disbursement, not later than
12:00 noon, New York

2535

   City time, on the Business Day immediately following the date that such LC
Disbursement is made, if the

2536

   Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case
may be, shall have received

2537

   notice of such LC Disbursement prior to 10:00 a3:00 p.m., New York City time
or London time, on such

2538

   date, or, if such notice has not been received by the Parent Borrower or the
applicable Foreign Subsidiary

2539

   Borrower, as the case may be, prior to such time on such date, then not later
than 12:00 noon, New York

2540

   City time or London time, on the second Business Day immediately following
the day that the Parent

2541

   Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
receives such notice;

2542

   provided that (i) in the case of any such payment in respect of an LC
Disbursement made in dollars, (A)

2543

   the Parent Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance

2544

   with Section 2.03 or 2.04 that such payment be financed with an ABR Borrowing
in an equivalent amount

2545

   and, to the extent so financed, the Parent Borrower’s obligation to make such
payment shall be discharged

2546

   and replaced by the resulting ABR Revolving Loans or Swingline Loan and
(B) such Foreign Subsidiary

2547

   Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section

2548

   2.03 that such payment be financed with a Eurocurrency Revolving Borrowing in
an equivalent amount

2549

   and, to the extent so financed, such Foreign Subsidiary Borrower’s obligation
to make such payment in

2550

   respect of any LC Disbursement shall be discharged and replaced by the
resulting Eurocurrency

2551

   Revolving Loans and (ii) in the case of any such payment in respect of an LC
Disbursement made in an

2552

   LC Foreign Currency, the Parent Borrower or such Foreign Subsidiary Borrower,
as the case may be,

2553

   may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that

2554

   such payment be financed with a Borrowing of Foreign Currency Loans in the
same currency and in an

2555

   equivalent amount and, to the extent so financed, the obligation of the
Parent Borrower or such Foreign

2556

   Subsidiary Borrower, as the case may be, to make such payment shall be
discharged and replaced by the

2557

   resulting Foreign Currency Loans. If the Parent Borrower or the applicable
Foreign Subsidiary Borrower,

2558

   as the case may be, fails to make such payment when due, the Administrative
Agent shall notify each

2559

   Revolving Lender of the applicable LC Disbursement, the payment then due from
the Parent Borrower or

2560

   the applicable Foreign Subsidiary Borrower, as the case may be, in respect
thereof and such Lender’s

2561

   Applicable Percentage thereof; provided that, notwithstanding anything to the
contrary contained in this

2562

   Section 2.05, prior to demanding any reimbursement from the Revolving Lenders
pursuant to this Section

2563

   2.05(e) in respect of any Letter of Credit denominated in an LC Foreign
Currency, the Issuing Bank shall

2564

   convert the obligations of the Parent Borrower or applicable Foreign
Subsidiary Borrower, as the case

2565

   may be, under this Section 2.05(e) to reimburse the Issuing Bank in such
currency into an obligation to

2566

   reimburse the Issuing Bank in dollars and the dollar amount of the
reimbursement obligation of the Parent

2567

   Borrower or applicable Foreign Subsidiary Borrower, as the case may be, shall
be computed by the

2568

   Issuing Bank based upon the Exchange Rate in effect for the day on which such
conversion occurs, as

2569

   determined by the Administrative Agent in accordance with the terms hereof
and specified in such notice

2570

   to the Revolving Lenders demanding reimbursement; provided, further, that
after such conversion, the

2571

   reimbursement obligations of the Parent Borrower or applicable Foreign
Subsidiary Borrower, as the case

2572

   may be, in respect of the applicable Letter of Credit denominated in an LC
Foreign Currency shall be

2573

   payable in dollars based upon the Exchange Rate in effect for the day on
which such conversion occurs,

2574

   as determined in accordance with the terms hereof. Promptly following receipt
of such notice, each

2575

   Lender shall pay to the Administrative Agent its Applicable Percentage of the
unreimbursed LC

 

-57-



--------------------------------------------------------------------------------

2576

   Disbursement in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender

2577

   (and Section 2.06 shall apply, mutatis mutandis, to the payment obligations
of the Revolving Lenders),

2578

   and the Administrative Agent shall promptly pay to the Issuing Bank the
amounts so received by it from

2579

   the Revolving Lenders. Promptly following receipt by the Administrative Agent
of any payment from the

2580

   Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case
may be, pursuant to this

2581

   paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent

2582

   that Revolving Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank,

2583

   then distribute such payment to such Lenders and the Issuing Bank as their
interests may appear. Any

2584

   payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any

2585

   LC Disbursement (other than the funding of ABR Revolving Loans, Eurocurrency
Revolving Loans,

2586

   Foreign Currency Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall

2587

   not relieve the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, of its

2588

   obligation to reimburse such LC Disbursement.

2589

  

(f) Obligations Absolute. The obligation of the Parent Borrower or any Foreign

2590

   Subsidiary Borrower to reimburse LC Disbursements as provided in paragraph
(e) of this Section shall be

2591

   absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of

2592

   this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or

2593

   enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii)

2594

   any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid

2595

   in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the

2596

   Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not

2597

   comply with the terms of such Letter of Credit (including honor of a demand
for payment presented

2598

   electronically even if such Letter of Credit requires that demand be in the
form of a draft), (iv) waiver by

2599

   the Issuing Bank of any requirement that exists for the Issuing Bank’s
protection and not the protection of

2600

   the Parent Borrower or any applicable Foreign Subsidiary Borrower, or any
waiver by the Issuing Bank

2601

   which does not in fact materially prejudice the Parent Borrower or any
applicable Foreign Subsidiary

2602

   Borrower, (v) any payment made by the Issuing Bank in respect of an otherwise
complying item

2603

   presented after the date specified as the expiration date of, or the date by
which documents must be

2604

   received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or

2605

   the UCP, as applicable, or (vi) any other event or circumstance whatsoever,
whether or not similar to any

2606

   of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge

2607

   of, or provide a right of setoff against, the obligations of the Parent
Borrower or any Foreign Subsidiary

2608

   Borrower hereunder. The Parent Borrower or any applicable Foreign Subsidiary
Borrower shall promptly

2609

   examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the

2610

   event of any claim of noncompliance with the Parent Borrower’s or such
applicable Foreign Subsidiary

2611

   Borrower’s instructions or other irregularity, the Parent Borrower or such
Foreign Subsidiary Borrower,

2612

   as applicable, will immediately notify the Issuing Bank. The Parent Borrower
and any applicable Foreign

2613

   Subsidiary Borrower shall be conclusively deemed to have waived any such
claim against the Issuing

2614

   Bank and its correspondents unless such notice is given as aforesaid. None of
the Administrative Agent,

2615

   the Lenders or the Issuing Bank, or any of their Related Parties, shall have
any liability or responsibility

2616

   by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or

2617

   failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the

2618

   preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any

2619

   draft, notice or other communication under or relating to any Letter of
Credit (including any document

2620

   required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence

2621

   arising from causes beyond the control of the Issuing Bank; provided that the
foregoing shall not be

2622

   construed to excuse the Issuing Bank from liability to the Parent Borrower or
any applicable Foreign

2623

   Subsidiary Borrower, as the case may be, to the extent of any direct damages
(as opposed to

2624

   consequential damages, claims in respect of which are hereby waived by the
Parent Borrower or any

 

-58-



--------------------------------------------------------------------------------

2625

   applicable Foreign Subsidiary Borrower, as the case may be, to the extent
permitted by applicable law)

2626

   suffered by the Parent Borrower or any applicable Foreign Subsidiary
Borrower, as the case may be, that

2627

   are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other

2628

   documents presented under a Letter of Credit comply with the terms thereof.
The parties hereto expressly

2629

   agree that, in the absence of gross negligence or willful misconduct on the
part of the Issuing Bank (as

2630

   finally determined by a court of competent jurisdiction), the Issuing Bank
shall be deemed to have

2631

   exercised care in each such determination. In furtherance of the foregoing
and without limiting the

2632

   generality thereof, the parties agree that, with respect to documents
presented which appear on their face

2633

   to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole

2634

   discretion, either accept and make payment upon such documents without
responsibility for further

2635

   investigation, regardless of any notice or information to the contrary, or
refuse to accept and make

2636

   payment upon such documents if such documents are not in strict compliance
with the terms of such

2637

   Letter of Credit.

2638

  

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt

2639

   thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit.

2640

   The Issuing Bank shall promptly notify the Administrative Agent and the
Parent Borrower or any

2641

   applicable Foreign Subsidiary Borrower, as the case may be, by telephone
(confirmed by telecopy) of

2642

   such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement

2643

   thereunder; provided that any failure to give or delay in giving such notice
shall not (i) relieve the Parent

2644

   Borrower or any applicable Foreign Subsidiary Borrower, as the case may be,
of its obligation to

2645

   reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement (other than with

2646

   respect to the timing of such reimbursement obligation set forth in
Section 2.05(e)) or (ii) relieve any

2647

   Lender’s obligations to acquire participations as required pursuant to
paragraph (d) of this Section 2.05.

2648

  

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement (i) in

2649

   respect of any Letter of Credit denominated in dollars, then, unless the
Parent Borrower or any applicable

2650

   Foreign Subsidiary Borrower, as the case may be, shall reimburse such LC
Disbursement in full on the

2651

   date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and

2652

   including the date such LC Disbursement is made to but excluding the date
that the Parent Borrower or

2653

   any applicable Foreign Subsidiary Borrower, as the case may be, reimburses
such LC Disbursement, at

2654

   the rate per annum then applicable to ABR Revolving Loans and (ii) in respect
of any Letter of Credit

2655

   denominated in an LC Foreign Currency, then, unless the Parent Borrower or
any applicable Foreign

2656

   Subsidiary Borrower, as the case may be, shall reimburse such LC Disbursement
in full on the date such

2657

   LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including

2658

   the date such LC Disbursement is made to but excluding the date that the
Parent Borrower or any

2659

   applicable Foreign Subsidiary Borrower, as the case may be, reimburses such
LC Disbursement, at the

2660

   rate per annum then applicable to Foreign Currency Loans in the applicable
Foreign Currency with an

2661

   Interest Period of three months’ duration; provided that, if the Parent
Borrower or any applicable Foreign

2662

   Subsidiary Borrower, as the case may be, fails to reimburse such LC
Disbursement when due pursuant to

2663

   Section 2.05(e), then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for

2664

   the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any

2665

   Lender pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be for
the account of such Lender

2666

   to the extent of such payment.

2667

  

(i) Replacement of an Issuing Bank; Additional Issuing Banks. Any Issuing Bank

2668

   may be replaced at any time by written agreement among the Parent Borrower
(on behalf of itself and the

2669

   Foreign Subsidiary Borrowers), the Administrative Agent, the replaced Issuing
Bank and the successor

2670

   Issuing Bank. One or more Lenders may be appointed as additional Issuing
Banks by written agreement

2671

   among the Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers), the

 

-59-



--------------------------------------------------------------------------------

2672

   Administrative Agent (whose consent will not be unreasonably withheld) and
the Lender that is to be so

2673

   appointed. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing

2674

   Bank or any such additional Issuing Bank. At the time any such replacement
shall become effective, the

2675

   Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers)
shall pay all unpaid fees

2676

   accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the

2677

   effective date of any such replacement or addition, as applicable, (i) the
successor or additional Issuing

2678

   Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to

2679

   Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be

2680

   deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such successor

2681

   or such addition and all previous Issuing Banks, as the context shall
require. After the replacement of an

2682

   Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have

2683

   all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit

2684

   issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit. If at

2685

   any time there is more than one Issuing Bank hereunder, the Parent Borrower
(on behalf of itself and the

2686

   Foreign Subsidiary Borrowers) may, in its discretion, select which Issuing
Bank is to issue any particular

2687

   Letter of Credit.

2688

  

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on

2689

   the Business Day that the Parent Borrower or any Foreign Subsidiary Borrower
receives notice from the

2690

   Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated,

2691

   Revolving Lenders with LC Exposure representing greater than 50% of the total
LC Exposure)

2692

   demanding the deposit of cash collateral pursuant to this paragraph, the
Parent Borrower and the Foreign

2693

   Subsidiary Borrowers, as the case may be, shall deposit in an account with
the Administrative Agent, in

2694

   the name of the Administrative Agent and for the benefit of the Revolving
Lenders, the undrawn amount

2695

   of each outstanding Letter of Credit and the amount of each unreimbursed LC
Disbursements at such time

2696

   (and in such currency as each such Letter of Credit is denominated and each
such unreimbursed LC

2697

   Disbursement was made), plus any accrued and unpaid interest thereon;
provided that the obligation to

2698

   deposit such cash collateral shall become effective immediately, and such
deposit shall become

2699

   immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any

2700

   Event of Default with respect to the Parent Borrower or any Foreign
Subsidiary Borrower described in

2701

   clause (h) or (i) of Article VII. Each such deposit shall be held by the
Administrative Agent as collateral

2702

   for the payment and performance of the obligations of the Parent Borrower and
the Foreign Subsidiary

2703

   Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control,

2704

   including the exclusive right of withdrawal, over such account. Other than
any interest earned on the

2705

   investment of such deposits, which investments shall be made at the option
and sole discretion of the

2706

   Administrative Agent and at the risk and expense of the Parent Borrower and
the Foreign Subsidiary

2707

   Borrowers, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall

2708

   accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to

2709

   reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent

2710

   not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Parent Borrower

2711

   and the Foreign Subsidiary Borrowers for the LC Exposure at such time or, if
the maturity of the Loans

2712

   has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing

2713

   greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Parent Borrower

2714

   and the Foreign Subsidiary Borrowers under this Agreement. If the Parent
Borrower or any Foreign

2715

   Subsidiary Borrower is required to provide an amount of cash collateral
hereunder as a result of the

2716

   occurrence of an Event of Default, such amount plus any accrued interest or
realized profits of such

2717

   amounts (to the extent not applied as aforesaid) shall be returned to the
Parent Borrower or such Foreign

2718

   Subsidiary Borrower within three Business Days after all Events of Default
have been cured or waived. If

2719

   the Parent Borrower is required to provide an amount of such collateral
hereunder pursuant to Section

2720

   2.11(b), such amount plus any accrued interest or realized profits on account
of such amount (to the

 

-60-



--------------------------------------------------------------------------------

2721

   extent not applied as aforesaid) shall be returned to the Parent Borrower as
and to the extent that, after

2722

   giving effect to such return, the Parent Borrower would remain in compliance
with Section 2.11(b) and no

2723

   Default or Event of Default shall have occurred and be continuing.

2724

  

(k) If the maturity date in respect of any tranche of Revolving Commitments
occurs

2725

   prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving

2726

   Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Letters

2727

   of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of

2728

   the Revolving Lenders to purchase participations therein and to make
Revolving Loans and payments in

2729

   respect thereof pursuant to Section 2.05(e)) under (and ratably participated
in by Lenders pursuant to) the

2730

   Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to

2731

   exceed the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time

2732

   (it being understood that no partial face amount of any Letter of Credit may
be so reallocated) and (ii) to

2733

   the extent not reallocated pursuant to the immediately preceding clause (i),
the Parent Borrower shall cash

2734

   collateralize any such Letter of Credit in accordance with Section 2.05(j).
If, for any reason, such cash

2735

   collateral is not provided or the reallocation does not occur, the Revolving
Lenders under the maturing

2736

   tranche shall continue to be responsible for their participating interests in
the Letters of Credit. Except to

2737

   the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the

2738

   occurrence of a maturity date with respect to a given tranche of Revolving
Commitments shall have no

2739

   effect upon (and shall not diminish) the percentage participations of the
Revolving Lenders in any Letter

2740

   of Credit issued before such maturity date. Commencing with the maturity date
of any tranche of

2741

   Revolving Commitments, the sublimit for Letters of Credit shall be agreed
with the Lenders under the

2742

   extended tranches.

2743

  

(l) Further Cash Collateralization. In the event and on each occasion that the
total

2744

   LC Exposure exceeds the LC Sublimit, the Parent Borrower or the Foreign
Subsidiary Borrowers, as the

2745

   case may be, shall deposit cash collateral in an account with the
Administrative Agent, in the name of the

2746

   Administrative Agent and for the benefit of the Revolving Lenders, in an
aggregate amount equal to such

2747

   excess in accordance with the provisions of Section 2.05(j). Such amount plus
any accrued interest or

2748

   realized profits of such amounts (to the extent not applied as aforesaid)
shall be returned to the Parent

2749

   Borrower or such Foreign Subsidiary Borrower within three Business days after
the first Calculation Date

2750

   on which the total LC Exposure no longer exceeds the LC Sublimit.

2751

  

SECTION 2.06 Funding of Borrowings.

2752

  

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed

2753

   date thereof by wire transfer of immediately available funds by 12:00 noon,
New York City time to the

2754

   account of the Administrative Agent most recently designated by it for such
purpose by notice to the

2755

   Lenders; provided that (i) Swingline Loans shall be made as provided in
Section 2.04 and (ii) Foreign

2756

   Currency Loans shall be made as provided in Section 2.03(b). In the case of
all Loans other than Foreign

2757

   Currency Loans, the Administrative Agent will make such Loans available to
the Parent Borrower or the

2758

   applicable Foreign Subsidiary Borrower, as the case may be, by promptly
crediting the amounts so

2759

   received, in like funds, to an account of the Parent Borrower or such Foreign
Subsidiary Borrower, as the

2760

   case may be, maintained with the Administrative Agent in New York City, and
designated by the Parent

2761

   Borrower or such Foreign Subsidiary Borrower, as the case may be, in the
applicable Borrowing Request;

2762

   provided that Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in

2763

   Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank. In the case of Foreign

2764

   Currency Loans, the Foreign Currency Agent will make such Loans available to
the Parent Borrower or

2765

   the applicable Foreign Subsidiary Borrower, as the case may be, by promptly
crediting or disbursing the

2766

   aggregate of the amounts received by the Foreign Currency Agent from the
Foreign Currency Lenders, in

 

-61-



--------------------------------------------------------------------------------

2767

   like funds, to an account of the Parent Borrower or such Foreign Subsidiary
Borrower, as the case may

2768

   be, designated by the Parent Borrower or such Foreign Subsidiary Borrower, as
the case may be, in the

2769

   applicable Borrowing Request.

2770

  

(b) Unless the Administrative Agent shall have received notice from a Lender
prior

2771

   to the proposed date of any Borrowing (other than a Borrowing of Foreign
Currency Loans) that such

2772

   Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the

2773

   Administrative Agent may assume that such Lender has made such share
available on such date in

2774

   accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available

2775

   to the Parent Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, a

2776

   corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable

2777

   Borrowing available to the Administrative Agent, then the applicable Lender
and the Parent Borrower or

2778

   the applicable Foreign Subsidiary Borrower, as the case may be, severally
agree to pay to the

2779

   Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day

2780

   from and including the date such amount is made available to the Parent
Borrower or the applicable

2781

   Foreign Subsidiary Borrower, as the case may be, to but excluding the date of
payment to the

2782

   Administrative Agent, at (i) in the case of such Lender, the greater of
(x) the Federal Funds

2783

   EffectiveNYFRB Rate and (y) a rate determined by the Administrative Agent in
accordance with banking

2784

   industry rules on interbank compensation, the applicable rate shall be
determined as specified in clause

2785

   (y) above, or (ii) in the case of the Parent Borrower or any Foreign
Subsidiary Borrower, the interest rate

2786

   applicable to ABR Revolving Loans. If such Lender pays such amount to the
Administrative Agent, then

2787

   such amount shall constitute such Lender’s Loan included in such Borrowing.

2788

  

(c) Unless the Foreign Currency Agent shall have received notice from a Foreign

2789

   Currency Lender prior to the proposed date of any Borrowing of Foreign
Currency Loans that such

2790

   Foreign Currency Lender will not make available to the Foreign Currency Agent
such Foreign Currency

2791

   Lender’s share of such Borrowing, the Foreign Currency Agent may assume that
such Foreign Currency

2792

   Lender has made such share available on such date in accordance with
paragraph (a) of this Section and

2793

   may, in reliance upon such assumption, make available to the Parent Borrower
or the applicable Foreign

2794

   Subsidiary Borrower, as the case may be, a corresponding amount. In such
event, if a Foreign Currency

2795

   Lender has not in fact made its share of the applicable Borrowing of Foreign
Currency Loans available to

2796

   the Foreign Currency Agent, then the applicable Foreign Currency Lender and
the Parent Borrower or the

2797

   applicable Foreign Subsidiary Borrower, as the case may be, severally agree
to pay to the Foreign

2798

   Currency Agent forthwith on demand such corresponding amount with interest
thereon, for each day from

2799

   and including the date such amount is made available to the Parent Borrower
or the applicable Foreign

2800

   Subsidiary Borrower, as the case may be, to but excluding the date of payment
to the Foreign Currency

2801

   Agent, at (i) in the case of such Foreign Currency Lender, a rate determined
by the Foreign Currency

2802

   Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the

2803

   Parent Borrower or any Foreign Subsidiary Borrower, the interest rate
applicable to Foreign Currency

2804

   Loans in the applicable Foreign Currency with an Interest Period of three
months’ duration. If such

2805

   Foreign Currency Lender pays such amount to the Foreign Currency Agent, then
such amount shall

2806

   constitute such Foreign Currency Lender’s Loan included in such Borrowing.

2807

  

(d) On the Restatement Date, all Existing Revolving Loans shall be deemed repaid

2808

   and the portion thereof requested by the Parent Borrower to be borrowed on
the Restatement Date shall be

2809

   deemed reborrowed as Revolving Loans hereunder by the Parent Borrower or the
Foreign Subsidiary

2810

   Borrowers, as the case may be, provided that each such reborrowed Revolving
Loan shall be deemed

2811

   made in the same Type and currency as the relevant Existing Revolving Loan
(it being understood that for

2812

   each tranche of Existing Revolving Loans that were Eurocurrency Loans,
(x) the initial Interest Period for

2813

   the relevant reborrowed Eurocurrency Loans shall equal the remaining length
of the Interest Period for

 

-62-



--------------------------------------------------------------------------------

2814

   such tranche and (y) the Adjusted LIBO Rate for the relevant reborrowed
Eurocurrency Loans during

2815

   such initial Interest Period shall be the Adjusted LIBO Rate for such tranche
immediately prior to the

2816

   Restatement Date). Any Revolving Lenders that are not Existing Revolving
Lenders (and any Existing

2817

   Revolving Lenders with Revolving Commitments as of the Restatement Date that
are greater than their

2818

   Existing Revolving Commitments) shall advance funds (in the relevant
currency) to the Administrative

2819

   Agent on the Restatement Date as shall be required to repay the portion of
the Revolving Loans of

2820

   Existing Revolving Lenders such that (A) each Revolving Lender’s share of
outstanding Revolving Loans

2821

   denominated in dollars on the Restatement Date is equal to its Applicable
Percentage (after giving effect

2822

   to the Restatement Date) and (B) each Foreign Currency Lender’s (other than
the Fronting Lender’s)

2823

   share of outstanding Foreign Currency Loans is equal to its Applicable
Percentage (after giving effect to

2824

   the Restatement Date) of Foreign Currency Loans.

2825

  

SECTION 2.07 Interest Elections.

2826

  

(a) Each Borrowing initially shall be of the Type specified in the applicable

2827

   Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as

2828

   specified in such Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Parent

2829

   Borrower, the applicable Subsidiary Term Borrower or the applicable Foreign
Subsidiary Borrower, as

2830

   the case may be, may elect to (i) convert any ABR Borrowing or any
Eurocurrency Borrowing

2831

   denominated in dollars to a Borrowing of a different Type, (ii) continue any
Borrowing (provided that

2832

   such Borrowing must be continued in the same currency) and (iii) in the case
of a Eurocurrency

2833

   Borrowing, may elect Interest Periods therefor, all as provided in this
Section. The Parent Borrower, the

2834

   applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be,

2835

   may elect different options with respect to different portions of the
affected Borrowing, in which case

2836

   each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such

2837

   Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This

2838

   Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

2839

  

(b) To make an election pursuant to this Section, the Parent Borrower, the
applicable

2840

   Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, shall

2841

   notify the Administrative Agent of such election (in the case of any
Revolving Loans other than Foreign

2842

   Currency Loans, by telephone, and in the case of Foreign Currency Loans,
through a written Interest

2843

   Election Request delivered by hand or telecopy) by the time that a Borrowing
Request would be required

2844

   under Section 2.03 if the Parent Borrower, the applicable Subsidiary Term
Borrower or the applicable

2845

   Foreign Subsidiary Borrower, as the case may be, were requesting a Revolving
Borrowing (other than a

2846

   Borrowing of Foreign Currency Loans),  or a Borrowing of Foreign Currency
Loans or a Tranche A Term

2847

   Borrowing of the Type resulting from such election to be made on the
effective date of such election.

2848

   Each such telephonic Interest Election Request shall be irrevocable and shall
be confirmed promptly by

2849

   hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request, and all such

2850

   written Interest Election Requests (including with respect to Foreign
Currency Loans) shall be in a form

2851

   approved by the Administrative Agent and signed by the Parent Borrower, the
applicable Subsidiary

2852

   Term Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be.

2853

  

(c) Each telephonic and written Interest Election Request shall specify the
following

2854

   information in compliance with Section 2.02:

2855

  

(i) the Borrowing to which such Interest Election Request applies and, if
different

2856

  

options are being elected with respect to different portions thereof, the
portions thereof to be

2857

  

allocated to each resulting Borrowing (in which case the information to be
specified pursuant to

2858

  

clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

-63-



--------------------------------------------------------------------------------

2859

  

(ii) the effective date of the election made pursuant to such Interest Election
Request,

2860

  

which shall be a Business Day;

2861

  

(iii) other than any Interest Election Request made with respect to a Borrowing
of

2862

  

Foreign Currency Loans, whether the resulting Borrowing is to be an ABR
Borrowing or a

2863

  

Eurocurrency Borrowing; and

2864

  

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be

2865

  

applicable thereto after giving effect to such election, which shall be a period
contemplated by the

2866

  

definition of the term “Interest Period.”

2867

  

If any such Interest Election Request requests (i) a Eurocurrency Borrowing
(other than a

2868

   Borrowing of Foreign Currency Loans) but does not specify an Interest Period,
then the Parent Borrower,

2869

   the applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may

2870

   be, shall be deemed to have selected an Interest Period of one month’s
duration or (ii) a Borrowing of

2871

   Foreign Currency Loans but does not specify an Interest Period, then the
Parent Borrower or the

2872

   applicable Foreign Subsidiary Borrower, as the case may be, shall be deemed
to have selected an Interest

2873

   Period of three months’ duration.

2874

  

(d) Promptly following receipt of an Interest Election Request, the
Administrative

2875

   Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting

2876

   Borrowing.

2877

  

(e) If an Interest Election Request with respect to a Eurocurrency Borrowing
(other

2878

   than a Borrowing of Foreign Currency Loans) is not timely delivered prior to
the end of the Interest

2879

   Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such

2880

   Interest Period such Borrowing shall be converted to an ABR Borrowing. If an
Interest Election Request

2881

   with respect to a Borrowing of Foreign Currency Loans is not timely delivered
prior to the end of the

2882

   Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of

2883

   such Interest Period such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest

2884

   Period of three months’ duration. Notwithstanding any contrary provision
hereof, if an Event of Default

2885

   has occurred and is continuing and the Administrative Agent, at the request
of the Required Lenders, so

2886

   notifies the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign

2887

   Subsidiary Borrowers), then, so long as an Event of Default is continuing
(i) no outstanding Borrowing

2888

   may be converted to or continued as a Eurocurrency Borrowing, (ii) unless
repaid, each Eurocurrency

2889

   Borrowing (other than a Borrowing of Foreign Currency Loans) shall be
converted to an ABR Borrowing

2890

   at the end of the Interest Period applicable thereto and (iii) each Borrowing
of Foreign Currency Loans

2891

   shall be due and payable on the last day of the Interest Period applicable
thereto.

2892

  

SECTION 2.08 Termination and Reduction of Commitments.

2893

  

(a) Unless previously terminated, (i) the Tranche A Term Commitments shall

2894

   terminate and be automatically and permanently reduced to $0 upon the funding
of the Tranche A Term

2895

   Loans on the Restatement Date and (ii) the Revolving Commitments shall
terminate on the Revolving

2896

   Maturity Date.

2897

  

(b) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers)

2898

   may at any time terminate, or from time to time reduce, the Revolving
Commitments of any Class;

2899

   provided that (i) each reduction of the Revolving Commitments of any
Class shall be in an amount that is

2900

   an integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Revolving Commitments of

2901

   any Class shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the

 

-64-



--------------------------------------------------------------------------------

2902

   Revolving Loans of such Class in accordance with Section 2.11, the sum of the
Revolving Exposures of

2903

   such Class would exceed the total Revolving Commitments of such Class. Any
reduction in the

2904

   Revolving Commitments shall be made ratably in accordance with each Revolving
Lender’s Revolving

2905

   Commitment.

2906

  

(c) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers)

2907

  

shall notify the Administrative Agent of any election to terminate or reduce the
Revolving Commitments

2908

  

of any Class under Section 2.08(b) at least three Business Days prior to the
effective date of such

2909

  

termination or reduction, specifying such election and the effective date
thereof. Promptly following

2910

  

receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

2911

  

Each notice delivered by the Parent Borrower (on behalf of itself and the
Foreign Subsidiary Borrowers)

2912

  

pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving

2913

  

Commitments delivered by the Parent Borrower (on behalf of itself and the
Foreign Subsidiary

2914

  

Borrowers) may state that such notice is conditioned upon the effectiveness of
other credit facilities or the

2915

  

occurrence of another transaction, in which case such notice may be revoked by
the Parent Borrower (on

2916

  

behalf of itself and the Foreign Subsidiary Borrowers) (by notice to the
Administrative Agent on or prior

2917

  

to the specified effective date) if such condition is not satisfied. Any
reduction of the Commitments shall

2918

  

be permanent. Each reduction of the Revolving Commitments shall be made ratably
among the

2919

  

Revolving Lenders in accordance with their respective Revolving Commitments.

2920

  

SECTION 2.09 Repayment of Loans; Evidence of Debt.

2921

  

(a) The Parent Borrower, each Subsidiary Term Borrower (with respect to Term

2922

   Loans made to such Subsidiary Term Borrower) and each Foreign Subsidiary
Borrower hereby

2923

  

unconditionally promises to pay (i) to the Administrative Agent, in dollars, for
the account of each

2924

  

Revolving Lender the then unpaid principal amount of each Revolving Loan (other
than any Foreign

2925

  

Currency Loan) of such Lender on the Revolving Maturity Date, (ii) to the
Foreign Currency Agent for

2926

  

the account of each Foreign Currency Lender the then unpaid principal amount in
the applicable currency

2927

  

of each Foreign Currency Loan of such Foreign Currency Lender on the Revolving
Maturity Date, and

2928

  

(iii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each

2929

   Term Loan of such Lender as provided in Section 2.10 and (iv) to the
Swingline Lenders the then unpaid

2930

  

principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date

2931

  

after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two

2932

  

Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing

2933

  

is made, the Parent Borrower shall repay all Swingline Loans that were
outstanding on the date such

2934

  

Borrowing was requested.

2935

  

(b) Each Lender shall maintain in accordance with its usual practice an account
or

2936

  

accounts evidencing the indebtedness of the Parent Borrower, the Subsidiary Term
Borrowers and the

2937

  

Foreign Subsidiary Borrowers to such Lender resulting from each Loan made by
such Lender, including

2938

  

the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

2939

  

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the

2940

  

amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable

2941

  

thereto, (ii) the applicable currency and the amount of any principal or
interest due and payable or to

2942

  

become due and payable from the Parent Borrower, the Subsidiary Term Borrowers
and the Foreign

2943

  

Subsidiary Borrowers to each Lender hereunder and (iii) the currency and amount
of any sum received by

2944

  

the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

-65-



--------------------------------------------------------------------------------

2945

  

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of

2946

  

this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded

2947

  

therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or

2948

  

any error therein shall not in any manner affect the obligation of the Parent
Borrower, the Subsidiary

2949

   Term Borrowers and the Foreign Subsidiary Borrowers to repay the Loans in
accordance with the terms

2950

  

of this Agreement.

2951

  

(e) Any Lender may request that Loans of any Class made by it be evidenced by a

2952

  

promissory note. In such event, the Parent Borrower, the applicable Subsidiary
Term Borrower or the

2953

  

applicable Foreign Subsidiary Borrower, as the case may be, shall prepare,
execute and deliver to such

2954

  

Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such

2955

  

Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the

2956

  

Loans evidenced by such promissory note and interest thereon shall at all times
(including after

2957

  

assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form

2958

  

payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such

2959

  

payee and its registered assigns).

2960

  

SECTION 2.10 Amortization of Term Loans[Reserved].

2961

  

(a) Subject to adjustment pursuant to paragraph (d) of this Section, the Term

2962

   Borrowers shall repay Tranche A Term Loans on each date set forth below in
the aggregate principal

2963

   amount set forth opposite such date:

 

Date

   Amount  

December 31, 2015

   $ 3,437,500  

March 31, 2016

   $ 3,437,500  

June 30, 2016

   $ 3,437,500  

September 30, 2016

   $ 3,437,500  

December 31, 2016

   $ 3,437,500  

March 31, 2017

   $ 3,437,500  

June 30, 2017

   $ 3,437,500  

September 30, 2017

   $ 3,437,500  

December 31, 2017

   $ 3,437,500  

March 31, 2018

   $ 3,437,500  

June 30, 2018

   $ 3,437,500  

September 30, 2018

   $ 3,437,500  

December 31, 2018

   $ 5,156,250  

March 31, 2019

   $ 5,156,250  

June 30, 2019

   $ 5,156,250  

September 30, 2019

   $ 5,156,250  

December 31, 2019

   $ 5,156,250  

March 31, 2020

   $ 5,156,250  

Tranche A Maturity Date

   $ 202,812,500  

2964

  

2965

  

(b) The Parent Borrower shall repay Incremental Term Loans of any Series in such

2966

   amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement

2967

   establishing the Incremental Term Commitments of such Series (as such amounts
may be adjusted

2968

   pursuant to paragraph (d) of this Section or pursuant to such Incremental
Facility Agreement).

2969

  

(c) To the extent not previously paid, (i) all Tranche A Term Loans shall be due
and

 

-66-



--------------------------------------------------------------------------------

2970   

payable on the Tranche A Maturity Date and (ii) all Incremental Term Loans of
any Series shall be due

2971    and payable on the Incremental Term Maturity Date applicable thereto.
2972   

(d) Any mandatory prepayment of a Tranche A Term Borrowing of any Class shall

2973    be applied to reduce the subsequent scheduled repayments of the
Borrowings of such Class to be made 2974   

pursuant to this Section ratably. Any optional prepayment of a Tranche A Term
Borrowing of any Class

2975    shall be applied to the scheduled repayments of the Borrowings of such
Class as directed by the Parent 2976    Borrower. 2977   

(e) Prior to any repayment of any Tranche A Term Borrowings of any Class

2978    hereunder, the Parent Borrower (on behalf of itself and the applicable
Subsidiary Term Borrower) shall 2979    select the Borrowing or Borrowings of
the applicable Class to be repaid and shall notify the 2980    Administrative
Agent by telephone (confirmed by telecopy) of such selection not later than
11:00 a.m., 2981    New York City time, three Business Days before the scheduled
date of such repayment. Each repayment 2982    of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of 2983   
Tranche A Term Borrowings shall be accompanied by accrued interest on the amount
repaid. 2984   

SECTION 2.11 Prepayment of Loans.

2985   

(a) The Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary

2986   

Borrowers, as the case may be, shall have the right at any time and from time to
time to prepay any

2987   

Borrowing in whole or in part, subject to the requirements of this Section.

2988   

(b) In the event and on each occasion that (i) the sum of the Revolving
Exposures

2989   

exceeds the total Revolving Commitments, the Parent Borrower and the Foreign
Subsidiary Borrowers, as

2990   

the case may be, shall prepay Revolving Loans and/or Swingline Loans (or, if no
such Borrowings are

2991   

outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section

2992   

2.05(j)) in an aggregate amount equal to such excess, (ii) the sum of the
Foreign Currency Revolving

2993   

Exposures exceeds the Foreign Currency Sublimit, the Parent Borrower or the
Foreign Subsidiary

2994   

Borrowers, as the case may be, shall prepay Foreign Currency Loans (or, if no
such Borrowings are

2995   

outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section

2996   

2.05(j)) in an aggregate amount equal to such excess or (iii) the aggregate
Dollar Equivalent of the

2997   

aggregate outstanding principal amounts of Foreign Currency Loans exceeds an
amount equal to 105% of

2998   

the Foreign Currency Sublimit, the Parent Borrower shall, or shall cause any
applicable Foreign

2999   

Subsidiary Borrower, without notice or demand, immediately to prepay such of the
outstanding Foreign

3000   

Currency Loans in an aggregate principal amount such that, after giving effect
thereto, the aggregate

3001   

Dollar Equivalents of the outstanding principal amounts of Foreign Currency
Loans does not exceed the

3002   

Foreign Currency Sublimit.

3003   

(c) In the event and on each occasion that any Net Proceeds are received by or
on

3004    behalf of Holdings, the Parent Borrower or any Subsidiary in respect of
any Prepayment Event, the Parent 3005    Borrower (on behalf of itself and the
Subsidiary Term Borrowers) shall, within three Business Days after 3006    such
Net Proceeds are received, prepay Tranche A Term Borrowings in an aggregate
amount equal to 3007    such Net Proceeds; provided that in the case of any
event described in clause (a) of the definition of the 3008    term Prepayment
Event (other than sales, transfers or other dispositions pursuant to Section
6.05(j) in 3009    excess of $50,000,000), if Holdings or the Parent Borrower
shall deliver, within such three Business 3010    Days, to the Administrative
Agent a certificate of a Financial Officer to the effect that Holdings, the 3011
   Parent Borrower and the Subsidiaries, intend to apply the Net Proceeds from
such event (or a portion 3012    thereof specified in such certificate), within
365 days after receipt of such Net Proceeds, to acquire real 3013    property,
equipment or other tangible assets to be used in the business of the Parent
Borrower and the

 

-67-



--------------------------------------------------------------------------------

3014    Subsidiaries, and certifying that no Default has occurred and is
continuing, then no prepayment shall be 3015    required pursuant to this
paragraph in respect of the Net Proceeds in respect of such event (or the
portion 3016    of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net 3017    Proceeds therefrom that
have not been so applied by the end of such 365-day period, at which time a 3018
   prepayment shall be required in an amount equal to such Net Proceeds that
have not been so applied; and 3019    provided, further that prepayments of
Tranche A Term Borrowings otherwise required by this Section 3020    2.11(c)
shall not be required to the extent the applicable Net Proceeds were actually
used to make 3021    prepayments of Tranche A Term Borrowings (as defined in the
Existing Credit Agreement) pursuant to 3022    Section 2.11(c) of the Existing
Credit Agreement. 3023   

(c) [Reserved].

3024   

(d) Following the end of each fiscal year of the Parent Borrower, commencing
with

3025    the fiscal year ending December 31, 2016, the Parent Borrower (on behalf
of itself and the Subsidiary 3026    Term Borrowers) shall prepay Tranche A Term
Borrowings in an aggregate amount equal to the ECF 3027    Percentage of Excess
Cash Flow for such fiscal year. Each prepayment pursuant to this paragraph shall
3028    be made within 95 days after the end of such fiscal year.[Reserved].
3029   

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the

3030   

Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary

3031   

Borrowers) shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the

3032   

notice of such prepayment pursuant to paragraph (f) of this Section.

3033   

(f) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the

3034   

Foreign Subsidiary Borrowers) shall notify the Administrative Agent (and, (A) in
the case of prepayment

3035   

of a Foreign Currency Loan, the Foreign Currency Agent and (B) in the case of
prepayment of a

3036   

Swingline Loan, the Swingline Lenders), by (x) in the case of Revolving Loans
(other than Foreign

3037   

Currency Loans) or Swingline Loans, by telephone (confirmed by telecopy) and
(y) in the case of Foreign

3038   

Currency Loans, by telecopy, of any prepayment hereunder (i) in the case of
prepayment of a

3039   

Eurocurrency Borrowing (other than a Borrowing of Foreign Currency Loans), not
later than 12:00 noon,

3040   

New York City time, three Business Days before the date of prepayment, (ii) in
the case of prepayment of

3041   

an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of

3042   

prepayment, (iii) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, New York

3043   

City time, on the date of prepayment and (iv) in the case of prepayment of a
Foreign Currency Loan, not

3044   

later than the time set forth for the relevant Foreign Currency on the
Administrative Schedule. Each such

3045   

notice shall be irrevocable and shall specify (i) whether the prepayment is of
Eurocurrency Loans

3046   

denominated in dollars, Foreign Currency Loans (and if Foreign Currency Loans
are to be prepaid, the

3047   

Foreign Currency in which such Loans are denominated) or ABR Loans, (ii) the
prepayment date, (iii) the

3048   

principal amount of each Borrowing or portion thereof to be prepaid and (iv) in
the case of a mandatory

3049   

prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a

3050   

notice of optional prepayment is given in connection with a conditional notice
of termination of

3051   

Revolving Commitments as contemplated by Section 2.08, then such notice of
prepayment may be

3052   

revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following

3053   

receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative

3054   

Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall

3055   

be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as

3056   

provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory

3057   

prepayment. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the

3058   

prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by

3059   

Section 2.13.

 

-68-



--------------------------------------------------------------------------------

3060   

(g) In the event of any mandatory prepayment of Term Loans made at a time when

3061    Term Loans of more than one Class remain outstanding, the Parent
Borrower shall select Term Loans to 3062    be prepaid so that the aggregate
amount of such prepayment is allocated among each Class of the Term 3063   
Loans pro rata based on the aggregate principal amounts of outstanding
Borrowings of each such Class; 3064    provided that (x) the amounts so
allocable to Incremental Term Loans of any Series may be applied to 3065   
other Term Loan Borrowings if so provided in the applicable Incremental Facility
Agreement and (y) the 3066    amounts so allocable to any tranche of Extended
Term Loans may be applied to other Term Loan 3067    Borrowings if so provided
in the applicable Extension Offer. In the event of any optional prepayment of
3068    Term Loans made at a time when Term Loans of more than one Class remain,
the Parent Borrower shall 3069    select the Term Loans to be prepaid so that
the aggregate amount of such prepayment is allocated among 3070    the Term
Loans and each Series of Incremental Term Loans then outstanding based on the
aggregate 3071    principal amount of outstanding Borrowings of each such Class;
provided that (x) the amounts so 3072    allocable to Incremental Term Loans of
any Series may be applied to other Borrowings of Tranche A 3073    Term Loans if
so provided in the applicable Incremental Facility Agreement and (y) the amounts
so 3074    allocable to any tranche of Extended Term Loans may be applied to
other Borrowings of Tranche A Term 3075    Loans if so provided in the
applicable Extension Offer. 3076   

SECTION 2.12 Fees.

3077   

(a) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the

3078   

Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent for the
account of each Lender

3079   

a commitment fee (the “Commitment Fee”), which shall accrue at the Applicable
Rate on the average

3080   

daily unused amount of the Revolving Commitment of such Lender during the period
from and including

3081   

the Restatement Date to but excluding the date on which such Commitment
terminates. Accrued

3082   

Commitment Fees shall be payable in arrears on the last day of March, June,
September and December of

3083   

each year and on the date on which the Revolving Commitments terminate,
commencing on the first such

3084   

date to occur after the Restatement Date. All Commitment Fees shall be computed
on the basis of a year

3085   

of 360 days and shall be payable for the actual number of days elapsed
(including the first day but

3086   

excluding the last day). For purposes of computing Commitment Fees with respect
to Revolving

3087   

Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the

3088   

outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such

3089   

Lender shall be disregarded for such purpose).

3090   

(b) (i) The Parent Borrower (on behalf of itself and the Foreign Subsidiary

3091   

Borrowers) agrees to pay (A) to the Administrative Agent for the account of each
Revolving Lender a

3092   

participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same

3093   

Applicable Rate as interest on Eurocurrency Revolving Loans made by such Lender
on the average daily

3094   

amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC

3095   

Disbursements) during the period from and including the Restatement Date to but
excluding the later of

3096   

the date on which (x) such Lender’s Revolving Commitment terminates and (y) such
Lender ceases to

3097   

have any LC Exposure, and (B) to the Issuing Bank a fronting fee, which shall
accrue at the rate of

3098    0.250.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof 3099   

attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement

3100   

Date to but excluding the later of the date on which (x) all Revolving
Commitments terminate and (y) the

3101   

date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with

3102   

respect to the issuance, administration, amendment, renewal or extension of any
Letter of Credit or

3103   

processing of drawings thereunder; provided that in each case, notwithstanding
anything to the contrary

3104   

contained in this Agreement, for purposes of calculating any fee in respect of a
Letter of Credit in respect

3105   

of any Business Day, the Administrative Agent shall convert the amount available
to be drawn under any

3106   

Letter of Credit denominated in an LC Foreign Currency into an amount of dollars
based upon the

 

-69-



--------------------------------------------------------------------------------

3107

  

Exchange Rate. Participation fees and fronting fees accrued through and
including the last day of March,

3108

  

June, September and December of each year shall be payable on the third Business
Day following such

3109

  

last day, commencing on the first such date to occur after the Restatement Date;
provided that all such

3110

  

fees in respect of Letters of Credit shall be payable on the date on which the
Revolving Commitments

3111

  

terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall

3112

  

be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be

3113

  

payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the

3114

  

basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first

3115

  

day but excluding the last day).

3116

  

(c) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the

3117

  

Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent, for its
own account, fees

3118

  

payable in the amounts and at the times separately agreed upon between the
Parent Borrower and the

3119

  

Administrative Agent.

3120

  

(d) The Parent Borrower agrees to pay to the Foreign Currency Agent, for the

3121

  

account of the Fronting Lender, at the applicable office of the Foreign Currency
Agent set forth on the

3122

  

Administrative Schedule, a fronting fee with respect to each Fronted Foreign
Currency Loan for the

3123

  

period from and including the date of the Borrowing of such Foreign Currency
Loan to but excluding the

3124

  

date of repayment thereof computed at a rate of 0.25% per annum on the average
daily principal amount

3125

  

of such Fronted Foreign Currency Loan outstanding during the period for which
such fee is calculated.

3126

  

Such fronting fee shall be payable quarterly in arrears on the last day of
March, June, September and

3127

  

December of each year and on the date on which the Revolving Commitments
terminate, commencing on

3128

  

the first such date to occur after the Restatement Date.

3129

  

(e) With respect to any Foreign Currency Loan, the Parent Borrower shall pay to
the

3130

  

Administrative Agent, for the account of the applicable Foreign Currency Loan
Participants, a

3131

  

participation fee (the “Foreign Currency Participation Fee”) for the period from
and including the date of

3132

  

the Borrowing of such Foreign Currency Loan to but excluding the date of
repayment thereof, computed

3133

  

at a rate per annum equal to the Applicable Margin with respect to Eurocurrency
Loans that are

3134

  

Revolving Loans from time to time in effect on the average daily principal
amount of such Fronted

3135

  

Foreign Currency Loans outstanding during the period for which such fee is
calculated, which fee shall be

3136

  

paid in dollars based on the Dollar Equivalent thereof. Such fee shall, with
respect to each Foreign

3137

  

Currency Loan, be payable in arrears on each Interest Payment Date to occur
after the making of such

3138

  

Foreign Currency Loan and on the date on which the Revolving Commitments
terminate, commencing on

3139

  

the first such date to occur after the Restatement Date.

3140

  

(f) All fees payable hereunder shall be paid on the dates due, in immediately

3141

  

available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for

3142

  

distribution, in the case of Commitment Fees and participation fees, to the
Lenders entitled thereto. Fees

3143

  

paid shall not be refundable under any circumstances.

3144

  

SECTION 2.13 Interest.

3145

  

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)

3146

  

shall bear interest at the Alternate Base Rate plus the Applicable Rate.

3147

  

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the

3148

  

Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate;

3149

  

provided that each Fronted Foreign Currency Loan shall bear interest for each
day during each Interest

3150

  

Period with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
for such day.

 

-70-



--------------------------------------------------------------------------------

3151

  

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any

3152

  

fee or other amount payable by the Parent Borrower, the Subsidiary Term
Borrowers or the Foreign

3153

  

Subsidiary Borrowers, as the case may be, hereunder is not paid when due,
whether at stated maturity,

3154

  

upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment,

3155

  

at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2% plus the rate otherwise

3156

  

applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any

3157

  

other overdue amount payable (A) with respect to any Loan other than a Foreign
Currency Loan, 2% plus

3158

  

the rate applicable to ABR Revolving Loans and (B) with respect to any Foreign
Currency Loan, 2% plus

3159

  

the rate otherwise applicable to such Loan.

3160

  

(d) Accrued interest on each Loan shall be payable in arrears on each Interest

3161

  

Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving

3162

  

Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable

3163

  

on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an

3164

  

ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the

3165

  

principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii)

3166

  

in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period

3167

  

therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

3168

  

(e) All interest hereunder shall be computed on the basis of a year of 360 days,

3169

  

except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base

3170

  

Rate is based on the Prime Rate and interest computed on Foreign Currency Loans
made in Pounds

3171

  

Sterling and Australian Dollars shall be computed on the basis of a year of 365
days (or 366 days in a leap

3172

  

year), and in each case shall be payable for the actual number of days elapsed
(including the first day but

3173

  

excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined

3174

  

by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

3175

  

SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any

3176

  

Interest Period for a Eurocurrency Borrowing of any Class or currency:

3177

  

(ai) the Administrative Agent determines (which determination shall be
conclusive

3178

  

absent manifest error) that adequate and reasonable means (including, without
limitation, by

3179

  

means of an Interpolated Rate) do not exist for ascertaining the Adjusted LIBO
Rate for such

3180

  

Interest Periodor the LIBO Rate, as applicable (including because the Screen
Rate is not available

3181

  

or published on a current basis), or for the applicable currency and such
Interest Period; or

3182

  

(bii) the Administrative Agent is advised by a majority in interest of the
Lenders of

3183

  

the applicable Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such

3184

  

Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or

3185

  

maintaining their Loans included in such Borrowing for such Interest Period;

3186

  

then the Administrative Agent shall give notice thereof to the Parent Borrower
(on behalf of the Parent

3187

  

Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
and the Lenders of the

3188

  

applicable Class by telephone or telecopy as promptly as practicable thereafter
and, until the

3189

  

Administrative Agent notifies the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers

3190

  

and the Foreign Subsidiary Borrowers) and such Lenders that the circumstances
giving rise to such notice

3191

  

no longer exist, then (i) any Interest Election Request that requests the
conversion of any Borrowing to, or

3192

  

continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) any Eurocurrency

3193

  

Borrowing (other than a Borrowing of Foreign Currency Loans) that is requested
to be continued, shall be

3194

  

converted to an ABR Borrowing on the last day of the Interest Period applicable
thereto, (iii) any Foreign

 

-71-



--------------------------------------------------------------------------------

3195   

Currency Loans requested to be made on the first day of such Interest Period
shall not be made and (iv)

3196   

any outstanding Foreign Currency Loans (or any outstanding Foreign Currency
Loans in the affected

3197   

Foreign Currency, as applicable) shall be due and payable on the last day of the
Interest Period applicable

3198   

thereto.

3199   

(b) If at any time the Administrative Agent determines (which determination
shall be

3200   

conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such

3201   

circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not

3202   

arisen but the supervisor for the administrator of a Screen Rate or a
Governmental Authority having

3203   

jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after

3204   

which a Screen Rate shall no longer be used for determining interest rates for
loans, then the

3205   

Administrative Agent and the Parent Borrower (on behalf of the Parent Borrower
and the Foreign

3206   

Subsidiary Borrowers) shall endeavor to establish an alternate rate of interest
to the LIBO Rate (in lieu of

3207   

the applicable Screen Rate) that gives due consideration to the then prevailing
market convention for

3208   

determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an

3209   

amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to

3210   

this Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than

3211   

zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything

3212   

to the contrary in Section 10.02, any such amendment shall become effective
without any further action or

3213   

consent of any other party to this Agreement so long as the Administrative Agent
shall not have received,

3214   

within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a

3215   

written notice from the Required Lenders stating that such Required Lenders
object to such amendment.

3216   

Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of

3217   

the circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent

3218   

the Screen Rate for the applicable currency and such Interest Period is not
available or published at such

3219   

time on a current basis), (w) any Interest Election Request that requests the
conversion of any Borrowing

3220   

to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective, (x) any

3221   

Eurocurrency Borrowing (other than a Borrowing of Foreign Currency Loans) that
is requested to be

3222   

continued, shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable

3223   

thereto, (y) any Foreign Currency Loans requested to be made on the first day of
such Interest Period

3224   

shall not be made and (z) any outstanding Foreign Currency Loans (or any
outstanding Foreign Currency

3225   

Loans in the affected Foreign Currency, as applicable) shall be due and payable
on the last day of the

3226   

Interest Period applicable thereto.

3227   

SECTION 2.15 Increased Costs.

3228   

(a) If any Change in Law shall:

3229   

(i) impose, modify or deem applicable any reserve, special deposit or similar

3230   

requirement against assets of, deposits with or for the account of, or credit
extended by, any

3231   

Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing

3232   

Bank;

3233   

(ii) impose on any Lender or the Issuing Bank or the London interbank market any

3234   

other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any

3235   

Letter of Credit or participation therein; or

3236   

(iii) subject any Lender or the Issuing Bank to any Taxes on its loans, loan
principal,

3237   

Letters of Credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or

3238   

capital attributable thereto (other than (A) Indemnified Taxes otherwise
indemnifiable under

3239   

Section 2.17 and (B) Excluded Taxes);

 

-72-



--------------------------------------------------------------------------------

3240   

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or

3241   

maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to

3242   

increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter

3243   

of Credit or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank

3244   

hereunder (whether of principal, interest or otherwise), then the Parent
Borrower, the applicable

3245    Subsidiary Term Borrowers or the applicable Foreign Subsidiary
Borrowers, as the case may be, will pay 3246   

to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will

3247   

compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or

3248   

reduction suffered.

3249   

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding

3250   

capital or liquidity requirements has or would have the effect of reducing the
rate of return on such

3251   

Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding

3252   

company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of

3253   

Credit held by, such Lender or the Letters of Credit issued by the Issuing Bank,
to a level below that

3254   

which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company could

3255   

have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s

3256   

policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital

3257   

adequacy or liquidity), then from time to time the Parent Borrower, the
applicable Subsidiary Term

3258    Borrowers or the applicable Foreign Subsidiary Borrowers, as the case
may be, will pay to such Lender or 3259   

the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender

3260   

or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for
any such reduction

3261   

suffered.

3262   

(c) If by reason of any Change in Law subsequent to the Restatement Date,

3263   

disruption of currency or foreign exchange markets, war or civil disturbance or
similar event, the funding

3264   

of any Foreign Currency Loan in any relevant Foreign Currency or the funding of
any Foreign Currency

3265   

Loan in any relevant Foreign Currency to an office located other than in New
York shall be impossible or,

3266   

in the reasonable judgment of the Fronting Lender such Foreign Currency is no
longer available or readily

3267   

convertible into dollars, or the Dollar Equivalent of such Foreign Currency is
no longer readily calculable,

3268   

then, at the election of the Fronting Lender, no Foreign Currency Loans in the
relevant currency shall be

3269   

made or any Foreign Currency Loan in the relevant currency shall be made to an
office of the Foreign

3270   

Currency Agent located in New York, as the case may be, until such time as, in
the reasonable judgment

3271   

of the Fronting Lender, the funding of Foreign Currency Loans in the relevant
Foreign Currency is

3272   

possible, the funding of Foreign Currency Loans in the relevant Foreign Currency
to an office located

3273   

other than in New York is possible, the relevant Foreign Currency is available
and readily convertible into

3274   

dollars or the Dollar Equivalent of the relevant Foreign Currency Loan is
readily calculable, as applicable.

3275   

(d) (i) If payment in respect of any Foreign Currency Loan shall be due in a
currency

3276   

other than dollars and/or at a place of payment other than New York and if, by
reason of any Change in

3277   

Law subsequent to the Restatement Date, disruption of currency or foreign
exchange markets, war or civil

3278   

disturbance or similar event, payment of such Obligations in such currency or
such place of payment shall

3279   

be impossible or, in the reasonable judgment of the Fronting Lender, such
Foreign Currency is no longer

3280   

available or readily convertible to dollars, or the Dollar Equivalent of such
Foreign Currency is no longer

3281   

readily calculable, then, at the election of any affected Lender, the Parent
Borrower (on behalf of itself

3282   

and the Foreign Subsidiary Borrowers) shall make payment of such Loan in dollars
(based upon the

3283   

Exchange Rate in effect for the day on which such payment occurs, as determined
by the Administrative

 

-73-



--------------------------------------------------------------------------------

3284   

Agent in accordance with the terms hereof) and/or in New York or (ii) if any
Foreign Currency in which

3285   

Loans are outstanding is redenominated then, at the election of any affected
Lender, such affected Loan

3286   

and all obligations of the Parent Borrower or any applicable Foreign Subsidiary
Borrower in respect

3287   

thereof shall be converted into obligations in dollars (based upon the Exchange
Rate in effect on such

3288   

date, as determined by the Administrative Agent in accordance with the terms
hereof), and, in each case,

3289   

the Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers)
shall indemnify the

3290   

Lenders, against any currency exchange losses or reasonable out-of-pocket
expenses that it shall sustain

3291   

as a result of such alternative payment.

3292   

(e) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts

3293   

necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as

3294   

specified in paragraph (a) or (b) of this Section shall be delivered to the
Parent Borrower (on behalf of

3295   

itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and
shall be conclusive

3296   

absent manifest error. The Parent Borrower, the applicable Subsidiary Term
Borrowers or the applicable

3297   

Foreign Subsidiary Borrowers, as the case may be, shall pay such Lender or the
Issuing Bank, as the case

3298   

may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

3299   

(f) Failure or delay on the part of any Lender or the Issuing Bank to demand

3300   

compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s

3301   

right to demand such compensation; provided that none of the Parent Borrower,
any Subsidiary Term

3302    Borrower or any Foreign Subsidiary Borrower shall be required to
compensate a Lender or the Issuing 3303   

Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to

3304   

the date that such Lender or the Issuing Bank, as the case may be, notifies the
Parent Borrower (on behalf

3305   

of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
of the Change in Law

3306   

giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to

3307   

claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased

3308   

costs or reductions is retroactive, then the 270-day period referred to above
shall be extended to include

3309   

the period of retroactive effect thereof.

3310   

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any

3311   

principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto

3312   

(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on

3313   

the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay

3314   

any Revolving Loan or Term Loan on the date specified in any notice delivered
pursuant hereto

3315   

(regardless of whether such notice may be revoked under Section 2.11(f) and is
revoked in accordance

3316   

therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest

3317   

Period applicable thereto as a result of a request by the Parent Borrower, any
Subsidiary Term Borrower

3318   

or any Foreign Subsidiary Borrower pursuant to Section 2.19, then, in any such
event, the Parent

3319   

Borrower, the applicable Subsidiary Term Borrower or the applicable Foreign
Subsidiary Borrower, as

3320   

the case may be, shall compensate each Lender for the loss, cost and expense
attributable to such event.

3321   

In the case of a Eurocurrency Loan, such loss, cost or expense to any Lender
shall be deemed to include

3322   

an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would

3323   

have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO

3324   

Rate that would have been applicable to such Loan, for the period from the date
of such event to the last

3325   

day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue,

3326   

for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that

3327   

would accrue on such principal amount for such period at the interest rate which
such Lender would bid

3328   

were it to bid, at the commencement of such period, for deposits in the
applicable currency of a

3329   

comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender

3330   

setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall

 

-74-



--------------------------------------------------------------------------------

3331

  

be delivered to the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign

3332

  

Subsidiary Borrowers) and shall be conclusive absent manifest error. The Parent
Borrower, the

3333

   applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be,

3334

  

shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt

3335

  

thereof.

3336

  

SECTION 2.17 Taxes.

3337

  

(a) Any and all payments by or on account of any obligation of the Parent
Borrower,

3338

   any Subsidiary Term Borrower or any Foreign Subsidiary Borrower hereunder or
under any other Loan

3339

  

Document shall be made free and clear of and without deduction for any
Indemnified Taxes; provided

3340

  

that if the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower (the

3341

  

“Applicable Borrower”) or the Administrative Agent shall be required to deduct
any Indemnified Taxes

3342

  

from such payments, then (i) the sum payable shall be increased as necessary so
that after making all

3343

  

required deductions (including deductions applicable to additional sums payable
under this Section) the

3344

  

Administrative Agent or the Lender (as the case may be) receives an amount equal
to the sum it would

3345

  

have received had no such deductions been made, (ii) the Applicable Borrower or
the Administrative

3346

  

Agent shall make such deductions and (iii) the Applicable Borrower or the
Administrative Agent shall

3347

  

pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

3348

  

(b) In addition, the Applicable Borrower shall timely pay any Other Taxes to the

3349

  

relevant Governmental Authority in accordance with applicable law, or at the
option of the

3350

  

Administrative Agent timely reimburse it for the payment of any Other Taxes.

3351

  

(c) The Applicable Borrower shall indemnify the Administrative Agent, each
Lender

3352

  

and the Issuing Bank, within 10 Business Days after written demand therefor, for
the full amount of any

3353

  

Indemnified Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may

3354

  

be, on or with respect to any payment by or on account of any obligation of the
Applicable Borrower,

3355

  

hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or

3356

  

attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with

3357

  

respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by

3358

  

the relevant Governmental Authority. A certificate as to the amount of such
payment or liability

3359

  

delivered to the Applicable Borrower by a Lender (with a copy to the
Administrative Agent) or by the

3360

  

Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest

3361

  

error.

3362

  

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes

3363

  

by the Applicable Borrower to a Governmental Authority, the Applicable Borrower
shall deliver to the

3364

  

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority

3365

  

evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment

3366

  

reasonably satisfactory to the Administrative Agent.

3367

  

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes

3368

  

(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already

3369

  

indemnified the Administrative Agent for such Indemnified Taxes and without
limiting or expanding the

3370

  

obligation of the Applicable Borrower to do so) attributable to such Lender that
are paid or payable by the

3371

  

Administrative Agent in connection with any Loan Document and any reasonable
expenses arising

3372

  

therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted

3373

  

by the relevant Governmental Authority. The indemnity under this Section shall
be paid within 10 days

3374

  

after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes

3375

  

so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so

3376

  

paid or payable absent manifest error.

 

-75-



--------------------------------------------------------------------------------

3377

  

(f) Any Lender that is entitled to an exemption from, or reduction of, any
applicable

3378

  

withholding Tax with respect to any payments under any Loan Document shall
deliver to the Parent

3379

  

Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers)

3380

  

(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such

3381

  

properly completed and executed documentation prescribed by applicable law or
reasonably requested by

3382

  

the Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary

3383

  

Borrowers) or the Administrative Agent as will permit such payments to be made
without withholding, or

3384

  

at a reduced rate of, withholding. In addition, any Lender, if reasonably
requested by the Parent Borrower

3385

  

or the Administrate Agent, shall deliver such other documentation prescribed by
applicable law or

3386

  

reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent

3387

  

Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup

3388

  

withholding or information reporting requirements. If any form or certification
previously delivered

3389

  

pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender,

3390

  

such Lender shall promptly (and in any event within 10 Business Days after such
expiration, obsolescence

3391

  

or inaccuracy) notify the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the

3392

  

Foreign Subsidiary Borrowers) and the Administrative Agent in writing of such
expiration, obsolescence

3393

  

or inaccuracy and update the form or certification if it is legally eligible to
do so.

3394

  

(i) Without limiting the generality of the foregoing, with respect to any Loan
made

3395

  

to the Parent Borrower, a Subsidiary Term Borrower or a Foreign Subsidiary
Borrower that is or

3396

  

deemed a U.S. Person (the “Applicable U.S. Borrower”), any Lender shall, to the
extent it is

3397

  

legally eligible to do so, deliver to the Applicable U.S. Borrower and the
Administrative Agent

3398

  

(in such number of copies reasonably requested by the Applicable U.S. Borrower
and the

3399

  

Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly

3400

  

completed and executed copies of whichever of the following is applicable:

3401

  

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying

3402

  

that such Lender is exempt from U.S. Federal backup withholding tax;

3403

  

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax

3404

  

treaty to which the United States is a party (1) with respect to payments of
interest under

3405

  

any Loan Document, the applicable IRS Form W-8BEN or W-8BEN-E establishing an

3406

  

exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest”

3407

  

article of such tax treaty and (2) with respect to any other applicable payments
under this

3408

  

Agreement, the applicable IRS Form W-8BEN or W-8BEN-E establishing an exemption

3409

  

from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or

3410

  

“other income” article of such tax treaty;

3411

  

(C) in the case of a Non-U.S. Lender for whom payments under this

3412

  

Agreement constitute income that is effectively connected with such Lender’s
conduct of

3413

  

a trade or business in the United States, IRS Form W-8ECI;

3414

  

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption

3415

  

for portfolio interest under Section 881(c) of the Code both (1) the applicable
IRS Form

3416

  

W-8BEN or W-8BEN-E and (2) a certificate substantially in the form of Exhibit I
(a

3417

  

“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the

3418

  

meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the

 

-76-



--------------------------------------------------------------------------------

3419

  

Applicable U.S. Borrower within the meaning of Section 881(c)(3)(B) of the Code
(c) a

3420

  

“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d)

3421

  

conducting a trade or business in the United States with which the relevant
interest

3422

  

payments are effectively connected (a “U.S. Tax Certificate”);

3423

  

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of

3424

  

payments made under this Agreement (including a partnership or a participating
Lender)

3425

  

(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in

3426

  

clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that would be
required of each

3427

  

such, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E,

3428

  

as applicable, and (2) a U.S. Tax Certificate substantially in the form of
Exhibit I-2 or

3429

  

Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial

3430

  

owner or partner of such partnership if such beneficial owner or partner were a
Lender, as

3431

  

applicable; provided, however, that if the Lender is a partnership and one or
more of its

3432

  

partners are claiming the exemption for portfolio interest under Section 881(c)
of the

3433

  

Code, such Lender may provide a U.S. Tax Certificate substantially in the form
of

3434

  

Exhibit I-4 on behalf of each such partnerspartner; or

3435

  

(F) any other form prescribed by law as a basis for claiming exemption from,

3436

  

or a reduction of, U.S. Federal withholding Tax together with such supplementary

3437

  

documentation necessary to enable the Applicable U.S. Borrower or the
Administrative

3438

  

Agent to determine the amount of Tax (if any) required by law to be withheld.

3439

  

    (ii) If a payment made to a Lender under any Loan Document would be subject
to

3440

  

U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the

3441

  

applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or

3442

  

1472(b) of the Code, as applicable), such Lender shall deliver to the Applicable
U.S. Borrower

3443

  

and the Administrative Agent, at the time or times prescribed by law and at such
time or times

3444

  

reasonably requested by the Applicable U.S. Borrower or the Administrative
Agent, such

3445

  

documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i)

3446

  

of the Code) and such additional documentation reasonably requested by the
Applicable U.S.

3447

  

Borrower or the Administrative Agent as may be necessary for the Applicable U.S.
Borrower or

3448

  

the Administrative Agent, to comply with its obligations under FATCA, to
determine that such

3449

  

Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary,

3450

  

to determine the amount to deduct and withhold from such payment. Solely for
purposes of this

3451

  

Section 2.17(f)(ii), “FATCA” shall include any amendments made to FATCA after
the

3452

  

Restatement Date.

3453

  

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties

3454

  

and to any successor Administrative Agent any documentation provided by such
Lender to the

3455

  

Administrative Agent pursuant to Section 2.17(f).

3456

  

For purposes of determining withholding Taxes imposed under FATCA, from and
after

3457

  

the Restatement Date, the Parent Borrower (on behalf of itself and the Foreign
Subsidiary Borrowers) and

3458

  

the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat)

3459

  

the Loan Documents as not qualifying as a “grandfathered obligation” within the
meaning of Treasury

3460

  

Regulation Section 1.1471-2(b)(2)(i)

 

-77-



--------------------------------------------------------------------------------

3461

  

(g) If any party determines, in its sole discretion exercised in good faith,
that it has

3462

  

received a refund of any Indemnified Taxes (including additional amounts paid
pursuant to this Section

3463

  

2.17), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of

3464

  

indemnity payments made, or additional amounts paid, under this Section 2.17
with respect to the

3465

  

Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of

3466

  

such indemnified party and without interest (other than any interest paid by the
relevant Governmental

3467

  

Authority with respect to such refund); provided, however, that such
indemnifying party, upon the request

3468

  

of such indemnified party, agrees to repay to such indemnified party the amount
paid to such indemnified

3469

  

party pursuant to the previous sentence (plus any penalties, interest or other
charges imposed by the

3470

  

relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to

3471

  

such Governmental Authority. Nothing contained in this Section 2.17(g) shall
require any indemnified

3472

  

party to make available its Tax returns or any other information relating to its
Taxes which it deems

3473

  

confidential to the indemnifying party or any other Person.

3474

  

(h) For purposes of Section 2.17, the term “Lender” includes any Issuing Bank.

3475

  

(i) For purposes of determining withholding Taxes imposed under FATCA, from

3476

  

and after the Restatement Date, the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers

3477

  

and the Foreign Subsidiary Borrowers) and the Administrative Agent shall treat
(and the Lenders hereby

3478

  

authorize the Administrative Agent to treat) the Loan Documents as not
qualifying as a “grandfathered

3479

  

obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3480

  

(ji) Without limiting the provisions of Section 2.17(g), if a UK Tax Deduction
is

3481

  

required by law to be made by a Loan Party from an Applicable UK Payment to a
Revolving Lender which

3482

  

is a Treaty Lender and any Loan Party makes an increased payment to that Treaty
Lender under Sections

3483

  

2.17(a) or 2.17(c) in respect of that UK Tax Deduction but the Treaty Lender is
or becomes entitled to a

3484

  

refund of the relevant Tax by virtue of the relevant Treaty (a “Treaty Rebate”),
the Treaty Lender shall,

3485

  

following written request to do so from the relevant Loan Party, use
commercially reasonable

3486

  

endeavoursendeavors to claim that Treaty Rebate from the relevant Governmental
Authority and shall pay

3487

  

to the relevant Loan Party a sum equal to the amount of that Treaty Rebate, net
of all out-of-pocket

3488

  

expenses (including any Taxes) and without interest (other than any interest
paid by the relevant

3489

  

Governmental Authority in respect of such refund), as soon as reasonably
practicable following receipt of

3490

  

the Treaty Rebate from the relevant Governmental Authority. Nothing contained in
this Section 2.17(j)

3491

  

shall require any Treaty Lender to make available its Tax returns or any other
information relating to its

3492

  

Taxes which it deems confidential to that Lender or any other person.

3493

  

(kj) Notwithstanding anything to the contrary in any other provision of this
Section

3494

  

2.17, in the case of any UK Loan, no payment by any Loan Party under any Loan
Document to that

3495

  

Revolving Lender in connection with that UK Loan (an “Applicable UK Payment”)
shall be increased

3496

  

pursuant to Section 2.17(a) by reason of any deduction or withholding on account
of Taxes imposed by

3497

  

the United Kingdom (a “UK Tax Deduction”) and no Loan Party shall be liable to
make any payment

3498

  

under Section 2.17(c) to a Revolving Lender as a result of or in connection with
any such UK Tax

3499

  

Deduction if, on the date on which the Applicable UK Payment falls due:

3500

  

(i) the payment could have been made to the relevant Lender without a UK Tax

3501

  

Deduction if the Lender had been a Qualifying Lender but, on that date, that
Lender is not or has

3502

  

ceased to be a Qualifying Lender other than as a result of any change after the
date it became a

3503

  

Lender under this Agreement in (or in the interpretation, administration, or
application of) any

3504

  

law or Treaty or any published practice or published concession of any relevant
taxing authority;

3505

  

or

 

-78-



--------------------------------------------------------------------------------

3506   

(ii) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the

3507   

definition of Qualifying Lender, and:

3508   

(A) an officer of H.M. Revenue & Customs has given (and not revoked) a

3509   

direction (a “Direction”) under section 931 of the ITA which relates to the
payment and

3510   

that Lender has received from the UK Borrower making the payment a certified
copy of

3511   

that Direction; and

3512   

(B) the payment could have been made to the Lender without any UK Tax

3513   

Deduction if that Direction had not been made; or

3514   

(iii) the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the

3515   

definition of Qualifying Lender and:

3516   

(A) the relevant Lender has not given a Tax Confirmation to the UK

3517   

Borrower; and

3518   

(B) the payment could have been made to the Lender without any UK Tax

3519   

Deduction if the Lender had given a Tax Confirmation to the UK Borrower, on the
basis

3520   

that the Tax Confirmation would have enabled the UK Borrower to have formed a

3521   

reasonable belief that the payment was an “excepted payment” for the purpose of
section

3522   

930 of the ITA; or

3523   

(iv) the relevant Lender is a Treaty Lender and the Loan Party making the
payment is

3524   

able to demonstrate that the payment could have been made to the Lender without
a UK Tax

3525   

Deduction had the Lender complied with its obligations under paragraphs (l)(i)
and (l)(iii) below.

3526   

(lk) Without limiting the provisions of Section 2.17(f):

3527   

(i) a Treaty Lender and each relevant UK Borrower which makes a payment to

3528   

which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities

3529   

necessary for that Loan Party to obtain authorisation to make that payment
without a UK Tax

3530   

Deduction and, upon satisfying a. or b. below, such Treaty Lender shall be
deemed to have

3531   

satisfied its obligations under this paragraph:

3532   

(A) a Treaty Lender which (a) is a party to this Agreement on the date on

3533   

which a UK Borrower becomes a party to this Agreement pursuant to
Section 2.20,(b)

3534   

wishes to lend to that UK Borrower, and (c) holds a passport under the HMRC DT
Treaty

3535   

Passport scheme which it wishes to apply to this Agreement, shall confirm its
scheme

3536   

reference number and its jurisdiction of tax residence in writing to the Parent
Borrower

3537   

and the Administrative Agent on or before (y) the date on which the UK Borrower

3538   

becomes a party to this Agreement or, if later, (z) the date falling 5 Business
Days after

3539   

the Administrative Agent has notified the Treaty Lender that the UK Borrower has
or will

3540   

become a party to this Agreement in accordance with Section 2.20;

3541   

(B) a Treaty Lender which (a) becomes a party to this Agreement after the

3542   

date on which a UK Borrower has become a party to this Agreement pursuant to
Section

3543   

2.20, (b) wishes to lend to that UK Borrower, and (c) holds a passport under the
HMRC

3544   

DT Treaty Passport scheme which it wishes to apply to this Agreement, shall
confirm its

3545   

scheme reference number and its jurisdiction of tax residence in writing to the
Parent

3546

  

Borrower and the Administrative Agent on or before the date on which it becomes
a party

3547

  

to this Agreement;

 

-79-



--------------------------------------------------------------------------------

3548

  

(ii) (within 30 days of a Treaty Lender satisfying a. or b. in paragraph
(i) above, each

3549

  

relevant UK Borrower shall duly complete and file an HM Revenue & Customs form
DTTP2

3550

  

which contains the Treaty Lender’s scheme reference number and jurisdiction of
tax residence as

3551

  

notified to the Parent Borrower in accordance with a. or b. in paragraph
(i) above (a “UK

3552

  

Borrower DTTP Filing”);

3553

  

(iii) if a Treaty Lender has confirmed its scheme reference number and its
jurisdiction

3554

  

of tax residence in accordance with a. or b. of paragraph (i) above and:

3555

  

(A) a UK Borrower making a payment to that Treaty Lender has not made a

3556

  

UK Borrower DTTP Filing in respect of that Lender within the period provided for
in

3557

  

paragraph (ii) above; or

3558

  

(B) a UK Borrower making a payment to that Treaty Lender has made a UK

3559

  

Borrower DTTP Filing in respect of that Treaty Lender but:

3560

  

(i) that UK Borrower DTTP Filing has been rejected by HM

3561

  

Revenue & Customs; or

3562

  

(ii) HM Revenue & Customs has not given the UK Borrower

3563

  

authority to make payments to that Treaty Lender without a UK Tax Deduction

3564

  

within 60 days of the date of the UK Borrower DTTP Filing,

3565

  

and in each case, the UK Borrower has notified that Treaty Lender in writing,
that Treaty

3566

  

Lender and the UK Borrower shall co-operate in completing any additional
procedural

3567

  

formalities necessary for that UK Borrower to obtain authorisation to make that
payment

3568

  

without a UK Tax Deduction;

3569

  

(iv) if a Lender has not confirmed its scheme reference number and jurisdiction
of tax

3570

  

residence in accordance with a. or b. in paragraph (i) above, no Loan Party
shall make a UK

3571

  

Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme

3572

  

in respect of that Lender’s Commitment(s) or its participation in any Loan
unless the Lender

3573

  

otherwise agrees;

3574

  

(v) a UK Borrower shall, promptly on making a UK Borrower DTTP Filing, deliver

3575

  

a copy of that UK Borrower DTTP Filing to the Administrative Agent for delivery
to the relevant

3576

  

Lender.

3577

  

(ml) A Lender which is a Qualifying Lender solely by virtue of clause (a)(ii) of
the

3578

  

definition of Qualifying Lender:

3579

  

(i) which wishes to lend to a UK Borrower and which is a party to this Agreement

3580

  

on the date on which that UK Borrower becomes a party to this Agreement pursuant
to Section

3581

  

2.20 shall give a Tax Confirmation to the Parent Borrower on or before the date
on which the UK

3582

  

Borrower becomes a party to this Agreement or, if later, the date falling 5
Business Days after the

3583

  

Administrative Agent has notified the Lender that the UK Borrower has or will
become a party to

3584

  

this Agreement in accordance with Section 2.20;

 

-80-



--------------------------------------------------------------------------------

3585

  

(ii) which wishes to lend to a UK Borrower and which becomes a party to this

3586

  

Agreement after the date on which that UK Borrower has become a party to this
Agreement

3587

  

pursuant to Section 2.20 shall give a Tax Confirmation to the Parent Borrower on
or before the

3588

  

date on which it becomes a party to this Agreement; and

3589

  

(iii) shall promptly notify the Parent Borrower if there is any change in the
position

3590

  

from that set out in its Tax Confirmation.

3591

  

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

3592

  

(a) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the

3593

  

Foreign Subsidiary Borrowers) shall make each payment (other than any payment in
respect of the

3594

  

principal or interest on, or the fronting fee with respect to, the Foreign
Currency Loans or reimbursement

3595

  

of LC Disbursements made in LC Foreign Currencies) required to be made by it
hereunder or under any

3596

  

other Loan Document (whether of principal, interest or fees or reimbursement of
LC Disbursements, or of

3597

  

amounts payable under Section 2.15, 2.16 or 2.17, or otherwise), on or before
the time expressly required

3598

  

hereunder or under such other Loan Document for such payment (or, if no such
time is expressly

3599

  

required, prior to 12:00 noon, New York City time), on the date when due, in
immediately available

3600

  

funds, without set-off or counterclaim. The Parent Borrower (on behalf of
itself, the Subsidiary Term

3601

   Borrowers and the Foreign Subsidiary Borrowers) shall make each payment in
respect of the principal or

3602

  

interest on, or the fronting fee with respect to, the Foreign Currency Loans or
reimbursement of LC

3603

  

Disbursements made in LC Foreign Currencies, in each case, required to be made
by it hereunder or

3604

  

under any other Loan Document, on or before the time expressly required
hereunder or under such other

3605

  

Loan Document for such payment (or, if no such time is expressly required, prior
to the time for payment

3606

  

for the relevant currency set forth on the Administrative Schedule), on the date
when due, in immediately

3607

  

available funds, without set-off or counterclaim. Any amounts received after
such time on any date may,

3608

  

in the discretion of the Administrative Agent or Foreign Currency Agent, as
applicable, be deemed to

3609

  

have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All

3610

  

such payments (other than payments on account of principal or interest on, or
the fronting fee with respect

3611

  

to, Foreign Currency Loans and reimbursements of LC Disbursements made in LC
Foreign Currencies)

3612

  

shall be made to the Administrative Agent at its offices at 383 Madison Avenue,
New York, New York

3613

  

(or such other office as notified by the Administrative Agent to the Parent
Borrower in writing), except

3614

  

that payments to be made directly to the Issuing Bank or Swingline Lenders as
expressly provided herein

3615

  

shall be so made and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 10.03 shall be made

3616

  

directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to

3617

  

the Persons specified therein. All payments on account of principal or interest
on, or the fronting fee with

3618

  

respect to, Foreign Currency Loans and reimbursements of LC Disbursements made
in LC Foreign

3619

  

Currencies shall be made to the Foreign Currency Agent, for the account of the
applicable Foreign

3620

  

Currency Lenders (or, with respect to the fronting fee, the Fronting Lender) at
the office set forth on the

3621

  

Administrative Schedule. The Administrative Agent or the Foreign Currency Agent,
as applicable, shall

3622

  

distribute any such payments received by it for the account of any other Person
to the appropriate

3623

  

recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a

3624

  

day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business

3625

  

Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of

3626

  

such extension. Subject to Section 9.01, all payments (including prepayments) to
be made by the Parent

3627

  

Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers)

3628

  

hereunder and under each other Loan Document, whether on account of principal,
interest, fees or

3629

  

otherwise (other than payments in respect of the principal or interest on, or
the fronting fee with respect

3630

  

to, the Foreign Currency Loans or reimbursement of LC Disbursements made in LC
Foreign Currencies)

3631

  

shall be made in dollars. Subject to Section 9.01 and other than as set forth in
Section 2.05 or Section

 

-81-



--------------------------------------------------------------------------------

3632

  

2.24(d), all payments (including prepayments) to be made by the Parent Borrower
(on behalf of itself, the

3633

   Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) hereunder or
under each other Loan

3634

  

Document on account of principal or interest on, or the fronting fee with
respect to, the Foreign Currency

3635

  

Loans and reimbursements of LC Disbursements made in LC Foreign Currencies shall
be made in the

3636

  

relevant Foreign Currency. To the extent prohibited by applicable law, as
described in the definition of

3637

  

“Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Loan Party shall

3638

  

be applied to any Excluded Swap Obligations of such Loan Party.

3639

  

(b) If at any time insufficient funds are received by and available to the

3640

  

Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and

3641

  

fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then

3642

  

due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and

3643

  

fees then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC

3644

  

Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the

3645

  

amounts of principal and unreimbursed LC Disbursements then due to such parties.

3646

  

(c) If any Lender shall, by exercising any right of set-off or counterclaim or

3647

  

otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans,

3648

   Tranche A Term Loans or participations in LC Disbursements or Swingline Loans
resulting in such

3649

  

Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans,

3650

   Tranche A Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest

3651

  

thereon than the proportion received by any other Lender, then the Lender
receiving such greater

3652

  

proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Tranche A Term

3653

   Loans and participations in LC Disbursements and Swingline Loans of other
Lenders to the extent

3654

  

necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance

3655

  

with the aggregate amount of principal of and accrued interest on their
respective Revolving Loans,

3656

   Tranche A Term Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if

3657

  

any such participations are purchased and all or any portion of the payment
giving rise thereto is

3658

  

recovered, such participations shall be rescinded and the purchase price
restored to the extent of such

3659

  

recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any

3660

  

payment made by the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary

3661

  

Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment

3662

  

obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans

3663

  

or participations in LC Disbursements to any assignee or participant, other than
to the Parent Borrower or

3664

  

any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Parent

3665

  

Borrower, each Subsidiary Term Borrower and each Foreign Subsidiary Borrower
consents to the

3666

  

foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender

3667

  

acquiring a participation pursuant to the foregoing arrangements may exercise
against the Parent

3668

  

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower, as
the case may be, rights

3669

  

of set-off and counterclaim with respect to such participation as fully as if
such Lender were a direct

3670

  

creditor of the Parent Borrower, such Subsidiary Term Borrower or such Foreign
Subsidiary Borrower in

3671

  

the amount of such participation.

3672

  

(d) Unless the Administrative Agent or Foreign Currency Agent, as applicable,
shall

3673

  

have received notice from the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and

3674

  

the Foreign Subsidiary Borrowers) prior to the date on which any payment
hereunder is due to (a) the

3675

  

Administrative Agent for the account of the Lenders or the Issuing Bank or
(b) the Foreign Currency

3676

  

Agent for the account of the Foreign Currency Lenders, the Fronting Lender or
the Issuing Bank that the

3677

  

Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower, as the case may be,

3678

  

will not make such payment, the Administrative Agent or Foreign Currency Agent,
as applicable, may

 

-82-



--------------------------------------------------------------------------------

3679

  

assume that the Parent Borrower, such Subsidiary Term Borrower or such Foreign
Subsidiary Borrower,

3680

  

as the case may be, has made such payment on such date in accordance herewith
and may, in reliance

3681

  

upon such assumption, distribute to the Lenders, the Foreign Currency Lenders,
the Fronting Lender or

3682

  

the Issuing Bank, as the case may be, the amount due. In such event, if the
Parent Borrower, such

3683

   Subsidiary Term Borrower or such Foreign Subsidiary Borrower, as the case may
be, has not in fact made

3684

  

such payment due to (i) the Administrative Agent, then each of the Lenders or
the Issuing Bank, as the

3685

  

case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so

3686

  

distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date

3687

  

such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the

3688

  

greater of the Federal Funds EffectiveNYFRB Rate and a rate determined by the
Administrative Agent in

3689

  

accordance with banking industry rules on interbank compensation or (ii) the
Foreign Currency Agent,

3690

  

then each of the Foreign Currency Lenders, the Fronting Lender or the Issuing
Bank, as the case may be,

3691

  

severally agrees to repay to the Foreign Currency Agent forthwith on demand the
amount so distributed to

3692

  

such Foreign Currency Lenders, Fronting Lender or Issuing Bank with interest
thereon, for each day from

3693

  

and including the date such amount is distributed to it to but excluding the
date of payment to the Foreign

3694

  

Currency Agent, at a rate determined by the Foreign Currency Agent in accordance
with banking industry

3695

  

rules on interbank compensation.

3696

  

(e) If any Lender shall fail to make any payment required to be made by it
pursuant

3697

  

to Section 2.04(d), 2.05(d) or (e), 2.06(b), 2.18(d) or 10.03(c), then the
Administrative Agent or Foreign

3698

  

Currency Agent, as applicable, may, in its discretion (notwithstanding any
contrary provision hereof),

3699

  

apply any amounts thereafter received by the Administrative Agent or Foreign
Currency Agent, as

3700

  

applicable, for the account of such Lender to satisfy such Lender’s obligations
under such Sections until

3701

  

all such unsatisfied obligations are fully paid.

3702

  

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

3703

  

(a) If any Lender requests compensation under Section 2.15, or if the Parent

3704

  

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any

3705

  

additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant

3706

  

to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for

3707

  

funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its

3708

  

offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i)

3709

  

would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
the case may be, in the

3710

  

future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not

3711

  

otherwise be disadvantageous to such Lender. The Parent Borrower (on behalf of
itself, the Subsidiary

3712

   Term Borrowers and the Foreign Subsidiary Borrowers) hereby agrees to pay all
reasonable costs and

3713

  

expenses incurred by any Lender in connection with any such designation or
assignment.

3714

  

(b) If any Lender requests compensation under Section 2.15, or if the Parent

3715

  

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any

3716

  

additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant

3717

  

to Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder (or, in the case of a

3718

  

Revolving Lender, becomes a Defaulting Lender), then the Parent Borrower (on
behalf of itself, the

3719

   Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) may, at its
sole expense and effort,

3720

  

upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate,

3721

  

without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its

3722

  

interests, rights and obligations under this Agreement to an assignee selected
by the Parent Borrower that

3723

  

shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such

3724

  

assignment); provided that (i) the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers

 

-83-



--------------------------------------------------------------------------------

3725

  

and the Foreign Subsidiary Borrowers) shall have received the prior written
consent of the Administrative

3726

  

Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank and
Swingline Lenders),

3727

  

which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an

3728

  

amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and

3729

  

Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder,

3730

  

from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Parent

3731

  

Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers (in
the case of all other

3732

  

amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under

3733

  

Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a

3734

  

material reduction in such compensation or payments. A Lender shall not be
required to make any such

3735

  

assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the

3736

  

circumstances entitling the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary

3737

  

Borrower to require such assignment and delegation cease to apply.

3738

  

SECTION 2.20 Designation of Foreign Subsidiary Borrowers. (a) The Parent

3739

  

Borrower may at any time and from time to time, with the prior consent of the
Administrative Agent

3740

  

(such consent not to be unreasonably withheld or delayed), designate any Foreign
Subsidiary as a Foreign

3741

  

Subsidiary Borrower, by delivery to the Administrative Agent of a Foreign
Subsidiary Borrowing

3742

  

Agreement executed by such Foreign Subsidiary and the Parent Borrower, and upon
such consent and

3743

  

such delivery (together with the delivery of the applicable Foreign Security
Documents and the

3744

  

satisfaction of the Foreign Security Collateral and Guarantee Requirement), such
Foreign Subsidiary shall

3745

  

for all purposes of this Agreement and the other Loan Documents be a Foreign
Subsidiary Borrower until

3746

  

the Parent Borrower shall terminate such designation pursuant to a termination
agreement satisfactory to

3747

  

the Administrative Agent, whereupon such Foreign Subsidiary shall cease to be a
Foreign Subsidiary

3748

  

Borrower and a party to this Agreement and any other applicable Loan Documents.
Notwithstanding the

3749

  

preceding sentence, but subject to Section 10.04(a), no such termination will
become effective as to any

3750

  

Foreign Subsidiary Borrower at a time when any principal of or interest on any
Loan to such Foreign

3751

  

Subsidiary Borrower is outstanding. The Administrative Agent shall notify the
Revolving Lenders at

3752

  

least five Business Days prior to granting such consent and, if any Revolving
Lender notifies the

3753

  

Administrative Agent within five Business Days that it is not permitted by
applicable requirements of law

3754

  

or any of its organizational policies to make Revolving Loans to, or participate
in Letters of Credit for the

3755

  

account of, the relevant Foreign Subsidiary, shall withhold such consent or
shall give such consent only

3756

  

upon effecting changes to the provisions of this Article II as are contemplated
by paragraph (b) of this

3757

  

Section 2.20 that will ensure that such Revolving Lender is not required to make
Revolving Loans to, or

3758

  

participate in Letters of Credit for the account of, such Foreign Subsidiary. As
soon as practicable upon

3759

  

receipt of a Foreign Subsidiary Borrowing Agreement, the Administrative Agent
shall send a copy thereof

3760

  

to each Lender.

3761

  

(b) In order to accommodate (i) the designation of a Foreign Subsidiary as a
Foreign

3762

  

Subsidiary Borrower or (ii) extensions of credit to a Foreign Subsidiary
Borrower, in each case, where

3763

  

one or more Revolving Lenders are able and willing to lend Revolving Loans to,
and participate in Letters

3764

  

of Credit issued for the account of, such Foreign Subsidiary, but other
Revolving Lenders are not so able

3765

  

and willing, the Administrative Agent shall be permitted, with the consent of
the Parent Borrower, to

3766

  

effect such changes to the provisions of this Article II as it reasonably
believes are appropriate in order for

3767

  

such provisions to operate in a customary and usual manner for
“multiple-currency” syndicated lending

3768

  

agreements to a limited liability company and certain of its foreign
subsidiaries, all with the intention of

3769

  

providing procedures for the Revolving Lenders who are so able and willing to
extend credit to such

3770

  

Foreign Subsidiaries and for the other Revolving Lenders not to be required to
do so. Prior to effecting

3771

  

any such changes, the Administrative Agent shall give all Revolving Lenders at
least three Business

3772

  

Days’ notice thereof and an opportunity to comment thereon.

 

-84-



--------------------------------------------------------------------------------

3773

  

SECTION 2.21     Incremental Facilities.

3774

  

(a) The Parent Borrower may on one or more occasions, by written notice to the

3775

  

Administrative Agent, request (i), during the Revolving Availability Period, the
establishment of

3776

  

Incremental Revolving Commitments and/or (ii) the establishment of Incremental
Term Commitments;

3777

  

provided that, at the time of (and after giving effect to) the establishment of
any Incremental Revolving

3778

  

Commitments or Incremental Term Commitments, the aggregate amount of all
Incremental Revolving

3779

   Commitments and Incremental Term Commitments established pursuant to this
Section 2.21, together

3780

  

with the aggregate amount of all Incremental Equivalent Debt previously (or
substantially

3781

  

simultaneously) incurred pursuant to Section 6.01(a)(xx), shall not exceed the
greatersum of (A)

3782

  

$300,000,000200,000,000 and (B) an amount such that, after giving effect to the
making of such

3783

  

Incremental Revolving Commitments (and assuming any such Incremental Revolving
Commitments are

3784

  

fully drawn) and Incremental Term Loans and the making of any other Indebtedness
incurred

3785

  

substantially simultaneously therewith, the Senior Secured Net Leverage Ratio,
calculated on a pro forma

3786

  

basis, is no greater than 2.503.00 to 1.00 (it being understood that (i) the
Parent Borrower may incur

3787

  

Incremental Revolving Commitments under clause (B) prior to incurring
Incremental Revolving

3788

  

Commitments under clause (A) and (ii) if the Parent Borrower incurs Incremental
Revolving

3789

  

Commitments under clause (A) and/or Incremental Equivalent Debt under clause
(A)(1) of Section

3790

  

6.01(a)(xx) on the same date that it incurs Incremental Revolving Commitments
under clause (B), then

3791

  

the Senior Secured Net Leverage Ratio for purposes of clause (B) will be
calculated without giving regard

3792

  

to any incurrence on such date of Incremental Revolving Commitments under clause
(A) or Incremental

3793

  

Equivalent Debt under clause (A)(1) of Section 6.01(a)(xx)). Each such notice
shall specify (A1) the date

3794

  

on which the Parent Borrower proposes that the Incremental Revolving Commitments
or the Incremental

3795

   Term Commitments, as applicable, shall be effective, which shall be a date
not less than 10 Business

3796

  

Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which

3797

  

such notice is delivered to the Administrative Agent, and (B2) the amount of the
Incremental Revolving

3798

  

Commitments or Incremental Term Commitments, as applicable, being requested (it
being agreed that (x)

3799

  

any Lender approached to provide any Incremental Revolving Commitment or
Incremental Term

3800

   Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving

3801

   Commitment or Incremental Term Commitment and (y) any Person that the Parent
Borrower proposes to

3802

  

become an Incremental Lender, if such Person is not then a Lender, must be
reasonably acceptable to the

3803

  

Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, the Issuing Bank

3804

  

and the Swingline Lenders).

3805

  

(b) The terms and conditions of any Incremental Revolving Commitment and Loans

3806

  

and other extensions of credit to be made thereunder shall be identical to those
of theany then existing

3807

  

Class of Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be

3808

  

treated as a single Class with such Revolving Commitments and Loans. The terms
and conditions of any

3809

   Incremental Term Commitments and the Incremental Term Loans to be made
thereunder shall be, except

3810

   as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the

3811

   Tranche A Term Commitments and the Tranche A Term Loans; provided that (i)
the interest rate margins

3812

   with respect to any Incremental Term Loans shall be as agreed by the Borrower
and the lenders in respect

3813

   thereof, (ii) any Incremental Term Loan shall have terms, in Parent
Borrower’s reasonable judgment,

3814

   customary for a term loan under then-existing market convention, (iii)
subject to clause (ii) above, the

3815

   amortization schedule with respect to any Incremental Term Loans shall be as
agreed by the Borrower

3816

   and the lenders in respect thereof, provided that the weighted average life
to maturity of any Incremental

3817

   Term Loans shall be no shorter than the remaining weighted average life to
maturity of the Tranche A

3818

   Terms Loans, (iv) no Incremental Term Maturity Date with respect to
Incremental Term Loans shall be

3819

   earlier than the later of (1) the Tranche A Maturity Date and (2) the Latest
Maturity Date then in effect

3820

   with respect to Extended Term Loans, (v) except as set forth above, the
Incremental Term Loans shall be

 

-85-



--------------------------------------------------------------------------------

3821

   treated no more favorably than the Tranche A Term Loans (in each case,
including with respect to

3822

   mandatory and voluntary prepayments); provided that the foregoing shall not
apply to covenants or other

3823

   provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to the

3824

   establishment of such Incremental Term Loans; provided further that any
Incremental Term Loans may

3825

   add additional covenants or events of default not otherwise applicable to the
Tranche A Term Loans or

3826

   covenants more restrictive than the covenants applicable to the Tranche A
Term Loans in each case prior

3827

   to the Latest Maturity Date in effect immediately prior to the establishment
of such Incremental Facility

3828

   so long as all Lenders receive the benefits of such additional covenants,
events of default or more

3829

   restrictive covenants, (vi) to the extent the terms applicable to any
Incremental Term Loans are

3830

   inconsistent with the terms applicable to the Tranche A Term Loans (except,
in each case, as otherwise

3831

   permitted pursuant to this paragraph (b)), such terms shall be reasonably
satisfactory to the

3832

   Administrative Agent, and (vii) any Incremental Facility shall have the same
Guarantees as, shall rank

3833

   pari passu with respect to the Liens on the Collateral and in right of
payment with the Loans (except to the

3834

   extent that the related Incremental Facility Agreement provides for such
Incremental Term Loans to be

3835

   treated less favorably, in which case such Incremental Term Loans shall be
subject to a customary

3836

   intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent). Any

3837

   Incremental Term Commitments established pursuant to an Incremental Facility
Agreement that have

3838

   identical terms and conditions, and any Incremental Term Loans made
thereunder, shall be designated as

3839

   a separate series (each a “Series”) of Incremental Term Commitments and
Incremental Term Loans for all

3840

   purposes of this Agreement. Notwithstanding the foregoing, in no event shall
there be more than seven

3841

   maturity dates in respect of the Credit Facilities (including any Extended
Term Loans, Extended

3842

   Revolving Commitments, Replacement Term Loans or Replacement Revolving
Facilities).

3843

  

(c) The Incremental Commitments shall be effected pursuant to one or more

3844

  

Incremental Facility Agreements executed and delivered by Holdings, the Parent
Borrower, each

3845

  

Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided

3846

  

that (other than with respect to the incurrence of Incremental Term Loans the
proceeds of which shall be

3847

   used to consummate an acquisition permitted by this Agreement for which the
Parent Borrower has

3848

  

determined, in good faith, that limited conditionality is reasonably necessary
(any such acquisition, a

3849

   “Limited Conditionality Acquisition”) as to which conditions (i) through
(iii) below shall not apply) no

3850

  

Incremental Commitments shall become effective unless (i) no Default or Event of
Default shall have

3851

  

occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and

3852

  

immediately after giving effect to such Incremental Commitments and the making
of Loans and issuance

3853

  

of Letters of Credit thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the

3854

  

representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and

3855

  

correct on and as of such date, (iii) after giving effect to such Incremental
Commitments and the making

3856

  

of Loans and other extensions of credit thereunder to be made on the date of
effectiveness thereof (and

3857

  

assuming in the case of any Incremental Revolving Commitments to be made on the
date of effectiveness

3858

  

thereof that such Incremental Revolving Commitments are fully drawn), Holdings
and the Parent

3859

  

Borrower shall be in pro forma compliance with the financial covenants set forth
in Sections 6.12 and

3860

  

6.13, (iv) the Parent Borrower shall make any payments required to be made
pursuant to Section 2.16 in

3861

  

connection with such Incremental Commitments and the related transactions under
this Section, and (v)

3862

  

the other conditions, if any, set forth in the applicable Incremental Facility
Agreement are satisfied;

3863

   provided further that no Incremental Term Loans in respect of a Limited
Conditionality Acquisition shall

3864

   become effective unless (i) no Default or Event of Default shall have
occurred and be continuing as of the

3865

   date of entry into the definitive acquisition documentation in respect of
such Limited Conditionality

3866

   Acquisition (the “Limited Conditionality Acquisition Agreement”), (ii) on the
date of effectiveness of the

3867

   Limited Conditionality Acquisition Agreement, the representations and
warranties of each Loan Party set

3868

   forth in the Loan Documents shall be true and correct on and as of such date
and (iii) on the date of

3869

   effectiveness of the Limited Conditionality Acquisition Agreement and
assuming such Incremental Term

 

-86-



--------------------------------------------------------------------------------

3870    Loans were made on such date, Holdings and the Parent Borrower shall be
in pro forma compliance with 3871   

the financial covenants set forth in Sections 6.12 and 6.13. Each Incremental
Facility Agreement may,

3872   

without the consent of any Lender, effect such amendments to this Agreement and
the other Loan

3873   

Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect

3874   

to the provisions of this Section.

3875   

(d) Upon the effectiveness of an Incremental Commitment of any Incremental

3876   

Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of the

3877   

Commitments and Loans of the applicable Class) hereunder, and henceforth shall
be entitled to all the

3878   

rights of, and benefits accruing to, Lenders (or Lenders in respect of
Commitments and Loans of the

3879   

applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other

3880   

obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class)

3881   

hereunder and under the other Loan Documents, and (ii) in the case of any
Incremental Revolving

3882    Commitment, (A) such Incremental Revolving Commitment shall constitute
(or, in the event such 3883   

Incremental Lender already has a Revolving Commitment, shall increase) the
Revolving Commitment of

3884   

such Incremental Lender and (B) the total Revolving Commitments shall be
increased by the amount of

3885   

such Incremental Revolving Commitment, in each case, subject to further increase
or reduction from time

3886   

to time as set forth in the definition of the term “Revolving Commitment.” For
the avoidance of doubt,

3887   

upon the effectiveness of any Incremental Revolving Commitment, the Revolving
Exposure of the

3888   

Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the

3889   

Revolving Lenders, shall automatically be adjusted to give effect thereto.

3890   

(e) On the date of effectiveness of any Incremental Revolving Commitments, each

3891   

Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental

3892   

Revolving Commitment, and each such Incremental Revolving Lender shall purchase
from each

3893   

Revolving Lender, at the principal amount thereof (together with accrued
interest), such interests in the

3894   

Revolving Loans and participations in Letters of Credit outstanding on such date
as shall be necessary in

3895   

order that, after giving effect to all such assignments and purchases, such
Revolving Loans and

3896   

participations in Letters of Credit will be held by all the Revolving Lenders
ratably in accordance with

3897   

their Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving

3898   

Commitment.

3899   

(f) Subject to the terms and conditions set forth herein and in the applicable

3900    Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series 3901    shall make a loan to the Parent Borrower in an
amount equal to such Incremental Term Commitment on 3902    the date specified
in such Incremental Facility Agreement.[Reserved]. 3903   

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the

3904   

Administrative Agent of any notice from the Parent Borrower referred to in
paragraph (a) above and of

3905   

the effectiveness of any Incremental Commitments, in each case advising the
Lenders of the details

3906   

thereof and, in the case of effectiveness of any Incremental Revolving
Commitments, of the Applicable

3907   

Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be

3908   

made pursuant to paragraph (e) above.

3909   

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this

3910   

Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following

3911   

provisions shall apply for so long as such Lender is a Defaulting Lender:

3912   

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment

3913   

of such Defaulting Lender pursuant to Section 2.12(a).

 

-87-



--------------------------------------------------------------------------------

3914   

(b) The Revolving Commitment and Revolving Credit Exposure of such Defaulting

3915   

Lender shall not be included in determining whether the requisite Lenders have
taken or may take

3916   

any action hereunder or under any other Loan Document (including any consent to
any

3917   

amendment or waiver pursuant to Section 10.02); provided that (i) no Commitment
of a

3918   

Defaulting Lender may be increased or extended without such Defaulting Lender’s
consent, (ii)

3919   

no waiver, amendment or other modification may reduce the amount of principal
owing to a

3920   

Defaulting Lender without such Defaulting Lender’s consent and (iii) any waiver,
amendment or

3921   

other modification requiring the consent of all Lenders or each affected Lender
which affects

3922   

such Defaulting Lender differently than other affected Lenders shall require the
consent of such

3923   

Defaulting Lender.

3924   

(c) If any Swingline Exposure or LC Exposure exists or any Foreign Currency
Loans

3925   

are outstanding at the time a Revolving Lender becomes a Defaulting Lender then
(i) all or any

3926   

part of such Swingline Exposure, LC Exposure and Foreign Currency Participating
Interest of

3927   

such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause

3928   

(b) of the definition of such term) shall be reallocated among the Revolving
Lenders that are Non-

3929   

Defaulting Lenders in accordance with their respective Applicable Percentages
but only to the

3930   

extent (x) the sum of a Non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting

3931   

Lender’s Swingline Exposure, LC Exposure and Foreign Currency Participating
Interest does not

3932   

exceed such Non-Defaulting Lenders’ Revolving Commitments and (y) the conditions
set forth in

3933   

Section 4.02 are satisfied at such time. In the case of any such reallocation,
the fees payable to

3934   

the Revolving Lenders pursuant to Section 2.12(a) and Section 2.12(b)(i) and the
Foreign

3935   

Currency Loan Participants pursuant to Section 2.12(e) shall be adjusted in
accordance with such

3936   

Non-Defaulting Lenders’ Applicable Percentages.

3937   

(d) If the reallocation described in clause (c) above cannot, or can only
partially, be

3938   

effected, the Parent Borrower shall, within one Business Day following notice by
the

3939   

Administrative Agent (x) first, prepay such Swingline Exposure, (y) second, cash
collateralize

3940   

such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to

3941   

clause (c) above) in accordance with the procedures set forth in Section 2.05(j)
for so long as such

3942   

LC Exposure is outstanding and (z) third, cash collateralize for the benefit of
the Fronting Lender,

3943   

the obligations of the Parent Borrower and any Foreign Subsidiary Borrower
corresponding to

3944   

such Defaulting Lender’s Foreign Currency Participating Interest (after giving
effect to any

3945   

partial reallocation pursuant to clause (c) above) for so long as the
circumstances giving rise to

3946   

such obligation to provide such cash collateral remain relevant (which cash
collateralization

3947   

requirement shall be satisfied by the Parent Borrower depositing such cash
collateral into an

3948   

account opened by the Administrative Agent). In the case of any such cash
collateralization, the

3949   

Parent Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to

3950   

Section 2.12(b)(i) (with respect to such Defaulting Lender’s LC Exposure) or
Section 2.12(e)

3951   

(with respect to such Defaulting Lender’s Foreign Currency Participating
Interest) for so long as

3952   

such Defaulting Lender’s LC Exposure is cash collateralized.

3953   

(e) If any Defaulting Lender’s LC Exposure is neither cash collateralized nor

3954   

reallocated pursuant to paragraph (c) or (d) above, then, without prejudice to
any rights or

3955   

remedies of the Issuing Bank or any Revolving Lender that is not a Defaulting
Lender hereunder,

3956   

all participation fees payable under Section 2.12(b)(i) with respect to such
Defaulting Lender’s

3957   

LC Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized

3958   

and/or reallocated pursuant to paragraph (c) and (d) above.

 

-88-



--------------------------------------------------------------------------------

3959

  

(f) If all or any portion of such Defaulting Lender’s Foreign Currency
Participating

3960

  

Interest is neither cash collateralized nor reallocated pursuant to paragraph
(c) or (d) above, then,

3961

  

without prejudice to any rights or remedies of the Fronting Lender or any
Revolving Lender that

3962

  

is not a Defaulting Lender hereunder, all participation fees payable under
Section 2.12(e) with

3963

  

respect to such Defaulting Lender’s Foreign Currency Participating Interest that
has not been

3964

  

reallocated or cash collateralized shall be payable to the Fronting Lender until
and to the extent

3965

  

such Foreign Currency Participating Interest is cash collateralized and/or
reallocated pursuant to

3966

  

paragraph (c) and (d) above.

3967

  

(g) So long as any Lender is a Defaulting Lender, the Swingline Lenders shall
not be

3968

  

required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend

3969

  

or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100%

3970

  

covered by the Revolving Commitments of the Revolving Lenders that are not
Defaulting

3971

  

Lenders and/or cash collateral will be provided by the Parent Borrower in
accordance with

3972

  

paragraph (c) above, and participating interests in any such newly issued or
increased Letter of

3973

  

Credit or newly made Swingline Loan shall be allocated among Revolving Lenders
that are not

3974

  

Defaulting Lenders in a manner consistent with paragraph (c) above (and
Defaulting Lenders

3975

  

shall not participate therein).

3976

  

(h) So long as any Lender is a defaulting Lender, the Fronting Lender shall not
be

3977

  

required to fund any Fronted Foreign Currency Loan unless it is satisfied that
the related exposure

3978

  

and the Defaulting Lender’s Foreign Currency Participating Interest will be 100%
covered by the

3979

  

Revolving Commitments of the Revolving Lenders that are not Defaulting Lenders
and/or cash

3980

  

collateral will be provided by the Parent Borrower in accordance with paragraph
(c) above.

3981

  

(i) In the event that (i) a Lender becomes a Defaulting Lender as a result of
the

3982

  

occurrence of any event described in clause (d) of the definition of the term
“Defaulting Lender”

3983

  

with respect to such Lender’s parent company and for so long as such event shall
continue or (ii)

3984

  

the Swingline Lenders, the Issuing Bank or the Fronting Lender has a good faith
belief that any

3985

  

Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in

3986

  

which such Lender commits to extend credit, the Swingline Lenders shall not be
required to fund

3987

  

any Swingline Loan, the Issuing Bank shall not be required to issue, amend,
renew or extend any

3988

  

Letter of Credit, and the Fronting Lender shall not be required to fund any
Fronted Foreign

3989

  

Currency Loan, unless the Swingline Lenders, the Issuing Bank or the Fronting
Lender, as the

3990

  

case may be, shall have entered into arrangements with Holdings and the Parent
Borrower or such

3991

  

Revolving Lender satisfactory to the Swingline Lenders, the Issuing Bank or the
Fronting Lender,

3992

  

as the case may be, to defease any risk to it in respect of such Lender
hereunder.

3993

  

(j) In the event that (x) a Bankruptcy Event or a Bail-In Action with respect to
a

3994

  

Revolving Lender Parent shall have occurred following the Restatement Date and
for so long as

3995

  

such Bankruptcy Event or Bail-In Action shall continue or (y) the Swingline
Lenders, the Issuing

3996

  

Bank or the Fronting Lender has a good faith belief that any Revolving Lender
has defaulted in

3997

  

fulfilling its obligations under one or more other agreements in which such
Lender commits to

3998

  

extend credit, the Swingline Lenders shall not be required to fund any Swingline
Loan, the

3999

  

Issuing Bank shall not be required to issue, amend, renew or extend any Letter
of Credit, and the

4000

  

Fronting Lender shall not be required to fund any Fronted Foreign Currency Loan,
unless the

4001

  

Swingline Lenders, the Issuing Bank or the Fronting Lender, as the case may be,
shall have

4002

  

entered into arrangements with Holdings and the Parent Borrower or such
Revolving Lender

4003

  

satisfactory to the Swingline Lenders or the Issuing Bank, as the case may be,
to defease any risk

4004

  

to it in respect of such Lender hereunder.

 

-89-



--------------------------------------------------------------------------------

4005

  

(k) In the event that the Administrative Agent, the Parent Borrower, the Issuing

4006

  

Bank, the Fronting Lender and the Swingline Lenders each agree that a Defaulting
Lender has

4007

  

adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the

4008

  

Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the

4009

  

inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such

4010

  

of (i) the Revolving Loans of the other Revolving Lenders (other than Swingline
Loans and

4011

  

(other than in the case of any Defaulting Lender that is a Foreign Currency
Lender) Foreign

4012

  

Currency Loans) as the Administrative shall determine may be necessary in order
for such Lender

4013

  

to hold such Revolving Loans in accordance with its Applicable Percentage and
(ii) the Foreign

4014

  

Currency Participating Interests of the other Revolving Lenders as the
Administrative shall

4015

  

determine may be necessary in order for such Lender to hold such in Foreign
Currency

4016

  

Participating Interests accordance with its ratable share thereof.

4017

  

(l) If all or any portion of a Defaulting Lender’s Swingline Exposure, LC
Exposure

4018

  

or Foreign Currency Participating Interest is reallocated to non-Defaulting
Lenders pursuant to

4019

  

this Section 2.22, then the defined terms hereunder (including “Applicable
Percentage”) shall, as

4020

  

necessary or advisable (in the reasonable determination of the Administrative
Agent) be read as

4021

  

used in this Agreement to give effect to such reallocation.

4022

  

SECTION 2.23 Extensions.

4023

  

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or

4024

   more offers (each, an “Extension Offer”) made from time to time by the Parent
Borrower to all Lenders of

4025

   Tranche A Term Loans with a like maturity date orwith Revolving Commitments
with a like maturity

4026

   date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the

4027

   respective Tranche A Term Loans or Revolving Commitments with a like maturity
date, as the case may

4028

   be) and on the same terms to each such Lender, the Parent Borrower is hereby
permitted to consummate

4029

   from time to time transactions with individual Lenders that accept the terms
contained in such Extension

4030

   Offers to extend the maturity date of each such Lender’s Tranche A Term Loans
and/or Revolving

4031

   Commitments and otherwise modify the terms of such Tranche A Term Loans
and/or Revolving

4032

   Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by

4033

   increasing the interest rate or fees payable in respect of such Tranche A
Term Loans and/or Revolving

4034

   Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such

4035

   Lender’s Tranche A Term Loans) (each, an “Extension,” and each group of
Tranche A Term Loans or

4036

   Revolving Commitments, as applicable, in each case as so extended, as well as
the original Tranche A

4037

   Term Loans and the original Revolving Commitments (in each case not so
extended), being a “tranche”;

4038

   any Extended Term Loans shall constitute a separate tranche of Term Loans
from the tranche of Term

4039

   Loans from which they were converted, and any Extended Revolving Commitments
shall constitute a

4040

   separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which

4041

   they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall

4042

   have occurred and be continuing at the time the offering document in respect
of an Extension Offer is

4043

   delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined

4044

   by the Parent Borrower and set forth in the relevant Extension Offer), the
Revolving Commitment of any

4045

   Revolving Lender that agrees to an extension with respect to such Revolving
Commitment extended

4046

   pursuant to an Extension (an “Extended Revolving Commitment”), and the
related outstandings, shall be

4047

   a Revolving Commitment (or related outstandings, as the case may be) with the
same terms as the original

4048

   Revolving Commitments (and related outstandings); provided that (x) subject
to the provisions of

4049

   Sections 2.04(e) and 2.05(k) to the extent dealing with Swingline Loans and
Letters of Credit which

4050

   mature or expire after a maturity date when there exist Extended Revolving
Commitments with a longer

4051

   maturity date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all

 

-90-



--------------------------------------------------------------------------------

4052

   Lenders with Revolving Commitments in accordance with their Applicable
Percentage of the Revolving

4053

   Commitments (and except as provided in Sections 2.04(e) and 2.05(k), without
giving effect to changes

4054

   thereto on an earlier maturity date with respect to Swingline Loans and
Letters of Credit theretofore

4055

   incurred or issued) and all borrowings under Revolving Commitments and
repayments thereunder shall be

4056

   made on a pro rata basis (except for (A) payments of interest and fees at
different rates on Extended

4057

   Revolving Commitments (and related outstandings) and (B) repayments required
upon the scheduled

4058

   maturity date of the non-Extended Revolving Commitments) and (y) at no time
shall there be Revolving

4059

   Commitments hereunder (including Extended Revolving Commitments and any
original Revolving

4060

   Commitments) which have more than three different maturity dates,
(iii) except as to interest rates, fees,

4061

   amortization, final maturity date, premium, required prepayment dates and
participation in prepayments

4062

   (which shall, subject to immediately succeeding clauses (iv), (v), and (vi),
be determined between the

4063

   Parent Borrower and set forth in the relevant Extension Offer), the Tranche A
Term Loans of any Tranche

4064

   A Term Lender that agrees to an extension with respect to such Tranche A Term
Loans extended pursuant

4065

   to any Extension (the “Extended Term Loans”) shall have the same terms as the
tranche of Tranche A

4066

   Term Loans subject to such Extension Offer, (iv) the final maturity date of
any Extended Term Loans

4067

   shall be no earlier than the maturity date of the Tranche A Term Loans from
which they were converted

4068

   and the amortization schedule applicable to Tranche A Term Loans pursuant to
Section 2.10(a) for

4069

   periods prior to the Tranche A Maturity Date may not be increased, (v) the
weighted average life of any

4070

   Extended Term Loans shall be no shorter than the remaining weighted average
life of the Tranche A

4071

   Term Loans extended thereby, (vi) any Extended Term Loans may participate on
a pro rata basis or a less

4072

   than pro rata basis (but not greater than a pro rata basis) in any voluntary
or mandatory repayments or

4073

   prepayments of Tranche A Term Loans hereunder (except for repayments required
upon the scheduled

4074

   maturity date of the non-Extended Term Loans), in each case as specified in
the respective Extension

4075

   Offer, (vii) if the aggregate principal amount of Tranche A Term Loans
(calculated on the face amount

4076

   thereof) in respect of which Tranche A Term Lenders shall have accepted the
relevant Extension Offer

4077

   shall exceed the maximum aggregate principal amount of Tranche A Term Loans
offered to be extended

4078

   by the Parent Borrower pursuant to such Extension Offer, then the Tranche A
Term Loans of such

4079

   Tranche A Term Lenders shall be extended ratably up to such maximum amount
based on the respective

4080

   principal amounts (but not to exceed actual holdings of record) with respect
to which such Tranche A

4081

   Term Lenders have accepted such Extension Offer, (viii) if the aggregate
amount of Revolving

4082

   Commitments in respect of which Revolving Lenders shall have accepted the
relevant Extension Offer

4083

   shall exceed the maximum aggregate principal amount of Revolving Commitments
offered to be extended

4084

   by the Parent Borrower pursuant to such Extension Offer, then the Revolving
Loans of such Revolving

4085

   Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts

4086

   (but not to exceed actual holdings of record) with respect to which such
Revolving Lenders have accepted

4087

   such Extension Offer, (ixiv) all documentation in respect of such Extension
shall be consistent with the

4088

   foregoing, and (xv) any applicable Minimum Extension Condition shall be
satisfied unless waived by the

4089

   Parent Borrower and (xi) the Minimum Tranche Amount shall be satisfied unless
waived by the

4090

   Administrative Agent. Notwithstanding the foregoing, in no event shall there
be more than seven maturity

4091

   dates in respect of the Credit Facilities (including any Extended Term Loans,
Extended Revolving

4092

   Commitments, Replacement Term Loans or Replacement Revolving Facilities)..

4093

  

(b) With respect to all Extensions consummated by the Parent Borrower pursuant
to

4094

  

this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for

4095

  

purposes of Section 2.11 and (ii) no Extension Offer is required to be in any
minimum amount or any

4096

  

minimum increment, provided that (x) the Parent Borrower may at its election
specify as a condition (a

4097

  

“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be

4098

  

determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and may

4099

  

be waived by the Parent Borrower) of Tranche A Term Loans or Revolving
Commitments (as applicable)

4100

  

of any or all applicable tranches be tendered and (y) no tranche of Extended
Term Loans shall be in an

 

-91-



--------------------------------------------------------------------------------

4101    amount of less than $50,000,000 (the “Minimum Tranche Amount”), unless
such Minimum Tranche 4102    Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby 4103    consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment
4104    of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving 4105    Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the 4106    requirements
of any provision of this Agreement (including, without limitation, Sections 2.11
and 2.18) 4107    or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction 4108    contemplated by this Section.
4109   

(c) No consent of any Lender or the Administrative Agent shall be required to

4110    effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with 4111    respect to one or more of its Term Loans
and/or Revolving Commitments (or a portion thereof) and (B) 4112    with respect
to any Extension of the Revolving Commitments, the consent of the Issuing Bank
and 4113    Swingline Lenders, which consent shall, in each case, not be
unreasonably withheld or delayed. All 4114    Extended Term Loans, Extended
Revolving Commitments and all obligations in respect thereof shall be 4115   
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a 4116    pari passu basis with all other applicable
Obligations under this Agreement and the other Loan 4117    Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into 4118
   amendments to this Agreement and the other Loan Documents with the Parent
Borrower as may be 4119    necessary in order to establish new tranches or
sub-tranches in respect of Revolving Commitments or 4120    Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
4121    reasonable opinion of the Administrative Agent and the Parent Borrower
in connection with the 4122    establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. 4123   
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at 4124    their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a 4125    maturity date
prior to the then latest maturity date so that such maturity date is extended to
the then latest 4126    maturity date (or such later date as may be advised by
local counsel to the Administrative Agent). 4127   

(d) In connection with any Extension, the Parent Borrower shall provide the

4128    Administrative Agent at least five Business Days’ (or such shorter
period as may be agreed by the 4129    Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including, without 4130   
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative 4131    management of the credit facilities hereunder
after such Extension), if any, as may be established by, or 4132    acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this 4133    Section. 4134   

SECTION 2.24 Foreign Currency Participations; Conversion of Foreign Currency

4135   

Loans.

4136   

(a) With respect to each Foreign Currency Loan in any Foreign Currency, the

4137    Fronting Lender irrevocably agrees to grant and hereby grants to each
Lender that is a Foreign Currency 4138    Loan Participant with respect to
Foreign Currency Loans made in such Foreign Currency, and, to induce 4139    the
Fronting Lender to make Foreign Currency Loans in any applicable Foreign
Currency hereunder, each 4140    Lender that is a Foreign Currency Loan
Participant with respect to Foreign Currency Loans made in such 4141    Foreign
Currency irrevocably agrees to accept and purchase and hereby accepts and
purchases from the 4142    Fronting Lender, on the terms and conditions
hereinafter stated, for such Foreign Currency Loan 4143    Participant’s own
account and risk, with respect to any Fronted Foreign Currency Loan in any
Foreign 4144    Currency in which such Lender is a Foreign Currency Loan
Participant, an undivided interest (a “Foreign 4145    Currency Participating
Interest”), in an amount equal to such Foreign Currency Loan Participant’s 4146
   Applicable Percentage of the outstanding principal amount of such Foreign
Currency Loan (it being

 

-92-



--------------------------------------------------------------------------------

4147    understood that such calculation shall be made in respect of the
outstanding principal amount of such 4148    Foreign Currency Loan, and not the
portion thereof constituting a Fronted Foreign Currency Loan), in the 4149   
Fronting Lender’s obligations and rights under such Fronted Foreign Currency
Loan made hereunder. 4150    Each Revolving Lender that is a Foreign Currency
Loan Participant with respect to any Foreign Currency 4151    unconditionally
and irrevocably agrees with the Fronting Lender that, solely upon the occurrence
of an 4152    event set forth in Section 2.24(d)(i) or (ii), such Revolving
Lender shall pay to the Fronting Lender upon 4153    demand an amount equal to
(i) in the case of an event set forth in Section 2.24(d)(i) with respect to a
4154    Foreign Currency Loan for which such Revolving Lender is a Foreign
Currency Loan Participant, the 4155    Dollar Equivalent of such Foreign
Currency Loan Participant’s Applicable Percentage of the amount of 4156    such
payment which is not so paid as required under this Agreement and (ii) in the
case of an event set 4157    forth in Section 2.24(d)(ii), the Dollar Equivalent
of such Revolving Lender’s Applicable Percentage of 4158    the Foreign Currency
Loans then outstanding in any Foreign Currency in which such Revolving Lender is
4159    a Foreign Currency Loan Participant. 4160   

(b) If any amount required to be paid by any Foreign Currency Loan Participant
to

4161    the Fronting Lender pursuant to Section 2.24(a) or Section 2.24(d) is
not made available to the Fronting 4162    Lender when due, such Foreign
Currency Loan Participant shall pay to the Fronting Lender, on demand, 4163   
such amount with interest thereon at a rate equal to the greater of the daily
average Overnight LIBO Rate 4164    and a rate determined by the Administrative
Agent in accordance with banking industry rules on 4165    interbank
compensation for the period until such Foreign Currency Loan Participant makes
such amount 4166    immediately available to the Fronting Lender. If such amount
is not made available to the Fronting 4167    Lender by such Foreign Currency
Loan Participant within three Business Days of such due date, the 4168   
Fronting Lender shall also be entitled to recover such amount with interest
thereon at the rate per annum 4169    applicable to Eurocurrency Loans under the
Revolving Facility, on demand. A certificate of the Fronting 4170    Lender
submitted to any Foreign Currency Loan Participant with respect to amounts owed
under this 4171    Section shall be conclusive absent manifest error. 4172   

(c) Whenever, at any time after the Fronting Lender has received from any
Foreign

4173    Currency Loan Participant its pro rata share of such payment in
accordance with subsection 2.24(a) in 4174    respect of any Fronted Foreign
Currency Loan, the Fronting Lender receives any payment related to such 4175   
Foreign Currency Loan (whether directly from thea Borrower or otherwise,
including proceeds of 4176    collateral applied thereto by the Fronting Lender
or the Administrative Agent, on behalf of the Fronting 4177    Lender), or any
payment of interest on account thereof, the Fronting Lender will, within three
Business 4178    Days after receipt thereof, distribute to such Foreign Currency
Loan Participant its pro rata share thereof 4179    (and hereby directs the
Administrative Agent to remit such pro rata share to such Foreign Currency Loan
4180    Participant out of any such payment received by the Administrative Agent
for the account of the Fronting 4181    Lender (it being understood that any
such payment shall be made in dollars and the Fronting Lender or 4182   
Administrative Agent, as applicable, shall convert any such amounts received by
it in a currency other 4183    than dollars into the Dollar Equivalent thereof
for purposes of such payment)); provided, however, that in 4184    the event
that any such payment received by the Fronting Lender shall be required to be
returned by the 4185    Fronting Lender, such Foreign Currency Loan Participant
shall, within three Business Days, return to the 4186    Fronting Lender the
portion thereof previously distributed by the Fronting Lender to it. If any
amount 4187    required to be paid under this paragraph is paid within three
Business Days after such payment is due, the 4188    Foreign Currency Loan
Participant or Fronting Lender, as the case may be, which owes such amount shall
4189    pay to the Fronting Lender or Foreign Currency Loan Participant, as the
case may be, to which such 4190    amount is owed, on demand, such amount with
interest thereon at a rate equal to the greater of the daily 4191    average
Overnight LIBO Rate and a rate determined by the Administrative Agent in
accordance with 4192    banking industry rules on interbank compensation for the
period until such Foreign Currency Loan 4193    Participant or the Fronting
Lender, as the case may be, makes such amount immediately available to the 4194
   Fronting Lender or Foreign Currency Loan Participant, as the case may be. If
such amount is not made

 

-93-



--------------------------------------------------------------------------------

4195    available to the Fronting Lender or Foreign Currency Loan Participant,
as the case may be, by such 4196    Foreign Currency Loan Participant or
Fronting Lender, as the case may be, within three Business Days of 4197    such
due date, the Fronting Lender or Foreign Currency Participant, as the case may
be, shall also be 4198    entitled to recover such amount with interest thereon
at the rate per annum applicable to Eurocurrency 4199    Loans under the
Revolving Facility, on demand. 4200   

(d) In the event that any Foreign Currency Loan shall be outstanding and (i) the

4201    principal of or interest on such Foreign Currency Loan shall not be paid
(x) with respect to a payment due 4202    on a scheduled payment date, on such
Business Day (with respect to principal) and within five Business 4203    Days
after such date (with respect to interest) and (y) with respect to a payment due
on any other date, 4204    within five Business Days after the Parent Borrower
receives notice of such due date from the 4205    Administrative Agent or
Required Lenders, and, in either case, the Fronting Lender shall deliver to the
4206    Administrative Agent and the Parent Borrower a request that the
provisions of this Section 2.24(d) take 4207    effect with respect to such
Foreign Currency Loan or (ii) the Commitments shall be terminated or the 4208   
Loans accelerated pursuant to Article VII, then (unless such request is revoked
by the Fronting Lender) 4209    (x) the obligations of the Parent Borrower and
the Foreign Subsidiary Borrowers in respect of the 4210    principal of and
interest on such Fronted Foreign Currency Loan shall without further action be
converted 4211    into obligations denominated in dollars based upon the
Exchange Rate in effect for the day on which such 4212    conversion occurs, as
determined by the Administrative Agent in accordance with the terms hereof, 4213
   (y) such converted obligations will bear interest at the rate applicable to
overdue Eurocurrency Loans 4214    under the Revolving Facility and (z) each
applicable Foreign Currency Loan Participant shall pay the 4215    purchase
price for its Foreign Currency Participating Interest in such Foreign Currency
Loan by wire 4216    transfer of immediately available funds in dollars to the
Administrative Agent in the manner provided in 4217    Section 2.24(a) and (b)
(and the Administrative Agent shall promptly wire the amounts so received to the
4218    Fronting Lender). Upon any event specified in clause (ii) above, the
commitments of the Foreign 4219    Currency Lenders to make Foreign Currency
Loans pursuant to Section 2.01(a) shall be permanently 4220    terminated. The
obligations of the Revolving Lenders to acquire and pay for their Foreign
Currency 4221    Participating Interests pursuant to this Section 2.24(d) shall
be absolute and unconditional under any and 4222    all circumstances. 4223   

SECTION 2.25 Currency Fluctuations.

4224   

(a) No later than 11:00 A.M. (London time) on each Calculation Date, the Foreign

4225    Currency Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each 4226    applicable Foreign Currency, provided that,
upon receipt of a Borrowing Request pursuant to Section 4227    2.03, the
Foreign Currency Agent shall determine the Exchange Rate with respect to the
relevant Foreign 4228    Currency on the related Calculation Date (it being
acknowledged and agreed that the Administrative 4229    Agent shall use such
Exchange Rate for the purposes of determining compliance with Section 2.01(a)
4230    with respect to such Borrowing Request). The Exchange Rates so
determined shall become effective on 4231    the relevant Calculation Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date 4232
   and shall for all purposes of this Agreement (other than Section 10.14 and
any other provision expressly 4233    requiring the use of a current Exchange
Rate) be the Exchange Rates employed in converting any 4234    amounts between
dollars and any Foreign Currency. 4235   

(b) No later than 11:00 A.M. (London time) on each Reset Date, the Foreign

4236    Currency Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal 4237    amounts of the Foreign Currency Loans
then outstanding (after giving effect to any Foreign Currency 4238    Loans to
be made or repaid on such date) and (ii) the total LC Exposure in currencies
other than dollars at 4239    such time.

 

-94-



--------------------------------------------------------------------------------

4240

  

(c) The Administrative Agent shall promptly notify the Parent Borrower, any

4241

  

applicable Foreign Subsidiary Borrower and the Foreign Currency Lenders of each
determination of an

4242

  

Exchange Rate hereunder.

4243

  

SECTION 2.26 Illegality. Notwithstanding any other provision herein, if any
Change

4244

  

in Law shall make it unlawful for any Lender to issue, make, maintain, fund or
charge interest with

4245

  

respect to any extension of credit to any Foreign Subsidiary Borrower or to give
effect to its obligations as

4246

  

contemplated by this Agreement with respect to any extensions of credit to any
Foreign Subsidiary

4247

  

Borrower, then, upon written notice by such Lender (each such Lender providing
such notice, an

4248

  

“Impacted Lender”) to the Parent Borrower and the Administrative Agent:

4249

  

(a) the obligations of the Lenders hereunder to make extensions of credit to
such

4250

  

Foreign Subsidiary Borrower shall forthwith be (x) suspended until each Impacted
Lender notifies the

4251

  

Parent Borrower and the Administrative Agent in writing that it is no longer
unlawful for such Impacted

4252

  

Lender to issue, make, maintain, fund or charge interest with respect to any
extension of credit to such

4253

  

Foreign Subsidiary Borrower or (y) to the extent required by law, cancelled;

4254

  

(b) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with

4255

  

respect to any outstanding Loan to such Foreign Subsidiary Borrower, such
Foreign Subsidiary Borrower

4256

  

shall repay (or at its option and to the extent permitted by law, assign to the
Parent Borrower) (x) all

4257

  

outstanding ABR Loans made to such Foreign Subsidiary Borrower within three
Business Days or such

4258

  

earlier period as required by law and (y) all outstanding Eurocurrency Loans
made to such Foreign

4259

  

Subsidiary Borrower on the last day of the then current Interest Periods with
respect to such Eurocurrency

4260

  

Loans or within such earlier period as required by law; and

4261

  

(c) if it shall be unlawful for any Impacted Lender to maintain, charge interest
or

4262

  

hold any participation with respect to any Letter of Credit issued on behalf of
such Foreign Subsidiary

4263

  

Borrower, such Foreign Subsidiary Borrower shall deposit in a cash collateral
account opened by the

4264

  

Administrative Agent an amount equal to the LC Exposure with respect to such
Letters of Credit within

4265

  

three Business Days or within such earlier period as required by law.

4266

   ARTICLE III

4267

  

4268

   Representations and Warranties

4269

  

Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower (as to
itself

4270

   only) and each Foreign Subsidiary Borrower (as to itself only) represents and
warrants to the Lenders

4271

  

that:

4272

  

SECTION 3.01 Organization; Powers. Each of Holdings, the Parent Borrower and its

4273

  

Subsidiaries (including the Receivables Subsidiary) is duly organized, validly
existing and in good

4274

  

standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to

4275

  

carry on its business as now conducted and, except where the failure to do so,
individually or in the

4276

  

aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do

4277

  

business in, and is in good standing in, every jurisdiction where such
qualification is required.

4278

  

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by

4279

  

each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary

4280

  

action. This Agreement has been duly executed and delivered by each of Holdings
and the Parent

4281

  

Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when

4282

  

executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of

 

-95-



--------------------------------------------------------------------------------

4283

  

Holdings, the Parent Borrower or such Loan Party (as the case may be),
enforceable in accordance with

4284

  

its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting

4285

  

creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in

4286

  

a proceeding in equity or at law.

4287

  

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions and the

4288

  

other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing

4289

  

with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made

4290

  

and are in full force and effect, (ii) filings necessary to perfect Liens
created under the Loan Documents

4291

  

and (iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform

4292

  

could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any applicable

4293

  

law or regulation or the charter, by-laws or other organizational documents of
Holdings, the Parent

4294

  

Borrower or any of its Subsidiaries (including the Receivables Subsidiary) or
any order of any

4295

  

Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other

4296

  

instrument binding upon Holdings, the Parent Borrower or any of its Subsidiaries
(including the

4297

  

Receivables Subsidiary) or their assets, or give rise to a right thereunder to
require any payment to be

4298

  

made by Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary),

4299

  

except for violations, defaults or the creation of such rights that could not
reasonably be expected to result

4300

  

in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset

4301

  

of Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary), except

4302

  

Liens created under the Loan Documents and Liens permitted by Section 6.02.

4303

  

SECTION 3.04 Financial Condition; No Material Adverse Change.

4304

  

(a) Holdings has heretofore furnished to the Lenders its consolidated balance
sheet

4305

  

and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended

4306

  

December 31, 20142016, reported on by KPMG LLP, independent public accountants,
and (ii) as of and

4307

  

for the fiscal quarterquarters and the portionportions of the fiscal year ended
on March 31, 2015,2017 and

4308

  

June 30, 2017, in each case certified by its chief financial officer (it being
understood that Holdings has

4309

  

furnished the foregoing to the Lenders by the filing with the Commission
Holdings’ annual report on

4310

  

Form 10-K for the fiscal year ended December 31, 20142016 and a quarterly report
on Form 10-Q for the

4311

  

fiscal quarterquarters ended March 31, 20152017 and June 30, 2017). Such
financial statements present

4312

  

fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings

4313

  

and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject

4314

  

to year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in

4315

  

clause (ii) above.

4316

  

(b) Except as disclosed in the financial statements referred to above or the
notes

4317

  

thereto or in the Information Memorandum, except for the Disclosed Matters and
except for liabilities

4318

  

arising as a result of the Transactions, after giving effect to the
Transactions, none of Holdings, the Parent

4319

  

Borrower or the Subsidiaries (including the Receivables Subsidiary) has, as of
the Restatement Date, any

4320

  

contingent liabilities that would be material to Holdings, the Parent Borrower
and the Subsidiaries

4321

  

(including the Receivables Subsidiary), taken as a whole.

4322

  

(c) Since December 31, 20142016, there has been no event, change or occurrence

4323

  

that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material

4324

  

Adverse Effect.

4325

  

SECTION 3.05 Properties.

 

-96-



--------------------------------------------------------------------------------

4326

  

(a) Each of Holdings, the Parent Borrower and its Subsidiaries has good title
to, or

4327

  

valid leasehold interests in, all its real and personal property material to its
business (including its

4328

  

Mortgaged Properties), except for minor defects in title that do not interfere
with its ability to conduct its

4329

  

business as currently conducted or to utilize such properties for their intended
purposes.

4330

  

(b) Each of Holdings, the Parent Borrower and its Subsidiaries owns, or is
licensed

4331

  

to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its

4332

  

business, and the use thereof by Holdings, the Parent Borrower and its
Subsidiaries does not infringe

4333

  

upon the rights of any other Person, except for any such infringements that,
individually or in the

4334

  

aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

4335

  

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased

4336

  

by Holdings, the Parent Borrower or any of its Subsidiaries as of the
Restatement Date after giving effect

4337

  

to the Transactions.

4338

  

(d) As of the Restatement Date, none of Holdings, the Parent Borrower or any of
its

4339

  

Subsidiaries has received written notice of any pending or contemplated
condemnation proceeding

4340

  

affecting any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation. Neither any

4341

  

Mortgaged Property nor any interest therein is subject to any right of first
refusal, option or other

4342

  

contractual right to purchase such Mortgaged Property or interest therein.

4343

  

SECTION 3.06 Litigation and Environmental Matters.

4344

  

(a) There are no actions, suits or proceedings by or before any arbitrator or

4345

  

Governmental Authority pending against or, to the knowledge of Holdings or the
Parent Borrower,

4346

  

threatened against or affecting Holdings, the Parent Borrower or any of its
Subsidiaries (including the

4347

  

Receivables Subsidiary) (i) as to which there is a reasonable possibility of an
adverse determination and

4348

  

that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a

4349

  

Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents

4350

  

or the Transactions.

4351

  

(b) Except for the Disclosed Matters and except with respect to any other
matters

4352

  

that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse

4353

  

Effect, none of Holdings, the Parent Borrower or any of its Subsidiaries
(including the Receivables

4354

  

Subsidiary) (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with

4355

  

any permit, license or other approval required under any Environmental Law,
(ii) has become subject to

4356

  

any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental

4357

  

Liability or (iv) knows of any basis for any Environmental Liability.

4358

  

(c) Since the Restatement Date, there has been no change in the status of the

4359

  

Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the

4360

  

likelihood of, a Material Adverse Effect.

4361

  

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings, the

4362

  

Parent Borrower and its Subsidiaries (including the Receivables Subsidiary) is
in compliance with all

4363

  

laws, regulations and orders of any Governmental Authority applicable to it or
its property and all

4364

  

indentures, agreements and other instruments binding upon it or its property,
except where the failure to

4365

  

do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse

4366

  

Effect. No Default has occurred and is continuing.

 

-97-



--------------------------------------------------------------------------------

4367

  

SECTION 3.08 Investment Company Status. None of Holdings, the Parent Borrower

4368

  

or any of its Subsidiaries (including the Receivables Subsidiary) is an
“investment company” as defined

4369

  

in, or subject to regulation under, the Investment Company Act of 1940.

4370

  

SECTION 3.09 Taxes. Each of Holdings, the Parent Borrower and its Subsidiaries

4371

  

(including the Receivables Subsidiary) has timely filed or caused to be filed
all Tax returns and reports

4372

  

required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it,

4373

  

except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which

4374

  

Holdings, the Parent Borrower or such Subsidiary (including the Receivables
Subsidiaries), as applicable,

4375

  

has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not

4376

  

reasonably be expected to result in a Material Adverse Effect.

4377

  

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to

4378

  

occur that, when taken together with all other such ERISA Events for which
liability is reasonably

4379

  

expected to occur, could reasonably be expected to result in a Material Adverse
Effect. As of the

4380

  

Restatement Date, the present value of all accumulated benefit obligations of
all underfunded Plans

4381

  

(based on the assumptions used for purposes of the Financial Accounting
Standards Board Accounting

4382

  

Standards Codification Topic No. 715-30) did not, as of the date of the most
recent financial statements

4383

  

reflecting such amounts, exceed by more than $20,000,000 the fair market value
of the assets of all such

4384

  

underfunded Plans.

4385

  

SECTION 3.11 Disclosure. Each of Holdings and the Parent Borrower has disclosed

4386

  

to the Lenders all agreements, instruments and corporate or other restrictions
to which Holdings, the

4387

  

Parent Borrower or any of its Subsidiaries (including the Receivables
Subsidiary) is subject, and all other

4388

  

matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to

4389

  

result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports,

4390

  

financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the

4391

  

Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other

4392

  

Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information

4393

  

so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to

4394

  

make the statements therein, in the light of the circumstances under which they
were made, not

4395

  

misleading; provided that, with respect to projected financial information,
Holdings and the Parent

4396

  

Borrower represent only that such information was prepared in good faith based
upon assumptions

4397

  

believed to be reasonable at the time such projections were prepared.

4398

  

SECTION 3.12 Subsidiaries. Holdings does not have any subsidiaries other than
the

4399

  

Parent Borrower and the Parent Borrower’s Subsidiaries. Schedule 3.12 sets forth
the name of, and the

4400

  

ownership interest of the Parent Borrower in, each Subsidiary of the Parent
Borrower and identifies each

4401

  

Subsidiary that is a Subsidiary Loan Party, in each case as of the Restatement
Date.

4402

  

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all material

4403

  

insurance policies maintained by or on behalf of Holdings, the Parent Borrower
and the Subsidiaries as of

4404

  

the Restatement Date. As of the Restatement Date, all premiums due in respect of
such insurance have

4405

  

been paid.

4406

  

SECTION 3.14 Labor Matters. As of the Restatement Date, there are no strikes,

4407

  

lockouts or slowdowns against Holdings, the Parent Borrower or any Subsidiary
pending or, to the

4408

  

knowledge of Holdings or the Parent Borrower, threatened that could reasonably
be expected to have a

4409

  

Material Adverse Effect. All payments due from Holdings, the Parent Borrower or
any Subsidiary, or for

4410

  

which any claim may be made against Holdings, the Parent Borrower or any
Subsidiary, on account of

 

-98-



--------------------------------------------------------------------------------

4411

  

wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a

4412

  

liability on the books of Holdings, the Parent Borrower or such Subsidiary
except for those which,

4413

  

individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

4414

  

The consummation of the Transactions will not give rise to any right of
termination or right of

4415

  

renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the

4416

  

Parent Borrower or any Subsidiary is bound.

4417

  

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions

4418

  

to occur on the Restatement Date and immediately following the making of each
Loan made on the

4419

  

Restatement Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair

4420

  

value of the assets of each Loan Party, at a fair valuation, will exceed its
debts and liabilities,

4421

  

subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of each Loan

4422

  

Party will be greater than the amount that will be required to pay the probable
liability of its debts and

4423

  

other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute

4424

  

and matured, (c) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or

4425

  

otherwise, as such debts and liabilities become absolute and matured and (d) the
Loan Parties, on a

4426

  

consolidated basis, will not have unreasonably small capital with which to
conduct the business in which

4427

  

it is engaged as such business is now conducted and is proposed to be conducted
following the

4428

  

Restatement Date.

4429

  

SECTION 3.16 Senior Indebtedness. The Obligations constitute “Senior

4430

  

Indebtedness” under the terms of any Indebtedness that is subordinated in right
of payment to the

4431

  

Obligations.

4432

  

SECTION 3.17 Security Documents.

4433

  

(a) The Pledge Agreement is effective to create in favor of the Collateral
Agent, for

4434

  

the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as

4435

  

defined in the Pledge Agreement) and, when such Collateral is delivered to the
Collateral Agent and for

4436

  

so long as the Collateral Agent remains in possession of such Collateral, the
security interest created by

4437

  

the Pledge Agreement shall constitute a perfected first priority security
interest in all right, title and

4438

  

interest of the pledgor thereunder in such Collateral, in each case prior and
superior in right to any other

4439

  

Person.

4440

  

(b) The Security Agreement is effective to create in favor of the Collateral
Agent, for

4441

  

the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as

4442

  

defined in the Security Agreement) and, when financing statements in appropriate
form are filed in the

4443

  

offices specified on Schedule 6 to the Perfection Certificate, the security
interest created by the Security

4444

  

Agreement shall constitute a perfected security interest in all right, title and
interest of the grantors

4445

  

thereunder in such Collateral (other than the Intellectual Property (as defined
in the Security Agreement)),

4446

  

in each case prior and superior in right to any other Person, other than with
respect to Liens permitted by

4447

  

Section 6.02.

4448

  

(c) When the Security Agreement (or a summary thereof) is filed in the United

4449

  

States Patent and Trademark Office and the United States Copyright Office and
the financing statements

4450

  

referred to in Section 3.17(b) above are appropriately filed, the security
interest created by the Security

4451

  

Agreement shall constitute a perfected security interest in all right, title and
interest of the grantors

4452

  

thereunder in the Intellectual Property (as defined in the Security Agreement)
in which a security interest

4453

  

may be perfected by filing, recording or registering a security agreement,
financing statement or

4454

  

analogous document in the United States Patent and Trademark Office or the
United States Copyright

 

-99-



--------------------------------------------------------------------------------

4455

  

Office, as applicable, in each case prior and superior in right to any other
Person (it being understood that

4456

  

subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright

4457

  

Office and subsequent UCC filings may be necessary to perfect a lien on
registered trademarks, trademark

4458

  

applications and copyrights acquired by the Loan Parties after the Closing
Date), other than with respect

4459

  

to Liens permitted by Section 6.02.

4460

  

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
is

4461

  

effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage,

4462

  

in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable Lien

4463

  

on all of the applicable mortgagor’s right, title and interest in and to the
Mortgaged Properties thereunder

4464

  

and the proceeds thereof, and when the Mortgages are filed in the appropriate
offices, the Lien created by

4465

  

each Mortgage shall constitute a perfected Lien on all right, title and interest
of the applicable mortgagor

4466

  

in such Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any

4467

  

other Person, other than with respect to the rights of Persons pursuant to Liens
permitted by Section 6.02.

4468

  

(e) Following the execution of any Foreign Security Document pursuant to Section

4469

  

4.03, each Foreign Security Document shall be effective to create in favor of
the Collateral Agent, for the

4470

  

benefit of the Secured Parties, a legal, valid and enforceable security interest
in the applicable collateral

4471

  

covered by such Foreign Security Document, and when the actions specified in
such Foreign Security

4472

  

Document, if any, are completed, the security interest created by such Foreign
Security Document shall

4473

  

constitute a perfected security interest in all right, title and interest of the
grantors thereunder in such

4474

  

collateral to the full extent possible under the laws of the applicable foreign
jurisdiction, in each case prior

4475

  

and superior in right to any other Person, other than with respect to Liens
permitted by Section 6.02.

4476

  

SECTION 3.18 Federal Reserve Regulations.

4477

  

(a) None of Holdings, the Parent Borrower or any of the Subsidiaries (including
the

4478

  

Receivables Subsidiary) is engaged principally, or as one of its important
activities, in the business of

4479

  

extending credit for the purpose of buying or carrying Margin Stock.

4480

  

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether

4481

  

directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a

4482

  

violation of the provisions of the Regulations of the Board, including
Regulation U or X.

4483

  

SECTION 3.19 Anti-Corruption Laws and Sanctions. The Parent Borrower has

4484

  

implemented and maintains in effect policies and procedures designed to ensure
compliance by Holdings,

4485

  

the Parent Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with

4486

  

Anti-Corruption Laws and applicable Sanctions, and Holdings, the Parent
Borrower, its Subsidiaries and

4487

  

their respective officers and employeesdirectors and to the knowledge of the
Parent Borrower its

4488

   directorsemployees and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in

4489

  

all material respects. None of (a) Holdings, the Parent Borrower, any Subsidiary
or any of their

4490

  

respective directors, officers or employees, or (b) to the knowledge of the
Parent Borrower, any agent of

4491

  

Holdings, the Parent Borrower or any Subsidiary that will act in any capacity in
connection with or

4492

  

benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of

4493

  

Credit, use of proceeds or other transaction contemplated by the Credit
Agreement will violate Anti-

4494

  

Corruption Laws or applicable Sanctions.

4495

  

SECTION 3.20 EEA Financial Institutions. No Loan Party is an EEA Financial

4496

  

Institution.

 

-100-



--------------------------------------------------------------------------------

4497

  

SECTION 3.21 Persons of Significant Control. In respect of any shares of a
Person

4498

  

incorporated in England and Wales over which security or Collateral under the
Security Documents is

4499

  

created, or purported to be created, pursuant to any Security Documents (the
“Secured English Shares”):

4500

  

(a) no “warning notice” as defined in paragraph 1 of Schedule 1B of the
Companies Act 2006 (a

4501

  

“Warning Notice”) and no “restrictions notice” as defined in paragraph 1 of
Schedule 1B of the

4502

  

Companies Act 2006 (a “Restrictions Notice”) pursuant to Part 21A of the
Companies Act 2006 has been

4503

  

issued to a Loan Party in respect of any Secured English Shares; and (b) each
Loan Party has complied

4504

  

with any Warning Notices or Restrictions Notices pursuant to Part 21A of the
Companies Act 2006 issued

4505

  

to it in respect of any Secured English Shares.

4506

   ARTICLE IV

4507

  

4508

   Conditions

4509

  

SECTION 4.01 Closing Date. Subject to the last sentence of this Section 4.01,
the

4510

  

obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder on

4511

  

the Closing Date shall not become effective and are subject to the satisfaction
of the following conditions

4512

  

(it being understood and acknowledged that the Closing Date occurred on
October 16, 2013 and that

4513

  

capitalized terms and Section references used in this Section 4.01 shall be used
with the meanings

4514

  

assigned thereto in the ExistingOriginal Credit Agreement):

4515

  

(a) The Administrative Agent (or its counsel) shall have received from each
party

4516

  

hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written

4517

  

evidence satisfactory to the Administrative Agent (which may include facsimile
or other

4518

  

electronic transmission of a signed signature page of this Agreement) that such
party has signed a

4519

  

counterpart of this Agreement.

4520

  

(b) The Agents shall have received a favorable written opinion (addressed to the

4521

  

Administrative Agent and the Lenders and dated the Closing Date) of each of
(i) Cahill Gordon &

4522

  

Reindel LLP, (ii) McDonald Hopkins LLC, (iii) Barnes & Thornburg LLP, and
(iv) Jones & Day

4523

  

in each case in form and substance reasonably satisfactory to the Administrative
Agent. Each of

4524

  

Holdings and the Parent Borrower hereby requests such counsel to deliver such
opinions.

4525

  

(c) The Administrative Agent shall have received such documents and certificates
as

4526

  

the Administrative Agent or its counsel may reasonably request relating to the
organization,

4527

  

existence and good standing of each Loan Party, the authorization of the
Transactions and any

4528

  

other legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in

4529

  

form and substance satisfactory to the Administrative Agent and its counsel.

4530

  

(d) The Administrative Agent shall have received a certificate, dated the
Closing

4531

  

Date and signed by the President, a Vice President or a Financial Officer of
Holdings and the

4532

  

Parent Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of

4533

  

Section 4.02.

4534

  

(e) The Administrative Agent shall have received all fees and other amounts due
and

4535

  

payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or

4536

  

payment of all out-of-pocket expenses (including fees, charges and disbursements
of counsel)

4537

  

required to be reimbursed or paid by any Loan Party hereunder or under any Loan
Document.

4538

  

(f) The Collateral and Guarantee Requirement shall have been satisfied and the

4539

  

Administrative Agent shall have received a completed Perfection Certificate
dated the Closing

 

-101-



--------------------------------------------------------------------------------

4540

  

Date and signed by an executive officer or Financial Officer of the Parent
Borrower, together

4541

  

with all attachments contemplated thereby, including the results of a search of
the Uniform

4542

  

Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions

4543

  

contemplated by the Perfection Certificate and copies of the financing
statements (or similar

4544

  

documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative

4545

  

Agent that the Liens indicated by such financing statements (or similar
documents) are permitted

4546

  

by Section 6.02 or have been released or will be released pursuant to UCC-3
financing statements

4547

  

or other release documentation delivered to the Collateral Agent.

4548

  

(g) The Administrative Agent shall have received evidence that the insurance

4549

  

required by Section 5.07 and the Security Documents is in effect, together with
endorsements

4550

  

naming the Collateral Agent, for the benefit of the Secured Parties, as
additional insured and loss

4551

  

payee thereunder, to the extent required by Section 5.07.

4552

  

(h) The Transactions shall have been consummated or shall be consummated

4553

  

substantially simultaneously with the initial funding of the Tranche A Term
Loans on the Closing

4554

  

Date in accordance with applicable law and all other related documentation in
all material

4555

  

respects (without giving effect to any amendments not approved by the
Administrative Agent),

4556

  

and after giving effect to the Transactions and the other transactions
contemplated hereby, none

4557

  

of Holdings, the Parent Borrower or any of the Subsidiaries shall have
outstanding any shares of

4558

  

preferred stock or any Indebtedness to a Person other than the Parent Borrower
or any Subsidiary,

4559

  

other than (i) Indebtedness incurred under the Loan Documents and
(ii) Indebtedness incurred

4560

  

and outstanding as of the Closing Date in compliance with Section 6.01 of this
Agreement. The

4561

  

Liens securing the obligations under the Existing Credit Agreement shall have
been released or

4562

  

shall be released substantially simultaneously with the initial funding of the
Tranche A Term

4563

  

Loans on the Closing Date. Each Lender party hereto that is also a “Lender”
under the Existing

4564

  

Credit Agreement hereby waives the requirement for advance notice of termination
of

4565

  

“Commitments” under the Existing Credit Agreement and prepayment of any “Loans”

4566

  

outstanding thereunder; provided such notice of termination and prepayment is
delivered on the

4567

  

Closing Date of this Agreement.

4568

  

(i) The Lenders shall have received the financial statements referred to in
Section

4569

  

3.04(a).

4570

  

(j) The Administrative Agent shall have received a certificate, in form and
substance

4571

  

reasonably satisfactory to the Administrative Agent, dated the Closing Date and
signed by the

4572

  

chief financial officer of each of Holdings and the Parent Borrower, certifying
that Holdings and

4573

  

its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are solvent.

4574

  

(k) The Administrative Agent and the Lenders shall have received all
documentation

4575

  

and other information required by bank regulatory authorities under applicable
“know your

4576

  

customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

4577

   The Administrative Agent shall notify the Parent Borrower and the Lenders of
the Closing Date, and such

4578

   notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to

4579

   make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless

4580

   each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 5:00 p.m.,

4581

   New York City time, on October 16, 2013 (and, in the event such conditions
are not so satisfied or

4582

   waived, the Commitments shall terminate at such time).

 

-102-



--------------------------------------------------------------------------------

4583

  

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on

4584

   the occasion of any Borrowing (other than (i) any Revolving Loan made
pursuant to Section 2.04(d) or

4585

   Section 2.05(d) and (ii) any continuation or conversion of a Borrowing
pursuant to the terms hereof that

4586

   does not result in the increase of the aggregate principal amount of the
Borrowings then outstanding), and

4587

   of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to receipt of the

4588

   request therefor in accordance herewith and to the satisfaction of the
following conditions:

4589

  

(a) The representations and warranties of each Loan Party set forth in the Loan

4590

  

Documents shall be true and correct on and as of the date of such Borrowing or
the date of

4591

  

issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

4592

  

(b) At the time of and immediately after giving effect to such Borrowing or the

4593

  

issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default

4594

  

shall have occurred and be continuing.

4595

  

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of

4596

   Credit shall be deemed to constitute a representation and warranty by
Holdings and the Parent Borrower

4597

   on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section.

4598

  

SECTION 4.03 Credit Events Relating to Foreign Subsidiary Borrowers. The

4599

   obligation of each Lender to make Loans to any Foreign Subsidiary Borrower,
and of the Issuing Bank to

4600

   issue, amend, renew or extend any Letter of Credit to any Foreign Subsidiary
Borrower, is subject to the

4601

   satisfaction of the following conditions:

4602

  

(a) With respect to the earlier to occur of the initial Loan made to or the
initial Letter

4603

  

of Credit issued for the account of such Foreign Subsidiary Borrower:

4604

  

(i) the Administrative Agent (or its counsel) shall have received such

4605

  

Foreign Subsidiary Borrower’s Foreign Subsidiary Borrowing Agreement duly
executed

4606

  

and delivered by all parties thereto;

4607

  

(ii) the Administrative Agent shall have received such documents (including

4608

  

legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably

4609

  

request relating to the formation, existence and good standing of such Foreign
Subsidiary

4610

  

Borrower, the authorization of the transactions contemplated hereby relating to
such

4611

  

Foreign Subsidiary Borrower and any other legal matters relating to such Foreign

4612

  

Subsidiary Borrower or its Foreign Subsidiary Borrowing Agreement, all in form
and

4613

  

substance satisfactory to the Administrative Agent and its counsel; and

4614

  

(iii) the Administrative Agent and the Lenders shall have received all

4615

  

documentation and other information relating to such Foreign Subsidiary Borrower

4616

  

required by bank regulatory authorities under applicable “know your customer”
and anti-

4617

  

money laundering rules and regulations, including the PATRIOT Act, in all cases

4618

  

reasonably satisfactory to the Administrative Agent and the Lenders.

4619

  

SECTION 4.04 Conditions to the Restatement Date. The obligations of the Lenders

4620

   to make Loans and of the Issuing Bank to issue Letters of Credit hereunder on
the Restatement Date are

4621

   subject to, and shall not become effective until, the satisfaction of the
following conditions:

4622

  

(a) The Administrative Agent (or its counsel) shall have received
(i) counterparts of

4623

  

(or written evidence satisfactory to the Administrative Agent (which may include
facsimile or

 

-103-



--------------------------------------------------------------------------------

4624

   other electronic transmission of a signed signature page) that such party has
signed a counterpart

4625

   of) the Replacement Revolving Facility Amendment, executed by the Parent
Borrower, each

4626

   Foreign Subsidiary Borrower, each other Loan Party, the Administrative Agent,
the Fronting

4627

   Lender, each Issuing Bank, each Swingline Lender, and Persons with aggregate
Revolving

4628

   Commitments of $500,000,000 and Persons committing therein to make or
continue an aggregate

4629

   principal amount of Term Loans equal to $275,000,000300,000,000 and (ii)
reasonably

4630

   satisfactory evidence that (A) all Existing Term Loans shall have been paid
in full or will be paid

4631

   in full substantially simultaneously with the effectiveness of this
Agreement, or replaced with

4632

   Term Loans hereunder and (B) all Existing Revolving Commitments and Existing
Revolving

4633

   Loans shall be replaced with Revolving Commitments or Revolving Loans, as
applicable,

4634

   hereunder or otherwise terminated or repaid, as applicable (and in each case
all accrued interest

4635

   on the Existing Term Loans, Existing Revolving Loans and Existing Revolving
Commitments

4636

   and other amounts (including fees) outstanding in respect thereof shall have
been paid in full).

4637

  

(b) The Administrative Agent shall have received a favorable written opinion

4638

   (addressed to the Administrative Agent and the Lenders and dated the
Restatement Date) of each

4639

   of (i) Cahill Gordon & Reindel LLP, (ii) Barnes & Thornburg LLP and,
(iii) Jones Day and (iv)

4640

   Eversheds Sutherland LLP, in each case in form and substance reasonably
satisfactory to the

4641

   Administrative Agent. Each of Holdings and the Parent Borrower hereby
requests such counsel

4642

   to deliver such opinions.

4643

  

(c) The Administrative Agent shall have received such documents and certificates
as

4644

   the Administrative Agent or its counsel may reasonably request relating to
the organization,

4645

   existence and good standing of the Parent Borrower and each Foreign
Subsidiary Borrower, the

4646

   authorization of the Transactions and any other legal matters relating to the
Parent Borrower, the

4647

   Foreign Subsidiary Borrowers, the Loan Documents or the Transactions, all in
form and

4648

   substance satisfactory to the Administrative Agent and its counsel.

4649

  

(d) The Administrative Agent shall have received a certificate, dated the
Restatement

4650

   Date and signed by the President, a Vice President or a Financial Officer of
Holdings and the

4651

   Parent Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of

4652

   Section 4.02.

4653

  

(e) The Administrative Agent shall have received all fees and other amounts due
and

4654

   payable on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or

4655

   payment of all out-of-pocket expenses (including fees, charges and
disbursements of counsel)

4656

   required to be reimbursed or paid by any Loan Party hereunder or under any
Loan Document (and

4657

   for the avoidance of doubt, including all interest, fees, expenses and other
amounts due under the

4658

   Existing Credit Agreement).

4659

  

(f) (i) The Collateral and Guarantee Requirement shall have been satisfied as of
the

4660

   Restatement Date, (ii) with respect to each Mortgage encumbering each
Mortgaged Property

4661

   owned or leased by any Loan Party as of the Restatement Date, the Parent
Borrower shall have

4662

   delivered to the Administrative Agent (A) an amendment thereof (each, a
“Mortgage

4663

   Amendment”), setting forth such changes as are reasonably necessary to
reflect that the lien

4664

   securing the Obligations on the Restatement Date encumbers such Mortgaged
Property and to

4665

   further grant, preserve, protect and perfect the validity and priority of the
security interest created

4666

   thereby created and perfected, (B) a datedown/modification endorsement with
respect to each

4667

   policy of title insurance insuring the interest of the mortgagee with respect
to each such Mortgage

4668

   and (C) an opinion of local counsel as to the recordability of the applicable
Mortgage

 

-104-



--------------------------------------------------------------------------------

4669

  

Amendment and enforceability under the applicable local law of the applicable
Mortgage, as

4670

  

modified by the applicable Mortgage Amendment, and such other matters as may be
reasonably

4671

  

requested by the Administrative Agent, each of the foregoing reasonably
satisfactory to the

4672

  

Administrative Agent; provided that if, notwithstanding the use by the Loan
Parties of

4673

  

commercially reasonable efforts to satisfy the requirement set forth in this
Section 4.04(f)(ii),

4674

  

such requirement is not satisfied as of the Restatement Date, the satisfaction
of such requirement

4675

  

shall not be a condition to the obligations of the Lenders to make Loans and of
the Issuing Bank

4676

  

to issue Letters of Credit hereunder on the Restatement Date (but shall be
required to be satisfied

4677

  

in accordance with Section 5.14) and (iii) with respect to each Mortgaged
Property as of the

4678

  

Restatement Date that is located in a special flood hazard area, to the extent
required by

4679

  

Regulation H of the Board, the Parent Borrower shall have delivered to the
Administrative Agent

4680

  

(A) a policy of flood insurance that (1) covers any parcel of improved real
property that is

4681

  

encumbered by such Mortgage and is located in a special flood hazard area, (2)
is written in an

4682

  

amount that is reasonably satisfactory to the Administrative Agent and (3) has a
term ending not

4683

  

later than the maturity of the Indebtedness secured by such Mortgage and (B)
confirmation that

4684

  

the Parent Borrower has received the notice required pursuant to Section
208.25(i) of Regulation

4685

  

H of the Board..

4686

  

(g) The Lenders shall have received the financial statements referred to in
Section

4687

  

3.04(a).

4688

  

(h) The Cequent Spin-off shall be consummated substantially simultaneously with

4689

  

proceeds of the Restatement Date Dividend being applied to repay Existing Term
Loans and

4690

  

Existing Revolving Loans.

4691

  

The Administrative Agent shall notify the Parent Borrower and the Lenders of the

4692

   Restatement Date, and such notice shall be conclusive and binding.

4693

   ARTICLE V

4694

  

4695

   Affirmative Covenants

4696

  

Until the Commitments have expired or been terminated and the principal of and
interest

4697

   on each Loan and all fees payable hereunder shall have been paid in full and
all Letters of Credit shall

4698

   have expired or terminated and all LC Disbursements shall have been
reimbursed, each of Holdings, the

4699

   Parent Borrower, each Subsidiary Term Borrower (as to itself only) and each
Foreign Subsidiary

4700

   Borrower (as to itself only) covenants and agrees with the Lenders that:

4701

  

SECTION 5.01 Financial Statements and Other Information. Holdings or the Parent

4702

   Borrower will furnish to the Administrative Agent and each Lender:

4703

  

(a) within 90 days after the end of each fiscal year of Holdings, its audited

4704

  

consolidated balance sheet and related statements of operations, stockholders’
equity and cash

4705

  

flows as of the end of and for such year, setting forth in each case in
comparative form the figures

4706

  

for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent

4707

  

public accountants of recognized national standing (without a “going concern” or
like

4708

  

qualification or exception (except for any such qualification or exception
resulting from any

4709

  

current maturity of Loans hereunder) and without any qualification or exception
as to the scope of

4710

  

such audit) to the effect that such consolidated financial statements present
fairly in all material

4711

  

respects the financial condition and results of operations of Holdings and its
consolidated

4712

  

subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (it being

 

-105-



--------------------------------------------------------------------------------

4713   

understood that the obligation to furnish the foregoing to the Administrative
Agent and the

4714   

Lenders shall be deemed to be satisfied in respect of any fiscal year of
Holdings by the filing of

4715   

Holdings’ annual report on Form 10-K for such fiscal year with the Commission to
the extent the

4716   

foregoing are included therein);

4717   

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal

4718   

year of Holdings, its consolidated balance sheet and related statements of
operations,

4719   

stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then

4720   

elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for

4721   

the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the

4722   

previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all

4723   

material respects the financial condition and results of operations of Holdings
and its consolidated

4724   

subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to

4725   

normal year-end audit adjustments and the absence of footnotes (it being
understood that the

4726   

obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed

4727   

to be satisfied in respect of any fiscal quarter of Holdings by the filing of
Holdings’ quarterly

4728   

report on Form 10-Q for such fiscal quarter with the Commission to the extent
the foregoing are

4729   

included therein);

4730   

(c) within 90 days after the end of each fiscal year of Holdings (but in any
event no

4731   

later than two Business Days after any delivery of financial statements under
clause (a) above), or

4732   

within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of

4733   

Holdings (but in any event no later than two Business Days after any delivery of
financial

4734   

statements under clause (b) above), a certificate of a Financial Officer of
Holdings or the Parent

4735   

Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred,

4736   

specifying the details thereof and any action taken or proposed to be taken with
respect thereto,

4737   

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.12

4738   

and 6.13, (iii) stating whether any change in GAAP or in the application thereof
has occurred

4739   

since the date of Holdings’ audited financial statements referred to in
Section 3.04 and, if any

4740   

such change has occurred, specifying the effect of such change on the financial
statements

4741   

accompanying such certificate and (iv) identifying all Subsidiaries existing on
the date of such

4742   

certificate and indicating, for each such Subsidiary, whether such Subsidiary is
a Domestic

4743   

Subsidiary (and if so, whether such Subsidiary is a Subsidiary Loan Party) or a
Foreign

4744   

Subsidiary and whether such Subsidiary was formed or acquired since the end of
the previous

4745   

fiscal quarter;

4746   

(d) within 90 days after the end of each fiscal year of Holdings, (i) a
certificate of the

4747   

accounting firm that reported on such financial statements stating whether they
obtained

4748   

knowledge during the course of their examination of such financial statements of
any Default

4749   

(which certificate may be limited to the extent required by accounting rules or
guidelines) and (ii)

4750   

a certificate of a Financial Officer of Holdings or the Parent Borrower
(A) identifying any parcels

4751   

of real property or improvements thereto with a value exceeding
$2,000,0005,000,000 that have

4752   

been acquired by any Loan Party since the end of the previous fiscal year,
(B) identifying any

4753   

changes of the type described in Section 5.03(a) that have not been previously
reported by the

4754   

Parent Borrower, (C) identifying any Permitted Acquisitions that have been
consummated since

4755   

the end of the previous fiscal year, including the date on which each such
Permitted Acquisition

4756   

was consummated and the consideration therefor, and (D) identifying any
Intellectual Property

4757   

(as defined in the Security Agreement) with respect to which a notice is
required to be delivered

4758   

under the Security Agreement and has not been previously delivered and
(E) identifying any

4759   

Prepayment Events that have occurred since the end of the previous fiscal year
and setting forth a

 

-106-



--------------------------------------------------------------------------------

4760

  

reasonably detailed calculation of the Net Proceeds received from Prepayment
Events since the

4761

  

end of such previous fiscal year;;

4762

  

(e) no later than February 15 of each fiscal year of Holdings (commencing with
the

4763

  

fiscal year ending December 31, 2013), a detailed consolidated budget for such
fiscal year

4764

  

(including a projected consolidated balance sheet and related statements of
projected operations

4765

  

and cash flow as of the end of and for such fiscal year and setting forth the
assumptions used for

4766

  

purposes of preparing such budget) and, promptly when available, any material
revisions of such

4767

  

budget that have been approved by senior management of Holdings;

4768

  

(f) promptly after the same become publicly available, copies of all periodic
and

4769

  

other reports, proxy statements and other materials filed by Holdings, the
Parent Borrower or any

4770

  

Subsidiary with the Commission or with any national securities exchange, as the
case may be (it

4771

  

being understood that the obligation to furnish the foregoing to the
Administrative Agent and the

4772

  

Lenders shall be deemed to be satisfied to the extent the foregoing are filed
with the

4773

  

Commission); and

4774

  

(g) no later than five business days prior to any proposed utilization of the
Available

4775

  

Amount, a certificate of a Financial Officer of Holdings or the Parent Borrower
setting forth a

4776

  

reasonably detailed calculations of the Available Amount as of the date of the
proposed

4777

  

utilization (prior to giving effect thereto); and

4778

  

(gh) promptly following any request therefor, such other information regarding
the

4779

  

operations, business affairs and financial condition of Holdings, the Parent
Borrower or any

4780

  

Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or

4781

  

any Lender may reasonably request.

4782

  

SECTION 5.02 Notices of Material Events. Holdings and the Parent Borrower will

4783

   furnish to the Administrative Agent and each Lender prompt written notice of
the following:

4784

  

(a) the occurrence of any Default;

4785

  

(b) the filing or commencement of any action, suit or proceeding by or before
any

4786

  

arbitrator or Governmental Authority against or affecting Holdings, the Parent
Borrower or any

4787

  

Subsidiary thereof that, if adversely determined, could reasonably be expected
to result in a

4788

  

Material Adverse Effect;

4789

  

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA

4790

  

Events that have occurred, could reasonably be expected to result in liability
of Holdings, the

4791

  

Parent Borrower and its Subsidiaries in an aggregate amount exceeding
$15,000,000; and

4792

  

(d) any other development that results in, or could reasonably be expected to
result

4793

  

in, a Material Adverse Effect.

4794

  

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or

4795

  

other executive officer of the Parent Borrower setting forth the details of the
event or development

4796

  

requiring such notice and any action taken or proposed to be taken with respect
thereto.

4797

  

SECTION 5.03 Information Regarding Collateral.

 

-107-



--------------------------------------------------------------------------------

4798

  

(a) The Parent Borrower will furnish to the Administrative Agent prompt written

4799

   notice of any change (i) in any Loan Party’s legal name or in any trade name
used to identify it in the

4800

   conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief

4801

   executive office, its principal place of business, any office in which it
maintains books or records relating

4802

   to Collateral owned by it or any office or facility at which Collateral owned
by it is located (including the

4803

   establishment of any such new office or facility), (iii) in any Loan Party’s
identity or structure, (iv) in any

4804

   Loan Party’s jurisdiction of organization or (v) in any Loan Party’s Federal
Taxpayer Identification

4805

   Number. The Parent Borrower agrees not to effect or permit any change
referred to in the preceding

4806

   sentence unless written notice has been delivered to the Collateral Agent,
together with all applicable

4807

   information to enable the Administrative Agent to make all filings under the
Uniform Commercial Code

4808

   or otherwise that are required in order for the Collateral Agent (on behalf
of the Secured Parties) to

4809

   continue at all times following such change to have a valid, legal and
perfected security interest in all the

4810

   Collateral.

4811

  

(b) Each year, within 90 days after the end of each fiscal year of Holdings,
Holdings

4812

   (on behalf of itself and the other Loan Parties) shall deliver to the
Administrative Agent a certificate of a

4813

   Financial Officer of Holdings (i) setting forth the information required
pursuant to the Perfection

4814

   Certificate or confirming that there has been no change in such information
since the date of the

4815

   Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered

4816

   pursuant to this Section and (ii) certifying that all Uniform Commercial Code
financing statements

4817

   (including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including

4818

   all refilings, rerecordings and reregistrations, containing a description of
the Collateral have been filed of

4819

   record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant

4820

   to clause (i) above to the extent necessary to protect and perfect the
security interests under the Security

4821

   Documents for a period of not less than 18 months after the date of such
certificate (except as noted

4822

   therein with respect to any continuation statements to be filed within such
period).

4823

  

SECTION 5.04 Existence; Conduct of Business.

4824

  

(a) Each of Holdings, the Parent Borrower and the Foreign Subsidiary Borrowers

4825

   will, and will cause each of the Subsidiaries to, do or cause to be done all
things necessary to preserve,

4826

   renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges,

4827

   franchises, patents, copyrights, trademarks and trade names the loss of which
would have a Material

4828

   Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or

4829

   dissolution permitted under Section 6.03 or disposition permitted under
Section 6.05.

4830

  

(b) Holdings and the Parent Borrower will cause all the Equity Interests of the

4831

   Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers to be owned,
directly or indirectly, by

4832

  

the Parent Borrower or any Subsidiary, and the Subsidiary Term Borrowers shall
at all times remain a

4833

   guarantor under the Guarantee Agreement.

4834

  

SECTION 5.05 Payment of Obligations. Each of Holdings, the Parent Borrower, the

4835

   Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the

4836

   Subsidiaries (including the Receivables Subsidiary) to, pay its Indebtedness
and other obligations,

4837

   including Tax liabilities, before the same shall become delinquent or in
default, except (a) those being

4838

   contested in good faith by appropriate proceedings and for which Holdings,
the Parent Borrower, a

4839

   Subsidiary Term Borrower, or a Foreign Subsidiary Borrower or such
Subsidiary, as applicable, has set

4840

   aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) to the extent

4841

   the failure to make payment could not reasonably be expected to result in a
Material Adverse Effect;

4842

   provided that no amounts received from any Loan Party shall be applied to
Excluded Swap Obligations of

4843

  

such Loan Party.

 

-108-



--------------------------------------------------------------------------------

4844   

SECTION 5.06 Maintenance of Properties. Each of Holdings, the Parent Borrower,

4845    the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will,
and will cause each of the 4846    Subsidiaries to, keep and maintain all
property material to the conduct of their business, taken as a whole, 4847    in
good working order and condition, ordinary wear and tear excepted; provided that
the foregoing shall 4848    not prohibit any merger, consolidation, liquidation
or dissolution permitted under Section 6.03 or 4849    disposition permitted
under Section 6.05. 4850   

SECTION 5.07 Insurance. Each of Holdings, the Parent Borrower, the Subsidiary

4851    Term Borrowers and the Foreign Subsidiary Borrowers will, and will cause
each of the Subsidiaries to, 4852    maintain insurance in such amounts (with no
greater risk retention) and against such risks as are 4853    customarily
maintained by companies of established repute engaged in the same or similar
businesses 4854    operating in the same or similar locations, except where the
failure to do so could not reasonably be 4855    expected to result in a
Material Adverse Effect. Such insurance shall be maintained with financially
4856    sound and reputable insurance companies, except that a portion of such
insurance program (not to exceed 4857    that which is customary in the case of
companies engaged in the same or similar business or having 4858    similar
properties similarly situated) may be effected through self-insurance; provided
adequate reserves 4859    therefor, in accordance with GAAP, are maintained. In
addition, each of Holdings, the Parent Borrower, 4860    the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers will, and will cause each of its
4861    Subsidiaries to, maintain all insurance required to be maintained
pursuant to the Security Documents. 4862    With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency 4863   
Management Agency to have special flood hazards, the applicable Loan Party will
maintain, with 4864    financially sound and reputable insurance companies, such
flood insurance as is required under applicable 4865    law, including
Regulation H of the BoardFlood Laws. The Parent Borrower will furnish to the
Lenders, 4866    upon request of the Administrative Agent, information in
reasonable detail as to the insurance so 4867    maintained. All insurance
policies or certificates (or certified copies thereof) with respect to such 4868
   insurance shall be endorsed to the Collateral Agent’s reasonable satisfaction
for the benefit of the Lenders 4869    (including, without limitation, by naming
the Collateral Agent as loss payee or additional insured, as 4870   
appropriate). 4871   

SECTION 5.08 Casualty and Condemnation. The Parent Borrower (a) will furnish to

4872    the Administrative Agent and the Lenders prompt written notice of
casualty or other insured damage to 4873    any material portion of any
Collateral having a book value or fair market value of $1,000,000 or more or
4874    the commencement of any action or proceeding for the taking of any
Collateral having a book value or 4875    fair market value of $1,000,000 or
more or any part thereof or interest therein under power of eminent 4876   
domain or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such 4877    event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and 4878    applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.. 4879   

SECTION 5.09 Books and Records; Inspection and Audit Rights. Each of Holdings,

4880    the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers will, and will 4881    cause each of the Subsidiaries to,
keep proper books of record and account in which full, true and correct 4882   
entries are made of all dealings and transactions in relation to its business
and activities. Each of 4883    Holdings, the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers 4884    will, and will cause
each of the Subsidiaries to, permit any representatives designated by the 4885
   Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to 4886    examine and make extracts from its books
and records, and to discuss its affairs, finances and condition 4887    with its
officers and independent accountants, all at such reasonable times and as often
as reasonably 4888    requested.

 

-109-



--------------------------------------------------------------------------------

4889   

SECTION 5.10 Compliance with Laws. Each of Holdings, the Parent Borrower, the

4890    Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and
will cause each of the 4891    Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority 4892    applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could 4893    not reasonably be expected to result in a Material
Adverse Effect. The Parent Borrower will maintain in 4894    effect and enforce
policies and procedures designed to ensure compliance by Holdings, the Parent
4895    Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti- 4896    Corruption Laws and applicable
Sanctions. Each Loan Party shall (and Holdings will ensure that each 4897   
Subsidiary shall) (a) comply with any notice served on it pursuant to Part 21A
of the Companies Act 2006 4898    with respect to any Secured English Shares
within the timeframe specified in the notice, and promptly 4899    provide the
Collateral Agent with a copy of any such notice, and (b) procure that neither it
nor any of its 4900    subsidiaries shall issue a Warning Notice or Restrictions
Notice with respect to Secured English Shares 4901    unless it is required by
law to do so. 4902   

SECTION 5.11 Use of Proceeds and Letters of Credit. The Parent Borrower and the

4903    Subsidiary Term Borrowers will use the proceeds of the Term Loans on the
Restatement Date solely to 4904    consummate the Transactions. The proceeds of
the Revolving Loans and Swingline Loans will be used 4905    only for general
corporate purposes and, to the extent permitted by Section 6.01(a)(i), Permitted
4906    Acquisitions. Letters of Credit will be available only for general
corporate purposes. No part of the 4907    proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation 4908   
of any of the Regulations of the Board, including Regulations T, U and X. 4909
  

SECTION 5.12 Additional Subsidiaries. If any additional Subsidiary is formed or

4910    acquired after the Restatement Date, the Parent Borrower will, within
five Business Days after such 4911    Subsidiary is formed or acquired, notify
the Administrative Agent and the Lenders thereof and, within 30 4912    days (or
such longer period as may be agreed to by the Administrative Agent) after such
Subsidiary is 4913    formed or acquired, cause the Collateral and Guarantee
Requirement and the Foreign Security Collateral 4914    and Guarantee
Requirement to be satisfied with respect to such Subsidiary, including with
respect to any 4915    Equity Interest in or Indebtedness of such Subsidiary
owned by or on behalf of any Loan Party. 4916   

SECTION 5.13 Further Assurances.

4917   

(a) Each of Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the

4918    Foreign Subsidiary Borrowers will, and will cause each Subsidiary Loan
Party to, execute any and all 4919    further documents, financing statements,
agreements and instruments, and take all such further actions 4920    (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust, 4921    landlord waivers and other documents), which may be
required under any applicable law, or which the 4922    Administrative Agent or
the Required Lenders may reasonably request, to cause the Collateral and 4923   
Guarantee Requirement and the Foreign Security Collateral and Guarantee
Requirement to be and remain 4924    satisfied, all at the expense of the Loan
Parties. Holdings, the Parent Borrower, the Subsidiary Term 4925    Borrowers
and the Foreign Subsidiary Borrowers also agree to provide to the Administrative
Agent, from 4926    time to time upon request, evidence reasonably satisfactory
to the Administrative Agent as to the 4927    perfection and priority of the
Liens created or intended to be created by the Security Documents. 4928   

(b) If any assets (including any real property or improvements thereto or any
interest

4929    therein) having a book value or fair market value of
$5,000,00010,000,000 or more in the aggregate are 4930    acquired by the Parent
Borrower or any Subsidiary Loan Party after the Restatement Date or through the

 

-110-



--------------------------------------------------------------------------------

4931   

acquisition of a Subsidiary Loan Party under Section 5.12 (other than, in each
case, assets constituting

4932   

Collateral under the Security Agreement or the Pledge Agreement that become
subject to the Lien of the

4933   

Security Agreement or the Pledge Agreement upon acquisition thereof), the Parent
Borrower or, if

4934   

applicable, the relevant Subsidiary Loan Party will notify the Administrative
Agent and the Lenders

4935   

thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, the Parent

4936   

Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and

4937   

cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by

4938   

the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of

4939   

this Section, all at the expense of the Loan Parties. Notwithstanding the
foregoing, the Administrative

4940   

Agent shall not enter into any Mortgage in respect of any real property acquired
by the Parent Borrower

4941   

or any other Loan Party after the Restatement Date until the date that is 45
days after the Administrative

4942   

Agent has delivered to the Lenders (which may be delivered electronically) the
following documents in

4943   

respect of such real property: (i) completed “Life of Loan” Federal Emergency
Management Agency

4944   

standard flood hazard determination(s) with respect to the Mortgaged Property
and related documents

4945   

with respect to the Mortgaged Property reasonably requested by any Lender;
(ii) if such real property is

4946   

located in a “special flood hazard area”, a notification to each Parent Borrower
(and applicable Loan

4947   

Party) of that fact and notification to each Borrower (and applicable Loan
Party) stating whether flood

4948   

insurance coverage is available, and evidence that each Borrower (or other Loan
Party) to which a notice

4949   

was sent, has signed and returned the notice; and (iii) if such notice is
required to be provided to the

4950   

Parent Borrower (or applicable Loan Party) and flood insurance is available in
the community in which

4951   

such real property is located, a copy of the policy, or declaration evidencing
such required flood insurance

4952   

in an amount and with terms required by the Flood Laws.

4953   

SECTION 5.14 Post-Restatement Date Matters. To the extent that the requirements

4954    of Section 4.04(f)(ii) are not satisfied on the Restatement Date, they
shall be satisfied within 60 days (or 4955    such longer period as the
Administrative Agent may agree to in its sole discretion) after the Restatement
4956    Date. 4957    ARTICLE VI 4958


4959

   Negative Covenants 4960   

Until the Commitments have expired or terminated and the principal of and
interest on

4961   

each Loan and all fees payable hereunder have been paid in full and all Letters
of Credit have expired or

4962   

terminated and all LC Disbursements shall have been reimbursed, each of
Holdings, the Parent Borrower,

4963    each Subsidiary Term Borrower (as to itself only) and each Foreign
Subsidiary Borrower (as to itself 4964   

only) covenants and agrees with the Lenders that:

4965   

SECTION 6.01 Indebtedness; Certain Equity Securities.

4966   

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any

4967   

Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
create, incur, assume or permit

4968   

to exist any Indebtedness, except:

4969   

(i) (A) Indebtedness created under the Loan Documents and (B) any Permitted Term

4970   

Loan Refinancing Indebtedness;

4971   

(ii) (A) the Permitted Receivables Financing, (B) financings in respect of sales
of

4972   

accounts receivable by a Foreign Subsidiary permitted by Section 6.05(c)(ii) and
(C) the

4973   

Specified Vendor Receivables Financing;

 

-111-



--------------------------------------------------------------------------------

4974   

(iii) Indebtedness existing on the Restatement Date and set forth in Schedule
6.01 and

4975   

extensions, renewals and replacements of any such Indebtedness that do not
increase the

4976   

outstanding principal amount as specified on such Schedule 6.01, plus any
additional

4977   

Indebtedness incurred to pay premiums (including tender premiums), accrued and
unpaid interest,

4978   

expenses, defeasance costs and fees in connection therewith, or result in an
earlier maturity date

4979   

or decreased weighted average life thereof;

4980   

(iv) Permitted Unsecured Debt of the Parent Borrower; provided that the Total
Net

4981   

Leverage Ratio, on a pro forma basis after giving effect to the incurrence of
such Permitted

4982   

Unsecured Debt and recomputed as of the last day of the most recently ended
fiscal quarter of

4983   

Holdings for which financial statements are available, as if such incurrence
(and any related

4984   

repayment of Indebtedness) had occurred on the first day of the relevant period
(provided that any

4985   

incurrence of Permitted Unsecured Debt that occurs prior to the first testing
period under Section

4986   

6.13(a) shall be deemed to have occurred during such first testing period), is
at least 0.25 less

4987   

than is otherwise required pursuant to Section 6.13(a) at the time of such
event;

4988   

(v) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to

4989   

the Parent Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is

4990   

not a Domestic Loan Party to the Parent Borrower or any Subsidiary Loan Party
shall be subject

4991   

to Section 6.04;

4992   

(vi) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any

4993   

Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;
provided that

4994   

Guarantees by the Parent Borrower or any Subsidiary Loan Party of Indebtedness
of any

4995   

Subsidiary that is not a Domestic Loan Party shall be subject to Section 6.04;

4996   

(vii) Guarantees by Holdings, the Parent Borrower or any Subsidiary, as the case
may

4997   

be, in respect of (A) any Permitted Term Loan Refinancing Indebtedness, (B) any
Incremental

4998   

Equivalent Debt or (CB) any Permitted Unsecured Debt; provided that none of
Holdings, the

4999   

Parent Borrower or any Subsidiary, as the case may be, shall Guarantee such
Indebtedness unless

5000   

it also has Guaranteed the Obligations pursuant to the Guarantee Agreement;

5001   

(viii) Indebtedness of the Parent Borrower or any Subsidiary incurred to

5002   

finance the acquisition, construction or improvement of any fixed or capital
assets, including

5003   

CapitalFinancing Lease Obligations and any Indebtedness assumed in connection
with the

5004   

acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition

5005   

thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase

5006   

the outstanding principal amount thereof or result in an earlier maturity date
or decreased

5007   

weighted average life thereof; provided that (A) such Indebtedness is incurred
prior to or within

5008   

180270 days after such acquisition or the completion of such construction or
improvement and

5009   

(B) the aggregate principal amount of Indebtedness permitted by this clause
(ixviii) shall not

5010   

exceed the greater of $60,000,000 and 5.5% of Consolidated Total Assets of
Holdings (as of the

5011   

date of incurrence of such Indebtedness) at any time outstanding;

5012   

(ix) Indebtedness arising as a result of an Acquisition Lease Financing or any
other

5013   

sale and leaseback transaction permitted under Section 6.06;

5014   

(x) Indebtedness of any Person that becomes a Subsidiary after the Restatement

5015   

Date; provided that (A) such Indebtedness exists at the time such Person becomes
a Subsidiary

5016   

and is not created in contemplation of or in connection with such Person
becoming a Subsidiary

5017   

and (B) the aggregate principal amount of Indebtedness permitted by this clause
(xix) shall not

5018   

exceed $50,000,000 at any time outstanding, less the liquidation value of any
outstanding

5019   

Assumed Preferred Stock;

 

-112-



--------------------------------------------------------------------------------

5020   

(xi) Indebtedness of Holdings, the Parent Borrower or any Subsidiary in respect
of

5021   

workers’ compensation claims, self-insurance obligations, performance bonds,
surety appeal or

5022   

similar bonds and, completion guarantees and similar obligations provided by
Holdings, the

5023   

Parent Borrower and the Subsidiaries in the ordinary course of their business or
consistent with

5024   

past practice or industry practice;

5025   

(xii) other unsecured Indebtedness of Holdings, the Parent Borrower or any

5026   

Subsidiary in an aggregate principal amount not exceeding the greater of
$35,000,000 and 3.5%

5027   

of Consolidated Total Assets of Holdings (as of the date of incurrence of such
Indebtedness) at

5028   

any time outstanding, less the liquidation value of any applicable Qualified
Holdings Preferred

5029   

Stock issued and outstanding pursuant to clause (b) of the definition of
Qualified Holdings

5030   

Preferred Stock;

5031   

(xiii) secured Indebtedness (which may be secured) of Foreign Subsidiaries in

5032   

an aggregate amount not exceeding $130,000,000150,000,000 at any time
outstanding, in each

5033   

case in respect of Indebtedness of Foreign Subsidiaries;

5034   

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of

5035   

a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn

5036   

against insufficient funds in the ordinary course of business; provided,
however, that such

5037   

Indebtedness is extinguished within ten Business Days of incurrence;

5038   

(xv) Indebtedness arising in connection with endorsement of instruments for
deposit

5039   

in the ordinary course of business;

5040   

(xvi) Indebtedness incurred in connection with (1) the financing of insurance

5041   

premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed

5042   

under such policy, if applicableor (2) take-or-pay obligations contained in
supply arrangements,

5043   

in each case, in the ordinary course of business;

5044   

(xvii) contingent obligations to financial institutions, in each case to the
extent

5045   

in the ordinary course of business and on terms and conditions which are within
the general

5046   

parameters customary in the banking industry (as determined in good faith by the
Parent

5047   

Borrower), entered into to obtain cash management services or deposit account
overdraft

5048   

protection services (in an amount similar to those offered for comparable
services in the financial

5049   

industry) or other services in connection with the management or opening of
deposit accounts or

5050   

incurred as a result of endorsement of negotiable instruments for deposit or
collection purposes

5051   

and other customary, contingent obligations of the Parent Borrower and its
Subsidiaries incurred

5052   

in the ordinary course of business;

5053   

(xviii) unsecured guarantees by the Parent Borrower or any Subsidiary Loan

5054   

Party of facility leases of any Loan Party;

5055   

(xix) Indebtedness of the Parent Borrower or any Subsidiary Loan Party under

5056   

Hedging Agreements with respect to interest rates, foreign currency exchange
rates or commodity

5057   

prices, in each casenot entered into for speculative purposes; provided that if
such Hedging

5058   

Agreements relate to interest rates, (A) such Hedging Agreements relate to
payment obligations

5059   

on Indebtedness otherwise permitted to be incurred by the Loan Documents and
(B) the notional

5060   

principal amount of such Hedging Agreements at the time incurred does not exceed
the principal

5061   

amount of the Indebtedness to which such Hedging Agreements relate;

 

-113-



--------------------------------------------------------------------------------

5062   

(xx) secured or unsecured notes (such notes, “Incremental Equivalent Debt”);

5063    provided that (A) at the time of (and after giving effect to) the
incurrence of any Incremental 5064    Equivalent Debt, the aggregate amount of
all Incremental Equivalent Debt, together with the 5065    aggregate amount of
all Incremental Revolving Commitments and Incremental Term 5066    Commitments
previouslyincurred after the Restatement Date (and prior to (or substantially
5067    simultaneously) established with) the incurrence of such Incremental
Equivalent Debt), shall not 5068    exceed the greatersum of (1)
$300,000,000200,000,000 and (2) an amount such that, after giving 5069    effect
to the incurrence of such Incremental Equivalent Debt and the making of any
other 5070    Indebtedness incurred substantially simultaneously therewith (and
assuming in the case of any 5071    Incremental Revolving Commitments
established substantially simultaneously therewith that such 5072    Incremental
Revolving Commitments are fully drawn), the Senior Secured Net Leverage Ratio,
5073    calculated on a pro forma basis, is no greater than 2.503.00 to 1.00 (it
being understood that (i) 5074    indebtedness may be incurred under clause
(2) prior to indebtedness being incurred under clause 5075    (1) and (ii) if
indebtedness is incurred under clause (1) and/or Incremental Revolving 5076   
Commitments are incurred under clause (A) of Section 2.21(a) on the same date
that indebtedness 5077    is incurred under clause (2), then the Senior Secured
Net Leverage Ratio for purposes of clause 5078    (2) will be calculated without
giving regard to any incurrence on such date of indebtedness under 5079   
clause (1) or any incurrence of Incremental Revolving Commitments under clause
(A) of Section 5080    2.21(a)), (B) the incurrence of such Indebtedness shall
be subject to clauses (i) through (iii) of 5081    Section 2.21(c) as if such
Incremental Equivalent Debt were an Incremental Term Loan or 5082    Incremental
Revolving Commitment, as applicable, (C) such Indebtedness shall mature no
earlier 5083    than 91 days after the Latest Maturity Date then in effect,
(D) such Incremental Equivalent Debt 5084    shall not have a definition of
“Change of Control” or “Change in Control” (or any other defined 5085    term
having a similar purpose) that is materially more restrictive than the
definition of Change of 5086    Control set forth herein and (E) such
Incremental Equivalent Debt shall not be subject to a 5087    financial
maintenance covenant more favorable to the holders thereof than those contained
in the 5088    Loan Documents (other than for periods after the Latest Maturity
Date then in effect); and 5089   

(xxi) unsecured Indebtedness incurred by the Cequent Group onin an aggregate

5090    outstanding amount not to exceed the Net Proceeds received by Holdings
after the Restatement 5091    Date in order to pay a dividendfrom (A) cash
contributions (other than from the Parent Borrower 5092    or a Subsidiary) to
Holdings or (B) the issuance and sale of its Equity Interests (other than 5093
   Disqualified Equity Interests and other than a sale to the Parent Borrower in
accordance with the 5094    Cequent Spin-off Agreement (the “Restatement Date
Dividend”), so long as, after giving effect to 5095    the Cequent Spin-off, (x)
none of Holdings or any of its Subsidiaries have any obligations or 5096   
liabilities in respect of such Indebtedness and (y) the holders of such
Indebtedness have no 5097    recourse to Holdings or any of its Subsidiaries in
respect of such Indebtedness.or a Subsidiary); 5098   

(xxii) Indebtedness in respect of obligations of the Parent Borrower or any

5099    Subsidiary to pay the deferred purchase price of goods or services or
progress payments in 5100    connection with such goods and services; provided
that such obligations are incurred in 5101    connection with open accounts
extended by suppliers on customary trade terms in the ordinary 5102    course of
business and not in connection with the borrowing of any money or any Hedging
5103    Agreements. 5104   

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any

5105    Foreign Subsidiary Borrower will, nor will they permit any Subsidiary
to, issue any preferred stock or

 

-114-



--------------------------------------------------------------------------------

5106

  

other preferred Equity Interests, except (i) Qualified Holdings Preferred Stock,
(ii) Assumed Preferred

5107

  

Stock and (iii) preferred stock or preferred Equity Interests held by Holdings,
the Parent Borrower or any

5108

  

Subsidiary.

5109

  

SECTION 6.02 Liens. None of Holdings, the Parent Borrower, any Subsidiary Term

5110

   Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, create, incur,

5111

  

assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or

5112

  

assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof,

5113

  

except:

5114

  

(a) Liens created under the Loan Documents and Liens in respect of any Permitted

5115

  

Term Loan Refinancing Indebtedness;

5116

  

(b) Permitted Encumbrances;

5117

  

(c) Liens in respect of the Permitted Receivables Financing and the Specified

5118

  

Vendor Receivables Financing;

5119

  

(d) any Lien on any property or asset of Holdings, the Parent Borrower or any

5120

  

Subsidiary existing on the Restatement Date and set forth in Schedule 6.02;
provided that (i) such

5121

  

Lien shall not apply to any other property or asset of Holdings, the Parent
Borrower or any

5122

  

Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the

5123

  

Restatement Date and extensions, renewals and replacements thereof that do not
increase the

5124

  

outstanding principal amount thereof;

5125

  

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the

5126

  

Parent Borrower or any Subsidiary or existing on any property or asset of any
Person that

5127

  

becomes a Subsidiary after the Restatement Date prior to the time such Person
becomes a

5128

  

Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with

5129

  

such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall

5130

  

not apply to any other property or assets of the Parent Borrower or any
Subsidiary and (iii) such

5131

  

Lien shall secure only those obligations which it secures on the date of such
acquisition or the

5132

  

date such Person becomes a Subsidiary, as the case may be;

5133

  

(f) Liens on fixed or capital assets acquired, constructed or improved by, or in

5134

  

respect of CapitalFinancing Lease Obligations of, the Parent Borrower or any
Subsidiary;

5135

  

provided that (i) such security interests secure Indebtedness permitted by
clause (viii) of Section

5136

  

6.01(a)(viii), (ii) such security interests and the Indebtedness secured thereby
are incurred prior to

5137

  

or within 180270 days after such acquisition or the completion of such
construction or

5138

  

improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring,

5139

  

constructing or improving such fixed or capital assets and (iv) such security
interests shall not

5140

  

apply to any other property or assets of the Parent Borrower or any Subsidiary;

5141

  

(g) Liens, with respect to any Mortgaged Property, described in the applicable

5142

  

schedule of the title policy covering such Mortgaged Property;

5143

  

(h) Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted

5144

  

by Section 6.05(c)(ii);

 

-115-



--------------------------------------------------------------------------------

5145   

(i) other Liens securing liabilities permitted hereunder in an aggregate amount
not

5146   

exceeding (i) in respect of consensual Liens, $20,000,000 and (ii) in respect of
all such Liens,

5147   

$40,000,000, in each case at any time outstanding;

5148   

(j) Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),;
 provided that

5149   

the assets subject to such Liens are not located in the United States;

5150   

(k) Liens, rights of setoff and other similar Liens existing solely with respect
to cash

5151   

and Permitted Investments on deposit in one or more accounts maintained by any
Lender, in each

5152   

case granted in the ordinary course of business in favor of such Lender with
which such accounts

5153   

are maintained, securing amounts owing to such Lender with respect to cash
management and

5154   

operating account arrangements, including those involving pooled accounts and
netting

5155   

arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law,

5156   

in no case shall any such Liens secure (either directly or indirectly) the
repayment of any

5157   

Indebtedness for borrowed money;

5158   

(l) licenses or sublicenses of Intellectual Property (as defined in the Security

5159   

Agreement) granted by any Company in the ordinary course of business and not
interfering in any

5160   

material respect with the ordinary conduct of business of the Company;

5161   

(m) the filing of UCC financing statements solely as a precautionary measure in

5162   

connection with operating leases or consignment of goods;

5163   

(n) Liens for the benefit of a seller deemed to attach solely to cash earnest
money

5164   

deposits in connection with a letter of intent or acquisition agreement with
respect to a Permitted

5165   

Acquisition;

5166   

(o) Liens deemed to exist in connection with Investments permitted under Section

5167   

6.04 that constitute repurchase obligations and in connection with related
set-off rights;

5168   

(p) Liens of a collection bank arising in the ordinary course of business under

5169   

Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being

5170   

collected upon;

5171   

(q) Liens of sellers of goods to the Parent Borrower or any of its Subsidiaries
arising

5172   

under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business,

5173   

covering only the goods sold and covering only the unpaid purchase price for
such goods and

5174   

related expenses; and

5175   

(r) Liens with respect to property or assets of the Parent Borrower or any
Subsidiary

5176   

securing Incremental Equivalent Debt, provided that such Incremental Equivalent
Debt shall be

5177   

secured only by a Lien on the Collateral and on a pari passu or subordinated
basis with the

5178   

Obligations and shall be subject to a customary intercreditor agreement in form
and substance

5179   

reasonably satisfactory to the Administrative Agent.;

5180   

(s) Liens on inventory or other goods and proceeds of any Person securing such

5181   

Person’s obligations in respect of documentary letters of credit, bank
guarantees or bankers’

5182   

acceptances issued or created for the account of such Person to facilitate the
purchase, shipment

5183   

or storage of such inventory or goods;

 

-116-



--------------------------------------------------------------------------------

5184   

(t) pledges and deposits and other Liens made in the ordinary course of business
to

5185   

secure liability to insurance carriers;

5186   

(u) leases or subleases, and non-exclusive licenses or sublicenses (including
with

5187   

respect to intellectual property) granted to others in the ordinary course of
business;

5188   

(v) any encumbrance or restriction (including put and call arrangements) with

5189   

respect to Equity Interests of any joint venture or similar arrangement securing
obligations of

5190   

such joint venture or pursuant to any joint venture or similar agreement;

5191   

(w) Liens that are contractual rights of set-off relating to purchase orders and
other

5192   

agreements entered into with customers, suppliers or service providers of the
Parent Borrower or

5193   

any Subsidiary in the ordinary course of business;

5194   

(x) agreements to subordinate any interest of the Parent Borrower or any
Subsidiary

5195   

in any accounts receivable or other proceeds, in each case arising from
inventory consigned by

5196   

the Parent Borrower or any such Subsidiary pursuant to an agreement entered into
in the ordinary

5197   

course of business; and

5198   

(y) Liens securing insurance premium financing arrangements; provided that such

5199   

Liens are limited to the applicable unearned insurance premiums.

5200   

SECTION 6.03 Fundamental Changes.

5201   

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any

5202   

Foreign Subsidiary Borrower will, nor will they permit any other Person to merge
into or consolidate with

5203   

any of them, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect

5204   

thereto no Default shall have occurred and be continuing (i) any Subsidiary may
merge into the Parent

5205   

Borrower in a transaction in which the Parent Borrower is the surviving
corporation, (ii) any Subsidiary

5206   

may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary and (if any

5207   

party to such merger is a Subsidiary Loan Party) is a Subsidiary Loan Party
(provided that, with respect to

5208   

any such merger involving the Subsidiary Term Borrowers or the Foreign
Subsidiary Borrowers, the

5209   

surviving entity of such merger shall be a Subsidiary Term Borrower or a Foreign
Subsidiary Borrower,

5210   

as the case may be) and (iii) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or

5211   

dissolve if the Parent Borrower determines in good faith that such liquidation
or dissolution is in the best

5212   

interests of the Parent Borrower and is not materially disadvantageous to the
Lenders; provided that any

5213   

such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger

5214   

shall not be permitted unless also permitted by Section 6.04. Notwithstanding
the foregoing, this Section

5215   

6.03 shall not prohibit any Permitted Acquisition.

5216   

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
to,

5217   

engage to any material extent in any business other than businesses of the type
conducted by the Parent

5218   

Borrower and its Subsidiaries on the Restatement Date and businesses reasonably
related thereto.

5219   

(c) Holdings will not engage in any business or activity other than (i) the
ownership

5220   

of all the outstanding shares of capital stock of the Parent Borrower,
(ii) performing its obligations (A)

5221   

under the Loan Documents, and (B) under the Permitted Receivables Financing,
(iii) activities incidental

5222   

thereto and to Holdings’ existence, (iv) activities related to the performance
of all its obligations in

5223   

respect of the Transactions, (v) performing its obligations under guarantees in
respect of sale and

5224   

leaseback transactions permitted by Section 6.06 and (vi) other activities
(including the incurrence of

5225   

Indebtedness and the issuance of its Equity Interests) that are permitted by
this Agreement. Holdings will

 

-117-



--------------------------------------------------------------------------------

5226   

not own or acquire any assets (other than shares of capital stock of the Parent
Borrower and the Permitted

5227   

Investments or incur any liabilities (other than liabilities imposed by law,
including tax liabilities,

5228   

liabilities related to its existence and permitted business and activities
specified in the immediately

5229   

preceding sentence).

5230   

(d) The Receivables Subsidiary will not engage in any business or business
activity

5231   

other than the activities related to the Permitted Receivables Financing and its
existence. The Receivables

5232   

Subsidiary will not own or acquire any assets (other than the receivables
subject to the Permitted

5233   

Receivables Financing) or incur any liabilities (other than the liabilities
imposed by law including tax

5234   

liabilities, and other liabilities related to its existence and permitted
business and activities specified in the

5235   

immediately preceding sentence, including liabilities arising under the
Permitted Receivables Financing).

5236   

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. None

5237   

of the Parent Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to,

5238   

purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned

5239   

Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities

5240   

(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist

5241   

any loans or advances to, Guarantee any obligations of, or make or permit to
exist any investment or any

5242   

other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of

5243   

transactions) any assets of any other Person constituting a business unit,
except:

5244   

(a) Permitted Investments;

5245   

(b) investments existing pursuant to agreements existing on or made pursuant to,

5246   

binding commitments existing on, on the Restatement Date and set forth on
Schedule 6.04;

5247   

(c) Permitted Acquisitions;

5248   

(d) investments by the Parent Borrower and the Subsidiaries in their respective

5249   

Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such

5250   

Equity Interests held by a Loan Party shall be pledged pursuant to the Pledge
Agreement or any

5251   

applicable Foreign Security Documents, as the case may be, to the extent
required by this

5252   

Agreement and (ii) the aggregate amount of investments (excluding any such
investments, loans,

5253   

advances and Guarantees to such Subsidiaries that are assumed and exist on the
date any

5254   

Permitted Acquisition is consummated and that are not made, incurred or created
in

5255   

contemplation of or in connection with such Permitted Acquisition) by Loan
Parties in, and loans

5256   

and advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness
of, Subsidiaries

5257   

that are not Domestic Loan Parties (or if Domestic Loan Parties, in respect of
which the

5258   

Administrative Agent has not received the documents required by clause (a) of
the definition of

5259   

Collateral and Guarantee Requirement) made after the Restatement Date shall not
at any time

5260   

exceed the greater of $100,000,000 and 10.0% of Consolidated Total Assets of
Holdings (as of

5261   

the date of the making of such investment);

5262   

(e) loans or advances made by the Parent Borrower to any Subsidiary and made by

5263   

any Subsidiary to the Parent Borrower or any other Subsidiary; provided that
(i) any such loans

5264   

and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to

5265   

the Pledge Agreement or any applicable Foreign Security Documents, as the case
may be, and (ii)

5266   

the amount of such loans and advances made by Loan Parties to Subsidiaries that
are not Loan

5267   

Parties shall be subject to the limitation set forth in clause (d) above;

5268   

(f) Guarantees permitted by Section 6.01(a)(vii);

 

-118-



--------------------------------------------------------------------------------

5269   

(g) investments arising as a result of theany Permitted Receivables Financing or

5270   

Specified Vendor Receivables Financing;

5271   

(h) investments received in connection with the bankruptcy or reorganization of,
or

5272   

settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the

5273   

ordinary course of business;

5274   

(i) any investments in or loans to any other Person received as noncash

5275   

consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

5276   

(j) Guarantees by Holdings, the Parent Borrower and the Subsidiaries of leases

5277   

entered into by any Subsidiary as lessee; provided that the amount of such
Guarantees made by

5278   

Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in

5279   

clause (d) above;

5280   

(k) extensions of credit in the nature of accounts receivable or notes
receivable in the

5281   

ordinary course of business;

5282   

(l) loans or advances to employees made (i) in the ordinary course of business

5283   

consistent with prudent business practice and not exceeding $5,000,000 in the
aggregate

5284   

outstanding at any one time;, (ii) in respect of payroll payments and expenses
in the ordinary

5285   

course of business and (iii) in connection with such Person’s purchase of Equity
Interests of

5286   

Holdings or any direct or indirect parent of Holdings solely to the extent that
the amount of such

5287   

loans and advances shall be contributed to Holdings in cash as common equity;
provided that

5288   

notwithstanding anything to the contrary in this Agreement, the amount of such
cash contribution,

5289   

to the extent of any such outstanding loan or advance, shall not be considered a
cash contribution

5290   

for any other purpose of this Agreement;

5291   

(m) investments in the form of Hedging Agreements permitted under Section 6.07;

5292   

(n) investments by the Parent Borrower or any Subsidiary in (i) the capital
stock of a

5293   

Receivables Subsidiary and (ii) other interests in a Receivables Subsidiary, in
each case to the

5294   

extent required by the terms of the Permitted Receivables Financing;

5295   

(o) payroll, travel and similar advances to cover matters that are expected at
the time

5296   

of such advances ultimately to be treated as expenses for accounting purposes
and that are made

5297   

in the ordinary course of business;

5298   

(p) Permitted Joint Venture and Foreign Subsidiary Investments;

5299   

(q) investments, loans or advances in addition to those permitted by clauses (a)

5300   

through (p) above not exceeding in the aggregate the greater of $100,000,000 and
10% of

5301   

Consolidated Total Assets of Holdings (as of the date of the making of such
investment, loan or

5302   

advance) at any time outstanding;

5303   

(r) investments made (i) in an amount not to exceed the Net Proceeds Not
Otherwise

5304   

Applied of any issuance of Equity Interests (other than Disqualified Equity
Interests and other

5305   

than any issuance to the Parent Borrower or a Subsidiary) in Holdings issued on
or after March

5306   

31, 2015the Restatement Date or (ii) with Equity Interests in Holdings; and

 

-119-



--------------------------------------------------------------------------------

5307   

(s) investments by the Parent Borrower or any Subsidiary in an aggregate amount

5308   

not to exceed the Available Amount.;

5309   

(t) investments received in compromise or resolution of litigation, arbitration
or

5310   

other disputes;

5311   

(u) investments; provided that after giving effect to any such investment (and
any

5312   

Indebtedness incurred in connection therewith), the Total Net Leverage Ratio at
the time of the

5313   

making of such investment would be less than or equal to 3.00 to 1.00; and

5314   

(v) additional investments; provided that the aggregate amount of investments
made

5315   

pursuant to this clause (v), together with the aggregate amount of Restricted
Payments made

5316   

pursuant to Section 6.08(a)(xiv) and the aggregate amount of payments of
Indebtedness made

5317   

pursuant to Section 6.08(b)(ix), during the period from the date 12 months prior
to the date of the

5318   

making of such investment (the “Investment Date”) through (and including) the
Investment Date

5319   

shall not exceed $25,000,000.

5320   

SECTION 6.05 Asset Sales. None of Holdings, the Parent Borrower, any Subsidiary

5321    Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, sell, 5322    transfer, lease or otherwise dispose of
any asset, including any Equity Interest owned by it, nor will they 5323   
permit any Subsidiary to issue any additional Equity Interest in such
Subsidiary, except: 5324   

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus

5325   

equipment, obsolete, damaged or worn-out equipment or other obsolete assets,
Permitted

5326   

Investments and Investments referred to in Section 6.04(h) in the ordinary
course of business;

5327   

(b) sales, transfers and dispositions to the Parent Borrower or a Subsidiary;
provided

5328   

that any such sales, transfers or dispositions involving a Subsidiary that is
not a Domestic Loan

5329   

Party shall be made in compliance with Section 6.09;

5330   

(c) (i) sales of accounts receivable and related assets pursuant to the
Receivables

5331   

Purchase Agreement, (ii) sales of accounts receivable and related assets by a
Foreign Subsidiary

5332   

pursuant to customary terms whereby recourse and exposure in respect thereof to
any Foreign

5333   

Subsidiary does not exceed at any time $50,000,00060,000,000 and (iii) sales of
accounts

5334   

receivables and related assets pursuant to the Specified Vendor Receivables
Financing.

5335   

(d) the creation of Liens permitted by Section 6.02 and dispositions as a result

5336   

thereof;

5337   

(e) sales or transfers that are permitted sale and leaseback transactions
pursuant to

5338   

Section 6.06;

5339   

(f) sales and transfers that constitute part of an Acquisition Lease Financing;

5340   

(g) Restricted Payments permitted by Section 6.08;

5341   

(h) transfers and dispositions constituting investments permitted under
Section 6.04;

5342   

(i) sales, transfers and other dispositions of property identified on Schedule
6.05;

5343    and

 

-120-



--------------------------------------------------------------------------------

5344   

(j) sales, transfers and other dispositions of assets (other than Equity
Interests in a

5345   

Borrower) that are not permitted by any other clause of this Section; provided
that the aggregate

5346   

fair market value of all assets sold, transferred or otherwise disposed of in
reliance upon this

5347   

clause (j) shall not exceed (i) 15% of the aggregate fair market value of all
assets of the Parent

5348   

Borrower (determined as of the end of its most recent fiscal year), including
any Equity Interests

5349   

owned by it, during any fiscal year of the Parent Borrower; provided that such
amount shall be

5350   

increased, in respect of the fiscal year ending on December 31, 2015, and each
fiscal year

5351   

thereafter by an amount equal to the total unused amount of such permitted
sales, transfers and

5352   

other dispositions for the immediately preceding fiscal year (without giving
effect to the amount

5353   

of any unused permitted sales, transfers and other dispositions that were
carried forward to such

5354   

preceding fiscal year) and (ii) 35% of the aggregate fair market value of all
assets of the Parent

5355   

Borrower as of the Restatement Date, including any Equity Interests owned by it,
during the term

5356   

of this Agreement subsequent to the Restatement Date; provided further that that
with respect to

5357   

any sale, transfer or other disposition of Equity Interests of a Subsidiary, (x)
subject to clauses (i)

5358   

and (ii) of the immediately preceding proviso, the aggregate fair market value
of all such Equity

5359   

Interests sold, transferred or otherwise disposed of in reliance upon this
clause (j) shall not exceed

5360   

$20 million and (y) any sale, transfer or other disposition of Equity Interests
in a Subsidiary that

5361   

is a Loan Party shall only be permitted if 100% of the Equity Interests of such
Subsidiary owned

5362   

by Holdings and any of its Subsidiaries are so sold, transferred or otherwise
disposed;

5363   

(k) any exchange of assets (including a combination of assets and Permitted

5364   

Investments) for assets related to a Similar Business of comparable or greater
market value or

5365   

usefulness to the business of the Parent Borrower and its Subsidiaries, as a
whole, as determined

5366   

in good faith by the Parent Borrower;

5367   

(l) foreclosure, condemnation, taking by eminent domain or any similar action
with

5368   

respect to any property or other asset of the Parent Borrower or any of its
Subsidiaries;

5369   

(m) the lease, assignment or sublease of any real or personal property in the
ordinary

5370   

course of business;

5371   

(n) any grant in the ordinary course of any non-exclusive license, of patents,

5372   

trademarks, know-how or any other intellectual property;

5373   

(o) dispositions of receivables in connection with the compromise, settlement or

5374   

collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and

5375   

exclusive of factoring or similar arrangements;

5376   

(p) any surrender, expiration or waiver of contract rights or the settlement,
release,

5377   

recovery on or surrender of contract, tort or other claims of any kind; and

5378   

(q) the termination of a lease of real or personal property that is not
necessary to the

5379   

conduct of the business of the Parent Borrower and its Subsidiaries as a whole;

5380    provided that (x) all sales, transfers, leases and other dispositions
permitted hereby (other than those 5381    permitted by clauseclauses (b), (o)
and (q) above) shall be made for fair value and (y) all sales, transfers, 5382
   leases and other dispositions permitted by clauses (i) and (j) above shall be
for at least 75% cash 5383    consideration.; provided that the amount of
(i) any secured liabilities (as shown on the Parent Borrower’s 5384    or a
Subsidiary’s most recent balance sheet or in the notes thereto) of the Parent
Borrower or a Subsidiary 5385    that are assumed by the transferee of any such
assets or that are otherwise cancelled or terminated in 5386    connection with
the transaction with such transferee, (ii) any notes or other obligations or
other securities

 

-121-



--------------------------------------------------------------------------------

5387

   or assets received by the Parent Borrower or such Subsidiary from such
transferee that are converted by

5388

   the Parent Borrower or such Subsidiary into cash within 180 days of the
receipt thereof (to the extent of

5389

   the cash received), and (iii) any Designated Non-Cash Consideration received
by the Parent Borrower or

5390

   any Subsidiary in such sale, transfer, lease and other disposition having an
aggregate fair market value (as

5391

   determined in good faith by the Parent Borrower), taken together with all
other Designated Non-Cash

5392

   Consideration received pursuant to this clause (v) that is at that time
outstanding, not to exceed the greater

5393

   of $25,000,000 and 2.5% of Consolidated Total Assets of Holdings (as of the
date of such disposition)

5394

   (with the fair market value of each item of Designated Non-Cash Consideration
being measured at the

5395

   time received and without giving effect to subsequent changes in value),
shall be deemed to be cash for

5396

   the purposes of this provision.

5397

  

SECTION 6.06 Sale and Leaseback Transactions. None of Holdings, the Parent

5398

   Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
will, nor will they permit

5399

   any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any

5400

   property, real or personal, used or useful in its business, whether now owned
or hereinafter acquired, and

5401

   thereafter rent or lease such property or other property that it intends to
use for substantially the same

5402

   purpose or purposes as the property sold or transferred, except for (a) any
such sale of any fixed or capital

5403

   assets (other than any such transaction to which (b) or (c) below is
applicable) that is made for cash

5404

   consideration in an amount not less than the cost of such fixed or capital
asset in an aggregate amount less

5405

   than or equal to $20,000,000, so long as the CapitalFinancing Lease
Obligations associated therewith are

5406

   permitted by Section 6.01(a)(viii), (b) in the case of property owned as of
or after the Restatement Date,

5407

   any such sale of any fixed or capital assets that is made for cash
consideration in an aggregate amount not

5408

   less than the fair market value of such fixed or capital assets not to exceed
$35,000,000 in the aggregate,

5409

   in each case, so long as the CapitalFinancing Lease Obligations (if any)
associated therewith are

5410

   permitted by Section 6.01(a)(viii) and (c) any Acquisition Lease Financing.

5411

  

SECTION 6.07 Hedging Agreements. None of Holdings, the Parent Borrower, any

5412

   Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will
they permit any Subsidiary

5413

  

to, enter into any Hedging Agreement, other than Hedging Agreements entered into
in the ordinary course

5414

  

of business and which are not speculative in nature to hedge or mitigate risks
to which the Parent

5415

   Borrower, any Subsidiary Term Borrower, any Foreign Subsidiary Borrower or
any other Subsidiary is

5416

  

exposed in the conduct of its business or the management of its assets or
liabilities (including Hedging

5417

  

Agreements that effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one

5418

  

floating rate to another floating rate or otherwise)).

5419

  

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

5420

  

(a) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any

5421

  

Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to,
declare or make, or agree to

5422

  

pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or

5423

  

otherwise) to do so, except:

5424

  

(i) Holdings may declare and pay dividends with respect to its Equity Interests

5425

  

payable solely in additional Equity Interests in Holdings;

5426

  

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital

5427

  

stock;

5428

  

(iii) the Parent Borrower may make payments to Holdings to permit it to make,
and

5429

  

Holdings may make, Restricted Payments, not exceeding $5,000,000 from and after
the

5430

  

Restatement Date, in each case pursuant to and in accordance with stock option
plans, equity

 

-122-



--------------------------------------------------------------------------------

5431

  

purchase programs or agreements or other benefit plans, in each case for
management or

5432

  

employeesany future, present or former employeesemployee, director, officer or
consultant of the

5433

  

Parent Borrower and the Subsidiaries; provided that the aggregate Restricted
Payments made

5434

  

under this clause (iii) do not exceed $5,000,000 in any calendar year, with
unused amounts in any

5435

  

calendar year being permitted to be carried over to the next succeeding calendar
year (but not to

5436

  

any subsequent calendar year); provided, further, however, that such amount in
any calendar year

5437

  

may be increased by an amount not to exceed:

5438

  

(a) the Net Proceeds Not Otherwise Applied received by Holdings from the

5439

  

sale of Equity Interests of Holdings or any direct or indirect parent of
Holdings (to the

5440

  

extent contributed to Holdings) to employees, directors, officers or consultants
of

5441

  

Holdings, the Parent Borrower or the Subsidiaries that occurs after the
Restatement Date,

5442

  

plus

5443

  

(b) the cash proceeds of key man life insurance policies received by the

5444

  

Parent Borrower or any direct or indirect parent of the Parent Borrower (to the
extent

5445

  

contributed to the Parent Borrower) or the Subsidiaries after the Restatement
Date;

5446

  

provided that the Parent Borrower may elect to apply all or any portion of the
aggregate increase

5447

  

contemplated by clauses (a) and (b) above in any calendar year; and provided,
further, that

5448

  

cancellation of Indebtedness owing to the Parent Borrower or any Subsidiary from
any present or

5449

  

former employees, directors, officers or consultants of the Parent Borrower, any
Subsidiary or

5450

  

any direct or indirect parent of the Parent Borrower in connection with a
repurchase of Equity

5451

  

Interests of the Parent Borrower or any of its direct or indirect parents will
not be deemed to

5452

  

constitute a Restricted Payment for purposes of this covenant or any other
provision of this

5453

  

Agreement;

5454

  

(iv) the Parent Borrower may make Permitted Tax Distributions to Holdings or any

5455

  

other direct or indirect equity owners of the Parent Borrower;

5456

  

(v) the Parent Borrower may pay dividends to Holdings at such times and in such

5457

  

amounts as shall be necessary to permit Holdings to discharge and satisfy its
obligations that are

5458

  

permitted hereunder (including (A) state and local taxes and other governmental
charges, and

5459

  

administrative and routine expenses required to be paid by Holdings in the
ordinary course of

5460

  

business and (B) cash dividends payable by Holdings in respect of Qualified
Holdings Preferred

5461

  

Stock issued pursuant to clauses (b) and (c) of the definition thereof; provided
that dividends

5462

  

payable by the Parent Borrower to Holdings pursuant to this clause (v) in order
to satisfy cash

5463

  

dividends payable by Holdings in respect of Qualified Holdings Preferred Stock
issued pursuant

5464

  

to clause (c) of the definition thereof may only be made with Excess Cash Flow
not otherwise

5465

  

required to be used to prepay Term Loans pursuant to Section 2.11(d)) (without
duplication of

5466

  

amounts used pursuant to Section 6.08(a)(vii) or amounts included in shall be in
an amount not to

5467

  

exceed the Available Amount and used pursuant to Sections 6.04(s) or
6.08(b)(vii));

5468

  

(vi) the Parent Borrower may make payments to Holdings to permit it to make, and

5469

  

Holdings may make payments permitted by Section 6.09(d); provided that, at the
time of such

5470

  

payment and after giving effect thereto, no Default or Event of Default shall
have occurred and be

5471

  

continuing and Holdings and the Parent Borrower are in compliance with
Section 6.12; provided,

5472

  

further, that any payments that are prohibited because of the immediately
preceding proviso shall

5473

  

accrue and may be made as so accrued upon the curing or waiver of such Default,
Event of

5474

  

Default or noncompliance;

 

-123-



--------------------------------------------------------------------------------

5475

  

(vii) the Parent Borrower may make payments to Holdings to permit it to make,
and

5476

  

Holdings may make, Restricted Payments in respect of the repurchase, retirement
or other

5477

  

acquisition of Equity Interests in Holdings using the portion of Excess Cash
Flow not subject to

5478

  

mandatory prepayment pursuant to Section 2.11(d) (without duplication of amounts
used pursuant

5479

  

to Section 6.08(a)(v) or amounts included in the Available Amount and used
pursuant to Sections

5480

  

6.04(s) or 6.08(b)(vii)); an amount equal to the Available Amount; provided that
at the time of

5481

  

such Restricted Payment and after giving effect thereto, (i) no Default or Event
of Default shall

5482

  

have occurred and be continuing and (ii) at the time of such Restricted Payment
and after giving

5483

  

effect thereto and to the incurrence of any Indebtedness in connection
therewith, Holdings and the

5484

  

Parent Borrower shall be in pro forma compliance with the financial covenants
set forth in

5485

  

Sections 6.12 and 6.13;

5486

  

(viii) the Parent Borrower may make payments to Holdings to permit it to

5487

  

make, and Holdings may make, Restricted Payments; provided that (x) if after
giving effect to

5488

  

such Restricted Payments (and any Indebtedness incurred in connection
therewith), the Total Net

5489

  

Leverage Ratio at the time of the making of such payments (the date of the
making of such

5490

  

payments, the “RP Date”) would be (1) less than or equal to 2.25 to 1.00 but
greater than 2.00 to

5491

  

1.00, the aggregate, there shall be no limit on the amount of Restricted
Payments made pursuant

5492

  

to this clause (viii) during the period from the date 12 months prior to the RP
Date through (and

5493

  

including) the RP Date (such period, the “RP Period”) shall not exceed
$125,000,000, (2) less

5494

  

than or equal to 2.75 to 1.00, but greater than 2.25 to 1.00, the aggregate
amount of Restricted

5495

  

Payments made pursuant to this clause (viii) during the , together with the
aggregate amount of

5496

  

payments of Indebtedness made pursuant to Section 6.08(b)(viii), during the
period from the date

5497

  

12 months prior to the RP Date through (and including) the RP Date (such period,
the “RP

5498

  

Period”) shall not exceed $100,000,000, (3) less than or equal to 3.25 to 1.00
but greater than

5499

  

2.75 to 1.00, the aggregate amount of Restricted Payments made pursuant to this
clause (viii),

5500

  

together with the aggregate amount of payments of Indebtedness made pursuant to
Section

5501

  

6.08(b)(viii), during the RP Period shall not exceed $50,000,000 and (4) greater
than 3.25 to 1.00,

5502

  

the aggregate amount ofno Restricted Payments may be made pursuant to this
clause (viii) during

5503

  

the RP Period shall not exceed $25,000,000; provided further that at the time of
any payment

5504

  

pursuant to this clause (viii), no Default or Event of Default shall have
occurred and be

5505

  

continuing; and

5506

  

(ix) the Parent Borrower and Holdings may make payments to Holdings to permit it

5507

  

to make Restricted Payments necessary in order to effect the Cequent Spin-off.in
an amount not

5508

  

to exceed the Net Proceeds Not Otherwise Applied of any issuance of Equity
Interests in

5509

  

Holdings issued on or after the Restatement Date (other than an issuance to the
Parent Borrower

5510

  

or a Subsidiary and other than an issuance of Disqualified Equity Interests);

5511

  

(x) the making of any Restricted Payment shall be permitted within 60 days after
the

5512

  

date of declaration thereof if at the date of declaration such Restricted
Payment would have

5513

  

complied with the provisions of this Agreement;

5514

  

(xi) (i) the Parent Borrower may make payments to Holdings to permit it to
purchase,

5515

  

redeem, defease, or otherwise acquire or retire for value its common stock in an
amount not to

5516

  

exceed $75,000,000 and (ii) the Parent Borrower may make payments to Holdings to
permit it to

5517

  

pay dividends on its common stock in an amount not to exceed, per annum, the
greater of

5518

  

$20,000,000 and 2.0% of Market Capitalization;

 

-124-



--------------------------------------------------------------------------------

5519

  

(xii) the Parent Borrower and any Subsidiaries may pay or distribute Receivables

5520

  

Fees;

5521

  

(xiii) Holdings, the Parent Borrower and any Subsidiary may make Restricted

5522

  

Payments to allow the payment of cash in lieu of the issuance of fractional
shares upon the

5523

  

exercise of options or warrants or upon the conversion or exchange of Equity
Interests of any

5524

  

such Person; and

5525

  

(xiv)the Parent Borrower may make payments to Holdings to permit it to make, and

5526

  

Holdings may make, Restricted Payments; provided that the aggregate amount of
such Restricted

5527

  

Payments, together with the aggregate amount of payments of Indebtedness made
pursuant to

5528

  

Section 6.08(b)(ix) and the aggregate amount of investments made pursuant to
Section 6.04(v),

5529

  

during the RP Period shall not exceed $25,000,000; provided further that at the
time of any

5530

  

payment pursuant to this clause (xiv), no Default or Event of Default shall have
occurred and be

5531

  

continuing.

5532

  

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any

5533

  

Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to, make
or agree to pay or make,

5534

  

directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of

5535

  

or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether

5536

  

in cash, securities or other property), including any sinking fund or similar
deposit, on account of the

5537

  

purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:

5538

  

(i) payment of Indebtedness created under the Loan Documents;

5539

  

(ii) payment of regularly scheduled interest and principal payments as and when
due

5540

  

in respect of any Indebtedness, other than payments in respect of subordinated
Indebtedness

5541

  

prohibited by the subordination provisions thereof;

5542

  

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

5543

  

(iv) payment of secured Indebtedness out of;

5544

  

the proceeds of any sale or transfer of the property or assets securing such

5545

  

Indebtedness;(v) the making of any payment within 60 days of the giving of
irrevocable

5546

  

notice in respect thereof shall be permitted if at the time of the giving of
such irrevocable notice,

5547

  

such payment would have complied with the provisions of this Agreement;

5548

  

(v) [reserved];

5549

  

(vi) payments of Indebtedness with the Net Proceeds Not Otherwise Applied of an

5550

  

issuance of Equity Interests in Holdings; and issued on or after the Restatement
Date (other than

5551

  

an issuance to the Parent Borrower or a Subsidiary and other than an issuance of
Disqualified

5552

  

Equity Interests);

5553

  

(vii) payments of Indebtedness in an amount equal to the Available Amount;
provided

5554

  

that at the time of such payment and after giving effect thereto, (i) no Default
or Event of Default

5555

  

shall have occurred and be continuing and (ii) at the time of such payment and
after giving effect

5556

  

thereto and to the incurrence of any Indebtedness in connection therewith, the
Total Net Leverage

5557

  

Ratio is not greater than 2.003.50 to 1.00.;

 

-125-



--------------------------------------------------------------------------------

5558

  

(viii) payments of Indebtedness; provided that if after giving effect to such

5559

  

payments (and any Indebtedness incurred in connection therewith), the Total Net
Leverage Ratio

5560

  

at the time of the making of such payments (the date of the making of such
payments, the “Debt

5561

  

Repayment Date”) would be (1) less than or equal to 2.25 to 1.00, there shall be
no limit on the

5562

  

amount of payments made pursuant to this clause (viii), (2) less than or equal
to 2.75 to 1.00, but

5563

  

greater than 2.25 to 1.00, the aggregate amount of payments made pursuant to
this clause (viii),

5564

  

together with the aggregate amount of Restricted Payments made pursuant to
Section

5565

  

6.08(a)(viii), during the period from the date 12 months prior to the Debt
Repayment Date

5566

  

through (and including) the Debt Repayment Date (such period, the “Debt
Repayment Period”)

5567

  

shall not exceed $100,000,000, (3) less than or equal to 3.25 to 1.00 but
greater than 2.75 to 1.00,

5568

  

the aggregate amount of payments of Indebtedness made pursuant to this clause
(viii), together

5569

  

with the aggregate amount of Restricted Debt Payments made pursuant to
Section 6.08(a)(viii),

5570

  

during the Debt Repayment Period shall not exceed $50,000,000 and (4) greater
than 3.25 to 1.00,

5571

  

no payments of Indebtedness may be made pursuant to this clause (viii); provided
further that at

5572

  

the time of any payment pursuant to this clause (viii), no Default or Event of
Default shall have

5573

  

occurred and be continuing; and

5574

  

(ix) payments of Indebtedness; provided that the aggregate amount of such
payments,

5575

  

together with the aggregate amount of Restricted Payments made pursuant to
Section 6.08(a)(xiv)

5576

  

and the aggregate amount of investments made pursuant to Section 6.04(v), during
the Debt

5577

  

Repayment Period shall not exceed $25,000,000; provided further that at the time
of any payment

5578

  

pursuant to this clause (ix), no Default or Event of Default shall have occurred
and be continuing.

5579

  

(c) None of Holdings, the Parent Borrower or any Foreign Subsidiary Borrower
will,

5580

  

nor will they permit any Subsidiary to, enter into or be party to, or make any
payment under, any

5581

  

Synthetic Purchase Agreement unless (i) in the case of any Synthetic Purchase
Agreement related to any

5582

  

Equity Interest of Holdings, the payments required to be made by Holdings are
limited to amounts

5583

  

permitted to be paid under Section 6.08(a), (ii) in the case of any Synthetic
Purchase Agreement related to

5584

  

any Restricted Indebtedness, the payments required to be made by Holdings, the
Parent Borrower or the

5585

  

Subsidiaries thereunder are limited to the amount permitted under
Section 6.08(b) and (iii) in the case of

5586

  

any Synthetic Purchase Agreement, the obligations of Holdings, the Parent
Borrower and the Subsidiaries

5587

  

thereunder are subordinated to the Obligations on terms satisfactory to the
Required Lenders.

5588

  

SECTION 6.09 Transactions with Affiliates. None of Holdings, the Parent
Borrower,

5589

   any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor
will they permit any

5590

  

Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise

5591

  

acquire any property or assets from, or otherwise engage in any other
transactions with, any of its

5592

  

Affiliates, except:

5593

  

(a) transactions that are at prices and on terms and conditions not less
favorable to

5594

  

the Parent Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from

5595

  

unrelated third parties;

5596

  

(b) transactions between or among the Parent Borrower and the Subsidiaries not

5597

  

involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this

5598

  

Agreement);

5599

  

(c) any Restricted Payment permitted by Section 6.08; and

5600

  

(d) transactions pursuant to agreements in effect on the Restatement Date and
listed

5601

  

on Schedule 6.09 (provided that this clause (d) shall not apply to any
extension, or renewal of, or

 

-126-



--------------------------------------------------------------------------------

5602

  

any amendment or modification of such agreements that is less favorable to the
Parent Borrower

5603

  

or the applicable Subsidiaries, as the case may be).;

5604

  

(e) payments or loans (or cancellations of loans) to officers, directors,
employees or

5605

  

consultants which are approved by a majority of the board of directors of
Holdings in good faith;

5606

  

(f) the issuance of Equity Interests (other than Disqualified Equity Interests)
of

5607

  

Holdings to any Person;

5608

  

(g) the issuances of securities or other payments, awards or grants in cash,
securities

5609

  

or otherwise pursuant to, the funding of, or the making of payments pursuant to,
employment,

5610

  

consulting and service agreements and arrangements, stock option and stock
ownership plans,

5611

  

long-term incentive plans or similar employee or director benefit plans approved
by the board of

5612

  

directors of Holdings or any direct or indirect parent of Holdings or the board
of directors of the

5613

  

Parent Borrower or a Subsidiary, as appropriate, in good faith;

5614

  

(h) any contribution to the capital of Holdings;

5615

  

(i) transactions between Holdings, the Parent Borrower or any Subsidiary, on the

5616

  

one hand, and any Person, on the other hand, a director of which is also a
director of Holdings or

5617

  

any direct or indirect parent of Holdings; provided that such director abstains
from voting as a

5618

  

director of Holdings or such direct or indirect parent, as the case may be, on
any matter involving

5619

  

such other Person; and

5620

  

(j) any employment agreements or any similar or related agreements entered into
by

5621

  

Holdings, the Parent Borrower or any Subsidiary, in each case in the ordinary
course of business.

5622

  

SECTION 6.10 Restrictive Agreements. None of Holdings, the Parent Borrower, any

5623

   Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will
they permit any Subsidiary

5624

  

to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that

5625

  

prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Parent Borrower or any

5626

  

Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability

5627

  

of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or

5628

  

to make or repay loans or advances to the Parent Borrower or any other
Subsidiary or to Guarantee

5629

  

Indebtedness of the Parent Borrower or any other Subsidiary; provided that
(i) the foregoing shall not

5630

  

apply to restrictions and conditions imposed by law, rule, regulation or order
or by any Loan Document,

5631

  

Permitted Receivables Document or any Specified Vendor Receivables Financing
Document that are

5632

  

customary, in the reasonable judgment of the board of directors thereof, for the
market in which such

5633

  

Indebtedness is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of

5634

  

Liens and Guarantees in favor of the Lenders under the Loan Documents or (y) the
satisfaction of the

5635

  

obligations of the Loan Parties under the Loan Documents, (ii) the foregoing
shall not apply to

5636

  

restrictions and conditions existing on the Restatement Date identified on
Schedule 6.10 (but shall apply

5637

   to any extension or renewal of, or any amendment or modification expanding
the scope of, any such

5638

   restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions

5639

  

contained in agreements relating to the sale of a Subsidiary pending such sale;
provided, further, that such

5640

  

restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted

5641

  

hereunder and, (iv) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by

5642

  

any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or

5643

  

conditions apply only to the property or assets securing such Indebtedness and
(B) customary provisions

5644

  

in leases and other agreements restricting the assignment thereof., (v) the
foregoing shall not apply to any

5645

  

agreement or other instrument of a Person acquired by the Parent Borrower or any
Subsidiary which was

 

-127-



--------------------------------------------------------------------------------

5646

  

in existence at the time of such acquisition (but not created in contemplation
thereof or to provide all or

5647

  

any portion of the funds or credit support utilized to consummate such
acquisition), which encumbrance

5648

  

or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the

5649

  

Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired, (vi)

5650

  

the foregoing shall not apply to customary restrictions on cash or other
deposits or net worth required by

5651

  

customers under contracts entered into in the ordinary course of business,
(vii) the foregoing shall not

5652

  

apply to customary provisions in joint venture agreements, partnership
agreements, limited liability

5653

  

company agreements and similar agreements required in connection with the
entering into of such

5654

  

transaction and (viii) any prohibition or restrictions of the type referred to
in clauses (a) or (b) above

5655

  

imposed by amendments, modifications, restatements, renewals, increases,
supplements, refundings,

5656

  

replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through

5657

  

(vii) above shall be permitted; provided that such amendments, modifications,
restatements, renewals,

5658

  

increases, supplements, refundings, replacements or refinancings do not expand
the scope of any such

5659

  

prohibition or restriction from that originally set forth in the contract,
instrument or obligation referred to

5660

  

in clauses (i) through (vii) above.

5661

  

SECTION 6.11 Amendment of Material Documents. None of Holdings, the Parent

5662

  

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit

5663

  

any Subsidiary (including the Receivables Subsidiary) to, amend, restate, modify
or waive any of its

5664

  

rights under (a) its certificate of incorporation, by-laws or other
organizational documents, and (b) any

5665

  

Material Agreement or other agreements (including joint venture agreements), in
each case to the extent

5666

  

such amendment, restatement, modification or waiver is adverse to the Lenders in
any material respect (it

5667

  

being agreed that the addition or removal of Loan Parties from participation in
a Permitted Receivables

5668

  

Financing or Specified Vendor Receivables Financing shall not constitute an
amendment, modification or

5669

  

waiver of the Receivables Purchase Agreement, Receivables Transfer Agreement or
any Specified

5670

  

Vendor Receivables Financing Document that is adverse to the Lenders).

5671

  

SECTION 6.12 Interest Expense Coverage Ratio. Neither Holdings nor the Parent

5672

  

Borrower will permit the Interest Expense Coverage Ratio, in each case as of the
last day of any period of

5673

  

four consecutive fiscal quarters ending after the Restatement Date, to be less
than 3.00 to 1.00.

5674

  

SECTION 6.13 Total Net Leverage Ratio; Senior Secured Net Leverage Ratio. (a)

5675

  

Neither Holdings nor the Parent Borrower will permit the Leverage Total Net
Leverage Ratio as of the

5676

  

last day of any fiscal quarter ending after the Restatement Date to exceed 4.00
to 1.00; provided that

5677

  

during a Covenant Holiday Period, neither Holdings nor the Parent Borrower will
permit the Total Net

5678

  

Leverage Ratio as of the last day of any fiscal quarter ending during such
Covenant Holiday Period to

5679

  

exceed 4.50 to 1.00 and (b) neither Holdings nor the Parent Borrower will permit
the Senior Secured Net

5680

  

Leverage Ratio as of the last day of any fiscal quarter ending after the
Restatement Date to exceed 3.50 to

5681

  

1.00; provided that during a Covenant Holiday Period, neither Holdings nor the
Parent Borrower will

5682

  

permit the Senior Secured Net Leverage Ratio as of the last day of any fiscal
quarter ending during such

5683

  

Covenant Holiday Period to exceed 4.00 to 1.00.

5684

  

SECTION 6.14 Use of Proceeds. No Parent Borrower, Subsidiary Term Borrower or

5685

  

Foreign Subsidiary Borrower will request any Borrowing or Letter of Credit, and
no Parent Borrower,

5686

   Subsidiary Term Borrower or Foreign Subsidiary Borrower shall use, and shall
procure that itstheir

5687

  

Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the

5688

  

proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or

5689

  

authorization of the payment or giving of money, or anything else of value, to
any Person in violation of

5690

  

any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities,

5691

  

business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such

 

-128-



--------------------------------------------------------------------------------

5692

  

activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation

5693

  

incorporated in the United States or in a European Union member state or (C) in
any manner that would

5694

  

result in the violation of any Sanctions applicable to any party hereto.

5695

   ARTICLE VII

5696

  

5697

   Events of Default

5698

  

If any of the following events (“Events of Default”) shall occur:

5699

  

(a) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary

5700

  

Borrower shall fail to (i) pay any principal of any Loan or any reimbursement
obligation in

5701

  

respect of any LC Disbursement when and as the same shall become due and
payable, whether at

5702

  

the due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) provide cash

5703

  

collateral when and as the same shall be required by Section 2.05(k);

5704

  

(b) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary

5705

  

Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an

5706

  

amount referred to in clause (a) of this Article) payable under this Agreement
or any other Loan

5707

  

Document, when and as the same shall become due and payable, and such failure
shall continue

5708

  

unremedied for a period of five Business Days;

5709

  

(c) any representation or warranty made or deemed made by or on behalf of

5710

  

Holdings, the Parent Borrower, any Subsidiary Term Borrower, any Foreign
Subsidiary Borrower

5711

  

or any Subsidiary in or in connection with any Loan Document or any amendment or

5712

  

modification thereof or waiver thereunder, or in any report, certificate,
financial statement or

5713

  

other document furnished pursuant to or in connection with any Loan Document or
any

5714

  

amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in

5715

  

any material respect when made or deemed made;

5716

  

(d) Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign

5717

  

Subsidiary Borrower shall fail to observe or perform any covenant, condition or
agreement

5718

  

contained in Section 5.02, 5.04(a) (with respect to the existence of Holdings,
the Parent

5719

  

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower and
ownership of

5720

  

the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers), 5.04(b) or
5.11 or in

5721

  

Article VI;

5722

  

(e) any Loan Party shall fail to observe or perform any covenant, condition or

5723

  

agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of

5724

  

this Article), and such failure shall continue unremedied for a period of 30
days after the earlier of

5725

  

(x) notice thereof from the Administrative Agent to the Parent Borrower (which
notice will be

5726

  

given at the request of any Lender) and (y) the date on which the President, a
Vice President or a

5727

  

Financial Officer of the Parent Borrower becomes aware of such failure;

5728

  

(f) Holdings, the Parent Borrower or any Subsidiary shall fail to make any
payment

5729

  

(whether of principal, interest or other payment obligations) in respect of any
Material

5730

  

Indebtedness, when and as the same shall become due and payable after giving
effect to any

5731

  

applicable grace period with respect thereto;

5732

  

(g) any event or condition occurs that results in any Material Indebtedness
becoming

5733

  

due prior to its scheduled maturity or that enables or permits the holder or
holders of any Material

 

-129-



--------------------------------------------------------------------------------

5734

  

Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to

5735

  

become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to

5736

  

its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that

5737

  

becomes due as a result of the voluntary sale or transfer of the property or
assets securing such

5738

  

Indebtedness;

5739

  

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be

5740

  

filed seeking (i) liquidation, reorganization or other relief in respect of
Holdings, the Parent

5741

  

Borrower, any Subsidiary Term Borrower, any Foreign Subsidiary Borrower or any
Subsidiary or

5742

  

its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy,

5743

  

insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a

5744

  

receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Parent

5745

  

Borrower or any Subsidiary or for a substantial part of its assets, and, in any
such case, such

5746

  

proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or

5747

  

ordering any of the foregoing shall be entered;

5748

  

(i) Holdings, the Parent Borrower or any Subsidiary shall (i) voluntarily
commence

5749

  

any proceeding or file any petition seeking liquidation, reorganization or other
relief under any

5750

  

Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in

5751

  

effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any

5752

  

proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the

5753

  

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for

5754

  

Holdings, the Parent Borrower or any Subsidiary or for a substantial part of its
assets, (iv) file an

5755

  

answer admitting the material allegations of a petition filed against it in any
such proceeding, (v)

5756

  

make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of

5757

  

effecting any of the foregoing;

5758

  

(j) Holdings, the Parent Borrower or any Subsidiary shall become unable, admit
in

5759

  

writing in a court proceeding its inability or fail generally to pay its debts
as they become due;

5760

  

(k) one or more judgments for the payment of money in an aggregate amount in

5761

  

excess of $25,000,00050,000,000 shall be rendered against Holdings, the Parent
Borrower, any

5762

  

Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30

5763

  

consecutive days during which execution shall not be effectively stayed, or any
action shall be

5764

  

legally taken by a judgment creditor to attach or levy upon any assets of
Holdings, the Parent

5765

  

Borrower or any Subsidiary to enforce any such judgment;

5766

  

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders,

5767

  

when taken together with all other ERISA Events that have occurred, could
reasonably be

5768

  

expected to result in a Material Adverse Effect;

5769

  

(m) any Lien covering property having a book value or fair market value of

5770

  

$1,000,0005,000,000 or more purported to be created under any Security Document
shall cease to

5771

  

be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral,

5772

  

except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction

5773

  

permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to

5774

  

maintain possession of any stock certificates, promissory notes or other
instruments delivered to it

5775

  

under the Pledge Agreement;

 

-130-



--------------------------------------------------------------------------------

5776

  

(n) the Guarantee Agreement or any other Loan Document (other than a Security

5777

  

Document) shall cease to be, or shall have been asserted in writing by any Loan
Party not to be,

5778

  

in full force and effect in accordance with its terms;

5779

  

(o) the Parent Borrower, Holdings or any Subsidiary shall challenge the

5780

  

subordination provisions of the Subordinated Debt or assert that such provisions
are invalid or

5781

  

unenforceable or that the Obligations of the Parent Borrower, any Subsidiary
Term Borrower or

5782

  

any Foreign Subsidiary Borrower, or the Obligations of Holdings or any
Subsidiary under the

5783

  

Guarantee Agreement, are not senior Indebtedness under the subordination
provisions of the

5784

  

Subordinated Debt, or any court, tribunal or government authority of competent
jurisdiction shall

5785

  

judge the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or

5786

  

such Obligations to be not senior Indebtedness under such subordination
provisions or otherwise

5787

  

cease to be, or shall be asserted not to be, legal, valid and binding
obligations of the parties

5788

  

thereto, enforceable in accordance with their terms; or

5789

  

(p) a Change in Control shall occur;

5790

  

then, and in every such event (other than an event with respect to the Parent
Borrower, any Subsidiary

5791

   Term Borrower or any Foreign Subsidiary Borrower described in clause (h) or
(i) of this Article), and at

5792

  

any time thereafter during the continuance of such event, the Administrative
Agent may, and at the

5793

  

request of the Required Lenders shall, by notice to the Parent Borrower (on
behalf of itself, the Subsidiary

5794

   Term Borrowers and the Foreign Subsidiary Borrowers), take either or both of
the following actions, at

5795

  

the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall

5796

  

terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in

5797

  

part, in which case any principal not so declared to be due and payable may
thereafter be declared to be

5798

  

due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together

5799

  

with accrued interest thereon and all fees and other obligations of the Parent
Borrower, any Subsidiary

5800

   Term Borrower or any Foreign Subsidiary Borrower accrued hereunder, shall
become due and payable

5801

  

immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby

5802

  

waived by the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers;

5803

  

and in case of any event with respect to the Parent Borrower, any Subsidiary
Term Borrower or any

5804

  

Foreign Subsidiary Borrower described in clause (h) or (i) of this Article, the
Commitments shall

5805

  

automatically terminate and the principal of the Loans then outstanding,
together with accrued interest

5806

  

thereon and all fees and other obligations of the Parent Borrower, any
Subsidiary Term Borrower or any

5807

  

Foreign Subsidiary Borrower accrued hereunder, shall automatically become due
and payable, without

5808

  

presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent

5809

  

Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers.

5810

   ARTICLE VIII

5811

  

5812

   The Agents

5813

  

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the each of
the

5814

  

Administrative Agent (it being understood that reference in this Article VIII to
the Administrative Agent

5815

  

shall be deemed to include the Collateral Agent) and the Foreign Currency Agent
as its agent and

5816

  

authorizes each of the Administrative Agent and the Foreign Currency Agent to
take such actions on its

5817

  

behalf and to exercise such powers as are delegated to the Administrative Agent
or the Foreign Currency

5818

  

Agent, as applicable, by the terms of the Loan Documents, together with such
actions and powers as are

5819

  

reasonably incidental thereto.

 

-131-



--------------------------------------------------------------------------------

5820

  

Each of the banks serving as the Administrative Agent and the Foreign Currency
Agent

5821

  

hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may

5822

  

exercise the same as though it were not the Administrative Agent or the Foreign
Currency Agent, as

5823

  

applicable, and each such bank and its Affiliates may accept deposits from, lend
money to and generally

5824

  

engage in any kind of business with Holdings, the Parent Borrower or any
Subsidiary or other Affiliate

5825

  

thereof as if it were not the Administrative Agent or the Foreign Currency
Agent, as applicable,

5826

  

hereunder.

5827

  

The Administrative Agent and the Foreign Currency Agent shall not have any
duties or

5828

  

obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of

5829

  

the foregoing, (a) the Administrative Agent and the Foreign Currency Agent shall
not be subject to any

5830

  

fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the

5831

  

Administrative Agent and the Foreign Currency Agent shall not have any duty to
take any discretionary

5832

  

action or exercise any discretionary powers, except discretionary rights and
powers expressly

5833

  

contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by

5834

  

the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the

5835

  

circumstances as provided in Section 10.02), and (c) except as expressly set
forth in the Loan Documents,

5836

  

the Administrative Agent and the Foreign Currency Agent shall not have any duty
to disclose, and shall

5837

  

not be liable for the failure to disclose, any information relating to Holdings,
the Parent Borrower or any

5838

  

of its Subsidiaries that is communicated to or obtained by the banks serving as
Administrative Agent and

5839

  

Foreign Currency Agent or any of their Affiliates in any capacity. The
Administrative Agent shall not be

5840

  

liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or

5841

  

such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided

5842

  

in Section 10.02) and neither the Administrative Agent nor the Foreign Currency
Agent shall be liable for

5843

  

any action taken or not taken by it in the absence of its own gross negligence
or willful misconduct. Each

5844

  

of the Administrative Agent and the Foreign Currency Agent shall be deemed not
to have knowledge of

5845

  

any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the

5846

  

Parent Borrower, a Subsidiary Term Borrower, a Foreign Subsidiary Borrower or a
Lender, and neither

5847

  

the Administrative Agent nor the Foreign Currency Agent shall be responsible for
or have any duty to

5848

  

ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any

5849

  

Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in

5850

  

connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other

5851

  

terms or conditions set forth in any Loan Document or the occurrence of any
Event of default, (iv) the

5852

  

validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement,

5853

  

instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any

5854

  

Loan Document, other than to confirm receipt of items expressly required to be
delivered to the

5855

  

Administrative Agent or the Foreign Currency Agent.

5856

  

Each of the Administrative Agent and the Foreign Currency Agent shall be
entitled to

5857

  

rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent,

5858

  

statement, instrument, document or other writing believed by it to be genuine
and to have been signed or

5859

  

sent by the proper Person. Each of the Administrative Agent and the Foreign
Currency Agent also may

5860

  

rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper

5861

  

Person, and shall not incur any liability for relying thereon. Each of the
Administrative Agent and the

5862

  

Foreign Currency Agent may consult with legal counsel (who may be counsel for
the Parent Borrower, a

5863

   Subsidiary Term Borrower or any Foreign Subsidiary Borrower), independent
accountants and other

5864

  

experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the

5865

  

advice of any such counsel, accountants or experts.

 

-132-



--------------------------------------------------------------------------------

5866

  

Each of the Administrative Agent and the Foreign Currency Agent may perform any
and

5867

  

all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the

5868

  

Administrative Agent or the Foreign Currency Agent, as applicable. Each of the
Administrative Agent,

5869

  

the Foreign Currency Agent and any such sub-agent may perform any and all its
duties and exercise its

5870

  

rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding

5871

  

paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent,

5872

  

Foreign Currency Agent and any such sub-agent, and shall apply to their
respective activities in

5873

  

connection with the syndication of the credit facilities provided for herein as
well as activities as

5874

  

Administrative Agent or Foreign Currency Agent, as applicable.

5875

  

Subject to the appointment and acceptance of a successor Administrative Agent as

5876

  

provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the

5877

  

Issuing Bank and the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the

5878

  

Foreign Subsidiary Borrowers). Upon any such resignation, the Required Lenders
shall have the right, in

5879

  

consultation with the Parent Borrower and, if applicable, the relevant
Subsidiary Term Borrower and

5880

  

Foreign Subsidiary Borrower, to appoint a successor from among the Lenders. If
no successor shall have

5881

  

been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days

5882

  

after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative

5883

  

Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent

5884

  

which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the

5885

  

acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall

5886

  

succeed to and become vested with all the rights, powers, privileges and duties
of the retiring

5887

  

Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and

5888

  

obligations hereunder. The fees payable by the Parent Borrower (on behalf of
itself, the Subsidiary Term

5889

   Borrowers and the Foreign Subsidiary Borrowers) to a successor Administrative
Agent shall be the same

5890

  

as those payable to its predecessor unless otherwise agreed between the Parent
Borrower (on behalf of

5891

  

itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and
such successor. After

5892

  

the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall

5893

  

continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective

5894

  

Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting

5895

  

as Administrative Agent.

5896

  

Subject to the appointment and acceptance of a successor Foreign Currency Agent
as

5897

  

provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the

5898

  

Administrative Agent and the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and

5899

  

the Foreign Subsidiary Borrowers). Upon any such resignation, the Required
Lenders shall have the

5900

  

right, in consultation with the Parent Borrower and, if applicable, the relevant
Foreign Subsidiary

5901

  

Borrower, to appoint a successor from among the Lenders. If no successor shall
have been so appointed

5902

  

by the Required Lenders and shall have accepted such appointment within 10 days
after the retiring

5903

  

Foreign Currency Agent gives notice of its resignation, then the retiring
Foreign Currency Agent may, on

5904

  

behalf of the Lenders and the Administrative Agent, appoint a successor Foreign
Currency Agent. Upon

5905

  

the acceptance of its appointment as Foreign Currency Agent hereunder by a
successor, such successor

5906

  

shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring

5907

  

Foreign Currency Agent, and the retiring Foreign Currency Agent shall be
discharged from its duties and

5908

  

obligations hereunder. The fees payable by the Parent Borrower (on behalf of
itself and the Foreign

5909

  

Subsidiary Borrowers) to a successor Foreign Currency Agent shall be the same as
those payable to its

5910

  

predecessor unless otherwise agreed between the Parent Borrower (on behalf of
itself and the Foreign

5911

  

Subsidiary Borrowers) and such successor. After the Administrative Agent’s
resignation hereunder, the

5912

  

provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Foreign

 

-133-



--------------------------------------------------------------------------------

5913

  

Currency Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or

5914

  

omitted to be taken by any of them while it was acting as Foreign Currency
Agent.

5915

  

Each Lender acknowledges that it has, independently and without reliance upon
the

5916

  

Administrative Agent, the Foreign Currency Agent or any other Lender and based
on such documents and

5917

  

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this

5918

  

Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the

5919

  

Administrative Agent, the Foreign Currency Agent or any other Lender and based
on such documents and

5920

  

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking

5921

  

or not taking action under or based upon this Agreement, any other Loan Document
or related agreement

5922

  

or any document furnished hereunder or thereunder.

5923

  

None of the Syndication Agents or Documentation Agents shall have any duties or

5924

  

responsibilities hereunder in their respective capacities as such.

5925

   ARTICLE IX

5926

  

5927

   Collection Allocation Mechanism[Reserved]

5928

  

SECTION 9.01 Implementation of CAM.

5929

  

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and

5930

   without further act be terminated as provided in Article VII and (ii) the
Lenders shall automatically and

5931

   without further act (and without regard to the provisions of Section 10.04)
be deemed to have exchanged

5932

   interests in the Credit Facilities such that in lieu of the interest of each
Lender in each Credit Facility in

5933

   which it shall participate as of such date (including such Lender’s interest
in the Specified Obligations of

5934

   each Loan Party in respect of each such Credit Facility), such Lender shall
hold an interest in every one of

5935

   the Credit Facilities (including the Specified Obligations of each Loan Party
in respect of each such

5936

   Credit Facility and each LC Reserve Account established pursuant to Section
9.02 below), whether or not

5937

   such Lender shall previously have participated therein, equal to such
Lender’s CAM Percentage thereof.

5938

   Each Lender and each Loan Party hereby consents and agrees to the CAM
Exchange, and each Lender

5939

   agrees that the CAM Exchange shall be binding upon its successors and assigns
and any person that

5940

   acquires a participation in its interests in any Credit Facility.

5941

  

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each

5942

   payment received by the Administrative Agent or the Collateral Agent pursuant
to any Loan Document in

5943

   respect of the Specified Obligations, and each distribution made by the
Collateral Agent pursuant to any

5944

   Security Documents in respect of the Specified Obligations, shall be
distributed to the Lenders pro rata in

5945

   accordance with their respective CAM Percentages. Any direct payment received
by a Lender upon or

5946

   after the CAM Exchange Date, including by way of setoff, in respect of a
Specified Obligation shall be

5947

   paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.

5948

  

SECTION 9.02 Letters of Credit.

5949

  

(a) In the event that on the CAM Exchange Date any Letter of Credit shall be

5950

   outstanding and undrawn in whole or in part, or any amount drawn under a
Letter of Credit shall not have

5951

   been reimbursed either by the Parent Borrower or any Foreign Subsidiary
Borrower, as the case may be,

5952

   or with the proceeds of a Revolving Loan, each Revolving Lender shall
promptly pay over to the

5953

   Administrative Agent, in immediately available funds and in dollars, an
amount equal to such Revolving

5954

   Lender’s Applicable Percentage (as notified to such Lender by the
Administrative Agent) of such Letter

5955

   of Credit’s undrawn face amount (or, in the case of any Letter of Credit
denominated in a currency other

 

-134-



--------------------------------------------------------------------------------

5956

   than dollars, the Dollar Equivalent thereof) or (to the extent it has not
already done so) such Letter of

5957

   Credit’s unreimbursed drawing (or, in the case of any Letter of Credit
denominated in a currency other

5958

   than dollars, the Dollar Equivalent thereof), together with interest thereon
from the CAM Exchange Date

5959

   to the date on which such amount shall be paid to the Administrative Agent at
the rate that would be

5960

   applicable at the time to an ABR Revolving Loan in a principal amount equal
to such amount, as the case

5961

   may be. The Administrative Agent shall establish a separate account or
accounts for each Revolving

5962

   Lender (each, an “LC Reserve Account”) for the amounts received with respect
to each such Letter of

5963

   Credit pursuant to the preceding sentence. The Administrative Agent shall
deposit in each Revolving

5964

   Lender’s LC Reserve Account such Lender’s CAM Percentage of the amounts
received from the

5965

   Revolving Lenders as provided above. The Administrative Agent shall have sole
dominion and control

5966

   over each LC Reserve Account, and the amounts deposited in each LC Reserve
Account shall be held in

5967

   such LC Reserve Account until withdrawn as provided in paragraph (b), (c),
(d) or (e) below. The

5968

   Administrative Agent shall maintain records enabling it to determine the
amounts paid over to it and

5969

   deposited in the LC Reserve Accounts in respect of each Letter of Credit and
the amounts on deposit in

5970

   respect of each Letter of Credit attributable to each Lender’s CAM
Percentage. The amounts held in each

5971

   Lender’s LC Reserve Account shall be held as a reserve against the LC
Exposure, shall be the property of

5972

   such Lender, shall not constitute Loans to or give rise to any claim of or
against any Loan Party and shall

5973

   not give rise to any obligation on the part of the Parent Borrower or the
Foreign Subsidiary Borrowers to

5974

   pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of

5975

   Credit shall arise only at such times as drawings are made thereunder, as
provided in Section 2.05.

5976

  

(b) In the event that after the CAM Exchange Date any drawing shall be made in

5977

   respect of a Letter of Credit, the Administrative Agent shall, at the request
of the Issuing Bank, withdraw

5978

   from the LC Reserve Account of each Revolving Lender any amounts, up to the
amount of such Lender’s

5979

   CAM Percentage of such drawing (or in the case of any drawing under a Letter
of Credit denominated in

5980

   a currency other than dollars, the Dollar Equivalent of such drawing),
deposited in respect of such Letter

5981

   of Credit and remaining on deposit and deliver such amounts to the Issuing
Bank in satisfaction of the

5982

   reimbursement obligations of the Revolving Lenders under Section 2.05(e) (but
not of the Parent

5983

  

Borrower and the Foreign Subsidiary Borrowers under Section 2.05(f),
respectively). In the event any

5984

   Revolving Lender shall default on its obligation to pay over any amount to
the Administrative Agent in

5985

   respect of any Letter of Credit as provided in this Section 9.02, the Issuing
Bank shall, in the event of a

5986

   drawing thereunder, have a claim against such Revolving Lender to the same
extent as if such Lender had

5987

   defaulted on its obligations under Section 2.05(e), but shall have no claim
against any other Lender in

5988

   respect of such defaulted amount, notwithstanding the exchange of interests
in the reimbursement

5989

   obligations pursuant to Section 9.01. Each other Lender shall have a claim
against such defaulting

5990

   Revolving Lender for any damages sustained by it as a result of such default,
including, in the event such

5991

   Letter of Credit shall expire undrawn, its CAM Percentage of the defaulted
amount.

5992

  

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire

5993

   undrawn, the Administrative Agent shall withdraw from the LC Reserve Account
of each Revolving

5994

   Lender the amount remaining on deposit therein in respect of such Letter of
Credit and distribute such

5995

   amount to such Lender.

5996

  

(d) With the prior written approval of the Administrative Agent and the Issuing

5997

   Bank, any Revolving Lender may withdraw the amount held in its LC Reserve
Account in respect of the

5998

   undrawn amount of any Letter of Credit. Any Revolving Lender making such a
withdrawal shall be

5999

   unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit,

6000

   to pay over to the Administrative Agent, for the account of the Issuing Bank
on demand, its CAM

6001

   Percentage of such drawing.

 

-135-



--------------------------------------------------------------------------------

6002

  

(e) Pending the withdrawal by any Revolving Lender of any amounts from its LC

6003

   Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction

6004

   of such Lender and subject to such rules as the Administrative Agent may
prescribe for the avoidance of

6005

   inconvenience, invest such amounts in Permitted Investments. Each Revolving
Lender that has not

6006

   withdrawn its CAM Percentage of amounts in its LC Reserve Account as provided
in paragraph (d) above

6007

   shall have the right, at intervals reasonably specified by the Administrative
Agent, to withdraw the

6008

   earnings on investments so made by the Administrative Agent with amounts in
its LC Reserve Account

6009

   and to retain such earnings for its own account.

6010

   ARTICLE X

6011

  

6012

   Miscellaneous

6013

  

SECTION 10.01 Notices. Except in the case of notices and other communications

6014

  

expressly permitted to be given by telephone, all notices and other
communications provided for herein

6015

  

shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or

6016

  

registered mail or sent by telecopy, as follows:

6017

  

(a) if to Holdings, the Parent Borrower, any Subsidiary Term Borrower or any

6018

  

Foreign Subsidiary Borrower, to the Parent Borrower (on behalf of itself,
Holdings, any

6019

  

Subsidiary Term Borrower and any Foreign Subsidiary Borrower) at 3940038505
Woodward

6020

  

Avenue, Suite 130200, Bloomfield Hills, MIMichigan 48304, Attention of Joshua
Sherbin,

6021

  

General Counsel (Telephone No. (248) 631-5450, Telecopy No. (248) 631-5413),

6022

  

with a copy to:

6023

  

6024

  

Jonathan A. SchaffzinKimberly C. Petillo-Décossard,, Esq.

6025

  

Cahill Gordon & Reindel LLP

6026

  

80 Pine Street

6027

  

New York, New York 10005

6028

  

(Telecopy No. (212) 378-2329);

6029

  

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South

6030

  

Dearborn, Floor 7L2, Chicago, Illinois 60603 Attention of Joyce King (Dartonya
Jackson (Email:

6031

  

jpm.agency.cri@jpmorgan.com, Telecopy: 888-292-9533, Telephone:
312-385732-70257032);

6032

  

(c) if to the Foreign Currency Agent, to it at J.P. Morgan Europe Limited, 25
Bank

6033

  

Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services

6034

  

(Telecopy: 44-207-777-2360, Email: loan_and_agency_london@jpmorgan.com);

6035

  

(d) if to JPMCB, as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10
South

6036

  

Dearborn Street, Floor L2, Chicago, Illinois 60603 (Telecopy: 888-303-9732;
Telephone: 312-

6037

  

732-7982), Attention of Susan Thomas, and in the event that there is more than
one Issuing Bank,

6038

  

to such other Issuing Bank at its address (or telecopy number) set forth in its
Administrative

6039

  

QuestionnaireIL 6060 (Fax: 214-307-6874; Email:

6040

  

Chicago.LC.Agency.Activity.Team@JPMChase.com), Attention of Chicago LC Agency
Activity

6041

  

Team, and;

6042

  

(e) if to JPMCB, as a Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10

6043

  

South Dearborn, Floor 7L2, Chicago, Illinois 60603, Attention of Joyce King
(Dartonya Jackson

 

-136-



--------------------------------------------------------------------------------

6044

  

(Email: jpm.agency.cri@jpmorgan.com, Telecopy: 888-292-9533, Telephone:
312-385732-

6045

  

70257032); and

6046

  

(f) if to any other Lender, Swingline Lender or Issuing Bank, to it at its
address (or

6047

  

telecopy number) set forth in its Administrative Questionnaire.

6048

  

Any party hereto may change its address or telecopy number for notices and other

6049

  

communications hereunder by notice to the other parties hereto. All notices and
other communications

6050

  

given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have

6051

  

been given on the date of receipt.

6052

  

SECTION 10.02 Waivers; Amendments.

6053

  

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender

6054

  

in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver

6055

  

thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or

6056

  

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or

6057

  

the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing

6058

  

Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not

6059

  

exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any

6060

  

Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective

6061

  

unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall

6062

  

be effective only in the specific instance and for the purpose for which given.
Without limiting the

6063

  

generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed

6064

  

as a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing

6065

  

Bank may have had notice or knowledge of such Default at the time.

6066

  

(b) Except as provided in Section 2.14, Section 2.20 and Section 2.21, neither
this

6067

  

Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or

6068

  

modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered

6069

  

into by Holdings, the Parent Borrower, each Subsidiary Term Borrower (but only
to the extent such

6070

   waiver, amendment or modification relates to such Subsidiary Term Borrower),
each Foreign Subsidiary

6071

  

Borrower (but only to the extent such waiver, amendment or modification relates
to such Foreign

6072

  

Subsidiary Borrower) and the Required Lenders or, in the case of any other Loan
Document, pursuant to

6073

  

an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or

6074

  

Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders;

6075

  

provided that no such agreement shall (i) increase the Commitment of any Lender
without the written

6076

  

consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the

6077

  

rate of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written

6078

  

consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or any scheduled date of

6079

   payment of the principal amount of any Term Loan under Section 2.10, or the
required date of

6080

  

reimbursement of any LC Disbursement, or any date for the payment of any
interest, fees or other

6081

  

amounts payable hereunder, or reduce or forgive the amount of, waive or excuse
any such payment, or

6082

  

postpone the scheduled date of expiration of any Commitment or postpone the
scheduled date of

6083

  

expiration of any Letter of Credit beyond the Revolving Maturity Date, without
the written consent of

6084

  

each Lender affected thereby, (iv) change Section 2.18(a), (b) or (c) in a
manner that would alter the pro

6085

  

rata sharing of payments required thereby, without the written consent of each
Lender, (v) change the

6086

  

definition of “Required Lenders” or any other provision of any Loan Document
(including this Section)

6087

  

specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or

6088

  

modify any rights thereunder or make any determination or grant any consent
thereunder, without the

 

-137-



--------------------------------------------------------------------------------

6089

  

written consent of each Lender (or each Lender of such Class, as the case may
be), (vi) release Holdings

6090

  

or any Subsidiary Loan Party from its Guarantee under the Guarantee Agreement
(except as expressly

6091

  

provided in the Guarantee Agreement), or limit its liability in respect of such
Guarantee, without the

6092

  

written consent of each Lender, (vii) release all or substantially all of the
Collateral from the Liens of the

6093

  

Security Documents, without the written consent of each Lender (except as
expressly provided in the

6094

  

Security Documents), (viii) change the order of priority of payments set forth
in Section 5.02 of the

6095

  

Security Agreement or Section 7 of the Pledge Agreement, in each case without
the written consent of

6096

  

each Lender, (ix) change any provisionsprovision of any Loan Document in a
manner that by its terms

6097

  

adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently

6098

  

than those holdingholdings Loans of any other Class, without the written consent
of Lenders holding a

6099

  

majority in interest of the outstanding Loans and unused Commitments of each
affected Class or (x)

6100

  

require any Lender to make any extension of credit hereunder in a currency other
than dollars or another

6101

  

currency agreed by such Lender as a currency in which such Lender will make
extensions of credit

6102

  

available hereunder, without the written consent of such Lender; provided,
further, that (A) no such

6103

  

agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the

6104

  

Foreign Currency Agent, the Fronting Lender, the Issuing Bank or the Swingline
Lenders without the

6105

  

prior written consent of the Administrative Agent, the Foreign Currency Agent,
the Fronting Lender, the

6106

  

Issuing Bank or the Swingline Lenders, as the case may be, and (B) any waiver,
amendment or

6107

  

modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the

6108

  

Lenders of a particular Class (but not the Lenders of any other Class) may be
effected by an agreement or

6109

  

agreements in writing entered into by Holdings, the Parent Borrower, each
Subsidiary Term Borrower

6110

   (but only to the extent such waiver, amendment or modification relates to
such Subsidiary Term

6111

   Borrower), each Foreign Subsidiary Borrower (but only to the extent such
waiver, amendment or

6112

  

modification relates to such Foreign Subsidiary Borrower) and requisite
percentage in interest of the

6113

  

affected Class of Lenders that would be required to consent thereto under this
Section if such Class of

6114

  

Lenders were the only Class of Lenders hereunder at the time. Notwithstanding
the foregoing, any

6115

  

provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the

6116

  

Parent Borrower, each Subsidiary Term Borrower (but only to the extent such
waiver, amendment or

6117

   modification relates to such Subsidiary Term Borrower), each Foreign
Subsidiary Borrower (but only to

6118

  

the extent such waiver, amendment or modification relates to such Foreign
Subsidiary Borrower), the

6119

  

Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby,

6120

  

the Foreign Currency Agent, the Issuing Bank, the Fronting Lender and the
Swingline Lenders) if (i) by

6121

  

the terms of such agreement the Commitment of each Lender not consenting to the
amendment provided

6122

  

for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment

6123

  

becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and

6124

  

interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account

6125

  

under this Agreement.

6126

  

(c) In connection with any proposed amendment, modification, waiver or

6127

  

termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the

6128

  

consent of the Required Lenders (and, to the extent any Proposed Change requires
the consent of Lenders

6129

  

holding Loans of any Class pursuant to clause (v) or (viiiix) of paragraph
(b) of this Section, the consent

6130

  

of at least 50% in interest of the outstanding Loans and unused Commitments of
such Class) to such

6131

  

Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is

6132

  

required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of

6133

  

this Section being referred to as a “Non-Consenting Lender”), then, so long as
the Lender that is acting as

6134

  

Administrative Agent is not a Non-Consenting Lender, the Parent Borrower may, at
its sole expense and

6135

  

effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-

6136

  

Consenting Lender to assign and delegate, without recourse (in accordance with
and subject to the

6137

  

restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an

 

-138-



--------------------------------------------------------------------------------

6138

  

assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts

6139

  

such assignment), provided that (a) the Parent Borrower shall have received the
prior written consent of

6140

  

the Administrative Agent (and, if a Revolving Commitment is being assigned, the
Foreign Currency

6141

  

Agent, the Fronting Lender, the Issuing Bank and the Swingline Lenders), which
consent shall not be

6142

  

unreasonably withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal

6143

  

to the outstanding principal of its Loans and participations in LC
Disbursements, Swingline Loans and

6144

  

Foreign Currency Loans, accrued interest thereon, accrued fees and all other
amounts payable to it

6145

  

hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or

6146

  

the Parent Borrower (in the case of all other amounts), (c) the Parent Borrower
or such assignee shall

6147

  

have paid to the Administrative Agent the processing and recordation fee
specified in Section 10.04(b),

6148

  

(d) such assignee shall consent to such Proposed Change and (e) if such
Non-Consenting Lender is acting

6149

  

as the Administrative Agent, it will not be required to assign and delegate its
interests, rights and

6150

  

obligations as Administrative Agent under this Agreement.

6151

  

(d) Notwithstanding the foregoing, (i) the Administrative Agent and the Parent

6152

  

Borrower may amend, modify or supplement any Loan Document without the consent
of any Lender or

6153

  

the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct

6154

  

any typographical error or other manifest error in any Loan Document, (ii) this
Agreement may be

6155

  

amended (x) with the written consent of the Administrative Agent, the Parent
Borrower and the Lenders

6156

  

providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing,

6157

  

replacement or modification of all or any portion of the outstanding Term Loans
or Incremental Term

6158

  

Loans (such Loans, the “Replaced Term Loans”) with a replacement term loan
hereunder (“Replacement

6159

  

Term Loans”); provided, that (a) the aggregate principal amount of such
Replacement Term Loans shall

6160

  

not exceed the aggregate principal amount of such Replaced Term Loans (plus
unpaid accrued interest

6161

  

and premium thereon at such time plus reasonable fees and expenses incurred in
connection with such

6162

  

replacement), (b) the terms of the Replacement Term Loans (1) (excluding
pricing, fees and rate floors

6163

  

and optional prepayment or redemption terms and subject to clause (2) below)
reflect, in Parent

6164

  

Borrower’s reasonable judgment, then-existing market terms and conditions and
(2) (excluding pricing,

6165

  

fees and rate floors) are no more favorable to the lenders providing such
Replacement Term Loans than

6166

  

those applicable to the Replaced Term Loans (in each case, including with
respect to mandatory and

6167

  

optional prepayments); provided that the foregoing shall not apply to covenants
or other provisions

6168

  

applicable only to periods after the Latest Maturity Date in effect immediately
prior to the establishment

6169

  

of such Replacement Term Loans; provided further that any Replacement Term Loans
may add additional

6170

  

covenants or events of default not otherwise applicable to the Replaced Term
Loans or covenants more

6171

  

restrictive than the covenants applicable to the Replaced Term Loans, in each
case prior to the Latest

6172

  

Maturity Date in effect immediately prior to the establishment of such
Replacement Term Loans so long

6173

  

as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive

6174

  

covenants, (c) the weighted average life to maturity of any Replacement Term
Loans shall be no shorter

6175

  

than the remaining weighted average life to maturity of the Replaced Terms
Loans, (d) the maturity date

6176

  

with respect to any Replacement Term Loans shall be no earlier than the maturity
date with respect to the

6177

  

Replaced Term Loans, (e) no Subsidiary that is not originally obligated with
respect to repayment of the

6178

  

Replaced Term Loans is obligated with respect to the Replacement Term Loans,
unless such Subsidiary

6179

  

becomes obligated on a pari passu basis in respect of any other then outstanding
Loans and

6180

  

Commitments, and (f) any Person that the Parent Borrower proposes to become a
lender in respect of the

6181

  

Replacement Term Loans, if such Person is not then a Lender, must be reasonably
acceptable to the

6182

  

Administrative Agent and (y) withwith the written consent of the Administrative
Agent, the Parent

6183

  

Borrower and the Lenders providing the relevant Replacement Revolving Facility
(as defined below) to

6184

  

permit the refinancing, replacement or modification of all or any portion of the
Revolving Commitments

6185

  

and Revolving Loans (a “Replaced Revolving Facility”) with a replacement
revolving facility hereunder

6186

  

(a “Replacement Revolving Facility”); provided that (a) the aggregate amount of
such Replacement

 

-139-



--------------------------------------------------------------------------------

6187

  

Revolving Facility shall not exceed the aggregate amount of such Replaced
Revolving Facility plus

6188

  

unpaid accrued interest and premium thereon at such time plus reasonable fees
and expenses incurred in

6189

  

connection with such replacement), (b) the terms of the Replacement Revolving
Facility (1) (excluding

6190

  

pricing, fees and rate floors and optional prepayment or redemption terms and
subject to clause (2) below)

6191

  

reflect, in Parent Borrower’s reasonable judgment, then-existing market terms
and conditions and (2)

6192

  

(excluding pricing, fees and rate floors) are no more favorable to the lenders
providing such Replacement

6193

  

Revolving Facility than those applicable to the Replaced Revolving Facility (in
each case, including with

6194

  

respect to mandatory and optional prepayments); provided that the foregoing
shall not apply to covenants

6195

  

or other provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to

6196

  

the establishment of such Replacement Revolving Facility; provided further that
any Replacement

6197

  

Revolving Facility may add additional covenants or events of default not
otherwise applicable to the

6198

  

Replaced Revolving Facility or covenants more restrictive than the covenants
applicable to the Replaced

6199

  

Revolving Facility, in each case prior to the Latest Maturity Date in effect
immediately prior to the

6200

  

establishment of such Replacement Revolving Facility so long as all Lenders
receive the benefits of such

6201

  

additional covenants, events of default or more restrictive covenants, (c) the
maturity date with respect to

6202

  

any Replacement Revolving Facility shall be no earlier than the maturity date
with respect to the

6203

  

Replaced Revolving Facility, (d) no Subsidiary that is not originally obligated
with respect to repayment

6204

  

of the Replaced Revolving Facility is obligated with respect to the Replacement
Revolving Facility,

6205

  

unless such Subsidiary becomes obligated on a pari passu basis in respect of any
other then outstanding

6206

  

Loans and Commitments, and (e) any Person that the Parent Borrower proposes to
become a lender in

6207

  

respect of the Replacement Revolving Facility, if such Person is not then a
Lender, must be reasonably

6208

  

acceptable to the Administrative Agent, the Foreign Currency Agent, the Fronting
Lender, the Issuing

6209

  

Banks and the Swingline Lenders. Notwithstanding the foregoing, in no event
shall there be more than

6210

   seventhree maturity dates in respect of the Credit FacilitiesRevolving
Commitments (including any

6211

  

Extended Term Loans, Extended Revolving Commitments, Replacement Term Loans or
Replacement

6212

  

Revolving Facilities) and (iii) the Administrative Agent, the Parent Borrower
and any financial institution

6213

  

may, without the consent of any other Lender or the Required Lenders, agree to
designate such financial

6214

  

institution as an additional Swingline Lender and, upon such designation in
writing, such additional

6215

  

financial institutions shall become a Swingline Lender under this Agreement and
be subject to all rights,

6216

  

duties and obligations of a Swingline Lender.

6217

  

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

6218

  

(a) Holdings, the Parent Borrower, each Subsidiary Term Borrower and each

6219

  

Foreign Subsidiary Borrower, jointly and severally, shall pay (i) all reasonable
out-of-pocket expenses

6220

  

incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of

6221

  

one counsel in each applicable jurisdiction for each of the Agents, in
connection with the syndication of

6222

  

the credit facilities provided for herein, due diligence investigation, the
preparation and administration of

6223

  

the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or

6224

  

not the transactions contemplated hereby or thereby shall be consummated), (ii)
all reasonable out of-

6225

  

pocket expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or

6226

  

extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket

6227

  

expenses incurred by the Agents, the Issuing Bank or any Lender, including the
fees, charges and

6228

  

disbursements of any counsel for the Agents, the Issuing Bank or any Lender, in
connection with the

6229

  

enforcement or protection of its rights in connection with the Loan Documents,
including its rights under

6230

  

this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all

6231

  

such out-of pocketout-of-pocket expenses incurred during any workout,
restructuring or negotiations in

6232

  

respect of such Loans or Letters of Credit.

 

-140-



--------------------------------------------------------------------------------

6233

  

(b) Holdings, the Parent Borrower, each Subsidiary Term Borrower and each

6234

  

Foreign Subsidiary Borrower, jointly and severally, shall indemnify the Agents,
the Issuing Bank and

6235

  

each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an

6236

  

“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages,

6237

  

liabilities and related expenses (including as a result of any conversion of
amounts outstanding hereunder

6238

  

from one currency to another currency as provided hereunder), including the
fees, charges and

6239

  

disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising

6240

  

out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any

6241

  

other agreement or instrument contemplated hereby, the performance by the
parties to the Loan

6242

  

Documents of their respective obligations thereunder or the consummation of the
Transactions or any

6243

  

other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds

6244

  

therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of

6245

  

Credit if the documents presented in connection with such demand do not strictly
comply with the terms

6246

  

of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or

6247

  

from any Mortgaged Property or any other property currently or formerly owned or
operated by Holdings,

6248

  

the Parent Borrower or any Subsidiary, or any Environmental Liability related in
any way to Holdings,

6249

  

the Parent Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or

6250

  

proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and

6251

  

regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any

6252

  

Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are

6253

  

determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted

6254

  

from the gross negligence, bad faith or willful misconduct of such Indemnitee.
No Indemnitee referred to

6255

  

above shall be liable for any damages arising from the use by unintended
recipients of any information or

6256

  

other materials distributed by it through telecommunications, electronic or
other information transmission

6257

  

systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated

6258

  

hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful

6259

  

misconduct of such Indemnitee as determined by a final and nonappealable
judgment. This Section

6260

  

10.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages

6261

  

arising from any non-Tax claim.

6262

  

(c) To the extent that any of Holdings, the Parent Borrower, any of the
Subsidiary

6263

   Term Borrowers or any of the Foreign Subsidiary Borrowers fails to pay any
amount required to be paid

6264

  

by it to the Administrative Agent, the Foreign Currency Agent, the Fronting
Lender, the Issuing Bank or

6265

  

the Swingline Lenders under paragraph (a) or (b) of this Section (and without
limiting such party’s

6266

  

obligation to do so), each Lender severally agrees to pay to the Administrative
Agent, the Foreign

6267

  

Currency Agent, the Fronting Lender, the Issuing Bank or the Swingline Lenders,
as the case may be,

6268

  

such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or

6269

  

indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or

6270

  

indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or

6271

  

asserted against the Administrative Agent, the Foreign Currency Agent, the
Fronting Lender, the Issuing

6272

  

Bank or any Swingline Lender in its capacity as such; provided further that to
the extent indemnification

6273

   of (i) the Issuing Bank in respect of a Letter of Credit, (ii) the Fronting
Lender or (iii) the Swingline

6274

   Lenders is required pursuant to this Section 10.03(c), such obligation will
be limited to Revolving

6275

   Lenders only. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share

6276

  

of the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the

6277

  

time.

6278

  

(d) To the extent permitted by applicable law, none of Holdings, the Parent

6279

  

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
assert, and each

6280

  

hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect,

 

-141-



--------------------------------------------------------------------------------

6281

  

consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection

6282

  

with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the

6283

  

Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

6284

  

(e) All amounts due under this Section shall be payable promptly after written

6285

  

demand therefor.

6286

  

(f) No director, officer, employee, stockholder or member, as such, of any Loan

6287

  

Party shall have any liability for the Obligations or for any claim based on, in
respect of or by reason of

6288

  

the Obligations or their creation; provided that the foregoing shall not be
construed to relieve any Loan

6289

  

Party of its Obligations under any Loan Document.

6290

  

(g) For the avoidance of doubt, this Section 9.3 shall not apply to any Taxes,
except

6291

  

to the extent any Taxes that represent losses, claims, damages or liabilities
arising from any non-Tax

6292

  

claim.

6293

  

SECTION 10.04 Successors and Assigns.

6294

  

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit

6295

  

of the parties hereto and their respective successors and assigns permitted
hereby (including any Affiliate

6296

  

of the Issuing Bank that issues any Letter of Credit), except that, subject to
Section 10.15(g) (and other

6297

  

than as contemplated by Section 2.26), none of Holdings, the Parent Borrower,
any Subsidiary Term

6298

   Borrower or any Foreign Subsidiary Borrower may assign or otherwise transfer
any of its rights or

6299

  

obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or

6300

  

transfer by Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary

6301

  

Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied,

6302

  

shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and

6303

  

assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit) and,

6304

  

to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the

6305

  

Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this

6306

  

Agreement.

6307

  

(b) Any Lender may assign to one or more assignees (other than a natural person)
all

6308

  

or a portion of its rights and obligations under this Agreement (including all
or a portion of its

6309

  

Commitments and the Loans at the time owing to it); provided that (i) except in
the case of an assignment

6310

  

to a Lender, a Lender Affiliate or an Approved Fund, each of the Parent Borrower
and the Administrative

6311

  

Agent (and, in the case of an assignment of all or a portion of a Revolving
Commitment or any Lender’s

6312

   obligations in respect of its LC Exposure, Swingline Exposure or Foreign
Currency Participating Interest,

6313

  

the Issuing Bank, the Swingline Lenders and the Fronting Lender) must give their
prior written consent to

6314

  

such assignment (which consent shall not be unreasonably withheld or delayed)
(provided that the Parent

6315

  

Borrower shall be deemed to have consented to any assignment of Loans or
Commitments unless it shall

6316

  

object thereto by written notice to the Administrative Agent within 10 Business
Days after having

6317

  

received notice thereof), (ii) no assignment of Revolving Loans or Revolving
Commitments or, except as

6318

   provided in clause (h) of this Section, Term Loans or Term Commitments may be
made to Holdings, the

6319

  

Parent Borrower, any Subsidiary Term Borrower, any Foreign Subsidiary Borrower
or any Affiliate of

6320

  

any of the foregoing, (iii) except in the case of an assignment to a Lender, a
Lender Affiliate or an

6321

  

Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment

6322

  

or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such

6323

  

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is

6324

  

delivered to the Administrative Agent) shall not be less than (x) in the case of
Revolving Commitments

 

-142-



--------------------------------------------------------------------------------

6325

   and Revolving Loans, $5,000,000, and (y) in the case of Term Loans,
$1,000,000 unless each of the

6326

  

Parent Borrower and the Administrative Agent otherwise consent, (iv) each
partial assignment shall be

6327

  

made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under

6328

  

this Agreement, except that this clause (iv) shall not be construed to prohibit
the assignment of a

6329

  

proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of

6330

  

Commitments or Loans, (v) the parties to each assignment shall execute and
deliver to the Administrative

6331

  

Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 and (vi)

6332

  

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative

6333

  

Questionnaire; and provided, further, that any consent of the Parent Borrower
otherwise required under

6334

  

this paragraph shall not be required if an Event of Default under clauses (a),
(h) or (i) of Article VII has

6335

  

occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this

6336

  

Section, from and after the effective date specified in each Assignment and
Assumption the assignee

6337

  

thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and

6338

  

Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender

6339

  

thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released

6340

  

from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering

6341

  

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a

6342

  

party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.03). Any

6343

  

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply

6344

  

with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a

6345

  

participation in such rights and obligations in accordance with paragraph (e) of
this Section.

6346

  

(c) The Administrative Agent, acting for this purpose as an agent of the Parent

6347

  

Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers,
shall maintain at one of

6348

  

its offices in The City of New York a copy of each Assignment and Assumption
delivered to it and a

6349

  

register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and

6350

  

principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof

6351

  

from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error),

6352

  

and Holdings, the Parent Borrower, the Subsidiary Term Borrowers, the Foreign
Subsidiary Borrowers,

6353

  

the Administrative Agent, the Issuing Bank and the Lenders shall treat each
Person whose name is

6354

  

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this

6355

  

Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the

6356

  

Parent Borrower, the Subsidiary Term Borrowers, the Foreign Subsidiary
Borrowers, the Issuing Bank

6357

  

and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

6358

  

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an

6359

  

assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the

6360

  

assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph

6361

  

(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section,

6362

  

the Administrative Agent shall accept such Assignment and Assumption and record
the information

6363

  

contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless

6364

  

it has been recorded in the Register as provided in this paragraph.

6365

  

(e) Any Lender may, without the consent of the Parent Borrower, any Subsidiary

6366

   Term Borrower or any Foreign Subsidiary Borrower, the Administrative Agent,
the Issuing Bank or the

6367

  

Swingline Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a

6368

  

portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its

6369

  

Commitment and the Loans); provided that (i) such Lender’s obligations under
this Agreement shall

6370

  

remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the

6371

  

performance of such obligations and (iii) Holdings, the Parent Borrower, the
Subsidiary Term Borrowers,

 

-143-



--------------------------------------------------------------------------------

6372

   the Foreign Subsidiary Borrowers, the Administrative Agent, the Issuing Bank
and the other Lenders

6373

  

shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and

6374

  

obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a

6375

  

participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and

6376

  

to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided

6377

  

that such agreement or instrument may provide that such Lender will not, without
the consent of the

6378

  

Participant, agree to any amendment, modification or waiver described in the
first proviso to Section

6379

  

10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Parent Borrower, the

6380

   Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers agree that
each Participant shall be

6381

  

entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
limitations and requirements therein,

6382

  

including the requirements under Section 2.17(f) (it being understood that the
documentation required

6383

  

under Section 2.17(f) shall be delivered to the participating Lender)) to the
same extent as if it were a

6384

  

Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that

6385

  

such Participant agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under

6386

  

paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the

6387

  

benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to

6388

  

Section 2.18(c) as though it were a Lender. With respect to any Loan made to an
Applicable U.S.

6389

  

Borrower (as defined in Section 2.17(f)(i)), each Lender that sells a
Participation shall, acting solely for

6390

  

this purpose as an agent of such Applicable U.S. Borrower, as applicable,
maintain a register on which it

6391

  

enters the name and address of each Participant and the principal amounts (and
stated interest) of each

6392

  

Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”);

6393

  

provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register

6394

  

to any Person (including the identity of any Participant or any information
relating to a Participant’s

6395

  

interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document)

6396

  

except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of

6397

  

Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury

6398

  

Regulations or in connection with any income tax audit or other income tax
proceeding of the Applicable

6399

  

U.S. Borrower. The entries in the Participant Register shall be conclusive
absent manifest error, and such

6400

  

Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such

6401

  

participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

6402

  

(f) A Participant shall not be entitled to receive any greater payment under
Section

6403

  

2.15 or 2.17 than the applicable Lender would have been entitled to receive with
respect to the

6404

  

participation sold to such Participant unless the sale of the participation to
such Participant is made with

6405

  

the prior written consent of the Parent Borrower and, to the extent applicable,
each relevant Subsidiary

6406

   Term Borrower and Foreign Subsidiary Borrower. A Participant that would be a
Non-U.S. Lender if it

6407

  

were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Parent Borrower and, to the

6408

  

extent applicable, each relevant Foreign Subsidiary Borrower is notified of the
participation sold to such

6409

  

Participant and such Participant agrees, for the benefit of the Parent Borrower
and, to the extent

6410

  

applicable, each relevant Foreign Subsidiary Borrower, to comply with
Section 2.17(f) as though it were a

6411

  

Lender.

6412

  

(g) Any Lender may, without the consent of the Parent Borrower or the

6413

  

Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights

6414

  

under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure

6415

  

obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment

6416

  

of a security interest; provided that no such pledge or assignment of a security
interest shall release a

6417

  

Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender

6418

  

as a party hereto.

 

-144-



--------------------------------------------------------------------------------

6419

  

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other

6420

   Loan Document, any Lender may assign all or a portion of its Term Loans (or
Incremental Term Loans)

6421

   to the Parent Borrower or any of its Subsidiaries at a price below the par
value thereof; provided that any

6422

   such assignment shall be subject to the following additional conditions: (1)
no Default or Event of Default

6423

   shall have occurred and be continuing immediately before and after giving
effect to such assignment, (2)

6424

   on the date of effectiveness of such purchase and assignment, there shall be
no more than $25,000,000 in

6425

   aggregate amount of Revolving Loans outstanding (including, for the avoidance
of doubt, the aggregate

6426

   Dollar Equivalent amount of Foreign Currency Loans) and Swingline Loans
outstanding, (3) no proceeds

6427

   of Revolving Loans, Swingline Loans or Letters of Credit shall be used to
fund such purchase and

6428

   assignment, (4) any such offer to purchase shall be offered to all Term
Lenders of a particular Class on a

6429

   pro rata basis, with mechanics to be agreed by the Administrative Agent and
the Parent Borrower, (5) any

6430

   Loans so purchased shall be immediately cancelled and retired (provided that
any non-cash gain in

6431

   respect of “cancellation of indebtedness” resulting from the cancellation of
any Loans so purchased shall

6432

   not increase Consolidated EBITDA), (6) the Parent Borrower shall provide, as
of the date of its offer to

6433

   purchase and as of the date of the effectiveness of such purchase and
assignment, a customary

6434

   representation and warranty that neither it nor any of its affiliates is in
possession of any material non-

6435

   public information with respect to the Parent Borrower, its Subsidiaries or
their respective securities and

6436

   (7) the Parent Borrower and the applicable purchaser shall waive any right to
bring any action against the

6437

   Administrative Agent in connection with such purchase or the Term Loans so
purchased. For the

6438

   avoidance of doubt, in no event shall the Parent Borrower or any of its
Subsidiaries be deemed to be a

6439

   Lender under this Agreement or any of the other Loan Documents as a result of
an assignment made

6440

   under this clause (h).

6441

  

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties

6442

  

made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in

6443

  

connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have

6444

  

been relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan

6445

  

Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any

6446

  

investigation made by any such other party or on its behalf and notwithstanding
that the Administrative

6447

  

Agent, the Foreign Currency Agent, the Issuing Bank or any Lender may have had
notice or knowledge

6448

  

of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and

6449

  

shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or

6450

  

any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of

6451

  

Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of

6452

  

Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect

6453

  

regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the

6454

  

expiration or termination of the Letters of Credit and the Commitments or the
termination of this

6455

  

Agreement or any provision hereof.

6456

  

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be

6457

  

executed in counterparts (and by different parties hereto on different
counterparts), each of which shall

6458

  

constitute an original, but all of which when taken together shall constitute a
single contract. This

6459

  

Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to

6460

  

the Administrative Agent constitute the entire contract among the parties
relating to the subject matter

6461

  

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the

6462

  

subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it

6463

  

shall have been executed by the Administrative Agent and when the Administrative
Agent shall have

6464

  

received counterparts hereof that, when taken together, bear the signatures of
each of the other parties

6465

  

hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their

6466

  

respective successors and assigns. Delivery of an executed counterpart of a
signature page of this

 

-145-



--------------------------------------------------------------------------------

6467

  

Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually

6468

  

executed counterpart of this Agreement.

6469

  

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,

6470

  

illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of

6471

  

such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of

6472

  

the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction

6473

  

shall not invalidate such provision in any other jurisdiction.

6474

  

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be

6475

  

continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time,

6476

  

to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or

6477

  

demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or

6478

  

Affiliate to or for the credit or the account of the Parent Borrower, any
Subsidiary Term Borrower or any

6479

  

Foreign Subsidiary Borrower against any of and all the obligations of the Parent
Borrower, any

6480

   Subsidiary Term Borrower or any Foreign Subsidiary Borrower now or hereafter
existing under this

6481

  

Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand

6482

  

under this Agreement and although such obligations may be unmatured; provided
that none of the

6483

  

deposits or any other obligation owing to or for the credit or the account of
any Foreign Subsidiary

6484

  

Borrower shall be set off or applied against any obligations of the Parent
Borrower or any Borrower that

6485

  

is a United States person within the meaning of Section 7701(a)(30) of the Code.
The rights of each

6486

  

Lender under this Section are in addition to other rights and remedies
(including other rights of setoff)

6487

  

which such Lender may have ; provided, that to the extent prohibited by
applicable law as described in

6488

  

the definition of “Excluded Swap Obligation,” no amounts received from, or set
off with respect to, any

6489

  

Loan Party shall be applied to any Excluded Swap Obligations of such Loan Party.

6490

  

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

6491

  

(a) This Agreement shall be construed in accordance with and governed by the law

6492

  

of the State of New York.

6493

  

(b) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and

6494

  

each Foreign Subsidiary Borrower hereby irrevocably and unconditionally submits,
for itself and its

6495

  

property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York

6496

  

County and of the United States District Court of the Southern District of New
York, and any appellate

6497

  

court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or

6498

  

for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and

6499

  

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and

6500

  

determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the

6501

  

parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may

6502

  

be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

6503

  

Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative

6504

  

Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to

6505

  

this Agreement or any other Loan Document against Holdings, the Parent Borrower,
any of the

6506

   Subsidiary Term Borrowers, any of the Foreign Subsidiary Borrowers or their
properties in the courts of

6507

  

any jurisdiction.

6508

  

(c) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and

6509

  

each Foreign Subsidiary Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it

6510

  

may legally and effectively do so, any objection which it may now or hereafter
have to the laying of

 

-146-



--------------------------------------------------------------------------------

6511

  

venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan

6512

  

Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby

6513

  

irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the

6514

  

maintenance of such action or proceeding in any such court.

6515

  

(d) Each party to this Agreement irrevocably consents to service of process in
the

6516

  

manner provided for notices in Section 10.01. Nothing in this Agreement or any
other Loan Document

6517

  

will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

6518

  

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY

6519

  

WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT

6520

  

MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

6521

  

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER

6522

  

LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER

6523

  

BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)

6524

  

CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER

6525

  

PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY

6526

  

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING

6527

  

WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE

6528

  

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE

6529

  

MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

6530

  

SECTION 10.11 Headings. Article and Section headings and the Table of Contents

6531

  

used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the

6532

  

construction of, or be taken into consideration in interpreting, this Agreement.

6533

  

SECTION 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Bank

6534

  

and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that

6535

  

Information may be disclosed (a) to its Lender Affiliates and to its and its
Lender Affiliates’ directors,

6536

  

officers, employees and agents, including accountants, legal counsel and other
advisors (it being

6537

  

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature

6538

  

of such Information and instructed to keep such Information confidential
pursuant to the terms hereof),

6539

  

(b) to the extent requested by any regulatory or quasi-regulatory authority,
(c) to the extent required by

6540

  

applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this

6541

  

Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or

6542

  

proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights

6543

  

hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those

6544

  

of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in,

6545

  

any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its

6546

  

advisors) to any swap or derivative transaction relating to the Parent Borrower,
any Subsidiary Term

6547

  

Borrower, any Foreign Subsidiary Borrower and their respective obligations,
(g) with the consent of the

6548

  

Parent Borrower or (h) to the extent such Information (i) is publicly available
at the time of disclosure or

6549

  

becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to

6550

  

the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other

6551

  

than Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary). For the

6552

  

purposes of this Section, “Information” means all information received from
Holdings, the Parent

6553

  

Borrower or any Subsidiary (including the Receivables Subsidiary) relating to
Holdings, the Parent

6554

  

Borrower or any Subsidiary (including the Receivables Subsidiary) or its
business, other than any such

6555

  

information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a

6556

  

nonconfidential basis prior to disclosure by Holdings, the Parent Borrower or
any Subsidiary (including

 

-147-



--------------------------------------------------------------------------------

6557

  

the Receivables Subsidiary) and other than information pertaining to this
Agreement routinely provided

6558

  

by arrangers to data service providers, including league table providers, that
serve the lending industry;

6559

  

provided that, in the case of information received from Holdings, the Parent
Borrower or any Subsidiary

6560

  

(including the Receivables Subsidiary) after the Restatement Date, such
information is clearly identified

6561

  

at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information

6562

  

as provided in this Section shall be considered to have complied with its
obligation to do so if such Person

6563

  

has exercised the same degree of care to maintain the confidentiality of such
Information as such Person

6564

  

would accord to its own confidential information.

6565

  

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the

6566

  

contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other

6567

  

amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”),

6568

  

shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged,

6569

  

taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate

6570

  

of interest payable in respect of such Loan hereunder, together with all Charges
payable in respect

6571

  

thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that

6572

  

would have been payable in respect of such Loan but were not payable as a result
of the operation of this

6573

  

Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans

6574

  

or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount,

6575

  

together with interest thereon at the Federal Funds EffectiveNYFRB Rate to the
date of repayment, shall

6576

  

have been received by such Lender.

6577

  

SECTION 10.14 Judgment Currency.

6578

  

(a) The obligations hereunder of the Parent Borrower, the Subsidiary Term

6579

   Borrowers and the Foreign Subsidiary Borrowers and under the other Loan
Documents to make payments

6580

  

in dollars shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment

6581

  

expressed in or converted into any currency other than dollars, except to the
extent that such tender or

6582

  

recovery results in the effective receipt by the Administrative Agent, the
Collateral Agent or a Lender of

6583

  

the full amount of dollars expressed to be payable to the Administrative Agent,
Collateral Agent or

6584

  

Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing

6585

  

judgment against the Parent Borrower, any Subsidiary Term Borrower, any Foreign
Subsidiary Borrower

6586

  

or any other Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from

6587

  

any currency other than dollars (such other currency being hereinafter referred
to as the “Judgment

6588

  

Currency”) an amount due in dollars, each party hereto agrees, to the fullest
extent that it may effectively

6589

  

do so, that the rate of exchange used shall be that at which, in accordance with
normal banking procedures

6590

  

in the relevant jurisdiction, the first currency could be purchased with such
other currency, as of the date

6591

  

immediately preceding the day on which the judgment is given (such Business Day
being hereinafter

6592

  

referred to as the “Judgment Currency Conversion Date”).

6593

  

(b) If there is a change in the rate of exchange prevailing between the Judgment

6594

  

Currency Conversion Date and the date of actual payment of the amount due, the
Parent Borrower, each

6595

   Subsidiary Term Borrower and each Foreign Subsidiary Borrower, as the case
may be, covenants and

6596

  

agrees to pay, or cause to be paid, such additional amounts, if any (but in any
event not a lesser amount),

6597

  

as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate

6598

  

of exchange prevailing on the date of payment, will produce the amount of
dollars which could have been

6599

  

purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award at the rate

6600

  

of exchange prevailing on the Judgment Currency Conversion Date.

 

-148-



--------------------------------------------------------------------------------

6601

  

(c) For purposes of determining the dollar equivalent of the Judgment Currency,

6602

   such amounts shall include any premium and costs payable in connection with
the purchase of dollars.

6603

  

SECTION 10.15 Release of Mortgages. On the Restatement Date, the Liens created
by

6604

   the Below Threshold Mortgages shall automatically be released, and the
Administrative Agent shall

6605

   promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such

6606

   Loan Party shall reasonably request to evidence such release.

6607

   SECTION 10.15 Obligations Joint and Several.

6608

  

(a) Each Term Borrower agrees that it shall, jointly with the other Term
Borrowers

6609

   and severally, be liable for all the Obligations (other than with respect to
any Term Borrower, any Swap

6610

   Obligations of another Loan Party that would be Excluded Swap Obligations of
such Term Borrower if

6611

   such Term Borrower’s joint and several liability with respect to such Swap
Obligations were treated as a

6612

   guarantee for purposes of the definition of “Excluded Swap Obligation”) in
respect of the Term Loans

6613

   and Term Loan Commitments (the “Term Loan Obligations”). Each Term Borrower
further agrees that

6614

   the Term Loan Obligations of the other Term Borrowers may be extended and
renewed, in whole or in

6615

   part, without notice to or further assent from it, and that it will remain
bound upon its agreement

6616

   hereunder notwithstanding any extension or renewal of any Term Loan
Obligation of the other Term

6617

   Borrowers.

6618

  

(b) Each Term Borrower waives presentment to, demand of payment from and

6619

   protest to the other Term Borrowers of any of the Term Loan Obligations or
the other Term Borrowers of

6620

   any Term Loan Obligations, and also waives notice of acceptance of its
obligations and notice of protest

6621

   for nonpayment. The Term Loan Obligations of a Term Borrower hereunder shall
not be affected by (i)

6622

   the failure of any Term Lender or the Issuing Bank or the Administrative
Agent or the Collateral Agent to

6623

   assert any claim or demand or to enforce any right or remedy against the
other Term Borrowers under the

6624

   provisions of this Agreement or any of the other Loan Documents or otherwise;
(ii) any rescission,

6625

   waiver, amendment or modification of any of the terms or provisions of this
Agreement, any of the other

6626

   Loan Documents or any other agreement; or (iii) the failure of any Term
Lender or the Issuing Bank to

6627

   exercise any right or remedy against any other Term Borrower.

6628

  

(c) Each Term Borrower further agrees that its agreement hereunder constitutes a

6629

   promise of payment when due and not of collection, and waives any right to
require that any resort be had

6630

   by any Term Lender or the Issuing Bank to any balance of any deposit account
or credit on the books of

6631

   any Term Lender or the Issuing Bank in favor of any other Term Borrower or
any other person.

6632

  

(d) The Term Loan Obligations of each Term Borrower hereunder shall not be

6633

   subject to any reduction, limitation, impairment or termination for any
reason, including compromise, and

6634

   shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by

6635

   reason of the invalidity, illegality or unenforceability of the Term Loan
Obligations of the other Term

6636

   Borrowers or otherwise. Without limiting the generality of the foregoing, the
Term Loan Obligations of

6637

   each Term Borrower hereunder shall not be discharged or impaired or otherwise
affected by the failure of

6638

   the Administrative Agent, the Collateral Agent or any Term Lender or the
Issuing Bank to assert any

6639

   claim or demand or to enforce any remedy under this Agreement or under any
other Loan Document or

6640

   any other agreement, by any waiver or modification in respect of any thereof,
by any default, failure or

6641

   delay, willful or otherwise, in the performance of the Term Loan Obligations
of the other Term Borrowers

6642

   or by any other act or omission which may or might in any manner or to any
extent vary the risk of such

6643

   Term Borrower or otherwise operate as a discharge of such Term Borrower as a
matter of law or equity.

6644

  

(e) Each Term Borrower further agrees that its obligations hereunder shall
continue

6645

  

to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of

 

-149-



--------------------------------------------------------------------------------

6646

   principal of or interest on any Term Loan Obligation of the other Term
Borrowers is rescinded or must

6647

   otherwise be restored by the Administrative Agent, the Collateral Agent or
any Term Lender or the

6648

   Issuing Bank upon the bankruptcy or reorganization of any of the other Term
Borrowers or otherwise.

6649

  

(f) In furtherance of the foregoing and not in limitation of any other right
which the

6650

   Administrative Agent, the Collateral Agent or any Term Lender or the Issuing
Bank may have at law or in

6651

   equity against any Term Borrower by virtue hereof, upon the failure of a Term
Borrower to pay any Term

6652

   Loan Obligation when and as the same shall become due, whether at maturity,
by acceleration, after

6653

   notice of prepayment or otherwise, each other Term Borrower hereby promises
to and will, upon receipt

6654

   of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, in cash the amount of

6655

   such unpaid Term Loan Obligations, and thereupon each Term Lender shall, in a
reasonable manner,

6656

   assign the amount of the Term Loan Obligations of the other Term Borrowers
owed to it and paid by such

6657

   Term Borrower pursuant to this Section 10.15 to such Term Borrower, such
assignment to be pro tanto to

6658

   the extent to which the Term Loan Obligations in question were discharged by
such Term Borrower or

6659

   make such disposition thereof as such Term Borrower shall direct (all without
recourse to any Term

6660

   Lender and without any representation or warranty by any Term Lender).

6661

  

(g) Notwithstanding any other provision herein, the Parent Borrower shall be

6662

   entitled, at any time and in its sole discretion, to designate any Term
Borrower (including itself) to replace

6663

   any other Term Borrower as a borrower hereunder with respect to any
outstanding Term Loans.

6664

  

SECTION 10.16 PATRIOT Act. Each Lender hereby notifies Holdings and the Parent

6665

   Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed

6666

   into law October 26, 2001)) (the “PATRIOT Act”), it is required, or will be
required in the future, to

6667

   obtain, verify and record information that identifies Holdings, the Parent
Borrower and the other Loan

6668

   Parties, which information includes the name and address of Holdings, the
Parent Borrower and the other

6669

   Loan Parties and other information that will allow such Lender to identify
Holdings, the Parent Borrower

6670

   and the other Loan Parties in accordance with the PATRIOT Act.

6671

  

SECTION 10.17 No Fiduciary Duty. Each Agent, each Lender and their Affiliates

6672

   (collectively, solely for purposes of this paragraph, the “Lenders”), may
have economic interests that

6673

   conflict with those of the Parent Borrower, and the Foreign Subsidiary
Borrowers and the Subsidiary

6674

   Term Borrowers, their stockholders and/or their affiliates. Each of the
Parent Borrower, and the Foreign

6675

   Subsidiary Borrowers and the Subsidiary Term Borrowers agrees that nothing in
the Loan Documents or

6676

   otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other

6677

   implied duty between any Lender, on the one hand, and such borrower, its
stockholders or its affiliates, on

6678

   the other. Each of the Parent Borrower, and the Foreign Subsidiary Borrowers
and the Subsidiary Term

6679

   Borrowers acknowledges and agrees that (i) the transactions contemplated by
the Loan Documents

6680

   (including the exercise of rights and remedies hereunder and there under) are
arm’s-length commercial

6681

   transactions between the Lenders, on the one hand, and the applicable
borrower, on the other, and (ii) in

6682

   connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or

6683

   fiduciary responsibility in favor of any of the Parent Borrower, or the
Foreign Subsidiary Borrowers or

6684

   the Subsidiary Term Borrowers, their stockholders or their affiliates with
respect to the transactions

6685

   contemplated hereby (or the exercise of rights or remedies with respect
thereto) or the process leading

6686

   thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any borrower,

6687

   its stockholders or its Affiliates on other matters) or any other obligation
to any of the Parent Borrower, or

6688

   the Foreign Subsidiary Borrowers or the Subsidiary Term Borrowers except the
obligations expressly set

6689

   forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or

6690

   fiduciary of any of the Parent Borrower, or the Foreign Subsidiary Borrowers
or the Subsidiary Term

6691

   Borrowers, their respective management, stockholders, creditors or any other
Person. Each of the Parent

 

-150-



--------------------------------------------------------------------------------

6692

  

Borrower, and the Foreign Subsidiary Borrowers and Subsidiary Term Borrowers
acknowledges and

6693

  

agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and

6694

  

that it is responsible for making its own independent judgment with respect to
such transactions and the

6695

  

process leading thereto. Each of the Parent Borrower, and the Foreign Subsidiary
Borrowers and

6696

   Subsidiary Term Borrowers agrees that it will not claim that any Lender has
rendered advisory services of

6697

  

any nature or respect, or owes a fiduciary or similar duty to such borrower, in
connection with such

6698

  

transaction or the process leading thereto.

6699

  

SECTION 10.18 Parallel Debt.

6700

  

(a) Parallel Debt U.S. Obligations[Reserved].

6701

  

(i) For the purpose of any Foreign Security Document governed by Dutch law, each

6702

   of the Parent Borrower and any Subsidiary Term Borrower hereby irrevocably
and unconditionally

6703

   undertake to pay as a separate and independent obligation to the Collateral
Agent amounts equal to the

6704

   aggregate amount from time to time payable (verschuldigd) to any of the
Secured Parties under or

6705

   pursuant to its U.S. Obligations (such payment undertaking to the Collateral
Agent hereinafter referred to

6706

   as the “Parallel Debt U.S. Obligations”). The Parallel Debt U.S. Obligations
will be payable in the

6707

   currency or currencies of the relevant U.S. Obligations.

6708

  

(ii) The Parallel Debt U.S. Obligations will become due and payable (opeisbaar)

6709

   immediately upon the Collateral Agent’s first demand, which may be made at
any time, as and when one

6710

   or more of the U.S. Obligations becomes due and payable.

6711

  

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel

6712

   Debt U.S. Obligations constitute undertakings, obligations and liabilities of
the Parent Borrower and any

6713

   Subsidiary Term Borrower to the Collateral Agent that are transferable,
separate and independent from,

6714

   and without prejudice to, the corresponding U.S. Obligations and (B) the
Parallel Debt U.S. Obligations

6715

   represent the Collateral Agent’s own separate claim to receive payment of the
Parallel Debt U.S.

6716

   Obligations from the Parent Borrower and each Subsidiary Term Borrower, it
being understood that the

6717

  

amount that is or may become due and payable by the Parent Borrower and the
Subsidiary Term

6718

   Borrowers under or pursuant to the Parallel Debt U.S. Obligations from time
to time shall never exceed

6719

   the aggregate amount that is payable under the U.S. Obligations from time to
time.

6720

  

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that

6721

   the claims of the Collateral Agent against the Parent Borrower and each
Subsidiary Term Borrower in

6722

   respect of the Parallel Debt U.S. Obligations and the claims of any one or
more of the Secured Parties

6723

   against the Parent Borrower and each Subsidiary Term Borrower under or
pursuant to the U.S.

6724

   Obligations payable to such Secured Parties do not constitute common property
(een gemeenschap)

6725

  

within the meaning of Section 3:166 of the Dutch Civil Code (“DCC”) and that the
provisions relating to

6726

   such common property shall not apply. If, however, it would be held that such
claims of the Collateral

6727

   Agent and such claims of any one or more of the Secured Parties do constitute
such common property and

6728

   such provisions do apply, the parties to this Agreement agree that this
Agreement shall constitute an

6729

   administration agreement (beheersregeling) within the meaning of Section
3:168 of the DCC.

6730

  

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not

6731

   to be construed as an agreement as referred to in Section 6:16 of the DCC and
that Section 6:16 of the

6732

   DCC shall not apply.

6733

  

(vi) To the extent the Collateral Agent irrevocably (onaantastbaar) receives any

6734

   amount in payment of the Parallel Debt U.S. Obligations, the Collateral Agent
shall distribute such

 

-151-



--------------------------------------------------------------------------------

6735

  

amount among the Secured Parties in accordance with Section 2.18 and upon
irrevocable (onaantastbaar)

6736

  

receipt of such amount, the U.S. Obligations shall be reduced by an amount equal
to such amount in the

6737

  

manner as if such amount were received as a payment of the U.S. Obligations on
the date of receipt by the

6738

  

Collateral Agent of such amount.

6739

  

(vii) To the extent the Collateral Agent or Administrative Agent irrevocably

6740

  

(onaantastbaar) receives any amount in payment of the U.S. Obligations, the
Collateral Agent shall

6741

  

distribute such amount among the Secured Parties in accordance with Section 2.18
and upon irrevocable

6742

  

(onaantastbaar) receipt of such amount, the Parallel Debt U.S. Obligations shall
be reduced by an amount

6743

  

equal to such amount in the manner as if such amount were received as a payment
of the Parallel Debt

6744

  

U.S. Obligations on the date of receipt by the Secured Party of such amount.

6745

  

(viii) For the purpose of any Foreign Security Document governed by Dutch law,
the

6746

  

Collateral Agent acts in its own name and on behalf of itself but for the
benefit of the Secured Parties and

6747

  

any security right granted to the Collateral Agent to secure the Parallel Debt
U.S. Obligations is granted

6748

  

to the Collateral Agent in its capacity of sole creditor of the Parallel Debt
U.S. Obligations.

6749

  

(b) Parallel Debt Foreign Obligations.

6750

  

(i) For the purpose of any Foreign Security Document governed by Dutch law, each

6751

  

Foreign Subsidiary Borrower hereby irrevocably and unconditionally undertakes to
pay as a separate and

6752

  

independent obligation to the Collateral Agent amounts equal to the aggregate
amount payable

6753

  

(verschuldigd) to any of the Secured Parties under or pursuant to its Foreign
Obligations (these payment

6754

  

undertakings to the Collateral Agent hereinafter collectively referred to as the
“Parallel Debt Foreign

6755

  

Obligations”). The Parallel Debt Foreign Obligations will be payable in the
currency or currencies of the

6756

  

relevant Foreign Obligations.

6757

  

(ii) The Parallel Debt Foreign Obligations will become due and payable
(opeisbaar)

6758

  

immediately upon the Collateral Agent’s first demand, which may be made at any
time, as and when one

6759

  

or more of the Foreign Obligations becomes due and payable.

6760

  

(iii) Each of the parties to this Agreement hereby acknowledges that (A) the
Parallel

6761

  

Debt Foreign Obligations constitute undertakings, obligations and liabilities of
the Foreign Subsidiary

6762

  

Borrowers to the Collateral Agent which are transferable, separate and
independent from, and without

6763

  

prejudice to, the corresponding Foreign Obligations and (B) the Parallel Debt
Foreign Obligations

6764

  

represent the Collateral Agent’s own separate claims to receive payment of the
Parallel Debt Foreign

6765

  

Obligations from the Foreign Subsidiary Borrowers, it being understood that the
amounts which may

6766

  

become due and payable by the Foreign Subsidiary Borrowers under or pursuant to
the Parallel Debt

6767

  

Foreign Obligations from time to time shall never exceed the aggregate amount
which is payable under

6768

  

the Foreign Obligations from time to time.

6769

  

(iv) For the avoidance of doubt, each of the parties to this Agreement confirms
that

6770

  

the claims of the Collateral Agent against each of the Foreign Subsidiary
Borrowers in respect of the

6771

  

Parallel Debt Foreign Obligations and the claims of any or more of the Secured
Parties against the

6772

  

Foreign Subsidiary Borrowers under or pursuant to the Foreign Obligations
payable to such Secured

6773

  

Parties do not constitute common property (een gemeenschap) within the meaning
of Section 3:166 of the

6774

  

DCC and that the provisions relating to such common property shall not apply.
If, however, it shall be

6775

  

held that such claims of the Collateral Agent and such claims of any one or more
of the Secured Parties

6776

  

do constitute such common property and such provisions do apply, the parties to
this Agreement agree

6777

  

that this Agreement shall constitute the administration agreement
(beheersregeling) within the meaning of

6778

  

Section 3:168 of the DCC.

 

-152-



--------------------------------------------------------------------------------

6779

  

(v) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not

6780

  

to be construed as an agreement as referred to in Section 6:16 of the DCC and
that Section 6:16 of the

6781

  

DCC shall not apply.

6782

  

(vi) To the extent the Collateral Agent irrevocably (onaantastbaar) receives any

6783

  

amount in payment of the Parallel Debt Foreign Obligations, the Collateral Agent
shall distribute such

6784

  

amount among the Secured Parties in accordance with Section 2.18 and upon
irrevocable (onaantastbaar)

6785

  

receipt of such amount, the Foreign Obligations shall be reduced by an amount
equal to such amount in

6786

  

the manner as if such amount were received as a payment of the Foreign
Obligations on the date of

6787

  

receipt by the Collateral Agent of such amount.

6788

  

(vii) To the extent the Collateral Agent or Administrative Agent irrevocably

6789

  

(onaantastbaar) receives any amount in payment of the Foreign Obligations, the
Collateral Agent shall

6790

  

distribute such amount among the Secured Parties in accordance with Section 2.18
and upon irrevocable

6791

  

(onaantastbaar) receipt of such amount, the Parallel Debt Foreign Obligations
shall be reduced by an

6792

  

amount equal to such amount in the manner as if such amount were received as a
payment of the Parallel

6793

  

Debt Foreign Obligations on the date of receipt by the Secured Party of such
amount.

6794

  

(viii) For the purpose of any Foreign Security Document governed by Dutch law,
the

6795

  

Collateral Agent acts in its own name and on behalf of itself but for the
benefit of the Secured Parties and

6796

  

any security right granted to the Collateral Agent to secure the Parallel Debt
Foreign Obligations is

6797

  

granted to the Collateral Agent in its capacity of sole creditor of the Parallel
Debt Foreign Obligations.

6798

  

SECTION 10.19 No Novation. Nothing in this Agreement or the Replacement Facility

6799

  

Amendment shall be deemed to be a substitution or novation of anythe obligations
(under and as defined

6800

  

in the Existing Credit Agreement) or under any other Loan Document (as defined
in the Existing Credit

6801

  

Agreement).outstanding under the Security Documents or the other Loan Documents
or instruments

6802

  

securing the same, which shall remain in full force and effect, except to any
extent modified hereby or by

6803

  

instruments executed concurrently herewith.

6804

  

SECTION 10.20 Release of Cequent Group. Notwithstanding anything to the contrary

6805

  

in this Agreement or any other Loan Document, each Lender and each Loan Party
agrees that upon the

6806

  

Restatement Date, (i) the liens and security interests granted by the Cequent
Group pursuant to the Loan

6807

  

Documents (as defined in the Existing Credit Agreement) shall be automatically
and irrevocably released

6808

  

and terminated, (ii) all Guarantees of the Obligations (as defined in the
Existing Credit Agreement) by the

6809

  

Cequent Group under the Loan Documents (as defined in the Existing Credit
Agreement) shall be

6810

  

automatically and irrevocably released and discharged, all without any further
action being required to

6811

  

effectuate the foregoing, (iii) the Administrative Agent will, at the Parent
Borrower’s expense, execute

6812

  

and deliver such releases, terminations, certificates, instruments, notices,
agreements and documents as

6813

  

the Parent Borrower may reasonably request in order to evidence the termination
of the liens and security

6814

  

interests granted by the Cequent Group pursuant to the Loan Documents (as
defined in the Existing Credit

6815

  

Agreement), (iv) the Administrative Agent or its designee will be authorized to
file UCC termination

6816

  

statements, releases in respect of the recordation of the security interests in
intellectual property, mortgage

6817

  

releases and fixture filing releases in real property records and any other
releases or instruments of release

6818

  

and discharge in respect of the security interests granted by the Cequent Group
pursuant to the Loan

6819

  

Documents (as defined in the Existing Credit Agreement), in each case, in order
to terminate or evidence

6820

  

the termination of the liens and security interests granted by the Cequent Group
pursuant to the Loan

6821

  

Documents (as defined in the Existing Credit Agreement), (v) the Administrative
Agent will deliver to the

6822

  

Parent Borrower or its designee all certificated securities (together with
related powers, if any) of the

6823

  

Cequent Group in the possession of the Administrative Agent and (vi) the Cequent
Group will be released

 

-153-



--------------------------------------------------------------------------------

6824

  

from the Loan Documents (as defined in the Existing Credit Agreement).SECTION
10.20

6825

  

Acknowledgement and Consent to Bail-In of EEA Financial

6826

  

Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement,

6827

  

arrangement or understanding among any such parties, each party hereto
acknowledges that any liability

6828

  

of any EEA Financial Institution arising under any Loan Document may be subject
to the Write-Down

6829

  

and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges

6830

  

and agrees to be bound by:

6831

  

(a) the application of any Write-Down and Conversion Powers by an EEA

6832

  

Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party

6833

  

hereto that is an EEA Financial Institution; and

6834

  

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

6835

  

(i) a reduction in full or in part or cancellation of any such liability;

6836

  

(ii) a conversion of all, or a portion of, such liability into shares or other

6837

  

instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge

6838

  

institution that may be issued to it or otherwise conferred on it, and that such
shares or

6839

  

other instruments of ownership will be accepted by it in lieu of any rights with
respect to

6840

  

any such liability under this Agreement or any other Loan Document; or

6841

  

(iii) the variation of the terms of such liability in connection with the

6842

  

exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

6843

  

SECTION 10.21 MIRE Events. Each of the parties hereto acknowledges and agrees

6844

  

that, solely in the event that there are any Mortgaged Properties at the time of
any increase, extension or

6845

  

renewal of any of the Commitments or Loans (including the provision of
Incremental Revolving

6846

  

Commitments or any other incremental credit facilities hereunder, but excluding
(i) any continuation or

6847

  

conversion of borrowings, (ii) the making of any Revolving Loans or (iii) the
issuance, renewal or

6848

  

extension of Letters of Credit) shall be subject to (and conditioned upon)
delivery of all flood hazard

6849

  

determination certifications, acknowledgements and evidence of flood insurance
and other flood-related

6850

  

documentation with respect to such Mortgaged Properties as required by Flood
Laws and as otherwise

6851

  

reasonably requested by the Administrative Agent or the Lenders (through the
Administrative Agent).

 

-154-



--------------------------------------------------------------------------------

6852   

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly

6853    executed by their respective authorized officers as of the day and year
first above written.

 

6854     

TRIMAS CORPORATION,

6855      By:  

 

6856        Name: 6857        Title: 6858      TRIMAS COMPANY LLC, 6859      By:
 

 

6860        Name: 6861        Title: 6862       

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

6863        6864      JPMORGAN CHASE BANK, N.A., individually and as 6865     
Administrative Agent, 6866      By:    

 

6867        Name:   Krys Szremski 6868        Title:     Vice President 6869   
   

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

6870        6871    LENDER SIGNATURE PAGE TO 6872    THE CREDIT AGREEMENT 6873
    

Name of Lender,

6874     

By:

    6875       

Name:

6876       

Title:

6877     

For any Lender requiring a second signature line:

6878     

By:

    6879       

Name:

6880       

Title:

6881        6882        6883        6884       

 

[Signature Page to Credit Agreement]